EXHIBIT 10.1
 
EXECUTION COPY


$28,833,333.30 SENIOR SECURED CREDIT FACILITIES
 
CREDIT AGREEMENT
 
dated as of May 23, 2012,
 
among
 
GLOBAL TELECOM & TECHNOLOGY, INC.
GLOBAL TELECOM &TECHNOLOGY AMERICAS, INC.
WBS CONNECT, LLC
PACKETEXCHANGE, INC.
PACKETEXCHANGE (USA), INC.


and


NLAYER COMMUNICATIONS, INC.


jointly and severally, as the Borrower
 


THE SEVERAL LENDERS FROM TIME TO TIME PARTY THERETO
as Lenders,


and


SILICON VALLEY BANK
as Administrative Agent, Issuing Lender and Swingline Lender
 
 
 
 


 
 
 

--------------------------------------------------------------------------------

 
 


Page
 
 
SECTION 1
 DEFINITIONS
2

 
 
 
1.1
1.2
Defined Terms
Other Definitional Provisions
2
36

 
SECTION 2
 AMOUNT AND TERMS OF COMMITMENT
37

 



 
2.1
2.2
Term Commitments.
[Reserved].
37
37

 
2.3
Procedure for Term Loan Borrowing.
37

 
2.4
Repayment of Term Loans.
37

 
2.5
Revolving Commitments.
37

 
2.6
Procedure for Revolving Loan Borrowing.
38

 
2.7
Swingline Commitment.
38

 
2.8
Procedure for Swingline Borrowing; Refunding of Swingline Loans.
39

 
2.9
Overadvances.
40

 
2.10
Fees.
40

 
2.11
Termination or Reduction of Revolving Commitments.
41

 
2.12
Optional Term Loan Prepayments.
41

 
2.13
Mandatory Prepayments.
42

 
2.14
[Reserved].
43

 
2.15
[Reserved].
43

 
2.16
Interest Rates.
43

 
2.17
Computation of Interest and Fees.
44

 
2.18
[Reserved].
44

 
2.19
Pro Rata Treatment and Payments.
44

 
2.20
Requirements of Law.
47

 
2.21
Taxes.
49

 
2.22
[Reserved].
53

 
2.23
Change of Lending Office.
53

 
2.24
Substitution of Lenders.
53

 
2.25
Defaulting Lenders.
55

 
2.26
Joint and Several Liability of the Borrowers.
57

 
2.27
Notes.
60

 
SECTION 3
 LETTERS OF CREDIT
61

 
 
3.1
L/C Commitment.
61

 
3.2
Procedure for Issuance of Letters of Credit
62

 
3.3
Fees and Other Charges.
62

 
3.4
L/C Participations; Existing Letters of Credit.
63

 
3.5
Reimbursement.
64

 
3.6
Obligations Absolute
64

 
3.7
Letter of Credit Payments
65

 
3.8
Applications
65

 
3.9
Interim Interest
65

 
3.10
Cash Collateral.
66

 
3.11
Additional Issuing Lenders 
67

 
 
-i-

--------------------------------------------------------------------------------

 
Table of Contents
  (continued)
Page
 
 
3.12
Resignation of the Issuing Lender
67

 
3.13
Applicability of UCP and ISP
67

 
SECTION 4
REPRESENTATIONS AND WARRANTIES
68

 
 
4.1
Financial Condition.
68

 
4.2
No Change
68

 
4.3
Existence; Compliance with Law
68

 
4.4
Power, Authorization; Enforceable Obligations
69

 
4.5
No Legal Bar
69

 
4.6
Litigation
69

 
4.7
No Default
69

 
4.8
Ownership of Property; Liens; Investments
70

 
4.9
Intellectual Property
70

 
4.10
Taxes
70

 
4.11
Federal Regulations
70

 
4.12
Labor Matters
70

 
4.13
ERISA.
71

 
4.14
Investment Company Act; Other Regulations
72

 
4.15
Subsidiaries
72

 
4.16
Use of Proceeds
72

 
4.17
Environmental Matters
72

 
4.18
Accuracy of Information, etc
73

 
4.19
Security Documents.
74

 
4.20
Solvency
74

 
4.21
Regulation H
74

 
4.22
Designated Senior Indebtedness
74

 
4.23
Insurance
74

 
4.24
No Casualty
75

 
4.25
Accounts Receivable.
75

 
4.26
[Reserved]
75

 
SECTION 5
 CONDITIONS PRECEDENT
75

 

 
5.1
Conditions to Initial Extension of Credit
75

 
5.2
Conditions to Each Extension of Credit
80

 
5.3
Post-Closing Conditions Subsequent
80

 
SECTION 6
 AFFIRMATIVE COVENANTS
81

 
 
6.1
Financial Statements
81

 
6.2
Certificates; Reports; Other Information
82

 
6.3
Accounts Receivable.
84

 
6.4
Payment of Obligations
85

 
6.5
Maintenance of Existence; Compliance
85

 
6.6
Maintenance of Property; Insurance 
86

 
 
-ii-

--------------------------------------------------------------------------------

 
Table of Contents
(continued)
Page
 
 
6.7
Inspection of Property; Books and Records; Discussions
86

 
6.8
Notices
86

 
6.9
Environmental Laws.
87

 
6.10
Operating Accounts
88

 
6.11
Audits
88

 
6.12
Additional Collateral, etc.
88

 
6.13
[Reserved].
90

 
6.14
Use of Proceeds
90

 
6.15
Designated Senior Indebtedness
90

 
6.16
Further Assurances
90

 
SECTION 7
 NEGATIVE COVENANTS
90



 
 
7.1
Financial Condition Covenants.
90

 
7.2
Indebtedness
91

 
7.3
Liens
92

 
7.4
Fundamental Changes
94

 
7.5
Disposition of Property
95

 
7.6
Restricted Payments
96

 
7.7
Investments
97

 
7.8
ERISA
98

 
7.9
Optional Payments and Modifications of Debt Instruments
99

 
7.10
Transactions with Affiliates
99

 
7.11
Sale Leaseback Transactions
99

 
7.12
Swap Agreements
99

 
7.13
Accounting Changes
99

 
7.14
Negative Pledge Clauses
99

 
7.15
Clauses Restricting Subsidiary Distributions
100

 
7.16
Lines of Business
100

 
7.17
Designation of other Indebtedness
100

 
7.18
Amendments to Organizational Agreements and Material Contracts
100

 
7.19
Use of Proceeds
101

 
7.20
Subordinated Debt.
101

 
7.21
Subsidiary Limitations.
101

 
SECTION 8
 EVENTS OF DEFAULT
101

 
 
8.1
Events of Default
101

 
8.2
Remedies Upon Event of Default
104

 
8.3
Application of Funds
105

 
SECTION 9
 THE ADMINISTRATIVE AGENT
106

 

 
9.1
Appointment and Authority
106

 
9.2
Delegation of Duties
107

 
9.3
Exculpatory Provisions
107

 
 
 
 
-iii-

--------------------------------------------------------------------------------

 
Table of Contents
(continued)
Page
 
 
9.4
Reliance by Administrative Agent.
108

 
9.5
Notice of Default.
109

 
9.6
Non-Reliance on Administrative Agent and Other Lenders
109

 
9.7
Indemnification.
109

 
9.8
Agent in Its Individual Capacity
110

 
9.9
Successor Administrative Agent
110

 
9.10
Collateral and Guaranty Matters
111

 
9.11
Administrative Agent May File Proofs of Claim.
112

 
9.12
No Other Duties, Etc.
113

 
SECTION 10
 MISCELLANEOUS
113

 
 
10.1
Amendments and Waivers.
113

 
10.2
Notices
115

 
10.3
No Waiver; Cumulative Remedies
117

 
10.4
Survival of Representations and Warranties
117

 
10.5
Expenses; Indemnity; Damage Waiver
117

 
10.6
Successors and Assigns; Participations and Assignments.
119

 
10.7
Adjustments; Set-off.
124

 
10.8
Payments Set Aside
125

 
10.9
Interest Rate Limitation
125

 
10.10
Counterparts; Electronic Execution of Assignments
125

 
10.11
Severability
126

 
10.12
Integration
126

 
10.13
GOVERNING LAW
126

 
10.14
Submission to Jurisdiction; Waivers
126

 
10.15
Acknowledgements
127

 
10.16
Releases of Guarantees and Liens.
127

 
10.17
Treatment of Certain Information.
128

 
10.18
Automatic Debits
129

 
10.19
Patriot Act
129



 
 
-iv-

--------------------------------------------------------------------------------

 
Table of Contents
(continued)
 
SCHEDULES
 
Schedule 1.1A:
Commitments
   
Schedule 1.1B:
Existing Letters of Credit
   
Schedule 4.4:
Governmental Approvals, Consents, Authorizations,
Filings and Notices
   
Schedule 4.5:
Requirements of Law
   
Schedule 4.13:
ERISA Plans
   
Schedule 4.15:
Subsidiaries
   
Schedule 4.17:
Environmental Matters
   
Schedule 4.19(a):
Financing Statements and Other Filings
   
Schedule 7.2(d):
Existing Indebtedness
   
Schedule 7.3(f):
Existing Liens

 
EXHIBITS
 
Exhibit A:
Form of Guarantee and Collateral Agreement
   
Exhibit B:
Form of Compliance Certificate
   
Exhibit C:
Form of Secretary’s/Managing Member’s Certificate
   
Exhibit D:
Form of Solvency Certificate
   
Exhibit E:
Form of Assignment and Assumption
   
Exhibits F1 through F4:
Forms of U.S. Tax Compliance Certificate
   
Exhibit G:
Form of Addendum
   
Exhibit H-1:
Form of Revolving Loan Note
   
Exhibit H-2:
Form of Swingline Loan Note
   
Exhibit H-3:
Form of Term Loan Note
   
Exhibit I:
Form of Borrowing Base Certificate
   
Exhibit J:
Form of Collateral Information Certificate
   
Exhibit K
Form of Notice of Borrowing



 
-v-

--------------------------------------------------------------------------------

 


CREDIT AGREEMENT
 
THIS CREDIT AGREEMENT (this “Agreement”), dated as of May 23, 2012, is entered
into by and among GLOBAL TELECOM & TECHNOLOGY, INC., a Delaware corporation
(“GTTI”), GLOBAL TELECOM & TECHNOLOGY AMERICAS, INC., a Virginia corporation
(“GTTA”), each with offices located at 8484 Westpark Drive, Suite 720, McLean,
Virginia 22102, WBS CONNECT, LLC, a Colorado limited liability (“WBS”),
PACKETEXCHANGE (USA), INC., a Delaware corporation (“PEUSA”), PACKETEXCHANGE,
INC., a Delaware corporation (“PEINC”) and NLAYER COMMUNICATIONS, INC., an
Illinois corporation (“nLAYER”, and together with GTTI, GTTA, WBS, PEUSA and
PEINC, individually and collectively, jointly and severally, the “Borrower”),
the several banks and other financial institutions or entities from time to time
parties to this Agreement (each a “Lender” and, collectively, the “Lenders”),
SILICON VALLEY BANK, as the Issuing Lender and the Swingline Lender, and SILICON
VALLEY BANK (“SVB”), a California corporation, as administrative agent for the
Lenders (in such capacity, the “Administrative Agent”).
 
WITNESSETH:
 
WHEREAS, the Borrower desires to obtain financing to refinance the Existing
Credit Facility, as well as for working capital financing and letter of credit
facilities;
 
WHEREAS, the Lenders have agreed to extend certain credit facilities to the
Borrower, upon the terms and conditions specified in this Agreement, in an
aggregate amount not to exceed Twenty Eight Million Eight Hundred Thirty Three
Thousand Three Hundred Thirty Three Dollars ($28,833,333.30), consisting of a
term loan facility in the aggregate principal amount of Twenty Five Million
Three Hundred Thirty Three Thousand Three Hundred Thirty Three Dollars
($25,333,333.30) and a revolving loan facility in an aggregate principal amount
of up to Three Million Five Hundred Thousand Dollars ($3,500,000), a letter of
credit facility in the aggregate availability amount of One Million Dollars
($1,000,000) (as a sublimit of the revolving loan facility); and a swingline
sub-facility in the aggregate availability amount of One Million Dollars
($1,000,000) (as a sublimit of the revolving loan facility);
 
WHEREAS, each Loan Party has agreed to secure all of its Obligations by granting
to the Administrative Agent, for the ratable benefit of the Secured Parties, a
first priority lien (subject to Liens permitted by the Loan Documents) on
substantially all of its personal property assets; and
 
WHEREAS, each of the Guarantors has agreed to guarantee the Obligations of the
Borrower and to secure its respective Obligations in respect of such guarantee
by granting to the Administrative Agent, for the ratable benefit of the Secured
Parties, a first priority lien (subject to Liens permitted by the Loan
Documents) on substantially all of its personal property assets.
 
NOW, THEREFORE, in consideration of the mutual conditions and agreements set
forth in this Agreement, and good and valuable consideration, the receipt of
which is hereby acknowledged, the parties hereto hereby agree as follows:
 
SECTION 1
 


 
1

--------------------------------------------------------------------------------

 


DEFINITIONS
 
1.1   Defined Terms.  As used in this Agreement (including the recitals hereof),
the terms listed in this Section 1.1 shall have the respective meanings set
forth in this Section 1.1.
 
“2010 Units Offering Investors” are Richard D. Calder, Eric A. Swank, Universal
Telecommunications, Inc., Hackman Family Trust, Howard E. Janzen, and the
Spitfire Fund, L.P.
 
“ABR”: for any day, a rate per annum (rounded upwards, if necessary, to the next
1/16 of 1%) equal to the higher of (a) the Prime Rate in effect on such day and
(b) the Federal Funds Effective Rate in effect for such day plus 0.50%.  Any
change in the ABR due to a change in the Prime Rate or the Federal Funds
Effective Rate shall be effective as of the opening of business on the effective
day of such change in the Prime Rate or the Federal Funds Effective Rate.
 
“ABR Loans”: Loans, the rate of interest applicable to which is based upon the
ABR.
 
“Account Debtor”: any Person who may become obligated to any Person under, with
respect to, or on account of, an Account, chattel paper or general intangibles
(including a payment intangible).  Unless otherwise stated, the term “Account
Debtor,” when used herein, shall mean an Account Debtor in respect of an Account
of the Borrower.
 
“Accounts”: all “accounts” (as defined in the UCC) of a Person, including,
without limitation, accounts, accounts receivable, monies due or to become due
and obligations in any form (whether arising in connection with contracts,
contract rights, instruments, general intangibles, or chattel paper), in each
case whether arising out of goods sold or services rendered or from any other
transaction and whether or not earned by performance, now or hereafter in
existence, and all documents of title or other documents representing any of the
foregoing, and all collateral security and guaranties of any kind, now or
hereafter in existence, given by any Person with respect to any of the
foregoing.  Unless otherwise stated, the term “Account,” when used herein, shall
mean an Account of the Borrower.
 
“Addendum”:  an instrument, substantially in the form of Exhibit G, by which a
Lender becomes a party to this Agreement.
 
“Administrative Agent”:  SVB, as the administrative agent under this Agreement
and the other Loan Documents, together with any of its successors in such
capacity.
 
“Affected Lender”:  as defined in Section 2.24.
 
“Affiliate”: with respect to a specified Person, another Person that directly,
or indirectly through one or more intermediaries, Controls or is Controlled by
or is under common Control with the Person specified.
 
“Agent Parties”:  is defined in Section 10.2(d)(ii).
 
 “Aggregate Exposure”: with respect to any Lender at any time, an amount equal
to the sum of (a) the aggregate then unpaid principal amount of such Lender’s
Term Loans, (b) the
 


 
2

--------------------------------------------------------------------------------

 


amount of such Lender’s Revolving Commitment then in effect or, if the Revolving
Commitments have been terminated, the amount of such Lender’s Revolving
Extensions of Credit then outstanding, and (c) without duplication of clause
(b), the L/C Commitment of such Lender then in effect (as a sublimit of the
Revolving Commitment).
 
“Aggregate Exposure Percentage”: with respect to any Lender at any time, the
ratio (expressed as a percentage) of such Lender’s Aggregate Exposure at such
time to the Aggregate Exposure of all Lenders at such time.
 
“Agreement”: as defined in the preamble hereto.
 
“Applicable Margin”: initially 3.50% per annum in the case of Revolving Loan and
Swingline Loans, and 4.50% per annum in the case of Term Loans. Following
receipt by the Administrative Agent of the consolidated financial statements of
the Borrower and its Subsidiaries in respect of the fiscal month of the Borrower
ending May 31, 2012, together with a Compliance Certificate in respect thereof
as contemplated by Section 6.2(b), the “Applicable Margin” for each Loan shall
be determined in accordance with the following table and paragraph:
 
REVOLVING AND SWINGLINE LOANS
 
Consolidated Senior
Leverage Ratio
ABR Loans
> 2.00:1.00
3.50%
< 2.00:1.00
2.50%



 
TERM LOANS

 
Consolidated Senior
Leverage Ratio
ABR Loans
> 2.00:1.00
4.50%
< 2.00:1.00
3.50%



 
The Applicable Margin for each Loan shall be determined by reference to the
Consolidated Senior Leverage Ratio in effect from time to time; provided
however, that (a) no change in the Applicable Margin shall be effective until
three (3) Business Days after the date the Administrative Agent receives the
financial information required to be delivered pursuant to Section 6.1(b),
together with a Compliance Certificate in respect thereof as contemplated by
Section 6.2(b), (b) if Borrower fails to deliver the financial statements
required by Section 6.1 and the related Compliance Certificate required by
Section 6.2(b), by the respective date required thereunder after the end of any
related fiscal quarter, the Applicable Margin shall be the rates corresponding
to the Consolidated Senior Leverage Ratio of 2.00:1.00 or more in the foregoing
 


 
3

--------------------------------------------------------------------------------

 


table until such financial statements and Compliance Certificate are delivered,
and (c) no reduction to the Applicable Margin shall become effective at any time
when an Event of Default has occurred and is continuing.
 
If, as a result of any restatement of or other adjustment to the financial
statements of the Loan Parties or for any other reason, the Administrative Agent
determines that (x) the Consolidated Senior Leverage Ratio as calculated by the
Borrower as of any applicable date was inaccurate and (y) a proper calculation
of the Consolidated Senior Leverage Ratio would have resulted in different
pricing for any period, then (i) if the proper calculation of the Consolidated
Senior Leverage Ratio would have resulted in higher pricing for such period, the
Borrower shall automatically and retroactively be obligated to pay to the
Administrative Agent, for the benefit of the applicable Lenders, promptly on
demand by the Administrative Agent, an amount equal to the excess of the amount
of interest and fees that should have been paid for such period over the amount
of interest and fees actually paid for such period; and (ii) if the proper
calculation of the Consolidated Senior Leverage Ratio would have resulted in
lower pricing for such period, neither the Administrative Agent nor any Lender
shall have any obligation to repay any interest or fees to the Borrower.
 
 “Application”: an application, in such form as the Issuing Lender may specify
from time to time, requesting the Issuing Lender to issue a Letter of Credit.
 
“Approved Fund”: any Fund that is administered or managed by (a) a Lender, (b)
an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
 
“Asset Sale”: any Disposition of property or series of related Dispositions of
property (excluding any such Disposition of property permitted by clauses (a)
through (l) of Section 7.5) that yields gross proceeds to any Loan Party (valued
at the initial principal amount thereof in the case of non-cash proceeds
consisting of notes or other debt securities and valued at fair market value in
the case of other non-cash proceeds) in excess of $100,000.
 
 “Assignment and Assumption”: an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.6), and accepted by the Administrative Agent, in
substantially the form of Exhibit E or any other form approved by the
Administrative Agent and the Borrower.
 
“Available Revolving Commitment”: at any time, an amount equal to (a) the lesser
of (i) the aggregate Revolving Commitments of all Lenders in effect at such time
and (ii) the Borrowing Base in effect at such time, minus (b) the aggregate
undrawn amount of all outstanding Letters of Credit at such time, minus (c) the
aggregate amount of all L/C Disbursements that have not yet been reimbursed or
converted into Revolving Loans at such time, minus (d) the aggregate principal
balance of any Revolving Loans outstanding at such time; provided that for
purposes of calculating any Lender’s Revolving Extensions of Credit for the
purpose of determining such Lender’s Available Revolving Commitment pursuant to
Section 2.9(b), the aggregate principal amount of Swingline Loans then
outstanding shall be deemed to be zero.
 


 
4

--------------------------------------------------------------------------------

 


“Bankruptcy Code”: Title 11 of the United States Code entitled “Bankruptcy.”
 
“Benefitted Lender”: as defined in Section 10.7(a).
 
“BIA”: is BIA Digital Partners SBIC II L.P., a Delaware limited partnership,
together with its permitted successors and assigns.
 
“BIA Indebtedness”: Indebtedness of Borrower incurred under the BIA Note
Purchase Agreement.
 
“BIA Intercreditor Agreement”: is that certain Third Amended and Restated
Intercreditor and Subordination Agreement, dated as of the date hereof, by and
among Administrative Agent, as Senior Agent (as such term is defined in such BIA
Intercreditor Agreement),  BIA, as Subordinated Agent (as such term is defined
in such BIA Intercreditor Agreement), BIA and Plexus, as Subordinated Creditors
(as such term is defined in such BIA Intercreditor Agreement) thereunder, and
each other Subordinated Creditor party thereto from time to time, as the same
may be amended, restated, supplemented or modified from time to time.
 
“BIA Note Purchase Agreement”: is that certain Amended and Restated Note
Purchase Agreement, dated on or about April 30, 2012, by and between Borrower,
BIA, Plexus, and each other Purchaser (as such term is defined in such BIA Note
Purchase Agreement) party thereto from time to time, as the same may be amended,
restated, supplemented or modified in accordance with the BIA Intercreditor
Agreement.
 
“Board”: the Board of Governors of the Federal Reserve System of the United
States (or any successor).
 
“Borrower”:  as defined in the preamble hereto.
 
“Borrowing Base”: as of any date of determination by the Administrative Agent,
from time to time, an amount equal to the sum as of such date of up to (a) 80%
of the book value of Eligible Accounts as of such date, less (b) the amount of
any Reserves established by the Administrative Agent as of such date. The
advance rates applicable to the assets in the Borrowing Base shall be determined
solely by the Administrative Agent and subject to revision in the reasonable
discretion of the Administrative Agent, based upon the results of any audit or
field examination conducted by or on behalf of the Administrative Agent or the
Lenders.
 
“Borrowing Base Certificate”: a certificate to be executed and delivered from
time to time by the Borrower in substantially the form of Exhibit I.
 
“Borrowing Date”: any Business Day specified by the Borrower in a Notice of
Borrowing as a date on which the Borrower requests the relevant Lenders to make
Loans hereunder.
 
“Business”: as defined in Section 4.17(b).
 
“Business Day”: a day other than a Saturday, Sunday or other day on which
commercial
 


 
5

--------------------------------------------------------------------------------

 


banks in the State of New York are authorized or required by law to close.
 
“Capital Lease Obligations”: as to any Person, the obligations of such Person to
pay rent or other amounts under any lease of (or other arrangement conveying the
right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP and, for the purposes of this
Agreement, the amount of such obligations at any time shall be the capitalized
amount thereof at such time determined in accordance with GAAP.
 
“Capital Stock”: any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants, rights or options to purchase any of the foregoing.
 
“Cash Collateralize”: to deposit in a Controlled Account or to pledge and
deposit with or deliver to the Administrative Agent, for the benefit of one or
more of the Lenders, as collateral for L/C Exposure or obligations of the
Lenders to fund participations in respect thereof, cash or deposit account
balances or, if the Administrative Agent and the Issuing Lender shall agree in
their sole discretion, other credit support, in each case pursuant to
documentation in form and substance satisfactory to the Administrative Agent and
such Issuing Lender.  “Cash Collateral” shall have a meaning correlative to the
foregoing and shall include the proceeds of such cash collateral and other
credit support.
 
“Cash Equivalents”: (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States Government or issued by any
agency thereof and backed by the full faith and credit of the United States, in
each case maturing within one year from the date of acquisition; (b)
certificates of deposit, time deposits, eurodollar time deposits or overnight
bank deposits having maturities of six months or less from the date of
acquisition issued by any Lender or by any commercial bank organized under the
laws of the United States or any state thereof having combined capital and
surplus of not less than $250,000,000; (c) commercial paper of an issuer rated
at least A-1 by S&P or P-1 by Moody’s, or carrying an equivalent rating by a
nationally recognized rating agency, if both of the two named rating agencies
cease publishing ratings of commercial paper issuers generally, and maturing
within six months from the date of acquisition; (d) repurchase obligations of
any Lender or of any commercial bank satisfying the requirements of clause (b)
of this definition, having a term of not more than thirty (30) days, with
respect to securities issued or fully guaranteed or insured by the United States
government; (e) securities with maturities of one year or less from the date of
acquisition issued or fully guaranteed by any state, commonwealth or territory
of the United States, by any political subdivision or taxing authority of any
such state, commonwealth or territory or by any foreign government, the
securities of which state, commonwealth, territory, political subdivision,
taxing authority or foreign government (as the case may be) are rated at least A
by S&P or A by Moody’s; (f) securities with maturities of six months or less
from the date of acquisition backed by standby letters of credit issued by any
Lender or any commercial bank satisfying the requirements of clause (b) of this
definition; (g) money market mutual or similar funds that invest exclusively in
assets satisfying the requirements of clauses (a) through (f) of this
definition; or (h) money market funds that (i) comply with the criteria set
forth in SEC Rule 2a-7 under the Investment Company Act of 1940, as amended,
(ii) are rated AAA by S&P and Aaa by
 


 
6

--------------------------------------------------------------------------------

 


Moody’s and (iii) have portfolio assets of at least $5,000,000,000.
 
“Cash Management Agreement”: as defined in the definition of “Cash Management
Services”.
 
“Cash Management Bank”: any Person that, at the time it enters into a Cash
Management Agreement, is a Lender or an Affiliate of a Lender, in its capacity
as a party to such Cash Management Agreement.
 
 “Cash Management Services”: cash management and other services provided to one
or more of the Loan Parties by a Cash Management Bank which may include merchant
services, direct deposit of payroll, business credit card, and check cashing
services identified in such Cash Management Bank’s various cash management
services or other similar agreements (each, a “Cash Management Agreement”).
 
“Casualty Event”: means any damage to or any destruction of, or any condemnation
or other taking by any Governmental Authority of any property of the Loan
Parties.
 
“Certificated Securities”: as defined in Section 4.19(a).
 
“Change of Control”: (a)  At any time, any “person” or “group” (as such terms
are used in Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”)), other than the Permitted Investors, shall become,
or obtain rights (whether by means or warrants, options or otherwise) to become,
the “beneficial owner” (as defined in Rules 13(d)-3 and 13(d)-5 under the
Exchange Act), directly or indirectly, of 40% or more of the ordinary voting
power for the election of directors of GTTI (determined on a fully diluted
basis); (b) during any period of 24 consecutive months, a majority of the
members of the board of directors or other equivalent governing body of GTTI
cease to be composed of individuals (i) who were members of that board or
equivalent governing body on the first day of such period, (ii) whose election
or nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and (ii)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body (excluding, in the case of
both clause (ii) and clause (iii), any individual whose initial nomination for,
or assumption of office as, a member of that board or equivalent governing body
occurs as a result of an actual or threatened solicitation of proxies or
consents for the election or removal of one or more directors by any person or
group other than a solicitation for the election of one or more directors by or
on behalf of the board of directors); or (c) at any time, GTTI shall cease to
own and control, of record and beneficially, directly or indirectly, 100% of
each class of outstanding Capital Stock of each Borrower and each Guarantor free
and clear of all Liens (except Liens created by the Security Documents or
otherwise permitted by the Loan Documents).
 
“Closing Date”: the date on which all of the conditions precedent set forth in
Section 5.1 are satisfied or waived by the Administrative Agent and, as
applicable, the Lenders or the Required Lenders.
 


 
7

--------------------------------------------------------------------------------

 


“Code”: the Internal Revenue Code of 1986, as amended from time to time.
 
“Collateral”: all property of the Loan Parties, now owned or hereafter acquired,
upon which a Lien is purported to be created by any Security Document.  For the
avoidance of doubt, no Excluded Asset (as such term is defined in the Guarantee
and Collateral Agreement) shall constitute “Collateral.”
 
“Collateral Information Certificate”: each Collateral Information Certificate to
be executed and delivered by the Borrower and each other Loan Party pursuant to
Section 5.1, substantially in the form of Exhibit J.
 
“Collateral-Related Expenses”: all costs and expenses of the Administrative
Agent paid or incurred in connection with any sale, collection or other
realization on the Collateral, including reasonable compensation to the
Administrative Agent and its agents and counsel, and reimbursement for all other
costs, expenses and liabilities and advances made or incurred by the
Administrative Agent in connection therewith (including as described in Section
6.6 of the Guarantee and Collateral Agreement), and all amounts for which the
Administrative Agent is entitled to indemnification under the Security Documents
and all advances made by the Administrative Agent under the Security Documents
for the account of any Loan Party.
 
“Commitment”: as to any Lender, the sum of its Term Commitment and its Revolving
Commitment.
 
“Commitment Fee Rate”: 0.50% per annum.
 
“Communications”: is defined in Section 10.2(d)(ii).
 
“Compliance Certificate”: a certificate duly executed by a Responsible Officer
substantially in the form of Exhibit B.
 
“Connection Income Taxes”: Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
 
 “Consolidated Capital Expenditures”: for any period of measurement, with
respect to GTTI and its consolidated Subsidiaries, the aggregate of all
expenditures (whether paid in cash or other consideration or accrued as a
liability and including that portion of Capital Lease Obligations which is
capitalized on the consolidated balance sheet of GTTI) by such Group Members
during such period for the acquisition or leasing (pursuant to a capital lease)
of fixed or capital assets or additions to equipment (including replacements,
capitalized repairs and improvements during such period) that, in conformity
with GAAP, are included in “additions to property, plant or equipment” or
comparable items reflected in the consolidated statement of cash flows of GTTI;
provided that “Consolidated Capital Expenditures” shall not include (a)
expenditures in respect of normal replacements and maintenance which are
properly charged to current operations, (b) expenditures made in connection with
the replacement, substitution or restoration of assets to the extent financed
(i) from insurance proceeds paid on account of the loss of or damage to the
assets being replaced or restored or (ii) with awards of compensation arising
from the taking by eminent domain or condemnation of the assets being replaced,
or (c) expenditures made as a tenant as leasehold improvements during such
period to the extent
 


 
8

--------------------------------------------------------------------------------

 


reimbursed by the landlord during such period.
 
“Consolidated Fixed Charge Coverage Ratio”: with respect to GTTI and its
consolidated Subsidiaries for any period, the ratio of (a) Consolidated Free
Cash Flow for such period to (b) Consolidated Fixed Charges for such period.
 
 “Consolidated Fixed Charges”: with respect to GTTI and its consolidated
Subsidiaries for any period ending on any determination date (the “determination
date”), the sum (without duplication) of (a) interest payments made to the
Lenders, plus (b) any principal and interest payments on outstanding
Indebtedness (including, without limitation, principal amortization and
prepayments of the Term Loan but excluding payments of principal on the
Revolving Loans), plus (c) principal amortization of and interest payments on
Capital Lease Obligations; plus (d) all amounts of the type described in clauses
(a) through (c) owed by EMEA and its Subsidiaries owed to SVB.  For the
avoidance of doubt, the nLayer Earnout Obligations will not be included in any
calculation of “Consolidated Fixed Charges”.
 
“Consolidated Free Cash Flow”: for any period of measurement, with respect to
GTTI and its consolidated Subsidiaries, the sum of (i) Consolidated Net Income
calculated in accordance with GAAP; plus (ii) the following, in each case to the
extent deducted from the calculation of Consolidated Net Income: (a)
Consolidated Interest Expense; (b) non-cash foreign exchange losses; (c) tax
expense; (d) depreciation and amortization expense; (e) non-cash stock
compensation expense and non-cash warrant expense; (f) other non-cash and/or
non-recurring items or expenses on a case-by-case- basis, in each case with the
Administrative Agent’s prior written approval; and (g) one-time non-recurring
expenses incurred in connection with (i) the acquisition of nLayer and (ii) this
Agreement, in an aggregate amount not to exceed Six Hundred Eighty Thousand
Dollars ($680,000) minus (iii) taxes actually paid in cash; minus (iv)
unfinanced Consolidated Capital Expenditures (excluding Financed Consolidated
Capital Expenditures).
 
“Consolidated Interest Expense”: for any period, total cash interest expense
(including that attributable to Capital Lease Obligations) of GTTI and its
consolidated Subsidiaries for such period with respect to all outstanding
Indebtedness of such Persons (including all commissions, discounts and other
fees and charges owed with respect to letters of credit and bankers’ acceptance
financing and net costs under Swap Agreements in respect of interest rates to
the extent such net costs are allocable to such period in accordance with GAAP).
 
“Consolidated Net Income”: for any period, the consolidated net income (or loss)
of GTTI and its consolidated Subsidiaries, determined on a consolidated basis in
accordance with GAAP; provided that there shall be excluded from the calculation
of “Consolidated Net Income” (a) the income (or deficit) of any such Person
accrued prior to the date it becomes a Subsidiary of GTTI or is merged into or
consolidated with GTTI or any other Borrower, (b) the income (or deficit) of any
such Person (other than a Subsidiary of GTTI) in which GTTI or one of its
Subsidiaries has an ownership interest, except to the extent that any such
income is actually received by GTTI or such Subsidiary in the form of dividends
or similar distributions, and (c) the undistributed earnings of any Subsidiary
of GTTI to the extent that the declaration or payment of dividends or similar
distributions by such Subsidiary is not at the time permitted by the terms of
any Contractual Obligation (other than under any Loan Document) or Requirement
of Law
 


 
9

--------------------------------------------------------------------------------

 


applicable to such Subsidiary.
 
“Consolidated Senior Leverage Ratio”: as at the last day of any period, the
ratio of (a) (i) Indebtedness owed to the Administrative Agent and the Lenders
plus (ii) Indebtedness of EMEA and its Subsidiaries owed to SVB divided by (b)
Consolidated Free Cash Flow (measured on a trailing twelve (12) month basis);
provided, that (i) for the quarterly period ending June 30, 2012, the trailing
twelve (12) months Consolidated Free Cash Flow will be calculated based on a
trailing three (3) month basis, multiplied by four (4); (ii) for the quarterly
period ending September 30, 2012, the trailing twelve (12) months Free Cash Flow
will be calculated based on a trailing six (6) month basis, multiplied by two
(2); and (iii) for the quarterly period ending December 31, 2012, the trailing
twelve (12) months Free Cash Flow will be calculated based on a trailing nine
(9) month basis, multiplied by four-thirds (4/3).
 
“Contractual Obligation”: as to any Person, any provision of any security issued
by such Person or of any agreement, instrument or other undertaking to which
such Person is a party or by which it or any of its property is bound.
 
“Control”: the possession, directly or indirectly, of the power to direct or
cause the direction of the management or policies of a Person, whether through
the ability to exercise voting power, by contract or otherwise.  “Controlling”
and “Controlled” have meanings correlative thereto.
 
“Control Agreement”: any account control agreement entered into among the
depository institution at which a Loan Party maintains a Deposit Account or the
securities intermediary at which a Loan Party maintains a Securities Account,
such Loan Party, and the Administrative Agent pursuant to which the
Administrative Agent obtains control (within the meaning of the UCC or any other
applicable law) over such Deposit Account or Securities Account.
 
“Controlled Account”: means each deposit account and securities account that is
subject to an account control agreement in form and substance satisfactory to
the Administrative Agent and the Issuing Lender.
 
“Debtor Relief Laws”: means the Bankruptcy Code of the United States of America,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect.
 
“December 2010/February 2011 Units Offering Investors”: are each of Universal
Telecommunications, Inc., Howard E. Janzen, Theodore B. Smith, III, Saunwin
Domestic Equities Fund, LLC, The Spitfire Fund, L.P., Goldman Sachs & Co., Cust.
FBO Philip H. Geier, Jr. IRA, and Richard D. Calder.
 
“December 2010/February 2011 Units Offering Investor Note” is each promissory
note of the Borrower issued to each of the December 2010/February 2011 Units
Offering Investors.
 
“Declined Amount”: as defined in Section 2.12(e).
 
“Default”: any of the events specified in Section 8.1, whether or not any
requirement for
 


 
10

--------------------------------------------------------------------------------

 


the giving of notice, the lapse of time, or both, has been satisfied.
 
“Defaulting Lender”: subject to Section 2.24(b), any Lender that (a) has failed
to (i) fund all or any portion of its Loans within two (2) Business Days of the
date such Loans were required to be funded hereunder unless such Lender notifies
the Administrative Agent and the Borrower in writing that such failure is the
result of such Lender’s determination that one or more conditions precedent to
funding (each of which conditions precedent, together with any applicable
default, shall be specifically identified in such writing) has not been
satisfied, or (ii) pay to the Administrative Agent, the Issuing Lender, the
Swingline Lender or any other Lender any other amount required to be paid by it
hereunder (including in respect of its participation in Letters of Credit or
Swingline Loans) within two (2) Business Days of the date when due, (b) has
notified the Borrower,  the Administrative Agent, the Issuing Lender or the
Swingline Lender in writing that it does not intend to comply with its funding
obligations hereunder, or has made a public statement to that effect (unless
such writing or public statement relates to such Lender’s obligation to fund a
Loan hereunder and states that such position is based on such Lender’s
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such
writing or public statement) cannot be satisfied), (c) has failed, within three
(3) Business Days after written request by the Administrative Agent or the
Borrower, to confirm in writing to the Administrative Agent and the Borrower
that it will comply with its prospective funding obligations hereunder (provided
that such Lender shall cease to be a Defaulting Lender pursuant to this clause
(c) upon receipt of such written confirmation by the Administrative Agent and
the Borrower), or (d) has, or has a direct or indirect parent company that has,
(i) become the subject of a proceeding under any Debtor Relief Law, or (ii) had
appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the Federal
Deposit Insurance Corporation or any other state or federal regulatory authority
acting in such a capacity; provided that a Lender shall not be a Defaulting
Lender solely by virtue of the ownership or acquisition of any equity interest
in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender.  Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above shall
be conclusive and binding absent manifest error, and such Lender shall be deemed
to be a Defaulting Lender (subject to Section 2.24(b)) upon delivery of written
notice of such determination to the Borrower, the Issuing Lender, the Swingline
Lender and each Lender.


“Default Rate”: as defined in Section 2.16(b).
 
“Deferred Revenue”: all amounts received or invoiced in advance of performance
under contracts and not yet recognized as revenue.
 
“Deferred Subordinated Indebtedness”: the Subordinated Indebtedness held by the
2010 Units Offering Investors, excluding Subordinated Debt held by the Spitfire
Fund, L.P.
 


 
11

--------------------------------------------------------------------------------

 


“Deposit Account”: any “deposit account” as defined in the UCC with such
additions to such term as may hereafter be made.
 
“Deposit Account Control Agreement”: any Control Agreement entered into by the
Administrative Agent, a Loan Party and a financial institution holding a Deposit
Account of such Loan Party pursuant to which the Administrative Agent is granted
“control” (for purposes of the UCC) over such Deposit Account.
 
“Determination Date”: as defined in the definition of “Pro Forma Basis”.
 
“Disposition”: with respect to any property (including, without limitation,
Capital Stock of GTTI, any other Borrower or any of their respective
Subsidiaries), any sale, lease, Sale Leaseback Transaction, assignment,
conveyance, transfer, encumbrance or other disposition thereof and any issuance
of Capital Stock of GTTI, any other Borrower or any of their respective
Subsidiaries.  The terms “Dispose” and “Disposed of” shall have correlative
meanings.
 
“Dollars” and “$”: dollars in lawful currency of the United States.
 
“Domestic Subsidiary”: any Subsidiary of any Loan Party organized under the laws
of any jurisdiction other than the jurisdiction in which such Loan Party is
organized.
 
“Eligible Accounts”: all of the Accounts owned by the Borrower and reflected in
the most recent Borrowing Base Certificate delivered by the Borrower to the
Administrative Agent, except any Account to which any of the exclusionary
criteria set forth below applies.  The Administrative Agent shall have the
right, at any time and from time to time after the Closing Date, to establish,
modify or eliminate Reserves against Eligible Accounts, or to adjust or
supplement any of the criteria set forth below and to establish new criteria,
and to adjust advance rates with respect to Eligible Accounts, in its reasonable
credit judgment and good faith business judgment reflecting changes in the
collectibility or realization values of such Accounts arising or discovered by
the Administrative Agent after the Closing Date.  Eligible Accounts shall not
include any Account of the Borrower:
 
(a)           that does not arise from the sale of goods or the performance of
services by the Borrower in the ordinary course of its business;
 
(b)           (i) upon which the Borrower’s right to receive payment is not
absolute or is contingent upon the fulfillment of any condition whatsoever or
(ii) as to which the Borrower is not able to bring suit or otherwise enforce its
remedies against the applicable Account Debtor through judicial process or (iii)
if the Account represents a progress billing consisting of an invoice for goods
sold or services rendered pursuant to a contract under which the applicable
Account Debtor’s obligation to pay is subject to the Borrower’s completion of
further performance under such contract or is subject to the equitable lien of a
surety bond issuer;
 
(c)           to the extent that any defense, counterclaim, setoff or dispute is
asserted as to such Account;
 
(d)           that is not a true and correct statement of bona fide indebtedness
incurred in the amount of the Account for merchandise sold to or services
rendered and accepted by the
 


 
12

--------------------------------------------------------------------------------

 


applicable Account Debtor;
 
(e)           with respect to which an invoice, reasonably acceptable to the
Administrative Agent in form and substance, has not been sent to the applicable
Account Debtor;
 
(f)           that (i) is not owned by the Borrower or (ii) is subject to any
Lien of any other Person, other than Liens in favor of the Administrative Agent
and BIA (subject to the terms of the BIA Intercreditor Agreement);
 
(g)           that arises from a sale to any director, officer, other employee
or Affiliate of any Loan Party, or to any entity that has any common officer or
director with any Loan Party;
 
(h)           that is the obligation of an Account Debtor that is the United
States government or a political subdivision thereof, or any state, county or
municipality or department, agency or instrumentality thereof unless the
Borrower, if necessary or desirable, has complied with respect to such
obligation with the Federal Assignment of Claims Act of 1940, or any applicable
state, county or municipal law restricting assignment thereof;
 
(i)           that is the obligation of an Account Debtor located in a foreign
country, except (i) to the extent the Administrative Agent has a first priority,
perfected security interest or other enforceable Lien in such Accounts under all
applicable laws, including foreign laws as determined on a case-by-case basis or
(ii) where such obligation is supported by a letter of credit, assigned and
delivered to the Administrative Agent and reasonably satisfactory to the
Administrative Agent as to form, amount and issuer;
 
(j)           to the extent any Loan Party thereof is liable for goods sold or
services rendered by the applicable Account Debtor to such Loan Party thereof
but only to the extent of the potential offset;
 
(k)           that arises with respect to goods that are delivered on a
bill-and-hold, cash-on-delivery basis or placed on consignment, guaranteed sale
or other terms by reason of which the payment by the applicable Account Debtor
is or may be conditional;
 
(l)           that is in default; provided that, without limiting the generality
of the foregoing, an Account shall be deemed in default upon the occurrence of
any of the following:
 
(i)           such Account is not paid within ninety (90) days following its
original invoice date;
 
(ii)           the Account Debtor obligated upon such Account suspends business,
makes a general assignment for the benefit of creditors or fails to pay its
debts generally as they come due; or
 
(iii)           a petition is filed by or against the Account Debtor obligated
upon such Account under any bankruptcy law or any other federal, state or
foreign (including any provincial) receivership, insolvency relief or other law
or laws for the relief of debtors;
 
(m)           that is owed by an Account Debtor where fifty percent (50%) or
more of the
 


 
13

--------------------------------------------------------------------------------

 


aggregate Dollars amount of all Accounts owing by such Account Debtor are
ineligible under one (1) or more of the other criteria set forth in this
definition have not been paid within ninety (90) days of invoice date;
 
(n)           as to which the Administrative Agent’s Lien is not a first
priority perfected Lien;
 
(o)           as to which any of the representations or warranties in the Loan
Documents are untrue;
 
(p)           [reserved];
 
(q)           to the extent that such Account, together with all other Accounts
owing by such Account Debtor and its Affiliates as of any date of
determination exceeds twenty five percent (25%) of all Eligible Accounts of the
Borrower (to the extent exceeding such percentage), unless approved in advance
by the Administrative Agent;
 
(r)           that is payable in any currency other than Dollars;
 
(s)           owing from an Account Debtor the amount of which may be subject to
withholding based on the Account Debtor’s satisfaction of the Borrower’s
complete performance (but only to the extent of the amount withheld (sometimes
called retainage billings);
 
(t)           subject to contractual arrangements between the Borrower and an
Account Debtor where payments shall be scheduled or due according to completion
or fulfillment requirements and where the Account Debtor has a right of setoff
for damages suffered as a result of the Borrower’s failure to perform in
accordance with the contract setting forth such requirements (sometimes called
contracts accounts receivable, progress billings, milestone billings or
fulfillment contracts);
 
(u)           subject to trust provisions, subrogation rights of a bonding
company or a statutory trust;
 
(v)           owing from an Account Debtor with respect to whom the Borrower has
received Deferred Revenue (but only to the extent of such Deferred Revenue); or
 
(w)           for which the Administrative Agent in its good faith business
judgment determines collection to be doubtful.
 
Any Account which is at any time an Eligible Account, but which subsequently
fails to meet any of the foregoing eligibility requirements, shall forthwith
cease to be an Eligible Account until such time as such Account shall again meet
all of the foregoing requirements.
 
“Eligible Assignee”: any Person that meets the requirements to be an assignee
under Section 10.6(b)(iii), (v) and (vi) (subject to such consents, if any, as
may be required under Section 10.6(b)(iii)).
 
“Environmental Laws”: any and all foreign, Federal, state, local or municipal
laws, rules, orders, regulations, statutes, ordinances, codes, decrees,
requirements of any Governmental
 


 
14

--------------------------------------------------------------------------------

 


Authority or other Requirements of Law (including common law) regulating,
relating to or imposing liability or standards of conduct concerning protection
of human health or the environment, as now or may at any time hereafter be in
effect.
 
“Environmental Liability”: any liability, contingent or otherwise (including any
liability for damages, costs of environmental remediation, fines, penalties or
indemnities), of the Borrower, any other Loan Party or any of their respective
Subsidiaries directly or indirectly resulting from or based upon (a) a violation
of an Environmental Law, (b) the generation, use, handling, transportation,
storage, treatment or disposal of any Materials of Environmental Concern, (c)
exposure to any Materials of Environmental Concern, (d) the release or
threatened release of any Materials of Environmental Concern into the
environment, or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.
 
“EMEA”: is GTT-EMEA, Ltd., a private limited liability company incorporated and
registered in England and Wales and a wholly owned Subsidiary of GTTI.
 
“Equity Interests”: means with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.
 
“ERISA”: the Employee Retirement Income Security Act of 1974, including (unless
the context otherwise requires) any rules or regulations promulgated thereunder.
 
“ERISA Affiliate”: each business or entity which is, or within the last six
years was, a member of a “controlled group of corporations,” under “common
control” or an “affiliated service group” with any Loan Party within the meaning
of Section 414(b), (c) or (m) of the Code, required to be aggregated with any
Loan Party under Section 414(o) of the Code, or is, or within the last six years
was, under “common control” with any Loan Party, within the meaning of Section
4001(a)(14) of ERISA.
 
“ERISA Event”: any of (a) a reportable event as defined in Section 4043 of ERISA
with respect to a Pension Plan, excluding, however, such events as to which the
PBGC by regulation has waived the requirement of Section 4043(a) of ERISA that
it be notified within 30 days of the occurrence of such event; (b) the
applicability of the requirements of Section 4043(b) of ERISA with respect to a
contributing sponsor, as defined in Section 4001(a)(13) of ERISA, to any Pension
Plan where an event described in paragraph (9), (10), (11), (12) or (13) of
Section 4043(c) of ERISA is reasonably expected to occur with respect to such
plan within the following thirty (30) days; (c) a withdrawal by any Loan Party
or any ERISA Affiliate thereof from a Pension Plan or the termination of any
Pension Plan resulting in liability under Sections 4063 or 4064 of ERISA;
(d) the withdrawal of any Loan Party or any ERISA Affiliate
 


 
15

--------------------------------------------------------------------------------

 


thereof in a complete or partial withdrawal (within the meaning of Section 4203
and 4205 of ERISA) from any Multiemployer Plan if there is any potential
liability therefore, or the receipt by any Loan Party or any ERISA Affiliate
thereof of notice from any Multiemployer Plan that it is in Reorganization or
Insolvency pursuant to Section 4241 or 4245 of ERISA;  (e) the filing of a
notice of intent to terminate, the treatment of a plan amendment as a
termination under Section 4041 or 4041A of ERISA, or the commencement of
proceedings by the PBGC to terminate a Pension Plan or Multiemployer Plan; (f)
the imposition of liability on any Loan Party or any ERISA Affiliate thereof
pursuant to Sections 4062(e) or 4069 of ERISA or by reason of the application of
Section 4212(c) of ERISA; (g) the failure by any Loan Party or any ERISA
Affiliate thereof to make any required contribution to a Plan, or the failure to
meet the minimum funding standard of Section 412 of the Code with respect to any
Pension Plan (whether or not waived in accordance with Section 412(c) of the
Code) or the failure to make by its due date a required installment under
Section 430 of the Code with respect to any Pension Plan or the failure to make
any required contribution to a Multiemployer Plan; (h) the determination that
any Pension Plan is considered an at-risk plan or a plan in endangered to
critical status within the meaning of Sections 430, 431 and 432 of the Code or
Sections 303, 304 and 305 of ERISA; (i) an event or condition which might
reasonably be expected to constitute grounds under Section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Pension Plan
or Multiemployer Plan; (j) the imposition of any liability under Title I or
Title IV of ERISA, other than PBGC premiums due but not delinquent under
Section 4007 of ERISA, upon any Loan Party or any ERISA Affiliate thereof;
(k) an application for a funding waiver under Section 303 of ERISA or an
extension of any amortization period pursuant to Section 412 of the Code with
respect to any Pension Plan; (l) the occurrence of a non-exempt prohibited
transaction under Sections 406 or 407 of ERISA for which any Loan Party or any
Subsidiary thereof may be directly or indirectly liable; (m) a violation of the
applicable requirements of Section 404 or 405 of ERISA or the exclusive benefit
rule under Section 401(a) of the Code by any fiduciary or disqualified person
for which any Loan Party or any ERISA Affiliate thereof may be directly or
indirectly liable; (n) the occurrence of an act or omission which would
reasonably be expected to give rise to the imposition on any Loan Party or any
ERISA Affiliate thereof of fines, penalties, taxes or related charges under
Chapter 43 of the Code or under Sections 409, 502(c), (i) or (1) or 4071 of
ERISA; (o) the assertion of a material claim (other than routine claims for
benefits) against any Plan (other than a claim for benefits) or the assets
thereof, or against any Loan Party or any Subsidiary thereof in connection with
any such plan; (p) receipt from the IRS of notice of the failure of any
Qualified Plan to qualify under Section 401(a) of the Code, or the failure of
any trust forming part of any Qualified Plan to fail to qualify for exemption
from taxation under Section 501(a) of the Code; (q) the imposition of any lien
(or the fulfillment of the conditions for the imposition of any lien) on any of
the rights, properties or assets of any Loan Party or any ERISA Affiliate
thereof, in either case pursuant to Title I or IV, including Section 302(f) or
303(k) of ERISA or to Section 401(a)(29) or 430(k) of the Code; or (r) the
establishment or amendment by any Loan Party or any Subsidiary thereof of any
“welfare plan,” as such term is defined in Section 3(1) of ERISA, that provides
post-employment welfare benefits in a manner that would reasonably be expected
to materially increase the liability of any Loan Party.
 
“ERISA Funding Rules”: the rules regarding minimum required contributions
(including any installment payment thereof) to Pension Plans, as set forth in
Section 412 of the Code and Section 302 of ERISA, with respect to Plan years
ending prior to the effective date of the
 


 
16

--------------------------------------------------------------------------------

 


Pension Protection Act of 2006, and thereafter, as set forth in Sections 412,
430, 431, 432 and 436 of the Code and Sections 302, 303, 304 and 305 of ERISA.
 
“European Guaranty”: that certain Third Amended and Restated Guaranty Agreement,
dated as of the date hereof, made by Borrower and each other Guarantor in favor
of SVB, as “Bank” under the European Loan Agreement, as amended, amended and
restated, modified and/or supplemented from time to time.
 
“European Guaranty Obligations”: all guaranty obligations of the Loan Parties
owed to SVB pursuant to the terms and conditions of the European Guaranty.
 
“European Loan Agreement”: that certain Amended and Restated Loan and Security
Agreement dated as of June 29, 2011, as further amended by a certain First Loan
Modification Agreement, dated as of December 15, 2011, in each case by an
between (i) SVB and (ii) EMEA, PELTD and PEIRL, as the same may be further
amended, amended and restated, modified and/or supplemented from time to time.
 
“European Subordination Agreement”: that certain Subordination Agreement, dated
as of the date hereof, by and among (i) SVB, in its capacity as “Bank” under the
European Loan Agreement and (ii) Agent and the Lenders, pursuant to which SVB
has agreed, until the Agent and the Lenders are indefeasibly paid in full in
cash, to subordinate its right to enforce the Borrower’s European Guaranty
Obligations.
 
“Event of Default”: any of the events specified in Section 8.1; provided that
any requirement for the giving of notice, the lapse of time, or both, has been
satisfied.
 
“Exchange Act”: the Securities Exchange Act of 1934.
 
“Excluded Assets”: as defined in the Guarantee and Collateral Agreement.
 
“Excluded Taxes”: any of the following Taxes imposed on or with respect to a
Recipient or required to be withheld or deducted from a payment to a Recipient,
(a) Taxes imposed on or measured by net income (however denominated), franchise
Taxes, and branch profits Taxes, in each case, (i) imposed as a result of such
Recipient being organized under the laws of, or having its principal office or,
in the case of any Lender, its applicable lending office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or (ii)
that are Other Connection Taxes, (b) in the case of a Lender, U.S.
federal  withholding Taxes imposed on amounts payable to or for the account of
such Lender with respect to an applicable interest in a Loan or Commitment
pursuant to a law in effect on the date on which (i) such Lender acquires such
interest in the Loan or Commitment (other than pursuant to an assignment request
by the Borrower under Section 2.23) or (ii) such Lender changes its lending
office, except in each case to the extent that, pursuant to Section 2.20,
amounts with respect to such Taxes were payable either to such Lender's assignor
immediately before such Lender became a party hereto or to such Lender
immediately before it changed its lending office, (c) Taxes attributable to such
Recipient’s failure to comply with Section 2.20(f) and (d) any U.S. federal
withholding Taxes imposed under FATCA.
 
“Existing Credit Facility”: a certain Loan and Security Agreement dated as of
June 29,
 


 
17

--------------------------------------------------------------------------------

 


2011, between Borrower and SVB, as amended by a certain First Loan Modification
Agreement, dated as of December 15, 2011, and as further amended by a certain
Second Loan Modification Agreement, dated as of April 30, 2012.
 
“Existing Lender”: means Silicon Valley Bank, in its capacity as lender under
the Existing Credit Facility.
 
“Existing Lender Payoff Letter”: a letter, in form and substance satisfactory to
the Administrative Agent, dated as of a date prior to the Closing Date and
executed by each of the Existing Lender and the Borrower to the effect that upon
receipt by the Existing Lender of the “payoff amount” (however designated)
referenced therein, (a) the obligations of the Loan Parties under the Existing
Credit Facility shall be satisfied in full (other than with respect to Existing
Letters of Credit), and (b) unless assigned to the Administrative Agent upon
terms satisfactory to the Administrative Agent, the Liens held by the Existing
Lender under the Existing Credit Facility shall terminate without any further
action.
 
“Existing Letters of Credit”: the letters of credit described on Schedule 1.1B.
 
“Facility”: each of (a) the Term Facility, (b) the L/C Facility (which is a
sub-facility of the Revolving Facility), and (c) the Revolving Facility.
 
“FASB ASC”: the Accounting Standards certification of the Financial Accounting
Standards Board.
 
“FATCA”: Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof.
 
“Federal Funds Effective Rate”: for any day, the weighted average of the rates
on overnight federal funds transactions with members of the Federal Reserve
System arranged by federal funds brokers, as published on the next succeeding
Business Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average of the quotations for
the day of such transactions received by SVB from three (3) federal funds
brokers of recognized standing selected by it.
 
“Fee Letter”: each letter agreement dated as of the Closing Date between GTTI
and the Administrative Agent.
 
“Financed Consolidated Capital Expenditures”: Consolidated Capital Expenditures
of Borrower, financed with identifiable proceeds of the Loans and identified by
Borrower as such to the Administrative Agent, which in any event shall be
purchased/financed on or before June 30, 2012.
 
“First Anniversary”: the date that is 365 days after the Closing Date.
 
“Foreclosed Borrower”: as defined in Section 2.26.
 
“Foreign Currency”: lawful money of a country other than the United States.
 


 
18

--------------------------------------------------------------------------------

 


“Foreign Lender”: (a) if the Borrower is a U.S. Person, a Lender that is not a
U.S. Person, and (b) if the Borrower is not a U.S. Person, a Lender that is
resident or organized under the laws of a jurisdiction other than that in which
the Borrower is resident for tax purposes.
 
“Foreign Subsidiary”: in respect of any Loan Party, any Subsidiary of such Loan
Party that is not a Domestic Subsidiary with respect to such Loan Party.
 
“Fronting Exposure”: at any time there is a Defaulting Lender, as applicable,
(a) with respect to the Issuing Lender, such Defaulting Lender’s L/C Percentage
of the outstanding L/C Exposure other than L/C Exposure as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof, and (b) with
respect to the Swingline Lender, such Defaulting Lender’s Revolving Percentage
of outstanding Swingline Loans made by the Swingline Lender other than Swingline
Loans as to which such Defaulting Lender’s participation obligation has been
reallocated to other Lenders.
 
“Fund”: any Person (other than a natural Person) that is (or will be) engaged in
making, purchasing, holding or otherwise investing in commercial loans and
similar extensions of credit in the ordinary course of its activities.
 
“Funding Office”: the Revolving Loan Funding Office or the Term Loan Funding
Office, as the context requires.
 
“FX Forward Contract”: foreign exchange contracts entered into by the Borrower
with SVB under which the Borrower commits to purchase from or sell to SVB a
specific amount of Foreign Currency.
 
“GAAP”: generally accepted accounting principles in the United States as in
effect from time to time, except that for purposes of Section 7.1, GAAP shall be
determined on the basis of such principles in effect on the date hereof and
consistent with those used in the preparation of the most recent audited
financial statements referred to in Section 4.1(b).  In the event that any
“Accounting Change” (as defined below) shall occur and such change results in a
change in the method of calculation of financial covenants, standards or terms
in this Agreement, then the Borrower and the Administrative Agent agree to enter
into negotiations to amend such provisions of this Agreement so as to reflect
equitably such Accounting Changes with the desired result that the criteria for
evaluating the Borrower’s financial condition shall be the same after such
Accounting Changes as if such Accounting Changes had not been made.  Until such
time as such an amendment shall have been executed and delivered by the
Borrower, the Administrative Agent and the Required Lenders, all financial
covenants, standards and terms in this Agreement shall continue to be calculated
or construed as if such Accounting Changes had not occurred.  “Accounting
Changes” refers to changes in accounting principles required by the promulgation
of any rule, regulation, pronouncement or opinion by the Financial Accounting
Standards Board of the American Institute of Certified Public Accountants or, if
applicable, the SEC.
 
“Governmental Approval”: any consent, authorization, approval, order, license,
franchise, permit, certificate, accreditation, registration, filing or notice,
of, issued by, from or to, or other act by or in respect of, any Governmental
Authority.
 
“Governmental Authority”: the government of the United States of America or any
other
 


 
19

--------------------------------------------------------------------------------

 


nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).
 
“Group Members”: the collective reference to GTTI and its Subsidiaries.
 
“Guarantee and Collateral Agreement”: the Guarantee and Collateral Agreement to
be executed and delivered by the Borrower and each Guarantor, substantially in
the form of Exhibit A.
 
“Guarantee Obligation”: as to any Person (the “guaranteeing person”), any
obligation, including a reimbursement, counterindemnity or similar obligation,
of the guaranteeing person that guarantees or in effect guarantees, or which is
given to induce the creation of a separate obligation by another Person
(including any bank under any letter of credit) that guarantees or in effect
guarantees, any Indebtedness, leases, dividends or other obligations (the
“primary obligations”) of any other third Person (the “primary obligor”) in any
manner, whether directly or indirectly, including any obligation of the
guaranteeing person, whether or not contingent, (i) to purchase any such primary
obligation or any property constituting direct or indirect security therefor,
(ii) to advance or supply funds (1) for the purchase or payment of any such
primary obligation or (2) to maintain working capital or equity capital of the
primary obligor or otherwise to maintain the net worth or solvency of the
primary obligor, (iii) to purchase property, securities or services primarily
for the purpose of assuring the owner of any such primary obligation of the
ability of the primary obligor to make payment of such primary obligation or
(iv) otherwise to assure or hold harmless the owner of any such primary
obligation against loss in respect thereof; provided that the term Guarantee
Obligation shall not include endorsements of instruments for deposit or
collection in the ordinary course of business.  The amount of any Guarantee
Obligation of any guaranteeing person shall be deemed to be the lower of (a) an
amount equal to the stated or determinable amount of the primary obligation in
respect of which such Guarantee Obligation is made and (b) the maximum amount
for which such guaranteeing person may be liable pursuant to the terms of the
instrument embodying such Guarantee Obligation, unless such primary obligation
and the maximum amount for which such guaranteeing person may be liable are not
stated or determinable, in which case the amount of such Guarantee Obligation
shall be such guaranteeing person’s maximum reasonably anticipated liability in
respect thereof as determined by the Borrower in good faith.
 
“Guarantors”: a collective reference to each Subsidiary of the Borrower which
has become a Guarantor pursuant to the Guarantee and Collateral Agreement.
 
 “GTTI”: has the meaning in the preamble hereto.
 
“Incurred”: as defined in the definition of “Pro Forma Basis”.
 
“Indebtedness”: of any Person at any date, without duplication, (a) all
indebtedness of such Person for borrowed money, (b) all obligations of such
Person for the deferred purchase price of property or services (other than
current trade payables incurred in the ordinary course of
 


 
20

--------------------------------------------------------------------------------

 


such Person’s business), (c) all obligations of such Person evidenced by notes,
bonds, debentures or other similar instruments, (d) all indebtedness created or
arising under any conditional sale or other title retention agreement with
respect to property acquired by such Person (even though the rights and remedies
of the seller or lender under such agreement in the event of default are limited
to repossession or sale of such property), (e) all Capital Lease Obligations and
all Synthetic Lease Obligations of such Person, (f) all obligations of such
Person, contingent or otherwise, as an account party or applicant under or in
respect of acceptances, letters of credit, surety bonds or similar arrangements,
(g) all Guarantee Obligations of such Person in respect of obligations of the
kind referred to in clauses (a) through (f) above, (h) all obligations of the
kind referred to in clauses (a) through (g) above secured by (or for which the
holder of such obligation has an existing right, contingent or otherwise, to be
secured by) any Lien on property (including accounts and contract rights) owned
by such Person, whether or not such Person has assumed or become liable for the
payment of such obligation, and (i) the net obligations of such Person in
respect of Swap Agreements.  The Indebtedness of any Person shall include the
Indebtedness of any other entity (including any partnership in which such Person
is a general partner) to the extent such Person is liable therefor as a result
of such Person’s ownership interest in or other relationship with such entity,
except to the extent the terms of such Indebtedness expressly provide that such
Person is not liable therefor.
 
“Indemnified Taxes”: (a) Taxes, other than Excluded Taxes, imposed on or with
respect to any payment made by or on account of any obligation of any Loan Party
under any Loan Document and (b) to the extent not otherwise described in (a),
Other Taxes.
 
“Indemnitee”: is defined in Section 10.5(b).
 
“Insolvency”: with respect to any Multiemployer Plan, the condition that such
Plan is insolvent within the meaning of Section 4245 of ERISA.
 
“Insolvency Proceeding”: means (a) any case, action or proceeding before any
court or other Governmental Authority relating to bankruptcy, reorganization,
insolvency, liquidation, receivership, dissolution, winding-up or relief of
debtors, or (b) any general assignment for the benefit of creditors,
composition, marshalling of assets for creditors, or other, similar arrangement
in respect of any Person’s creditors generally or any substantial portion of
such Person’s creditors, in each case undertaken under U.S. Federal, state or
foreign law, including the Bankruptcy Code.
 
“Intangible Assets”: assets that are considered to be intangible assets under
GAAP, including customer lists, goodwill, computer software, copyrights, trade
names, trademarks, patents, franchises, licenses, unamortized deferred charges,
unamortized debt discount and capitalized research and development costs.
 
“Intellectual Property”: the collective reference to all rights, priorities and
privileges relating to intellectual property, whether arising under United
States, multinational or foreign laws or otherwise, including copyrights,
copyright licenses, patents, patent licenses, trademarks, trademark licenses,
technology, know-how and processes, and all rights to sue at law or in equity
for any infringement or other impairment thereof, including the right to receive
all proceeds and damages therefrom.
 


 
21

--------------------------------------------------------------------------------

 


“Intellectual Property Security Agreement”: an intellectual property security
agreement entered into between the Borrower and the Administrative Agent
pursuant to the terms of the Guarantee and Collateral Agreement, together with
each other intellectual property security agreement and supplement thereto
delivered pursuant to Section 6.12, in each case as amended, restated,
supplemented or otherwise modified from time to time.
 
“Interest Payment Date”: as to any Revolving Loan (including any Swingline
Loan), the first Business Day of each calendar month to occur while such Loan is
outstanding and the final maturity date of such Revolving Loan.
 
“Interest Rate Agreement”: any interest rate swap agreement, interest rate cap
agreement, interest rate collar agreement, interest rate hedging agreement or
other similar agreement or arrangement, each of which is (a) for the purpose of
hedging the interest rate exposure associated with the Borrower’s and its
Subsidiaries’ operations, (b) approved by Administrative Agent, and (c) not for
speculative purposes.
 
“Inventory”: all “inventory,” as such term is defined in the Code, now owned or
hereafter acquired by any Loan Party, wherever located, and in any event
including inventory, merchandise, goods and other personal property that are
held by or on behalf of any Loan Party for sale or lease or are furnished or are
to be furnished under a contract of service, or that constitutes raw materials,
work in process, finished goods, returned goods, or materials or supplies of any
kind used or consumed or to be used or consumed in such Loan Party’s business or
in the processing, production, packaging, promotion, delivery or shipping of the
same, including all supplies and embedded software.
 
“Investments”: as defined in Section 7.7.
 
“IRS”: the Internal Revenue Service, or any successor thereto.
 
“ISP”: with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice (or such later version thereof as may be in effect at the time of
issuance).
 
“Issuing Lender”: as the context may require, (a) SVB or any affiliate thereof,
in its capacity as issuer of any Letter of Credit (including, without
limitation, each Existing Letter of Credit), and (b) any other Lender that may
become an Issuing Lender pursuant to Section 3.11 or 3.12, with respect to
Letters of Credit issued by such Lender.  The Issuing Lender may, in its
discretion, arrange for one or more Letters of Credit to be issued by Affiliates
of the Issuing Lender or other financial institutions, in which case the term
“Issuing Lender” shall include any such Affiliate or other financial institution
with respect to Letters of Credit issued by such Affiliate or other financial
institution.
 
“Issuing Lender Fees”: as defined in Section 3.3(a).
 
“L/C Advance”: each L/C Lender’s funding of its participation in any L/C
Disbursement in accordance with its L/C Percentage of the L/C Commitment.
 
“L/C Commitment”: as to any L/C Lender, the obligation of such L/C Lender, if
any, to
 


 
22

--------------------------------------------------------------------------------

 


purchase an undivided interest in the Issuing Lenders’ obligations and rights
under and in respect of each Letter of Credit (including to make payments with
respect to draws made under any Letter of Credit pursuant to Section 3.5(b)) in
an aggregate principal amount not to exceed the amount set forth under the
heading “L/C Commitment” opposite such L/C Lender’s name on Schedule 1.1A or in
the Assignment and Assumption pursuant to which such L/C Lender becomes a party
hereto, as the same may be changed from time to time pursuant to the terms
hereof. The L/C Commitment is a sublimit of the Revolving Commitment and the
aggregate amount of the L/C Commitments shall not exceed the amount of the Total
L/C Commitments at any time
 
“L/C Disbursements”: a payment or disbursement made by the Issuing Lender
pursuant to a Letter of Credit.
 
“L/C Exposure”: at any time, the sum of (a) the aggregate undrawn amount of all
outstanding Letters of Credit at such time, and (b) the aggregate amount of all
L/C Disbursements that have not yet been reimbursed or converted into Revolving
Loans at such time.  The L/C Exposure of any L/C Lender at any time shall equal
its L/C Percentage of the aggregate L/C Exposure at such time.
 
“L/C Facility”: the L/C Commitments and the extensions of credit made
thereunder.
 
“L/C Fee Payment Date”: as defined in Section 3.3(a).
 
“L/C Lender”: a Lender with an L/C Commitment.
 
“L/C Percentage”: as to any L/C Lender at any time, the percentage of the Total
L/C Commitments represented by such L/C Lender’s L/C Commitment, as such
percentage may be adjusted as provided in Section 2.23.
 
“L/C-Related Documents”: collectively, each Letter of Credit (including any
Existing Letter of Credit), all applications for any Letter of Credit (and
applications for the amendment of any Letter of Credit) submitted by the
Borrower to the Issuing Lender and any other document, agreement and instrument
relating to any Letter of Credit, including any of the Issuing Lender’s standard
form documents for letter of credit issuances.
 
“Lenders”: as defined in the preamble hereto; provided that unless the context
otherwise requires, each reference herein to the Lenders shall be deemed to
include the Issuing Lender and the Swingline Lender.
 
“Letter of Credit”: as defined in Section 3.1(a); provided that such term shall
include each Existing Letter of Credit.
 
“Letter of Credit Availability Period”: the period from and including the
Closing Date to but excluding the Letter of Credit Maturity Date.
 
“Letter of Credit Maturity Date”: the date occurring fifteen (15) days prior to
the Revolving Termination Date then in effect (or, if such day is not a Business
Day, the next preceding Business Day).
 


 
23

--------------------------------------------------------------------------------

 


“Lien”: any mortgage, deed of trust, pledge, hypothecation, collateral
assignment, deposit arrangement, encumbrance, lien (statutory or other), charge
or other security interest or any preference, priority or other security
agreement or preferential arrangement of any kind or nature whatsoever
(including any conditional sale or other title retention agreement and any
capital lease having substantially the same economic effect as any of the
foregoing).
 
“Loan”: any loan made or maintained by any Lender pursuant to this Agreement.
 
“Loan Documents”: this Agreement, the Security Documents, the Notes, the Fee
Letter, each Subordination Agreement, the BIA Intercreditor Agreement, the
Solvency Certificate, the Collateral Information Certificate, each L/C-Related
Document, and any agreement creating or perfecting rights in Cash Collateral
pursuant to the provisions of Section 3.10, and any amendment, waiver,
supplement or other modification to any of the foregoing.
 
“Loan Parties”: each Group Member that is a party to a Loan Document.
 
“Majority Revolving Lenders”: at any time, (a) if only one (1) Revolving Lender
holds the Total Revolving Commitment at such time, such Revolving Lender, both
before and after the termination of such Revolving Commitment; and (b) if more
than one Revolving Lender holds the Total Revolving Commitment, at least two (2)
Revolving Lenders who hold more than fifty percent (50%) of the Total Revolving
Commitments (including, without duplication, the L/C Commitments) or, at any
time after the termination of the Revolving Commitments when such Revolving
Commitments were held by more than one (1) Revolving Lender, at least two
(2)  Revolving Lenders who hold more than fifty percent (50%) of the Total
Revolving Extensions of Credit then outstanding (including, without duplication,
any L/C Disbursements that have not yet been reimbursed or converted into
Revolving Loans at such time)); provided that the Revolving Commitments of, and
the portion of the Revolving Loans and participations in L/C Exposure and
Swingline Loans held or deemed held by, any Defaulting Lender shall be excluded
for purposes of making a determination of Majority Revolving Lenders.
 
“Majority Term Lenders”: at any time, (a) if only one (1) Term Lender holds the
Term Loan, such Term Lender; and (b) if more than one (1) Term Lender holds the
Term Loan, at least two (2) Term Lenders who hold more than fifty percent (50%)
of the principal sum of all Term Loans outstanding; provided that the portion of
the Term Loans held or deemed held by, any Defaulting Lender shall be excluded
for purposes of making a determination of Majority Term Lenders.
 
“Mandatory Prepayment Date”:  as defined in Section 2.13(e).
 
“Material Adverse Effect”: (a) a material adverse change in, or a material
adverse effect on, the operations, business, assets, properties, liabilities
(actual or contingent), condition (financial or otherwise) of the Borrower and
its Subsidiaries, taken as a whole; (b) a material impairment of the rights and
remedies of the Administrative Agent or any Lender under any Loan Document, or
of the ability of the Borrower or any Guarantor to perform its respective
obligations under any Loan Document to which it is a party; or (c) a material
adverse effect upon the legality, validity, binding effect or enforceability
against the Borrower or any Guarantor of any Loan Document to which it is a
party.
 


 
24

--------------------------------------------------------------------------------

 


“Materials of Environmental Concern”: any substance, material or waste that is
defined, regulated, governed or otherwise characterized under any Environmental
Law as hazardous or toxic or as a pollutant or contaminant (or by words of
similar meaning and regulatory effect), any petroleum or petroleum products,
asbestos, polychlorinated biphenyls, urea-formaldehyde insulation, molds or
fungus, and radioactivity, radiofrequency radiation at levels known to be
hazardous to human health and safety.
 
“Minority Lender”: as defined in Section 10.1(b).
 
“Moody’s”: Moody’s Investors Service, Inc.
 
“Mortgaged Properties”: the real properties, if any, as to which, pursuant to
Section 6.12(b) or otherwise, the Administrative Agent, for the benefit of the
Secured Parties, shall be granted a Lien pursuant to the Mortgages.
 
“Mortgages”: each of the mortgages, deeds of trust, deeds to secure debt or such
equivalent documents hereafter entered into and executed and delivered by one or
more of the Loan Parties to the Administrative Agent, in each case, as such
documents may be amended, amended and restated, supplemented or otherwise
modified, renewed or replaced from time to time and in form and substance
reasonably acceptable to the Administrative Agent.
 
“Multiemployer Plan”: a “multiemployer plan” (within the meaning of
Section 3(37) of ERISA) to which any Loan Party or any ERISA Affiliate thereof
makes, is making, or is obligated or has ever been obligated to make,
contributions.
 
“Net Cash Proceeds”: (a) in connection with any Asset Sale or any Recovery
Event, the proceeds thereof in the form of cash and Cash Equivalents (including
any such proceeds received by way of deferred payment of principal pursuant to a
note or installment receivable or purchase price adjustment receivable or
otherwise, but only as and when received), net of attorneys’ fees, accountants’
fees, investment banking fees, amounts required to be applied to the repayment
of Indebtedness secured by a Lien expressly permitted hereunder on any asset
that is the subject of such Asset Sale or Recovery Event (other than any Lien
pursuant to a Security Document) and other customary costs, fees and expenses
actually incurred in connection therewith and net of taxes paid and the
Borrower’s reasonable and good faith estimate of income, franchise, sales, and
other applicable taxes required to be paid by the Borrower or any Guarantor in
connection with such Asset Sale or Recovery Event in the taxable year that such
Asset Sale or Recovery Event is consummated, the computation of which shall, in
each such case, take into account the reduction in tax liability resulting from
any available operating losses and net operating loss carryovers, tax credits,
and tax credit carry forwards, and similar tax attributes and (b) in connection
with any incurrence of Indebtedness, the cash proceeds received from such
issuance or incurrence, net of attorneys’ fees, investment banking fees,
accountants’ fees, underwriting discounts and commissions and other customary
costs, fees and expenses actually incurred in connection therewith.
 
“Note”: a Term Loan Note, a Revolving Loan Note or a Swingline Loan Note.
 
“Notice of Borrowing”: means a notice substantially in the form of Exhibit K.
 


 
25

--------------------------------------------------------------------------------

 


“nLayer”: as defined in the Recitals.
 
“nLayer Acquisition” means the transactions contemplated under the nLayer
Acquisition Documents.
 
“nLayer Acquisition Agreement” is that certain Stock Purchase Agreement, by and
among, nLayer, each of the stockholders named therein and GTTI, dated as of
April 30, 2012.
 
“nLayer Acquisition Documents” means the nLayer Acquisition Agreement, and each
other document and/or agreement executed and/or delivered in connection
therewith.
 
“nLayer Closing”: April 30, 2012.
 
“nLayer Earnout Obligations”: are, on and after the nLayer Closing, any
unsecured obligations of Borrower owed to any “Seller”, as such term is defined
in the nLayer Acquisition Agreement.
 
“Non-Consenting Lender”: any Lender that does not approve any consent, waiver or
amendment that (a) requires the approval of all affected Lenders in accordance
with the terms of Section 10.1 and (ii) has been approved by the Required
Lenders.
 
“Non-Defaulting Lender”: means, at any time, each Lender that is not a
Defaulting Lender at such time.
 
“Obligations”: (a)    the unpaid principal of and interest on (including
interest accruing after the maturity of the Loans and interest accruing after
the filing of any petition in bankruptcy, or the commencement of any insolvency,
reorganization or like proceeding, relating to the Borrower or any Guarantor,
whether or not a claim for post-filing or post-petition interest is allowed in
such proceeding) the Loans and all other obligations and liabilities of the
Borrower and any other Loan Party to the Administrative Agent or to any Lender
or any Qualified Counterparty party to a Specified Swap Agreement, whether
direct or indirect, absolute or contingent, due or to become due, or now
existing or hereafter incurred, which may arise under, out of, or in connection
with, this Agreement, any other Loan Document, the Cash Management Agreements,
FX Forward Contracts, the Letters of Credit, any Specified Swap Agreement or any
other document made, delivered or given in connection herewith or therewith,
whether on account of principal, interest, reimbursement obligations, fees,
indemnities, costs, expenses (including all reasonable and documented fees,
charges and disbursements of counsel to the Administrative Agent or to any
Lender that are required to be paid by any Loan Party pursuant to any Loan
Document) or otherwise, and (b) any obligations of any Loan Party to any Lender
arising in connection with treasury management services provided by such Lender
to such Loan Party.
 
 “Operating Documents”: for any Person as of any date, such Person’s
constitutional documents, formation documents and/or certificate of
incorporation (or equivalent thereof), as certified (if applicable) by such
Person’s jurisdiction of formation as of a recent date, and, (a) if such Person
is a corporation, its bylaws or memorandum and articles of association (or
equivalent thereof) in current form, (b) if such Person is a limited liability
company, its limited liability company agreement (or similar agreement), and (c)
if such Person is a partnership, its
 


 
26

--------------------------------------------------------------------------------

 


partnership agreement (or similar agreement), each of the foregoing with all
current amendments or modifications thereto.
 
“Other Connection Taxes”: with respect to any Recipient, Taxes imposed as a
result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).
 
 “Other Taxes”: all present or future stamp, court or documentary, intangible,
recording, filing or similar Taxes that arise from any payment made under, from
the execution, delivery or, performance, enforcement or registration of, from
the receipt or perfection of a security interest under, or otherwise with
respect to, any Loan Document, except any such Taxes that are Other Connection
Taxes imposed with respect to an assignment (other than an assignment made
pursuant to Section 2.23).
 
“Overadvance”: as defined in Section 2.9.
 
“Participant”: as defined in Section 10.6(d).
 
“Participant Register”: as defined in Section 10.6(d).
 
“Patriot Act”: the Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism (USA PATRIOT ACT) Act of
2001, Title III of Pub. L. 107-56, signed into law October 26, 2001.
 
“PBGC”: the Pension Benefit Guaranty Corporation, or any successor thereto.
 
“PEIRL”: is Packetexchange (Ireland) Limited, a company incorporated and
existing under the laws of the Kingdom of Ireland, and an indirect Subsidiary of
GTTI.
 
“PELTD”: is Packetexchange (Europe) Limited, a private limited company
incorporated and registered in England and Wales.
 
“Pension Plan”: an employee benefit plan (as defined in Section 3(3) of ERISA)
other than a Multiemployer Plan (a) that is or was at any time in the six (6)
year period preceding the date hereof maintained or sponsored by any Loan Party
or any ERISA Affiliate thereof or to which any Loan Party or any ERISA Affiliate
thereof has ever made, or was obligated to make, in either case, contributions,
and (b) that is or was at any time in the six (6) year period preceding the date
hereof subject to Section 412 of the Code, Section 302 of ERISA or Title IV of
ERISA.
 
“Permitted Investors”: the collective reference to the holders of Equity
Interests of GTTI, as of the date hereof.
 
“Person”: any natural Person, corporation, limited liability company, trust,
joint venture, association, company, partnership, Governmental Authority or
other entity.
 


 
27

--------------------------------------------------------------------------------

 


“Plan”: (a) an employee benefit plan (as defined in Section 3(3) of ERISA) other
than a Multiemployer Plan which is or was at any time maintained or sponsored by
any Loan Party or any Subsidiary thereof or to which any Loan Party or any
Subsidiary thereof has ever made, or was obligated to make, contributions, (b) a
Pension Plan, or (c) a Qualified Plan.
 
“Platform”: is defined in Section 10.2(d)(i).
 
“Plexus”: is Plexus Fund II L.P., a Delaware limited partnership.
 
“Prime Rate”: the rate of interest per annum from time to time published in the
money rates section of the Wall Street Journal or any successor publication
thereto as the “prime rate” then in effect; provided that if such rate of
interest, as set forth from time to time in the money rates section of the Wall
Street Journal, becomes unavailable for any reason as determined by the
Administrative Agent, the “Prime Rate” shall mean the rate of interest per annum
announced by SVB as its prime rate in effect at its principal office in the
State of California (such SVB announced Prime Rate not being intended to be the
lowest rate of interest charged by SVB in connection with extensions of credit
to debtors).
 
“Pro Forma Basis”: with respect to any calculation or determination for the
Borrower for any period, in making such calculation or determination on the
specified date of determination (the “Determination Date”):
 
(a) pro forma effect will be given to any Indebtedness incurred by the Borrower
or any of its Subsidiaries (including by assumption of then outstanding
Indebtedness or by a Person becoming a Subsidiary (“Incurred”) after the
beginning of the applicable period and on or before the Determination Date to
the extent the Indebtedness is outstanding or is to be Incurred on the
Determination Date, as if such Indebtedness had been Incurred on the first day
of such period;
 
(b) pro forma calculations of interest on Indebtedness bearing a floating
interest rate will be made as if the rate in effect on the Determination Date
(taking into account any Swap Agreement applicable to the Indebtedness) had been
the applicable rate for the entire reference period;
 
(c) Consolidated Fixed Charges related to any Indebtedness no longer outstanding
or to be repaid or redeemed on the Determination Date, except for Consolidated
Interest Expense accrued during the reference period under a revolving credit to
the extent of the commitment thereunder (or under any successor revolving
credit) in effect on the Determination Date, will be excluded as if such
Indebtedness was no longer outstanding or was repaid or redeemed on the first
day of such period;
 
(d) pro forma effect will be given to: (A) the acquisition or disposition of
companies, divisions or lines of businesses by the Borrower and its
Subsidiaries, including any acquisition or disposition of a company, division or
line of business since the beginning of the reference period by a Person that
became a Subsidiary after the beginning of the applicable period; and (B) the
discontinuation of any discontinued operations but, in the case of Consolidated
Fixed Charges, only to the extent that the obligations giving rise to
Consolidated Fixed Charges will not be obligations of the Borrower or any of its
Subsidiaries following the Determination Date; in each case of clauses (A) and
(B), that have occurred since the beginning of the applicable period and
 


 
28

--------------------------------------------------------------------------------

 


before the Determination Date as if such events had occurred, and, in the case
of any disposition, the proceeds thereof applied, on the first day of such
period. To the extent that pro forma effect is to be given to an acquisition or
disposition of a company, division or line of business, the pro forma
calculation will be calculated in good faith by a responsible financial or
accounting officer of the Borrower in accordance with Regulation S-X under the
Securities Act of 1933, as amended, based upon the most recent four full fiscal
quarters for which the relevant financial information is available.
 
“Projections”: as defined in Section 6.2(c).
 
“Properties”: as defined in Section 4.17(a).
 
“Qualified Counterparty”: with respect to any Specified Swap Agreement, any
counterparty thereto that, at the time such Specified Swap Agreement was entered
into or as of the Closing Date, was the Administrative Agent or a Lender or an
Affiliate of the Administrative Agent or a Lender.
 
“Qualified Plan”: an employee benefit plan (as defined in Section 3(3) of ERISA)
other than a Multiemployer Plan (a) that is or was at any time maintained or
sponsored by any Loan Party or any ERISA Affiliate thereof or to which any Loan
Party or any ERISA Affiliate thereof has ever made, or was ever obligated to
make, contributions, and (b) that is intended to be tax-qualified under
Section 401(a) of the Code.
 
“Recipient”: the Administrative Agent or a Lender, as applicable.
 
“Recovery Event”: any settlement of or payment in respect of any property or
casualty insurance claim or any condemnation proceeding relating to any asset of
any Loan Party.
 
 “Refunded Swingline Loans”: as defined in Section 2.8(b).
 
“Register”: is defined in Section 10.6(c).
 
“Regulation U”: Regulation U of the Board as in effect from time to time.
 
“Reinvestment Deferred Amount”: with respect to any Reinvestment Event, the
aggregate Net Cash Proceeds received by any Loan Party in connection therewith
that are not applied to prepay the Loans or other amounts pursuant to
Section 2.12(e) as a result of the delivery of a Reinvestment Notice.
 
“Reinvestment Event”: any Asset Sale or Recovery Event in respect of which the
Borrower has delivered a Reinvestment Notice.
 
“Reinvestment Notice”: a written notice executed by a Responsible Officer
stating that no Event of Default has occurred and that the Borrower (directly or
indirectly through a Guarantor) intends and expects to use all or a specified
portion of the Net Cash Proceeds of an Asset Sale or Recovery Event to acquire
or repair assets useful in its business.
 
“Reinvestment Prepayment Amount”: with respect to any Reinvestment Event, the
 


 
29

--------------------------------------------------------------------------------

 


Reinvestment Deferred Amount relating thereto less any amount expended prior to
the relevant Reinvestment Prepayment Date to acquire or repair assets useful in
the Borrower’s business.
 
“Reinvestment Prepayment Date”: with respect to any Reinvestment Event, the
earlier of (a) the date occurring six (6) months after such Reinvestment Event,
and (b) the date on which the Borrower shall have determined not to, or shall
have otherwise ceased to, acquire or repair assets useful in the Borrower’s
business with all or any portion of the relevant Reinvestment Deferred Amount.
 
“Related Parties”: with respect to any Person, such Person’s Affiliates and the
partners, directors, officers, employees, agents and advisors of such Person and
of such Person’s Affiliates.
 
“Reorganization”: with respect to any Multiemployer Plan, the condition that
such plan is in reorganization within the meaning of Section 4241 of ERISA.
 
“Replacement Lender”: as defined in Section 2.24.
 
“Required Lenders”: at any time, (a) if only one (1) Lender holds the
outstanding Term Loans and the Revolving Commitments, such Lender; and (b) if
more than one (1) Lender holds the outstanding Term Loans and Revolving
Commitments, then at least two (2) Lenders who hold more than fifty percent
(50%) of the sum of (i) the aggregate unpaid principal amount of the Term Loans
then outstanding, and (ii) the Total Revolving Commitments (including, without
duplication, the L/C Commitments) then in effect or, if the Revolving
Commitments have been terminated, the Total Revolving Extensions of Credit then
outstanding; provided that for the purposes of this clause (b), the outstanding
principal amount of the Term Loans held by any Defaulting Lender and the
Revolving Commitments of, and the portion of the Revolving Loans and
participations in L/C Exposure and Swingline Loans held or deemed held by, any
Defaulting Lender shall be excluded for purposes of making a determination of
Required Lenders.
 
 “Requirement of Law”: as to any Person, the Operating Documents of such Person,
and any law, treaty, rule or regulation or determination of an arbitrator or a
court or other Governmental Authority, in each case applicable to or binding
upon such Person or any of its property or to which such Person or any of its
property is subject.
 
“Reserves”: with respect to the Borrowing Base, reserves against Eligible
Accounts that the Administrative Agent may, in its reasonable credit judgment
and in consultation with the Borrower, establish from time to time to (a)
reflect events, conditions, contingencies or risks which do or may adversely
affect (i) the Collateral, (ii) the assets of the Borrower, (iii) the Liens
(held by the Administrative Agent for the ratable benefit of the Secured
Parties) and other rights of the Administrative Agent in the Collateral,
(b) reserve against any Accounts of the Borrower payable in foreign currencies,
or (c) address any state of facts which the Administrative Agent determines in
good faith constitutes or with the passage of time may constitute an Event of
Default.
 
“Responsible Officer”: the chief executive officer, president, vice president,
chief financial officer, treasurer, controller or comptroller of the Borrower,
but in any event, with respect to financial matters, the chief financial
officer, treasurer, controller or comptroller of the
 


 
30

--------------------------------------------------------------------------------

 


Borrower.
 
“Restricted Payments”: as defined in Section 7.6.
 
“Revolving Commitment”: as to any Lender, the obligation of such Lender, if any,
to make Revolving Loans and participate in Swingline Loans and Letters of Credit
in an aggregate principal amount not to exceed the amount set forth under the
heading “Revolving Commitment” opposite such Lender’s name on Schedule 1.1A or
in the Assignment and Assumption pursuant to which such Lender becomes a party
hereto, as the same may be changed from time to time pursuant to the terms
hereof (including in connection with assignments permitted hereunder).  The
original amount of the Total Revolving Commitments is $3,500,000.  The L/C
Commitment and the Swingline Commitment are each sublimits of the Total
Revolving Commitments.
 
“Revolving Commitment Period”: the period from and including the Closing Date to
the Revolving Termination Date.
 
“Revolving Extensions of Credit”: as to any Revolving Lender at any time, an
amount equal to the sum of (a) the aggregate principal amount of all Revolving
Loans held by such Lender then outstanding, plus (b) such Lender’s L/C
Percentage of the aggregate undrawn amount of all outstanding Letters of Credit
(including any Existing Letters of Credit) at such time, plus (c) such Lender’s
L/C Percentage of the aggregate amount of all L/C Disbursements that have not
yet been reimbursed or converted into Revolving Loans at such time, plus (d)
such Lender’s Revolving Percentage of the aggregate principal amount of
Swingline Loans then outstanding.  Any amounts that are not paid by the Borrower
for any FX Forward Contracts will be treated as Revolving Loans under the
Revolving Facility and will accrue interest at the interest rate applicable to
Revolving Loans.
 
“Revolving Facility”: the Revolving Commitments and the extensions of credit
made thereunder.
 
“Revolving Lender”: each Lender that has a Revolving Commitment or that holds
Revolving Loans.
 
“Revolving Loan Conversion”: as defined in Section 3.5(b).
 
“Revolving Loan Funding Office”: the office of the Administrative Agent
specified in Section 10.2 or such other office as may be specified from time to
time by the Administrative Agent as its funding office by written notice to the
Borrower and the Lenders.
 
“Revolving Loan Note”: a promissory note in the form of Exhibit H-1, as it may
be amended, supplemented or otherwise modified from time to time.
 
“Revolving Loans”: as defined in Section 2.5(a).
 
“Revolving Percentage”: as to any Revolving Lender at any time, the percentage
which such Lender’s Revolving Commitment then constitutes of the Total Revolving
Commitments or, at any time after the Revolving Commitments shall have expired
or terminated, the percentage which the aggregate principal amount of such
Lender’s Revolving Loans then outstanding


 
31

--------------------------------------------------------------------------------

 


 constitutes of the aggregate principal amount of all Revolving Loans then
outstanding; provided that in the event that the Revolving Loans are paid in
full prior to the reduction to zero of the Total Revolving Commitments, the
Revolving Percentages shall be determined in a manner designed to ensure that
the other outstanding Revolving Extensions of Credit shall be held by the
Revolving Lenders on a comparable basis.
 
“Revolving Termination Date”: April 30, 2016.
 
“S&P”: Standard & Poor’s Ratings Services.
 
“Sale Leaseback Transaction”: any arrangement with any Person or Persons,
whereby in contemporaneous or substantially contemporaneous transactions a Loan
Party sells substantially all of its right, title and interest in any property
and, in connection therewith, acquires, leases or licenses back the right to use
all or a material portion of such property.
 
“SEC”: the Securities and Exchange Commission, any successor thereto and any
analogous Governmental Authority.
 
“Second Anniversary”: the date that is 365 days after the First Anniversary.
 
“Secured Parties”: the collective reference to the Administrative Agent, the
Lenders (including any Issuing Lender in its capacity as Issuing Lender and any
Swingline Lender in its capacity as Swingline Lender), SVB (in its capacity as a
Cash Management Bank and as a provider of FX Forward Contracts), and any
Qualified Counterparties.
 
 “Securities Account”: any “securities account” as defined in the UCC with such
additions to such term as may hereafter be made.
 
 “Securities Account Control Agreement”: any Control Agreement entered into by
the Administrative Agent, a Loan Party and a securities intermediary holding a
Securities Account of such Loan Party pursuant to which the Administrative Agent
is granted “control” (for purposes of the UCC) over such Securities Account.
 
“Securities Act”: the Securities Act of 1933, as amended from time to time and
any successor statute.
 
“Security Documents”: the collective reference to the Guarantee and Collateral
Agreement, the Mortgages, the Intellectual Property Security Agreements, each
Deposit Account Control Agreement, each Securities Account Control Agreement,
each Foreign Pledge Document, all other security documents hereafter delivered
to the Administrative Agent granting a Lien on any property of any Person to
secure the Obligations of any Loan Party under any Loan Document and all
financing statements, fixture filings, patent, trademark and copyright filings,
assignments, acknowledgments and other filings, documents and agreements made or
delivered pursuant thereto.
 
“Solvency Certificate”: the Solvency Certificate, dated the Closing Date,
delivered to the Administrative Agent pursuant to Section 5.1(n), which Solvency
Certificate shall be in substantially the form of Exhibit D.
 


 
32

--------------------------------------------------------------------------------

 
 
“Solvent”: when used with respect to any Person, means that, as of any date of
determination, (a) the amount of the “fair value” of the assets of such Person
will, as of such date, exceed the amount of all “liabilities of such Person,
contingent or otherwise,” as of such date, as such quoted terms are determined
in accordance with applicable federal and state laws governing determinations of
the insolvency of debtors, (b) the “present fair saleable value” of the assets
of such Person will, as of such date, be greater than the amount that will be
required to pay the liability of such Person on its debts as such debts become
absolute and matured, as such quoted terms are determined in accordance with
applicable federal and state laws governing determinations of the insolvency of
debtors, (c) such Person will not have, as of such date, an unreasonably small
amount of capital with which to conduct its business, and (d) such Person will
be able to pay its debts as they mature.  For purposes of this definition, (i)
“debt” means liability on a “claim,” and (ii) “claim” means any (x) right to
payment, whether or not such a right is reduced to judgment, liquidated,
unliquidated, fixed, contingent, matured, unmatured, disputed, undisputed,
legal, equitable, secured or unsecured or (y) right to an equitable remedy for
breach of performance if such breach gives rise to a right to payment, whether
or not such right to an equitable remedy is reduced to judgment, fixed,
contingent, matured or unmatured, disputed, undisputed, secured or unsecured.
 
“Specified Swap Agreement”: any Swap Agreement entered into by the Borrower and
any Qualified Counterparty (or any Person who was a Qualified Counterparty as of
the Closing Date or as of the date such Swap Agreement was entered into) in
respect of interest rates to the extent permitted under Section 7.13.
 
“Subordinated Debt Document”: any agreement, certificate, document or instrument
executed or delivered by any Loan Party or any of their respective Subsidiaries
and evidencing Indebtedness of the Borrower or any Subsidiary which is
subordinated to the payment of the Obligations in a manner approved in writing
by the Administrative Agent and the Required Lenders, and any renewals,
modifications, or amendments thereof which are approved in writing by the
Administrative Agent and the Required Lenders.
 
 “Subordinated Indebtedness”: the BIA Indebtedness and any other Indebtedness of
a Loan Party subordinated to the Obligations or the Guaranteed Obligations, as
applicable, pursuant to subordination terms (including payment, lien and
remedies subordination terms, as applicable) reasonably acceptable to the
Administrative Agent.
 
“Subordination Agreement”: is each subordination, intercreditor, or other
similar agreement in form and substance reasonably satisfactory to Bank entered
into between the Administrative Agent, and/or the Lenders, and any other
creditor of Borrower, including, without limitation, the BIA Intercreditor
Agreement.
 
“Subsidiary”: as to any Person, a corporation, partnership, limited liability
company or other entity of which shares of stock or other ownership interests
having ordinary voting power (other than stock or such other ownership interests
having such power only by reason of the happening of a contingency) to elect a
majority of the board of directors or other managers of such corporation,
partnership or other entity are at the time owned, or the management of which is
otherwise controlled, directly or indirectly through one or more intermediaries,
or both, by such Person. Unless otherwise qualified, all references to a
“Subsidiary” or to “Subsidiaries” in
 


 
33

--------------------------------------------------------------------------------

 


this Agreement shall refer to a Subsidiary or Subsidiaries of GTTI.
 
“Surety Indebtedness”: as of any date of determination, indebtedness (contingent
or otherwise) owing to sureties arising from surety bonds issued on behalf of
any Loan Party or its respective Subsidiaries as support for, among other
things, their contracts with customers, whether such indebtedness is owing
directly or indirectly by such Loan Party or any such Subsidiary.
 
“SVB”: as defined in the preamble hereto.
 
“SVB Deposit Account Control Agreement”: the Deposit Account Control Agreement,
of near or even date herewith, among the Borrower, the Administrative Agent and
SVB.
 
“Swap Agreement”: any agreement with respect to any swap, hedge, forward, future
or derivative transaction or option or similar agreement (including without
limitation, any Interest Rate Agreement) involving, or settled by reference to,
one or more rates, currencies, commodities, equity or debt instruments or
securities, or economic, financial or pricing indices or measures of economic,
financial or pricing risk or value or any similar transaction or any combination
of these transactions; provided that no phantom stock or similar plan providing
for payments only on account of services provided by current or former
directors, officers, employees or consultants of the Borrower and its
Subsidiaries shall be deemed to be a “Swap Agreement.”
 
“Swingline Commitment”: the obligation of the Swingline Lender to make Swingline
Loans pursuant to Section 2.7 in an aggregate principal amount at any one time
outstanding not to exceed $1,000,000.
 
“Swingline Lender”: SVB, in its capacity as the lender of Swingline Loans.
 
“Swingline Loan Note”: a promissory note in the form of Exhibit H-2, as it may
be amended, supplemented or otherwise modified from time to time.
 
“Swingline Loans”: as defined in Section 2.7.
 
“Swingline Participation Amount”: as defined in Section 2.8(c).
 
“Synthetic Lease Obligation”: the monetary obligation of a Person under (a) a
so-called synthetic, off-balance sheet or tax retention lease or (b) an
agreement for the use of property creating obligations that do not appear on the
balance sheet of such Person but which, upon the insolvency or bankruptcy of
such Person, would be characterized as the indebtedness of such Person (without
regard to accounting treatment).
 
“Taxes”: all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
 
“Term Commitment”: as to any Lender, the obligation of such Lender, if any, to
make a Term Loan to the Borrower in an aggregate principal amount not to exceed
the amount set forth
 


 
34

--------------------------------------------------------------------------------

 


under the heading “Term Commitment” opposite such Lender’s name on Schedule
1.1A.  The original aggregate amount of the Term Commitments is $25,333,333.30.
 
“Term Facility”: the Term Commitments and the Term Loans made thereunder.
 
“Term Lender”: each Lender that has a Term Commitment or that holds a Term Loan.
 
“Term Loan”: the term loans made by the Lenders pursuant to Section 2.1.
 
“Term Loan Funding Office”: the office of the Administrative Agent specified in
Section 10.2 or such other office as may be specified from time to time by the
Administrative Agent as its funding office by written notice to the Borrower and
the Lenders.
 
“Term Loan Maturity Date”:  May 1, 2016.
 
“Term Loan Note”: a promissory note in the form of Exhibit H-3, as it may be
amended, supplemented or otherwise modified from time to time.
 
“Term Loan Payment”: as defined in Section 2.4.
 
“Term Percentage”: as to any Term Lender at any time, the percentage which such
Lender’s Term Commitment then constitutes of the aggregate Term Commitments (or,
at any time after the Closing Date, the percentage which the aggregate principal
amount of such Lender’s Term Loans then outstanding constitutes of the aggregate
principal amount of the Term Loans then outstanding).
 
“Total Credit Exposure”: is, as to any Lender at any time, the unused
Commitments, Revolving Extensions of Credit and outstanding Term Loans of such
Lender at such time.
 
“Total L/C Commitments”: at any time, the sum of all L/C Commitments at such
time, as the same may be reduced from time to time pursuant to Section 2.10 or
3.5(b).  The initial amount of the Total L/C Commitments on the Closing Date is
$1,000,000.
 
“Total Revolving Commitments”: at any time, the aggregate amount of the
Revolving Commitments then in effect.
 
“Total Revolving Extensions of Credit”: at any time, the aggregate amount of the
Revolving Extensions of Credit outstanding at such time.
 
“Trade Date”: is defined in Section 10.6(b)(i)(B).
 
“Transferee”: any Eligible Assignee or Participant.
 
“Unfriendly Acquisition”: any acquisition that has not, at the time of the first
public announcement of an offer relating thereto, been approved by the board of
directors (or other legally recognized governing body) of the Person to be
acquired; except that with respect to any Acquisition of a non-U.S. Person, an
otherwise friendly acquisition shall not be deemed to be unfriendly if it is not
customary in such jurisdiction to obtain such approval prior to the first
 


 
35

--------------------------------------------------------------------------------

 


public announcement of an offer relating to a friendly acquisition.
 
“Uniform Commercial Code” or “UCC”: the Uniform Commercial Code (or any similar
or equivalent legislation) as in effect from time to time in the State of New
York, or as the context may require, any other applicable jurisdiction.
 
“United States” and “U.S.”:  the United States of America.
 
“U.S. Person”: any Person that is a “United States Person” as defined in Section
7701(a)(30) of the Code.
 
“U.S. Tax Compliance Certificate”: as defined in Section 2.21(f).
 
1.2      Other Definitional Provisions.
 
(a)           Unless otherwise specified therein, all terms defined in this
Agreement shall have the defined meanings when used in the other Loan Documents
or any certificate or other document made or delivered pursuant hereto or
thereto.
 
(b)           As used herein and in the other Loan Documents, and in any
certificate or other document made or delivered pursuant hereto or thereto, (i)
accounting terms relating to any Group Member not defined in Section 1.1 and
accounting terms partly defined in Section 1.1, to the extent not defined, shall
have the respective meanings given to them under GAAP, (ii) the words “include,”
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation,” (iii) the word “incur” shall be construed to mean incur, create,
issue, assume, become liable in respect of or suffer to exist (and the words
“incurred” and “incurrence” shall have correlative meanings), (iv) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, Capital Stock, securities, revenues, accounts, leasehold
interests and contract rights, and (v) references to agreements (including this
Agreement) or other Contractual Obligations shall, unless otherwise specified,
be deemed to refer to such agreements or Contractual Obligations as amended,
supplemented, restated, amended and restated or otherwise modified from time to
time.
 
(c)           The words “hereof,” “herein” and “hereunder” and words of similar
import, when used in this Agreement, shall refer to this Agreement as a whole
and not to any particular provision of this Agreement, and Section, Schedule and
Exhibit references are to this Agreement unless otherwise specified.  The word
“will” shall be construed to have the same meaning and effect as the word
“shall.”  Unless the context requires otherwise, (i) any reference herein to any
Person shall be construed to include such Person’s successors and assigns, (ii)
all references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement, (iii) any reference to any law or regulation herein shall,
unless otherwise specified, refer to such law or regulation as amended, modified
or supplemented from time to time.
 
(d)           The meanings given to terms defined herein shall be equally
applicable to both the singular and plural forms of such terms. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.
 


 
36

--------------------------------------------------------------------------------

 
 
 
SECTION 2
AMOUNT AND TERMS OF COMMITMENT
 
2.1     Term Commitments. Subject to the terms and conditions hereof, each Term
Lender severally agrees to make a Term Loan to the Borrower on the Closing Date
in an amount equal to the amount of the Term Commitment of such Lender.
 
2.2[Reserved].
 
2.3     Procedure for Term Loan Borrowing. The Borrower shall give the
Administrative Agent an irrevocable Notice of Borrowing (which must be received
by the Administrative Agent prior to 10:00 A.M., Pacific time, one (1) Business
Day prior to the anticipated Closing Date (with originals to follow within three
(3) Business Days)) requesting that the Term Lenders make the Term Loans on the
Closing Date and specifying the amount to be borrowed.  Upon receipt of such
Notice of Borrowing, the Administrative Agent shall promptly notify each Term
Lender thereof.  Not later than 12:00 P.M., Pacific time, on the Closing Date
each Term Lender shall make available to the Administrative Agent at the Term
Loan Funding Office an amount in immediately available funds equal to the Term
Loan or Term Loans to be made by such Lender.  The Administrative Agent shall
credit the account of the Borrower on the books of such office of the
Administrative Agent with the aggregate of the amounts made available to the
Administrative Agent by the Term Lenders in immediately available funds or, if
so specified in the Disbursement Letter, the Administrative Agent shall wire
transfer all or a portion of such aggregate amounts for application against
amounts then outstanding under the Existing Credit Facility in accordance with
the wire instructions specified for such purpose in the Disbursement Letter.
 
2.4     Repayment of Term Loans. Commencing on August 1, 2012 and quarterly on
each November 1, February 1, May 1 and August 1 thereafter, Borrower shall repay
the Term Loan (i) in sixteen (16) equal installments of principal, based on a
sixteen (16) quarter amortization schedule, plus (ii) quarterly payments of
accrued interest (each such payment being a “Term Loan Payment”).  Borrower’s
final Term Loan Payment, due on the Term Loan Maturity Date, shall include all
then outstanding principal and accrued and unpaid interest under the Term
Loan.  Once repaid, the Term Loan may not be reborrowed.
 
2.5Revolving Commitments.
 
(a)           Subject to the terms and conditions hereof, each Revolving Lender
severally agrees to make revolving credit loans (each, a “Revolving Loan” and,
collectively, the “Revolving Loans”) to the Borrower from time to time during
the Revolving Commitment Period in an aggregate principal amount at any one time
outstanding which, when added to the aggregate outstanding amount of the
Swingline Loans, the aggregate undrawn amount of all outstanding Letters of
Credit and the aggregate amount of all L/C Disbursements that have not yet been
reimbursed or converted into Revolving Loans, incurred on behalf of the Borrower
and owing to such Lender, does not exceed the amount of such Lender’s Revolving
Commitment.  In addition, such aggregate obligations shall not at any time
exceed the lesser of (i) the Total Revolving Commitments at such time and (ii)
the Borrowing Base at such time. During the Revolving Commitment Period the
Borrower may use the Revolving Commitments by
 


 
37

--------------------------------------------------------------------------------

 


borrowing, prepaying the Revolving Loans in whole or in part, and reborrowing,
all in accordance with the terms and conditions hereof.
 
(b)           The Borrower shall repay all outstanding Revolving Loans on the
Revolving Termination Date.
 
2.6     Procedure for Revolving Loan Borrowing. The Borrower may borrow under
the Revolving Commitments during the Revolving Commitment Period on any Business
Day; provided that the Borrower shall give the Administrative Agent an
irrevocable Notice of Borrowing (which must be received by the Administrative
Agent prior to 10:00 A.M., Pacific time, one (1) Business Day prior to the
requested Borrowing Date, (with originals to follow within three (3) Business
Days)) (provided that any such Notice of Borrowing under the Revolving Facility
to finance payments under Section 3.5(a) may be given not later than 10:00 A.M.,
Pacific time, on the date of the proposed borrowing), in each such case
specifying (i) the amount of Revolving Loans to be borrowed, (ii) the requested
Borrowing Date, and (iii) instructions for remittance of the proceeds of the
applicable Loans to be borrowed.  Each borrowing under the Revolving Commitments
shall be in an amount equal to $500,000 or a whole multiple of $100,000 in
excess thereof (or, if the then aggregate Available Revolving Commitments are
less than $500,000, such lesser amount; provided that the Swingline Lender may
request, on behalf of the Borrower, borrowings under the Revolving Commitments
in other amounts pursuant to Section 2.8.  Upon receipt of any such Notice of
Borrowing from the Borrower, the Administrative Agent shall promptly notify each
Revolving Lender thereof.  Each Revolving Lender will make the amount of its pro
rata share of each such borrowing available to the Administrative Agent for the
account of the Borrower at the Revolving Loan Funding Office prior to 12:00
P.M., Pacific time, on the Borrowing Date requested by the Borrower in funds
immediately available to the Administrative Agent.  Such borrowing will then be
made available to the Borrower by the Administrative Agent crediting such
account as is designated in writing to the Administrative Agent by the Borrower
with the aggregate of the amounts made available to the Administrative Agent by
the Revolving Lenders and in like funds as received by the Administrative Agent,
or, if so specified in the Existing Lender Payoff Letter, the Administrative
Agent shall wire transfer all or a portion of such aggregate amounts to the
Existing Lender, as applicable, for application against amounts then outstanding
under the Existing Credit Facility), in accordance with the wire instructions
specified for such purpose in the Existing Lender Payoff Letter.
 
2.7     Swingline Commitment. Subject to the terms and conditions hereof, the
Swingline Lender agrees to make available a portion of the credit accommodations
otherwise available to the Borrower under the Revolving Commitments from time to
time during the Revolving Commitment Period by making swing line loans (each a
“Swingline Loan” and, collectively, the “Swingline Loans”) to the Borrower;
provided that (a) the aggregate principal amount of Swingline Loans outstanding
at any time shall not exceed the Swingline Commitment then in effect, (b) the
Borrower shall not request, and the Swingline Lender shall not make, any
Swingline Loan if, after giving effect to the making of such Swingline Loan, the
aggregate amount of the Available Revolving Commitments would be less than zero,
and (c) the Borrower shall not use the proceeds of any Swingline Loan to
refinance any then outstanding Swingline Loan. During the Revolving Commitment
Period, the Borrower may use the Swingline Commitment by borrowing, repaying and
reborrowing, all in accordance with the
 


 
38

--------------------------------------------------------------------------------

 


terms and conditions hereof.   Swingline Loans shall made only in Dollars.  To
the extent not otherwise required by the terms hereof to be repaid prior
thereto, the Borrower shall repay to the Swingline Lender the then unpaid
principal amount of each Swingline Loan on the Revolving Termination Date.
 
2.8Procedure for Swingline Borrowing; Refunding of Swingline Loans.
 
(a)           Whenever the Borrower desires that the Swingline Lender make
Swingline Loans the Borrower shall give the Swingline Lender irrevocable
telephonic notice (which telephonic notice must be received by the Swingline
Lender not later than 12:00 P.M., Pacific time, on the proposed Borrowing Date)
confirmed promptly in writing by a Notice of Borrowing, specifying (i) the
amount to be borrowed, (ii) the requested Borrowing Date (which shall be a
Business Day during the Revolving Commitment Period), and (iii) instructions for
the remittance of the proceeds of such Loan.  Each borrowing under the Swingline
Commitment shall be in an amount equal to $500,000 or a whole multiple of
$100,000 in excess thereof.  Promptly thereafter, on the Borrowing Date
specified in a notice in respect of Swingline Loans, the Swingline Lender shall
make available to the Borrower an amount in immediately available funds equal to
the amount of the Swingline Loan to be made by depositing such amount in the
account designated in writing to the Administrative Agent by the
Borrower.  Unless a Swingline Loan is sooner refinanced by the advance of a
Revolving Loan pursuant to Section 2.7(b), such Swingline Loan shall be repaid
by the Borrower no later than five (5) Business Days after the advance of such
Swingline Loan.
 
(b)           The Swingline Lender, at any time and from time to time in its
sole and absolute discretion may, on behalf of the Borrower (which hereby
irrevocably directs the Swingline Lender to act on its behalf), on one (1)
Business Day’s telephonic notice given by the Swingline Lender no later than
12:00 P.M., Pacific time, and promptly confirmed in writing, request each
Revolving Lender to make, and each Revolving Lender hereby agrees to make, a
Revolving Loan, in an amount equal to such Revolving Lender’s Revolving
Percentage of the aggregate amount of such Swingline Loan (each a “Refunded
Swingline Loan”) outstanding on the date of such notice, to repay the Swingline
Lender.  Each Revolving Lender shall make the amount of such Revolving Loan
available to the Administrative Agent at the Revolving Loan Funding Office in
immediately available funds, not later than 10:00 A.M., Pacific time, one (1)
Business Day after the date of such notice.  The proceeds of such Revolving Loan
shall immediately be made available by the Administrative Agent to the Swingline
Lender for application by the Swingline Lender to the repayment of the Refunded
Swingline Loan.  The Borrower irrevocably authorizes the Swingline Lender to
charge the Borrower’s accounts with the Administrative Agent (up to the amount
available in each such account) to immediately pay the amount of any Refunded
Swingline Loan to the extent amounts received from the Revolving Lenders are not
sufficient to repay in full such Refunded Swingline Loan.
 
(c)           If prior to the time that the Borrower has repaid the Swingline
Loans pursuant to Section 2.7(a) or a Revolving Loan has been made pursuant to
Section 2.7(b), one of the events described in Section 8.1(f) shall have
occurred or if for any other reason, as determined by the Swingline Lender in
its sole discretion, Revolving Loans may not be made as contemplated by Section
2.7(b), each Revolving Lender shall, on the date such Revolving Loan was to have
been made pursuant to the notice referred to in Section 2.7(b) or on the date
 


 
39

--------------------------------------------------------------------------------

 


requested by the Swingline Lender (with at least one (1) Business Days’ notice
to the Revolving Lenders), purchase for cash an undivided participating interest
in the then outstanding Swingline Loans by paying to the Swingline Lender an
amount (the “Swingline Participation Amount”) equal to (i) such Revolving
Lender’s Revolving Percentage times (ii) the aggregate principal amount of the
outstanding Swingline Loans that were to have been repaid with such Revolving
Loans.
 
(d)           Whenever, at any time after the Swingline Lender has received from
any Revolving Lender such Lender’s Swingline Participation Amount, the Swingline
Lender receives any payment on account of the Swingline Loans, the Swingline
Lender will distribute to such Lender its Swingline Participation Amount
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Lender’s participating interest was outstanding and
funded and, in the case of principal and interest payments, to reflect such
Lender’s pro rata portion of such payment if such payment is not sufficient to
pay the principal of and interest on all Swingline Loans then due); provided
that in the event that such payment received by the Swingline Lender is required
to be returned, such Revolving Lender will return to the Swingline Lender any
portion thereof previously distributed to it by the Swingline Lender.
 
(e)           Each Revolving Lender’s obligation to make the Loans referred to
in Section 2.7(b) and to purchase participating interests pursuant to Section
2.7(c) shall be absolute and unconditional and shall not be affected by any
circumstance, including (i) any setoff, counterclaim, recoupment, defense or
other right that such Revolving Lender or the Borrower may have against the
Swingline Lender, the Borrower or any other Person for any reason whatsoever,
(ii) the occurrence of a Default or an Event of Default or the failure to
satisfy any of the other conditions specified in Section 5, (iii) any adverse
change in the condition (financial or otherwise) of the Borrower, (iv) any
breach of this Agreement or any other Loan Document by the Borrower, any other
Loan Party or any other Revolving Lender, or (v) any other circumstance,
happening or event whatsoever, whether or not similar to any of the foregoing.
 
(f)           The Swingline Lender may resign at any time in its capacity as
Swingline Lender by giving thirty (30) days’ prior notice to the Administrative
Agent, the Lenders and the Borrower.  After the resignation of the Swingline
Lender hereunder, the retiring Swingline Lender shall remain a party hereto and
shall continue to have all the rights and obligations of the Swingline Lender
under this Agreement and the other Loan Documents with respect to Swingline
Loans made by it prior to such resignation, but shall not be required to make
any additional Swingline Loans.
 
2.9     Overadvances.  If at any time or for any reason the aggregate amount of
all Revolving Extensions of Credit of all of the Lenders exceeds the lesser of
(x) the amount of the Total Revolving Commitments then in effect, and (y) the
amount of the Borrowing Base then in effect (any such excess, an “Overadvance”),
the Borrower shall immediately pay the full amount of such Overadvance to the
Administrative Agent, without notice or demand, for the ratable benefit of the
Lenders, for application against the Revolving Extensions of Credit in
accordance with the terms hereof.
 
2.10Fees.


 
40

--------------------------------------------------------------------------------

 
 
 
(a)           Commitment Fee.  As additional compensation for the Revolving
Commitment, the Borrower shall pay the Administrative Agent for the benefit of
the Lenders, in arrears, on the first day of each quarter prior to the Revolving
Termination Date and on the Revolving Termination Date, a fee for the Borrower’s
non-use of available funds in an amount equal to the Commitment Fee Rate per
annum multiplied by the difference between (x) the Revolving Commitments (as
they may be reduced from time to time) and (y) the average for the period of the
daily closing balance of the Revolving Loans outstanding.  For the avoidance of
doubt, the outstanding balance of Swingline Loans shall not be considered
utilization of the Revolving Commitments for purposes of determining the
commitment fee.
 
(b)           Fee Letter.  The Borrower agrees to pay to the Administrative
Agent for its own account and the account of the Lenders, as applicable, the
fees in the amounts and on the dates as set forth in the Fee Letter with the
Administrative Agent and to perform any other obligations contained therein.
 
(c)           Fees Nonrefundable.  All fees payable under this Section 2.10
shall be fully earned on the date paid and nonrefundable.
 
2.11     Termination or Reduction of Revolving Commitments.
 
(a)           Termination or Reduction.  Subject to payment of the sums set
forth in Section 2.10(b), the Borrower shall have the right, upon not less than
three (3) Business Days’ notice to the Administrative Agent, to terminate the
Revolving Commitments or, from time to time, to reduce the amount of the
Revolving Commitments; provided that no such termination or reduction of the
Revolving Commitments shall be permitted if, after giving effect thereto and to
any prepayments of the Revolving Loans and Swingline Loans made on the effective
date thereof, the Total Revolving Extensions of Credit would exceed the
Available Revolving Commitments.  Any such reduction shall be in an amount equal
to $1,000,000, or a whole multiple thereof, and shall reduce permanently the
Revolving Commitments then in effect.  The Borrower shall have the right, upon
not less than three (3) Business Days’ notice to the Administrative Agent, to
terminate the L/C Commitments or, from time to time, to reduce the amount of the
L/C Commitments; provided that no such termination or reduction of L/C
Commitments shall be permitted if, after giving effect thereto, the Total L/C
Commitments shall be reduced to an amount that would result in the aggregate L/C
Exposure exceeding the Total L/C Commitments (as so reduced).  Any such
reduction shall be in an amount equal to $1,000,000, or a whole multiple
thereof, and shall reduce permanently the L/C Commitments then in effect.
 
2.12Optional Term Loan Prepayments.
 
(a)           Prepayments Generally.  Subject to payment of the amounts
described in Section 2.11(b), the Borrower may at any time and from time to time
prepay the Term Loans, in whole or in part, upon irrevocable notice delivered to
the Administrative Agent no later than 10:00 A.M., Pacific time one (1) Business
Day prior thereto, which notice shall specify the date and amount of the
proposed prepayment; provided that if such notice of prepayment indicates that
such prepayment is to be funded with the proceeds of a refinancing, such notice
of prepayment may be revoked if the financing is not consummated. Upon receipt
of any such
 


 
41

--------------------------------------------------------------------------------

 


notice the Administrative Agent shall promptly notify each relevant Lender
thereof.  If any such notice is given, the amount specified in such notice shall
be due and payable on the date specified therein, together with accrued interest
to such date on the amount prepaid.  Partial prepayments of Term Loans shall be
in an aggregate principal amount of $1,000,000 or a whole multiple
thereof.  Amounts to be applied in connection with prepayments made pursuant to
this Section 2.12 shall be applied to the prepayment of installments due in
respect of the Term Loans in reverse order of maturity and in accordance with
Section 2.19(b).
 
(b)           Prepayment Fee Regarding Term Loans.  No amount of outstanding
Term Loans shall be prepaid by the Borrower pursuant to Section 2.12(a) during
the period commencing on the Closing Date and ending on the Second Anniversary
of the Closing Date unless the Borrower pays to the Administrative Agent (for
the ratable benefit of the Term Lenders), contemporaneously with the prepayment
of such Term Loans, a Term Loan prepayment fee equal to (i) if such prepayment
occurs prior to the First Anniversary, two percent (2.00%) of the aggregate
amount of the Term Loans so prepaid; and (ii) if such prepayment occurs on the
First Anniversary, but prior to the Second Anniversary, one percent (1.00%) of
the aggregate amount of the Term Loans so prepaid.  If such prepayment occurs on
or after the Second Anniversary, no Term Loan prepayment fee shall be incurred
by Borrower.  Any such Term Loan prepayment fee shall be fully earned on the
date paid and shall not be refundable for any reason.
 
2.13Mandatory Prepayments.
 
(a)           [Reserved].
 
(b)           If any Indebtedness shall be incurred by any Loan Party (excluding
any Indebtedness incurred or permitted in accordance with Section 7.2), an
amount equal to 100% of the Net Cash Proceeds thereof shall be applied on the
date of such incurrence toward the prepayment of the Term Loans and other
amounts as set forth in Section 2.13(e).
 
(c)           If on any date any Loan Party shall receive Net Cash Proceeds from
any Asset Sale or Recovery Event then, unless a Reinvestment Notice shall be
delivered in respect thereof, such Net Cash Proceeds shall be applied on such
date toward the prepayment of the Loans and other amounts as set forth in
Section 2.13(e); provided that notwithstanding the foregoing, (i) the aggregate
Net Cash Proceeds of Asset Sales and Recovery Events that may be excluded from
the foregoing requirement pursuant to a Reinvestment Notice shall not exceed
$100,000 in any fiscal year of the Borrower and (ii) on each Reinvestment
Prepayment Date, an amount equal to the Reinvestment Prepayment Amount with
respect to the relevant Reinvestment Event shall be applied toward the
prepayment of the Loans and other amounts as set forth in Section 2.13(e).
 
(d)           [Reserved].
 
(e)           Amounts to be applied in connection with prepayments made pursuant
to this Section 2.12 shall be applied to the prepayment of installments due in
respect of the Term Loans in reverse order of maturity and in accordance with
Sections 2.4 and 2.19(b) (provided that any Term Lender may decline any such
prepayment (the aggregate amount of all such
 


 
42

--------------------------------------------------------------------------------

 


prepayments declined in connection with any particular prepayment, collectively,
the “Declined Amount”), in which case the Declined Amount shall be distributed
first, to the prepayment, on a pro rata basis, of the Term Loans held by Term
Lenders that have elected to accept such Declined Amounts; second, to the extent
of any residual, if no Term Loans remain outstanding, to the prepayment of the
Revolving Loans in accordance with Section 2.19(c) (with no corresponding
permanent reduction in the Revolving Commitments); and third, to the extent of
any residual, if no Term Loans or Revolving Loans remain outstanding, to the
replacement of outstanding Letters of Credit and/or the deposit of an amount in
cash (in an amount not to exceed 105% of the then existing L/C Exposure) in a
Cash Collateral account established with the Administrative Agent for the
benefit of the L/C Lenders on terms and conditions satisfactory to the Issuing
Lender.  Each prepayment of the Loans under this Section 2.13 (except in the
case of Revolving Loans and Swingline Loans, in the event all Revolving
Commitments have not been terminated) shall be accompanied by accrued interest
to the date of such prepayment on the amount prepaid.  The Borrower shall
deliver to the Administrative Agent and each Term Lender notice of each
prepayment of Term Loans in whole or in part pursuant to this Section 2.13 not
less than five (5) Business Days prior to the date such prepayment shall be made
(each, a “Mandatory Prepayment Date”).  Such notice shall set forth (i) the
Mandatory Prepayment Date, (ii) the aggregate amount of such prepayment and
(iii) the options of each Term Lender to (x) decline or accept its share of such
prepayment and (y) to accept Declined Amounts.  Any Term Lender that wishes to
exercise its option to decline such prepayment or to accept Declined Amounts
shall notify the Administrative Agent by facsimile not later than three Business
Days prior to the Mandatory Prepayment Date.
 
(f)           The Borrower shall deliver to the Administrative Agent, at the
time of each prepayment required under this Section 2.13, (i) a certificate
signed by a Responsible Officer setting forth in reasonable detail the
calculation of the amount of such prepayment or reduction and (ii) to the extent
practicable, at least ten days prior written notice of such prepayment or
reduction (and the Administrative Agent shall promptly provide the same to each
Lender).  Each notice of prepayment shall specify the prepayment or reduction
date, and the principal amount of each Loan (or portion thereof) to be prepaid.
 
(g)           No prepayment fee shall be payable in respect of any mandatory
prepayments made pursuant to this Section 2.13.
 
2.14[Reserved].
 
2.15[Reserved].  
 
2.16Interest Rates.
 
(a)           The Term Loan and each Revolving Loan (including any Swingline
Loan) shall bear interest at a rate per annum equal to (i) the ABR plus (ii) the
Applicable Margin.
 
(b)           During the continuance of an Event of Default, at the direction of
the Administrative Agent or as directed by the Required Lenders (other than an
Event of Default under Section 8.1(a) hereof in which case no such direction
shall be required), all outstanding
 


 
43

--------------------------------------------------------------------------------

 


Loans shall bear interest at a rate per annum equal to the rate that would
otherwise be applicable thereto pursuant to the foregoing provisions of this
Section plus 5.00% (the “Default Rate”).
 
(c)           Interest shall be payable in arrears (i) for Revolving Loans, on
each Interest Payment Date and (ii) for Term Loans, as described in Section 2.3;
provided that interest accruing pursuant to Section 2.15(b) shall be payable
from time to time on demand.
 
2.17Computation of Interest and Fees.
 
(a)           Interest and fees payable pursuant hereto shall be calculated on
the basis of a 360-day year for the actual days elapsed; provided, however, that
if any Loan is repaid on the same day on which it is made, such day shall be
included in computing interest on such Loan.    Any change in the interest rate
on a Loan resulting from a change in the ABR shall become effective as of the
opening of business on the day on which such change becomes effective.  The
Administrative Agent shall as soon as practicable notify the Borrower and the
relevant Lenders of the effective date and the amount of each such change in
interest rate.
 
(b)           Each determination of an interest rate by the Administrative Agent
pursuant to any provision of this Agreement shall be conclusive and binding on
the Borrower and the Lenders in the absence of manifest error.  The
Administrative Agent shall, at the request of the Borrower, deliver to the
Borrower a statement showing the quotations used by the Administrative Agent in
determining any interest rate pursuant to Section 2.16(a).
 
2.18[Reserved].  
 
2.19Pro Rata Treatment and Payments.
 
(a)           Each borrowing by the Borrower from the Lenders hereunder, each
payment by the Borrower on account of any commitment fee and any reduction of
the Commitments shall be made pro rata according to the respective Term
Percentages, L/C Percentages or Revolving Percentages, as the case may be, of
the relevant Lenders.
 
(b)           Except as otherwise provided herein, each payment (including each
prepayment) by the Borrower on account of principal of and interest on the Term
Loans shall be made pro rata according to the respective outstanding principal
amounts of the Term Loans then held by the Term Lenders.  The amount of each
principal prepayment of the Term Loans shall be applied to reduce the then
remaining installments of the Term Loans in inverse order of maturity.
 
(c)           Each payment (including each prepayment) by the Borrower on
account of principal of and interest on the Revolving Loans shall be made pro
rata according to the respective outstanding principal amounts of the Revolving
Loans then held by the Revolving Lenders.
 
(d)           All payments (including prepayments) to be made by the Borrower
hereunder, whether on account of principal, interest, fees or otherwise, shall
be made without condition or deduction for any counterclaim, defense, recoupment
or setoff and shall be made prior to 10:00 A.M., Pacific time, on the due date
thereof to the Administrative Agent, for the
 


 
44

--------------------------------------------------------------------------------

 


account of the Lenders, at the applicable Funding Office, in Dollars and in
immediately available funds.  The Administrative Agent shall distribute such
payments to the Lenders promptly upon receipt in like funds as received.  Any
payment received by the Administrative Agent after 10:00 A.M. shall be deemed
received on the next succeeding Business Day and any applicable interest or fee
shall continue to accrue.  If any payment hereunder becomes due and payable on a
day other than a Business Day, such payment shall be extended to the next
succeeding Business Day.   In the case of any extension of any payment of
principal pursuant to the preceding sentence, interest thereon shall be payable
at the then applicable rate during such extension.
 
(e)           Unless the Administrative Agent shall have been notified in
writing by any Lender prior to the date of any borrowing that such Lender will
not make the amount that would constitute its share of such borrowing available
to the Administrative Agent, the Administrative Agent may assume that such
Lender is making such amount available to the Administrative Agent on such date
in accordance with Section 2, and the Administrative Agent may, in reliance upon
such assumption, make available to the Borrower a corresponding amount.  If such
amount is not in fact made available to the Administrative Agent by the required
time on the Borrowing Date therefor, such Lender and the Borrower severally
agree to pay to the Administrative Agent, on demand, such corresponding amount
with interest thereon, for each day from and including the date on which such
amount is made available to the Borrower but excluding the date of payment to
the Administrative Agent, at (i) in the case of a payment to be made by such
Lender, a rate equal to the greater of (A) the Federal Funds Effective Rate and
(B) a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation, and (ii) in the case of a payment to
be made by the Borrower, the rate per annum applicable to ABR Loans under the
relevant Facility.  If the Borrower and such Lender shall pay such interest to
the Administrative Agent for the same or an overlapping period, the
Administrative Agent shall promptly remit to the Borrower the amount of such
interest paid by the Borrower for such period.  If such Lender pays its share of
the applicable borrowing to the Administrative Agent, then the amount so paid
shall constitute such Lender’s Loan included in such borrowing.  Any payment by
the Borrower shall be without prejudice to any claim the Borrower may have
against a Lender that shall have failed to make such payment to the
Administrative Agent.
 
(f)           Unless the Administrative Agent shall have received notice from
the Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders or the Issuing Lender hereunder that the
Borrower will not make such payment, the Administrative Agent may assume that
the Borrower is making such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to the Lenders or the Issuing
Lender, as the case may be, the amount due.  In such event, if the Borrower has
not in fact made such payment, then each of the Lenders or the Issuing Lender,
as the case may be, severally agrees to repay to the Administrative Agent
forthwith on demand the amount so distributed to such Lender or Issuing Lender,
with interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at the greater of the Federal Funds Effective Rate and a rate determined
by the Administrative Agent in accordance with banking industry rules on
interbank compensation. Nothing herein shall be deemed to limit the rights of
Administrative Agent or any Lender against the Borrower.
 


 
45

--------------------------------------------------------------------------------

 
 
(g)           If any Lender makes available to the Administrative Agent funds
for any Loan to be made by such Lender as provided in the foregoing provisions
of this Section 2, and such funds are not made available to the Borrower by the
Administrative Agent because the conditions to the applicable extension of
credit set forth in Section 5.1 or Section 5.2 are not satisfied or waived in
accordance with the terms hereof, the Administrative Agent shall return such
funds (in like funds as received from such Lender) to such Lender, without
interest.
 
(h)           The obligations of the Lenders hereunder to (i) make Term Loans,
(ii) make Revolving Loans, (iii) to fund its participations in L/C Disbursements
in accordance with its respective L/C Percentage, (iv) to fund its respective
Swingline Participation Amount of any Swingline Loan, and (v) to make payments
pursuant to Section 9.7, as applicable, are several and not joint.  The failure
of any Lender to make any such Loan, to fund any such participation or to make
any such payment under Section 9.7 on any date required hereunder shall not
relieve any other Lender of its corresponding obligation to do so on such date,
and no Lender shall be responsible for the failure of any other Lender to so
make its Loan, to purchase its participation or to make its payment under
Section 9.7.
 
(i)           Nothing herein shall be deemed to obligate any Lender to obtain
the funds for any Loan in any particular place or manner or to constitute a
representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.
 
(j)           If at any time insufficient funds are received by and available to
the Administrative Agent to pay fully all amounts of principal, interest and
fees then due hereunder, such funds shall be applied (i) first, toward payment
of interest and fees then due hereunder, ratably among the parties entitled
thereto in accordance with the amounts of interest and fees then due to such
parties, and (ii) second, toward payment of principal then due hereunder,
ratably among the parties entitled thereto in accordance with the amounts of
principal then due to such parties.
 
(k)           If any Lender shall obtain any payment (whether voluntary,
involuntary, through the exercise of any right of set-off, or otherwise) on
account of the principal of or interest on any Loan made by it, its
participation in the L/C Exposure or other obligations hereunder, as applicable
(other than pursuant to a provision hereof providing for non-pro rata
treatment), in excess of its Term Percentage, Revolving Percentage or L/C
Percentage, as applicable, of such payment on account of the Loans or
participations obtained by all of the Lenders, such Lender shall forthwith
advise the Administrative Agent of the receipt of such payment, and within five
(5) Business Days of such receipt purchase (for cash at face value) from the
other Term Lenders, Revolving Lenders or L/C Lenders, as applicable (through the
Administrative Agent), without recourse, such participations in the Term Loans
or Revolving Loans made by them and/or participations in the L/C Exposure held
by them, as applicable, or make such other adjustments as shall be equitable, as
shall be necessary to cause such purchasing Lender to share the excess payment
ratably with each of the other Lenders in accordance with their respective Term
Percentages, Revolving Percentages or L/C Percentages, as applicable; provided,
however, that if all or any portion of such excess payment is thereafter
recovered by or on behalf of the Borrower from such purchasing Lender, the
purchase shall be rescinded and the purchase price restored to the extent of
such recovery, but without interest. The Borrower agrees that any Lender so
purchasing a participation from another Lender pursuant to this Section
 


 
46

--------------------------------------------------------------------------------

 


2.18(k) may exercise all its rights of payment (including the right of set-off)
with respect to such participation as fully as if such Lender were the direct
creditor of the Borrower in the amount of such participation.  No documentation
other than notices and the like referred to in this Section 2.18(k) shall be
required to implement the terms of this Section 2.18(k).  The Administrative
Agent shall keep records (which shall be conclusive and binding in the absence
of manifest error) of participations purchased pursuant to this Section 2.18(k)
and shall in each case notify the Term Lenders, the Revolving Lenders or the L/C
Lenders, as applicable, following any such purchase.  The provisions of this
Section 2.18(k) shall not be construed to apply to (i) any payment made by or on
behalf of the Borrower pursuant to and in accordance with the express terms of
this Agreement (including the application of funds arising from the existence of
a Defaulting Lender), (ii) the application of Cash Collateral provided for in
Section 3.10, or (iii) any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans or
sub-participations in any L/C Exposure to any assignee or participant, other
than an assignment to the Borrower or any Subsidiary thereof (as to which the
provisions of this Section shall apply).  The Borrower consents on behalf of
itself and each other Loan Party to the foregoing and agrees, to the extent it
may effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against each
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of each Loan Party in the
amount of such participation.
 
(l)           Any amounts actually paid to or collected by the Administrative
Agent pursuant to Section 6.3(c) at any time at the sole discretion of the
Administrative Agent and the Lenders, when no Event of Default exists, shall be
applied by the Administrative Agent to the Revolving Loans then outstanding and
distributed by the Administrative Agent to the Revolving Lenders, in each case,
(i) in accordance with the Revolving Percentages of such Revolving Lenders then
in effect, and (ii) by no later than the next Business Day after the date on
which such payments or proceeds are so received or collected by the
Administrative Agent, with any remaining amounts to be returned to the Borrower
as specified in Section 6.3(c).
 
(m)           Notwithstanding anything to the contrary in this Agreement, the
Administrative Agent may, in its discretion at any time or from time to time,
without the Borrower’s request and even if the conditions set forth in Section
5.2 would not be satisfied, make a Revolving Loan in an amount equal to the
portion of the Obligations constituting overdue interest and fees and Swingline
Loans from time to time due and payable to itself, any Revolving Lender, the
Swingline Lender or the Issuing Lender, and apply the proceeds of any such
Revolving Loan to those Obligations; provided that after giving effect to any
such Revolving Loan, the aggregate outstanding Revolving Loans will not exceed
the Total Revolving Commitments then in effect.
 
2.20     Requirements of Law. 
 
(a)            [Reserved].
 
(b)    Requirements of Law. If the adoption of or any change in any Requirement
of Law or in the interpretation or application thereof or the compliance by any
 


 
47

--------------------------------------------------------------------------------

 


Lender with any request or directive (whether or not having the force of law)
from any central bank or other Governmental Authority made subsequent to the
date hereof:
 
(i)           shall subject any Recipient to any Taxes (other than (A)
Indemnified Taxes, (B) Taxes described in clauses (b) through (d) of the
definition of Excluded Taxes and (C) Connection Income Taxes) on its Loans, loan
principal, letters of credit, commitments, or other obligations, or its
deposits, reserves, other liabilities or capital attributable thereto;
 
(ii)           shall impose, modify or deem applicable any reserve, special
deposit, compulsory loan, insurance charge or similar requirement against assets
of, deposits with or for the account of or credit extended or participated in
by, any Lender; or
 
(iii)           impose on any Lender or the London interbank market any other
condition, cost or expense (other than Taxes) affecting this Agreement or Loans
made by such Lender or any Letter of Credit or participation therein;
 
(c)           and the result of any of the foregoing is to increase the cost to
such Lender or such other Recipient of making, converting to, continuing or of
maintaining its obligation to make such Loans, or to increase the cost to such
Lender or such other Recipient of issuing or participating in Letters of Credit,
or to reduce any amount receivable or received by such Lender or other Recipient
hereunder in respect thereof (whether in respect of principal, interest or any
other amount), then, in any such case, upon the request of such Lender or other
Recipient, the Borrower shall promptly pay such Lender or other Recipient, as
the case may be, any additional amounts necessary to compensate such Lender or
other Recipient, as the case may be, for such increased cost or reduced amount
receivable.  If any Lender becomes entitled to claim any additional amounts
pursuant to this paragraph, it shall promptly notify the Borrower (with a copy
to the Administrative Agent) of the event by reason of which it has become so
entitled.
 
(d)           If any Lender determines that any change in any Requirement of Law
affecting such Lender or any lending office of such Lender or such Lender’s
holding company, if any, regarding capital or liquidity requirements, has or
would have the effect of reducing the rate of return on such Lender’s capital or
on the capital of such Lender’s holding company, if any, as a consequence of
this Agreement, the Commitments of such Lender or the Loans made by, or
participations in Letters of Credit or Swingline Loans held by, such Lender, or
the Letters of Credit issued by the Issuing Lender, to a level below that which
such Lender or such Lender’s holding company would have achieved but for such
change in such Requirement of Law (taking into consideration such Lender’s
policies and the policies of such Lender’s holding company with respect to
capital adequacy), then from time to time the Borrower will pay to such Lender
or the Issuing Lender, as the case may be, such additional amount or amounts as
will compensate such Lender or the Issuing Lender or such Lender’s or Issuing
Lender’s holding company for any such reduction suffered.
 
(e)           For purposes of this Agreement, (i) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines, or
directives in connection therewith are deemed to have gone into effect and been
adopted after the date of this Agreement, and (ii) all requests, rules,
guidelines or directives promulgated by the Bank for International
 


 
48

--------------------------------------------------------------------------------

 


Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States regulatory authorities, in each case
pursuant to Basel III, shall in each case be deemed to be a change in any
Requirement of Law, regardless of the date enacted, adopted or issued.
 
(f)           A certificate as to any additional amounts payable pursuant to
paragraphs (b), (c), or (d) of this Section submitted by any Lender to the
Borrower (with a copy to the Administrative Agent) shall be conclusive in the
absence of manifest error.  The Borrower shall pay such Lender the amount shown
as due on any such certificate within ten (10) days after receipt
thereof.  Failure or delay on the part of any Lender to demand compensation
pursuant to this Section shall not constitute a waiver of such Lender’s right to
demand such compensation.  Notwithstanding anything to the contrary in this
Section 2.20, the Borrower shall not be required to compensate a Lender pursuant
to this Section 2.20 for any amounts incurred more than nine (9) months prior to
the date that such Lender notifies the Borrower of such Lender’s intention to
claim compensation therefor; provided that if the circumstances giving rise to
such claim have a retroactive effect, then such nine (9)-month period shall be
extended to include the period of such retroactive effect.  The obligations of
the Borrower arising pursuant to this Section 2.20 shall survive the termination
of the Commitments, the termination of this Agreement, the repayment of all
Obligations and the resignation of the Administrative Agent.
 
2.21Taxes.
 
(a)           Payments Free of Taxes.  Any and all payments by or on account of
any obligation of any Loan Party under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by applicable law and
the Borrower shall, and shall cause each other Loan Party, to comply with the
requirements set forth in this Section 2.21.  If any applicable law (as
determined in the good faith discretion of an applicable Withholding Agent)
requires the deduction or withholding of any Tax from any such payment by a
Withholding Agent, then the applicable Withholding Agent shall be entitled to
make such deduction or withholding and shall timely pay the full amount deducted
or withheld to the relevant Governmental Authority in accordance with applicable
law and, if such Tax is an Indemnified Tax, then the sum payable by the
applicable Loan Party shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.
 
(b)           Payment of Other Taxes.  The Loan Parties shall timely pay to the
relevant Governmental Authority in accordance with applicable law, or at the
option of the Administrative Agent timely reimburse it for the payment of, any
Other Taxes.
 
(c)           Evidence of Payments.  As soon as practicable after any payment of
Taxes by any Loan Party to a Governmental Authority pursuant to this Section
2.21, such Loan Party shall deliver to the Administrative Agent the original or
a certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.
 


 
49

--------------------------------------------------------------------------------

 
 
(d)           Indemnification by Loan Parties.  The Loan Parties shall jointly
and severally indemnify each Recipient, within ten (10) days after demand
therefor, for the full amount of any Indemnified Taxes (including Indemnified
Taxes imposed or asserted on or attributable to amounts payable under this
Section 2.21) payable or paid by such Recipient or required to be withheld or
deducted from a payment to such Recipient and any reasonable expenses arising
therefrom or with respect thereto (including any recording and filing fees with
respect thereto or resulting therefrom and any liabilities with respect to, or
resulting from, any delay in paying such Indemnified Taxes), whether or not such
Indemnified Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority.  A certificate as to the amount of such payment or
liability delivered to the Borrower by a Lender (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender, shall be conclusive absent manifest error.  If any Loan
Party fails to pay any Taxes when due to the appropriate taxing authority or
fails to remit to the Administrative Agent the required receipts or other
required documentary evidence, such Loan Party shall indemnify the
Administrative Agent and the Lenders for any incremental taxes, interest or
penalties that may become payable by the Administrative Agent or any Lender as a
result of any such failure.
 
(e)           Indemnification by Lenders.  Each Lender shall severally indemnify
the Administrative Agent, within ten (10) days after demand therefor, for (i)
any Indemnified Taxes attributable to such Lender (but only to the extent that
any Loan Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Loan Parties to do
so), (ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 10.6 relating to the maintenance of a Participant Register
and (iii) any Excluded Taxes attributable to such Lender, in each case, that are
payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority.  A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error.  Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).
 
(f)           Status of Lenders.
 
(i)           Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding.  In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set
 


 
50

--------------------------------------------------------------------------------

 


forth in Sections 2.21(f)(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if the Lender is not legally entitled to complete, execute or deliver
such documentation or, in the Lender’s reasonable judgment, such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.
 
(ii)           Without limiting the generality of the foregoing, in the event
that the Borrower is a U.S. Person,
 
(A)           any Lender that is a U.S. Person shall deliver to the Borrower and
the Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax;
 
(B)           any Foreign Lender shall, to the extent it is legally entitled to
do so, deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:
 
(1)           in the case of a Foreign Lender claiming the benefits of an income
tax treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;
 
(2)           executed originals of IRS Form W-8ECI;
 
(3)           in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under Section 871(h) or Section 881(c) of the
Code, (x) a certificate substantially in the form of Exhibit F-1 to the effect
that such Foreign Lender is not a “bank” within the meaning of Section
881(c)(3)(A) of the Code, a “10 percent shareholder” of the Borrower within the
meaning of Section 881(c)(3)(B) of the Code, or a “controlled foreign
corporation” described in Section 881(c)(3)(C) of the Code (a “U.S. Tax
Compliance Certificate”) and (y) executed originals of IRS Form W-8BEN; or
 
(4)           to the extent a Foreign Lender is not the beneficial owner,
executed originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form
W-8BEN, a U.S. Tax Compliance Certificate substantially in the form of Exhibit
F-2 or Exhibit F-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit F-4 on
behalf of each such direct and indirect partner;
 


 
51

--------------------------------------------------------------------------------

 
 
(C)           any Foreign Lender shall, to the extent it is legally entitled to
do so, deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and
 
(D)           if a payment made to a Lender under any Loan Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Borrower and the Administrative Agent at the time or
times prescribed by law and at such time or times reasonably requested by the
Borrower or the Administrative Agent such documentation prescribed by applicable
law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment.  Solely for purposes of
this clause (D), “FATCA” shall include any amendments made to FATCA after the
date of this Agreement.
 
(iii)           Each Lender agrees that if any form or certification it
previously delivered expires or becomes obsolete or inaccurate in any respect,
it shall update such form or certification or promptly notify the Borrower and
the Administrative Agent in writing of its legal inability to do so.  Each
Foreign Lender shall promptly notify the Borrower at any time it determines that
it is no longer in a position to provide any previously delivered certificate to
the Borrower (or any other form of certification adopted by the U.S. taxing
authorities for such purpose).  Notwithstanding any other provision of this
paragraph, a Foreign Lender shall not be required to deliver any form pursuant
to this paragraph that such Foreign Lender is not legally able to deliver.
 
(iv)           Each Lender acknowledges and agrees that certain payments made
under this Agreement after December 31, 2013, as to extensions of credit made
after December 31, 2012, to any Lender that does not comply with the information
collection and reporting obligations imposed by the United States with respect
to foreign accounts, or that fails to provide adequate certification regarding
such compliance, may become subject to withholding taxes imposed under
FATCA.  Each Lender agrees to undertake commercially reasonable actions to
cooperate with the Administrative Agent and the Borrower in establishing that it
is in compliance with such requirements and agrees to provide all certifications
required by the IRS or determined by the Administrative Agent, in its reasonable
discretion, to be necessary for the Administrative Agent to establish its
compliance under such provisions on or before June 30, 2013. Nothing in this
Agreement shall be interpreted to require any Lender to violate any law or
regulation
 


 
52

--------------------------------------------------------------------------------

 


applicable to such Lender in any jurisdiction in which such Lender is formed,
managed and controlled or doing business.
 
(g)           Treatment of Certain Refunds.  If any party determines, in its
sole discretion exercised in good faith, that it has received a refund of any
Taxes as to which it has been indemnified pursuant to this Section 2.21
(including by the payment of additional amounts pursuant to this Section 2.21),
it shall pay to the indemnifying party an amount equal to such refund (but only
to the extent of indemnity payments made under this Section with respect to the
Taxes giving rise to such refund), net of all out-of-pocket expenses (including
Taxes) of such indemnified party and without interest (other than any interest
paid by the relevant Governmental Authority with respect to such refund).  Such
indemnifying party, upon the request of such indemnified party, shall repay to
such indemnified party the amount paid over pursuant to this paragraph (g) (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority.  Notwithstanding anything to the contrary
in this paragraph (g), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (g) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the indemnification
payments or additional amounts giving rise to such refund had never been
paid.  This paragraph shall not be construed to require any indemnified party to
make available its Tax returns (or any other information relating to its Taxes
that it deems confidential) to the indemnifying party or any other Person.
 
(h)           Survival.  Each party’s obligations under this Section 2.21 shall
survive the resignation or replacement of the Administrative Agent or any
assignment of rights by, or the replacement of, a Lender, the termination of the
Commitments, the termination of this Agreement and the repayment, satisfaction
or discharge of all obligations under any Loan Document.
 
2.22 [Reserved].
 
2.23      Change of Lending Office.  Each Lender agrees that, upon the
occurrence of any event giving rise to the operation of Section 2.20(c), Section
2.20(d) or Section 2.21(a) with respect to such Lender, it will, if requested by
the Borrower, use reasonable efforts (subject to overall policy considerations
of such Lender) to designate a different lending office for funding or booking
its Loans affected by such event or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, in each case, with
the object of avoiding the consequences of such event; provided that such
designation is made on terms that, in the sole judgment of such Lender, cause
such Lender and its lending office(s) to suffer no economic, legal, regulatory
or other disadvantage; provided further that nothing in this Section shall
affect or postpone any of the obligations of the Borrower or the rights of any
Lender pursuant to Section 2.20(c), Section 2.20(d) or Section 2.21(a).  The
Borrower hereby agrees to pay all reasonable costs and expenses incurred by any
Lender in connection with any such designation or assignment.
 
2.24      Substitution of Lenders. Upon the receipt by the Borrower of any of
the following (or in the case of clause (a) below, if the Borrower is required
to pay any such
 


 
53

--------------------------------------------------------------------------------

 
 
 amount), with respect to any Lender (any such Lender described in clauses (a)
through (c) below being referred to as an “Affected Lender” hereunder):
 
(a)           a request from a Lender for payment of Indemnified Taxes or
additional amounts under Section 2.21 or of increased costs pursuant to Section
2.20(c) or Section 2.20(d) (and, in any such case, such Lender has declined or
is unable to designate a different lending office in accordance with Section
2.21 or is a Non-Consenting Lender);
 
(b)           a notice from the Administrative Agent under Section 10.1(b) that
one or more Minority Lenders are unwilling to agree to an amendment or other
modification approved by the Required Lenders and the Administrative Agent; or
 
(c)           notice from the Administrative Agent that a Lender is a Defaulting
Lender;
 
then the Borrower may, at its sole expense and effort, upon notice to the
Administrative Agent and such Affected Lender:  (i) request that one or more of
the other Lenders acquire and assume all or part of such Affected Lender’s Loans
and Commitment; or (ii) designate a replacement lending institution (which shall
be an Eligible Assignee) to acquire and assume all or a ratable part of such
Affected Lender’s Loans and Commitment (the replacing Lender or lender in (i) or
(ii) being a “Replacement Lender”); provided, however, that if the Borrower
elects to exercise such right with respect to any Affected Lender under clause
(a) or (b) of this Section 2.24, then the Borrower shall be obligated to replace
all Affected Lenders under such clauses.  The Affected Lender replaced pursuant
to this Section 2.24 shall be required to assign and delegate, without recourse,
all of its interests, rights and obligations under this Agreement and the
related Loan Documents to one or more Replacement Lenders that so agree to
acquire and assume all or a ratable part of such Affected Lender’s Loans and
Commitment upon payment to such Affected Lender of an amount (in the aggregate
for all Replacement Lenders) equal to 100% of the outstanding principal of the
Affected Lender’s Loans, accrued interest thereon, accrued fees and all other
amounts payable to it hereunder and under the other Loan Documents from such
Replacement Lenders (to the extent of such outstanding principal and accrued
interest and fees) or the Borrower (in the case of all other amounts).  Any such
designation of a Replacement Lender shall be effected in accordance with, and
subject to the terms and conditions of, the assignment provisions contained in
Section 10.6 (with the assignment fee to be paid by the Borrower in such
instance), and, if such Replacement Lender is not already a Lender hereunder or
an Affiliate of a Lender or an Approved Fund, shall be subject to the prior
written consent of the Administrative Agent (which consent shall not be
unreasonably withheld).  Notwithstanding the foregoing, with respect to any
assignment pursuant to this Section 2.24, (a) in the case of any such assignment
resulting from a claim for compensation under Section 2.20 or payments required
to be made pursuant to Section 2.21, such assignment shall result in a reduction
in such compensation or payments thereafter; (b) such assignment shall not
conflict with applicable law and (c) in the case of any assignment resulting
from a Lender being a Minority Lender referred to in clause (b) of this Section
2.24, the applicable assignee shall have consented to the applicable amendment,
waiver or consent. Notwithstanding the foregoing, an Affected Lender shall not
be required to make any such assignment or delegation if, prior thereto, as a
result of a waiver by such Affected Lender or
 


 
54

--------------------------------------------------------------------------------

 


otherwise, the circumstances entitling the Borrower to require such assignment
and delegation cease to apply.
 
2.25Defaulting Lenders.
 
(a)           Adjustments.  Notwithstanding anything to the contrary contained
in this Agreement, if any Lender becomes a Defaulting Lender, then, until such
time as such Lender is no longer a Defaulting Lender, to the extent permitted by
applicable law:
 
(i)           Waivers and Amendments.  Such Defaulting Lender’s right to approve
or disapprove any amendment, waiver or consent with respect to this Agreement
shall be restricted as set forth in Section 10.1 and in the definitions of
Majority Revolving Lenders, Majority Term Lenders and Required Lenders.
 
(ii)           Defaulting Lender Waterfall.  Any payment of principal, interest,
fees or other amounts received by the Administrative Agent for the account of
such Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Section 8 or otherwise, and including any amounts made available to the
Administrative Agent by such Defaulting Lender pursuant to Section 10.7), shall
be applied at such time or times as may be determined by the Administrative
Agent as follows: first, to the payment of any amounts owing by such Defaulting
Lender to the Administrative Agent hereunder; second, to the payment on a pro
rata basis of any amounts owing by such Defaulting Lender to the Issuing Lender
or to the Swingline Lender hereunder; third, to be held as Cash Collateral for
the funding obligations of such Defaulting Lender of any participation in any
Letter of Credit; fourth, as the Borrower may request (so long as no Default or
Event of Default exists), to the funding of any Loan in respect of which such
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by the Administrative Agent; fifth, if so determined by
the Administrative Agent and the Borrower, to be held in a deposit account and
released pro rata in order to (x) satisfy such Defaulting Lender’s potential
future funding obligations with respect to Loans under this Agreement, and (y)
be held as Cash Collateral for the future funding obligations of such Defaulting
Lender of any participation in any future Letter of Credit; sixth, to the
payment of any amounts owing to any L/C Lender, Issuing Lender or Swingline
Lender as a result of any judgment of a court of competent jurisdiction obtained
by any L/C Lender, Issuing Lender or Swingline Lender against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; seventh, so long as no Default or Event of Default has occurred
and is continuing, to the payment of any amounts owing to the Borrower as a
result of any judgment of a court of competent jurisdiction obtained by the
Borrower against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; and eighth, to such Defaulting
Lender or as otherwise directed by a court of competent jurisdiction; provided
that if (A) such payment is a payment of the principal amount of any Loans or
L/C Advances in respect of which such Defaulting Lender has not fully funded its
appropriate share and (B) such Loans or L/C Advances were made at a time when
the conditions set forth in Section 5.2 were satisfied or waived, such payment
shall be applied solely to pay the Loans of, and L/C Advances owed to, all
non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Loans of, or L/C Advances owed to, such Defaulting Lender until such time
as all Loans and funded and unfunded participations in L/C Advances and
Swingline Loans are held by the Lenders pro rata in accordance with the
 


 
55

--------------------------------------------------------------------------------

 


Commitments under the applicable Facility without giving effect to Section
2.25(a)(iv).  Any payments, prepayments or other amounts paid or payable to a
Defaulting Lender that are applied (or held) to pay amounts owed by a Defaulting
Lender or to post Cash Collateral pursuant to this Section 2.25(a)(ii) shall be
deemed paid to and redirected by such Defaulting Lender, and each Lender
irrevocably consents hereto.
 
(iii)           Certain Fees.
 
(A)           No Defaulting Lender shall be entitled to receive any fee pursuant
to Section 2.10(b) for any period during which such Lender is a Defaulting
Lender (and the Borrower shall not be required to pay any such fee that
otherwise would have been required to have been paid to such Defaulting Lender).
 
(B)           Each Defaulting Lender shall be limited in its right to receive
letter of credit fees as provided in Section 3.3(d).
 
(C)           With respect to any letter of credit fee not required to be paid
to any Defaulting Lender pursuant to clause (A) or (B) above, the Borrower shall
(x) pay to each Non-Defaulting Lender that portion of any such fee otherwise
payable to such Defaulting Lender with respect to such Defaulting Lender’s
participation in Letters of Credit or Swingline Loans that has been reallocated
to such Non-Defaulting Lender pursuant to clause (iv) below, (y) pay to the
Issuing Lender and the Swingline Lender, as applicable, the amount of any such
fee otherwise payable to such Defaulting Lender to the extent allocable to the
Issuing Lender’s or the Swingline Lender’s Fronting Exposure to such Defaulting
Lender, and (z) not be required to pay the remaining amount of any such fee.
 
(iv)           Reallocation of Pro Rata Share to Reduce Fronting
Exposure.  During any period in which there is a Defaulting Lender, for purposes
of computing the amount of the obligation of each non-Defaulting Lender to
acquire, refinance or fund participations in Letters of Credit pursuant to
Section 3.4 or in Swingline Loans pursuant to Section 2.7(c), the L/C Percentage
of each non-Defaulting Lender of any such Letter of Credit and the Revolving
Percentage of each non-Defaulting Lender of any such Swingline Loan, as the case
may be, shall be computed without giving effect to the Revolving Commitment of
such Defaulting Lender; provided that, (A) each such reallocation shall be given
effect only if, at the date the applicable Lender becomes a Defaulting Lender,
no Event of Default has occurred and is continuing; (B) the aggregate
obligations of each non-Defaulting Lender to acquire, refinance or fund
participations in Letters of Credit and Swingline Loans shall not exceed the
positive difference, if any, of (1) the Revolving Commitment of that
non-Defaulting Lender minus (2) the aggregate outstanding amount of the
Revolving Loans of that Lender plus the aggregate amount of that Lender’s L/C
Percentage of then outstanding Letters of Credit and (C) the conditions set
forth in Section 5.2 are satisfied at the time of such reallocation (and, unless
the Borrower shall have otherwise notified the Administrative Agent at such
time, the Borrower shall be deemed to have represented and warranted that such
conditions are satisfied at such time).  No reallocation hereunder shall
constitute a waiver or release of any claim of any party hereunder against a
Defaulting Lender arising from that Lender having become a Defaulting Lender,
including any claim of a non-Defaulting Lender as a result of such
non-Defaulting Lender’s increased exposure following such reallocation.
 


 
56

--------------------------------------------------------------------------------

 
 
(v)           Cash Collateral, Repayment of Swingline Loans.  If the
reallocation described in clause (iv) above cannot, or can only partially, be
effected, the Borrower shall, without prejudice to any right or remedy available
to it hereunder or under law, (x) first, prepay Swingline Loans in an amount
equal to the Swingline Lender’s Fronting Exposure and (y) second, Cash
Collateralize the Issuing Lender’s Fronting Exposure in accordance with the
procedures set forth in Section 3.10.
 
(b)           Defaulting Lender Cure.  If the Borrower, the Administrative
Agent, the Swingline Lender and the Issuing Lender agree in writing in their
sole discretion that a Defaulting Lender should no longer be deemed to be a
Defaulting Lender, the Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein (which may include arrangements with respect to any
Cash Collateral), such Lender will, to the extent applicable, purchase at par
that portion of outstanding Loans of the other Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause the
Loans and funded and unfunded participations in Letters of Credit and Swingline
Loans to be held on a pro rata basis by the Lenders in accordance with their
respective Revolving Percentages, L/C Percentages and Term Percentages, as
applicable (without giving effect to Section 2.25(a)(iv)), whereupon such Lender
will cease to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrower while such Lender was a Defaulting Lender; and provided, further,
that except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from such Lender having been
a Defaulting Lender.
 
(c)           New Swingline Loans/Letters of Credit.  So long as any Lender is a
Defaulting Lender, (i) the Swingline Lender shall not be required to fund any
Swingline Loans unless it is satisfied that it will have no Fronting Exposure
after giving effect to such Swingline Loan and (ii) no Issuing Lender shall be
required to issue, extend, renew or increase any Letter of Credit unless it is
satisfied that it will have no Fronting Exposure after giving effect thereto.
 
(d)           Termination of Defaulting Lender.  The Borrower may terminate the
unused amount of the Commitment of any Revolving Lender that is a Defaulting
Lender upon not less than ten (10) Business Days’ prior notice to the
Administrative Agent (which shall promptly notify the Lenders thereof), and in
such event the provisions of Section 2.25(a)(ii) will apply to all amounts
thereafter paid by the Borrower for the account of such Defaulting Lender under
this Agreement (whether on account of principal, interest, fees, indemnity or
other amounts); provided that (i) no Event of Default shall have occurred and be
continuing, and (ii) such termination shall not be deemed to be a waiver or
release of any claim the Borrower, the Administrative Agent, the Issuing Lender,
the Swingline Bank or any other Lender may have against such Defaulting Lender.
 
2.26     Joint and Several Liability of the Borrowers.
 
(a)    Each Borrower is accepting joint and several liability hereunder and
under the other Loan Documents in consideration of the financial accommodations
to be provided by the Lenders under this Agreement, for the mutual benefit,
directly and indirectly, of each
 


 
57

--------------------------------------------------------------------------------

 


Borrower and in consideration of the undertakings of any other Borrower to
accept joint and several liability for the Obligations.
 
(b)           Each Borrower, jointly and severally, hereby irrevocably and
unconditionally accepts, not merely as a surety but also as a co-debtor, joint
and several liability with any other Borrower, with respect to the payment and
performance of all of the Obligations (including any Obligations arising under
this Section 2.26), it being the intention of the parties hereto that all the
Obligations shall be the joint and several obligations of each Borrower without
preferences or distinction among them.
 
(c)           If and to the extent that any Borrower shall fail to make any
payment with respect to any of the Obligations as and when due or to perform any
of the Obligations in accordance with the terms thereof, then in each such event
any other Borrower will make such payment with respect to, or perform, such
Obligation.
 
(d)           The Obligations of each Borrower under the provisions of this
Section 2.26 constitute the absolute and unconditional, full recourse
Obligations of each Borrower enforceable against each Borrower to the full
extent of its properties and assets, irrespective of the validity, regularity or
enforceability of this Agreement or any other circumstances whatsoever.
 
(e)           Except as otherwise expressly provided in this Agreement, each
Borrower hereby waives notice of acceptance of its joint and several liability,
notice of any Loans made or Letters of Credit issued under or pursuant to this
Agreement, notice of the occurrence of any Default, Event of Default, or of any
demand for any payment under this Agreement, notice of any action at any time
taken or omitted by the Administrative Agent or Lenders under or in respect of
any of the Obligations, any requirement of diligence or to mitigate damages and,
generally, to the extent permitted by applicable law, all demands, notices and
other formalities of every kind in connection with this Agreement (except as
otherwise provided in this Agreement).  Each Borrower hereby assents to, and
waives notice of, any extension or postponement of the time for the payment of
any of the Obligations, the acceptance of any payment of any of the Obligations,
the acceptance of any partial payment thereon, any waiver, consent or other
action or acquiescence by the Administrative Agent or Lenders at any time or
times in respect of any default by any Borrower in the performance or
satisfaction of any term, covenant, condition or provision of this Agreement,
any and all other indulgences whatsoever by the Administrative Agent or Lenders
in respect of any of the Obligations, and the taking, addition, substitution or
release, in whole or in part, at any time or times, of any security for any of
the Obligations or the addition, substitution or release, in whole or in part,
of any Borrower.  Without limiting the generality of the foregoing, each
Borrower assents to any other action or delay in acting or failure to act on the
part of the Administrative Agent or Lender with respect to the failure by any
Borrower to comply with any of its respective Obligations, including, without
limitation, any failure strictly or diligently to assert any right or to pursue
any remedy or to comply fully with applicable laws or regulations thereunder,
which might, but for the provisions of this Section 2.26 afford grounds for
terminating, discharging or relieving any Borrower, in whole or in part, from
any of its Obligations under this Section 2.26, it being the intention of each
Borrower that, so long as any of the Obligations hereunder remain unsatisfied,
the Obligations of each Borrower under this Section 2.26 shall not be discharged
except by performance and then only to the extent
 


 
58

--------------------------------------------------------------------------------

 


of such performance.  The Obligations of each Borrower under this Section 2.26
shall not be diminished or rendered unenforceable by any winding up,
reorganization, arrangement, liquidation, reconstruction or similar proceeding
with respect to any Borrower, the Administrative Agent or any Lender.
 
(f)           Each Borrower represents and warrants to the Administrative Agent
and Lenders that such Borrower is currently informed of the financial condition
of the Borrower and of all other circumstances which a diligent inquiry would
reveal and which bear upon the risk of nonpayment of the Obligations.  Each
Borrower further represents and warrants to the Administrative Agent and Lenders
that such Borrower has read and understands the terms and conditions of the Loan
Documents.  Each Borrower hereby covenants that such Borrower will continue to
keep informed of the Borrower’s financial condition, the financial condition of
other guarantors, if any, and of all other circumstances which bear upon the
risk of nonpayment or nonperformance of the Obligations.
 
(g)           Each Borrower waives all rights and defenses arising out of an
election of remedies by the Administrative Agent or any Lender, even though that
election of remedies, such as a nonjudicial foreclosure with respect to security
for a guaranteed obligation, has destroyed the Administrative Agent’s or such
Lender’s rights of subrogation and reimbursement against such Borrower:
 
(h)           (h)           Each Borrower waives all rights and defenses that
such Borrower may have because the Obligations are secured by real property at
any time.  This means, among other things:
 
(i)           The Administrative Agent and Lenders may collect from such
Borrower without first foreclosing on any real or personal property Collateral
pledged by the Borrower.
 
(ii)           If the Administrative Agent or any Lender forecloses on any
Collateral consisting of real property pledged by the Borrower:
 
(A)           The amount of the Obligations may be reduced only by the price for
which that collateral is sold at the foreclosure sale, even if the collateral is
worth more than the sale price.
 
(B)           The Administrative Agent and Lenders may collect from such
Borrower even if the Administrative Agent or Lenders, by foreclosing on real
property, has destroyed any right such Borrower may have to collect from any
other Borrower.
 
This is an unconditional and irrevocable waiver of any rights and defenses such
Borrower may have because the Obligations are secured by real property.
 
(i)           The provisions of this Section 2.26 are made for the benefit of
the Administrative Agent, Lenders and their respective successors and assigns,
and may be enforced by it or them from time to time against the Borrower as
often as occasion therefor may arise and without requirement on the part of the
Administrative Agent, Lender, successor or assign first to marshal any of its or
their claims or to exercise any of its or their rights against any Borrower or
 
 
59

--------------------------------------------------------------------------------

 
 
to exhaust any remedies available to it or them against any Borrower or to
resort to any other source or means of obtaining payment of any of the
Obligations hereunder or to elect any other remedy.  The provisions of this
Section 2.26 shall remain in effect until all of the Obligations shall have been
paid in full or otherwise fully satisfied.  If at any time, any payment, or any
part thereof, made in respect of any of the Obligations, is rescinded or must
otherwise be restored or returned by the Administrative Agent or any Lender upon
the insolvency, bankruptcy or reorganization of any Borrower, or otherwise, the
provisions of this Section 2.26 will forthwith be reinstated in effect, as
though such payment had not been made.
 
(j)           Each Borrower hereby agrees that it will not enforce any of its
rights of contribution or subrogation against any other Borrower with respect to
any liability incurred by it hereunder or under any of the other Loan Documents,
any payments made by it to the Administrative Agent or Lenders with respect to
any of the Obligations or any collateral security therefor until such time as
all of the Obligations have been paid in full in cash.  Any claim which any
Borrower may have against any other Borrower with respect to any payments to the
Administrative Agent or Lender hereunder or under any other Loan Documents are
hereby expressly made subordinate and junior in right of payment, without
limitation as to any increases in the Obligations arising hereunder or
thereunder, to the prior payment in full in cash of the Obligations and, in the
event of any insolvency, bankruptcy, receivership, liquidation, reorganization
or other similar proceeding under the laws of any jurisdiction relating to any
Borrower, its debts or its assets, whether voluntary or involuntary, all such
Obligations shall be paid in full in cash before any payment or distribution of
any character, whether in cash, securities or other property, shall be made to
any other Borrower therefor.  Notwithstanding anything to the contrary contained
in this Section 2.26, no Borrower shall exercise any rights of subrogation,
contribution, indemnity, reimbursement or other similar rights against, and
shall not proceed or seek recourse against or with respect to any property or
asset of, any other Borrower (the “Foreclosed Borrower”), including after
payment in full of the Obligations, if all or any portion of the Obligations
have been satisfied in connection with an exercise of remedies in respect of the
Capital Stock of such Foreclosed Borrower whether pursuant to the Security
Documents or otherwise.
 
Each Borrower hereby agrees that, after the occurrence and during the
continuance of any Default or Event of Default, the payment of any amounts due
with respect to the indebtedness owing by any Borrower to any other Borrower is
hereby subordinated to the prior payment in full in cash of the
Obligations.  Each Borrower hereby agrees that after the occurrence and during
the continuance of any Default or Event of Default, such Borrower will not
demand, sue for or otherwise attempt to collect any indebtedness of any other
Borrower owing to such Borrower until the Obligations shall have been paid in
full in cash.  If, notwithstanding the foregoing sentence, such Borrower shall
collect, enforce or receive any amounts in respect of such indebtedness, such
amounts shall be collected, enforced and received by such Borrower as trustee
for the Administrative Agent, and such Borrower shall deliver any such amounts
to the Administrative Agent for application to the Obligations in accordance
with the terms of this Agreement.
 
2.27      Notes. If so requested by any Lender by written notice to the Borrower
(with a copy to the Administrative Agent), the Borrower shall execute and
deliver to such Lender (and/or, if applicable and if so specified in such
notice, to any Person who is an assignee of such
 


 
60

--------------------------------------------------------------------------------

 
 
Lender pursuant to Section 10.6) (promptly after the Borrower’s receipt of such
notice) a Note or Notes to evidence such Lender’s Loans.
 
SECTION 3
LETTERS OF CREDIT

 
3.1      L/C Commitment.
 
(a)           Subject to the terms and conditions hereof, the Issuing Lender
agrees to issue letters of credit (“Letters of Credit”) for the account of the
Borrower on any Business Day during the Letter of Credit Availability Period in
such form as may reasonably be approved from time to time by the Issuing Lender;
provided that the Issuing Lender shall have no obligation to issue any Letter of
Credit if, after giving effect to such issuance, the L/C Exposure would exceed
either the Total L/C Commitments or the Available Revolving Commitment at such
time.  Each Letter of Credit shall (i) be denominated in Dollars and (ii) expire
no later than the earlier of (x) the first anniversary of its date of issuance
and (y) the Letter of Credit Maturity Date, provided that any Letter of Credit
with a one-year term may provide for the renewal thereof for additional one-year
periods (which shall in no event extend beyond the date referred to in clause
(y) above).
 
(b)           The Issuing Lender shall not at any time be obligated to issue any
Letter of Credit if:
 
(i)           such issuance would conflict with, or cause the Issuing Lender or
any L/C Lender to exceed any limits imposed by, any applicable Requirement of
Law;
 
(ii)           any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain the Issuing Lender
from issuing, amending or reinstating such Letter of Credit, or any law, rule or
regulation applicable to the Issuing Lender or any request, guideline or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over the Issuing Lender shall prohibit, or request
that the Issuing Lender refrain from, the issuance, amendment, renewal or
reinstatement of letters of credit generally or such Letter of Credit in
particular or shall impose upon the Issuing Lender with respect to such Letter
of Credit any restriction, reserve or capital requirement (for which the Issuing
Lender is not otherwise compensated) not in effect on the Closing Date, or shall
impose upon the Issuing Lender any unreimbursed loss, cost or expense which was
not applicable on the Closing Date and which the Issuing Lender in good faith
deems material to it;
 
(iii)           the Issuing Lender has received written notice from any Lender,
the Administrative Agent or the Borrower, at least one (1) Business Day prior to
the requested date of issuance, amendment, renewal or reinstatement of such
Letter of Credit, that one or more of the applicable conditions contained in
Section 5.2 shall not then be satisfied;
 
(iv)           any requested Letter of Credit is not in form and substance
acceptable to the Issuing Lender, or the issuance, amendment or renewal of a
Letter of Credit shall violate any applicable laws or regulations or any
applicable policies of the Issuing Lender;
 
 
61

--------------------------------------------------------------------------------

 
 
(v)           such Letter of Credit contains any provisions providing for
automatic reinstatement of the stated amount after any drawing thereunder;
 
(vi)           except as otherwise agreed by the Administrative Agent and the
Issuing Lender, such Letter of Credit is in an initial face amount less than
$500,000; or
 
(vii)           any Lender is at that time a Defaulting Lender, unless the
Issuing Lender has entered into arrangements, including the delivery of Cash
Collateral pursuant to Section 3.10, satisfactory to the Issuing Lender (in its
sole discretion) with the Borrower or such Defaulting Lender to eliminate the
Issuing Lender’s actual or potential Fronting Exposure (after giving effect to
Section 2.25(a)(iv)) with respect to the Defaulting Lender arising from either
the Letter of Credit then proposed to be issued or such Letter of Credit and all
other L/C Exposure as to which the Issuing Lender has actual Fronting Exposure.
 
3.2      Procedure for Issuance of Letters of Credit.  The Borrower may from
time to time request that the Issuing Lender issue a Letter of Credit for the
account of the Borrower by delivering to the Issuing Lender at its address for
notices specified herein an Application therefor, completed to the satisfaction
of the Issuing Lender, and such other certificates, documents and other papers
and information as the Issuing Lender may request.  Upon receipt of any
Application, the Issuing Lender will process such Application and the
certificates, documents and other papers and information delivered to it in
connection therewith in accordance with its customary procedures and shall
promptly issue the Letter of Credit requested thereby (but in no event shall the
Issuing Lender be required to issue any Letter of Credit earlier than three
Business Days after its receipt of the Application therefor and all such other
certificates, documents and other papers and information relating thereto) by
issuing the original of such Letter of Credit to the beneficiary thereof or as
otherwise may be agreed to by the Issuing Lender and the Borrower.  The Issuing
Lender shall furnish a copy of such Letter of Credit to the Borrower promptly
following the issuance thereof.  The Issuing Lender shall promptly furnish to
the Administrative Agent, which shall in turn promptly furnish to the Lenders,
notice of the issuance of each Letter of Credit (including the amount thereof).
 
3.3       Fees and Other Charges.
 
(a)           The Borrower agrees to pay, with respect to each outstanding
Letter of Credit issued for the account of (or at the request of) the Borrower,
(i) a fronting fee of 0.125% per annum on the daily amount available to be drawn
under each such Letter of Credit to the Issuing Lender for its own account, and
(ii) a letter of credit fee of equal to the Applicable Margin with respect to
ABR Loans under the Revolving Facility multiplied by the daily amount available
to be drawn under each such Letter of Credit on the drawable amount of such
Letter of Credit to the Administrative Agent for the ratable account of the L/C
Lenders (determined in accordance with their respective L/C Percentages), in
each case payable quarterly in arrears on the last Business Day of March, June,
September and December of each year and on the Letter of Credit Maturity Date
(each, an “L/C Fee Payment Date”) after the issuance date of such Letter of
Credit, as well as the Issuing Lender’s standard and reasonable fees with
respect to the issuance, amendment, renewal or extension of any Letter of Credit
issued for the account of (or at the request of) the Borrower or processing of
drawings thereunder (the fees in this clause (ii), collectively, the “Issuing
Lender Fees”). All Issuing Lender Fees shall be computed on the
 


 
62

--------------------------------------------------------------------------------

 


 basis of the actual number of days elapsed in a year of 360 days.
 
(b)           In addition to the foregoing fees, the Borrower shall pay or
reimburse the Issuing Lender for such normal and customary costs and expenses as
are incurred or charged by the Issuing Lender in issuing, negotiating, effecting
payment under, amending or otherwise administering any Letter of Credit.
 
(c)           The Borrower shall furnish to the Issuing Lender and the
Administrative Agent such other documents and information pertaining to any
requested Letter of Credit issuance, amendment or renewal, including any
L/C-Related Documents, as the Issuing Lender or the Administrative Agent may
require.  This Agreement shall control in the event of any conflict with any
L/C-Related Document (other than any Letter of Credit).
 
(d)           Any letter of credit fees otherwise payable for the account of a
Defaulting Lender with respect to any Letter of Credit as to which such
Defaulting Lender has not provided Cash Collateral satisfactory to the Issuing
Lender pursuant to Section 3.10 shall be payable, to the maximum extent
permitted by applicable law, to the other L/C Lenders in accordance with the
upward adjustments in their respective L/C Percentages allocable to such Letter
of Credit pursuant to Section 2.23(a)(iv), with the balance of such fee, if any,
payable to the Issuing Lender for its own account.
 
3.4    L/C Participations; Existing Letters of Credit. 
 
  (a)         L/C Participations. The Issuing Lender irrevocably agrees to grant
and hereby grants to each L/C Lender, and, to induce the Issuing Lender to issue
Letters of Credit, each L/C Lender irrevocably agrees to accept and purchase and
hereby accepts and purchases from the Issuing Lender, on the terms and
conditions set forth below, for such L/C Lender’s own account and risk an
undivided interest equal to such L/C Lender’s L/C Percentage in the Issuing
Lender’s obligations and rights under and in respect of each Letter of Credit
and the amount of each draft paid by the Issuing Lender thereunder.  Each L/C
Lender agrees with the Issuing Lender that, if a draft is paid under any Letter
of Credit for which the Issuing Lender is not reimbursed in full by the Borrower
pursuant to Section 3.5(a), such L/C Lender shall pay to the Issuing Lender upon
demand at the Issuing Lender’s address for notices specified herein an amount
equal to such L/C Lender’s L/C Percentage of the amount of such draft, or any
part thereof, that is not so reimbursed.  Each L/C Lender’s obligation to pay
such amount shall be absolute and unconditional and shall not be affected by any
circumstance, including (i) any setoff, counterclaim, recoupment, defense or
other right that such L/C Lender may have against the Issuing Lender, the
Borrower or any other Person for any reason whatsoever, (ii) the occurrence of a
Default or an Event of Default or the failure to satisfy any of the other
conditions specified in Section 5.2, (iii) any adverse change in the condition
(financial or otherwise) of the Borrower, (iv) any breach of this Agreement or
any other Loan Document by the Borrower, any other Loan Party or any other L/C
Lender, or (v) any other circumstance, happening or event whatsoever, whether or
not similar to any of the foregoing.
 
(b)         Existing Letters of Credit. On and after the Closing Date, the
Existing Letters of Credit shall be deemed for all purposes, including for
purposes of the fees to be collected pursuant to Sections 3.3(a) and (b),
reimbursement of costs and expenses to the extent


 
63

--------------------------------------------------------------------------------

 


provided herein and for purposes of being secured by the Collateral, a Letter of
Credit outstanding under this Agreement and entitled to the benefits of this
Agreement and the other Loan Documents, and shall be governed by the
applications and agreements pertaining thereto and by this Agreement (which
shall control in the event of a conflict).
 
3.5      Reimbursement.
 
(a)           If the Issuing Lender shall make any L/C Disbursement in respect
of a Letter of Credit, the Issuing Lender shall notify the Borrower and the
Administrative Agent thereof and the Borrower shall pay or cause to be paid to
the Issuing Lender an amount equal to the entire amount of such L/C Disbursement
not later than the immediately following Business Day.  Each such payment shall
be made to the Issuing Lender at its address for notices referred to herein in
Dollars and in immediately available funds.
 
(b)           If the Issuing Lender shall not have received from the Borrower
the payment that it is required to make pursuant to Section 3.5(a) with respect
to a Letter of Credit within the time specified in such Section, the Issuing
Lender will promptly notify the Administrative Agent of the L/C Disbursement and
the Administrative Agent will promptly notify each L/C Lender of such L/C
Disbursement and its L/C Percentage thereof, and each L/C Lender shall pay to
the Issuing Lender upon demand at the Issuing Lender’s address for notices
specified herein an amount equal to such L/C Lender’s L/C Percentage of such L/C
Disbursement (and the Administrative Agent may apply Cash Collateral provided
for this purpose); upon such payment pursuant to this paragraph to reimburse the
Issuing Lender for any L/C Disbursement, the Borrower shall be required to
reimburse the L/C Lenders for such payments (including interest accrued thereon
from the date of such payment until the date of such reimbursement at the rate
applicable to Revolving Loans plus 2% per annum) on demand; provided that if at
the time of and after giving effect to such payment by the L/C Lenders, the
conditions to borrowings and Revolving Loan Conversions set forth in Section 5.2
are satisfied, the Borrower may, by written notice to the Administrative Agent
certifying that such conditions are satisfied and that all interest owing under
this paragraph has been paid, request that such payments by the L/C Lenders be
converted into Revolving Loans (a “Revolving Loan Conversion”), in which case,
if such conditions are in fact satisfied, the L/C Lenders shall be deemed to
have extended, and the Borrower shall be deemed to have accepted, a Revolving
Loan in the aggregate principal amount of such payment without further action on
the part of any party, and the Total L/C Commitments shall be permanently
reduced by such amount; any amount so paid pursuant to this paragraph shall, on
and after the payment date thereof, be deemed to be Revolving Loans for all
purposes hereunder; provided that the Issuing Lender, at its option, may
effectuate a Revolving Loan Conversion regardless of whether the conditions to
borrowings and Revolving Loan Conversions set forth in Section 5.2 are
satisfied.


3.6      Obligations Absolute. The Borrower’s obligations under this Section 3
shall be absolute and unconditional under any and all circumstances and
irrespective of any setoff, counterclaim or defense to payment that the Borrower
may have or have had against the Issuing Lender, any beneficiary of a Letter of
Credit or any other Person. The Borrower also agrees with the Issuing Lender
that the Issuing Lender shall not be responsible for, and the Borrower’s
obligations hereunder shall not be affected by, among other things, the validity
or genuineness of documents or of any endorsements thereon, even though such
documents shall in fact prove


 
64

--------------------------------------------------------------------------------

 
 
to be invalid, fraudulent or forged, or any dispute between or among the
Borrower and any beneficiary of any Letter of Credit or any other party to which
such Letter of Credit may be transferred or any claims whatsoever of the
Borrower against any beneficiary of such Letter of Credit or any such
transferee.  The Issuing Lender shall not be liable for any error, omission,
interruption or delay in transmission, dispatch or delivery of any message or
advice, however transmitted, in connection with any Letter of Credit, except for
errors or omissions found by a final and nonappealable decision of a court of
competent jurisdiction to have resulted from the gross negligence or willful
misconduct of the Issuing Lender.  The Borrower agrees that any action taken or
omitted by the Issuing Lender under or in connection with any Letter of Credit
or the related drafts or documents, if done in the absence of gross negligence
or willful misconduct, shall be binding on the Borrower and shall not result in
any liability of the Issuing Lender to the Borrower.
 
In addition to amounts payable as elsewhere provided in the Agreement, the
Borrower hereby agrees to pay and to protect, indemnify, and save Issuing Lender
harmless from and against any and all claims, demands, liabilities, damages,
losses, costs, charges and expenses (including reasonable attorneys’ fees and
allocated costs of internal counsel) that the Issuing Lender may incur or be
subject to as a consequence, direct or indirect, of (A) the issuance of any
Letter of Credit, or (B) the failure of Issuing Lender or of any L/C Lender to
honor a demand for payment under any Letter of Credit thereof as a result of any
act or omission, whether rightful or wrongful, of any present or future de jure
or de facto government or Governmental Authority, in each case other than to the
extent solely as a result of the gross negligence or willful misconduct of
Issuing Lender or such L/C Lender (as finally determined by a court of competent
jurisdiction).
 
3.7      Letter of Credit Payments.  If any draft shall be presented for payment
under any Letter of Credit, the Issuing Lender shall promptly notify the
Borrower and the Administrative Agent of the date and amount thereof.  The
responsibility of the Issuing Lender to the Borrower in connection with any
draft presented for payment under any Letter of Credit shall, in addition to any
payment obligation expressly provided for in such Letter of Credit, be limited
to determining that the documents (including each draft) delivered under such
Letter of Credit in connection with such presentment are substantially in
conformity with such Letter of Credit.
 
3.8      Applications.  To the extent that any provision of any Application
related to any Letter of Credit is inconsistent with the provisions of this
Section 3, the provisions of this Section 3 shall apply.
 
3.9       Interim Interest.  If the Issuing Lender shall make any L/C
Disbursement in respect of a Letter of Credit, then, unless either the Borrower
shall have reimbursed such L/C Disbursement in full within the time period
specified in Section 3.5(a) or the L/C Lenders shall have reimbursed such L/C
Disbursement in full on such date as provided in Section 3.5(b), in each case
the unpaid amount thereof shall bear interest for the account of the Issuing
Lender, for each day from and including the date of such L/C Disbursement to but
excluding the earlier of the date of payment by the Borrower, at the rate per
annum that would apply to such amount if such amount were a Revolving Loan;
provided that the provisions of Section 2.15(c) shall be applicable to any such
amounts not paid when due.
 


 
65

--------------------------------------------------------------------------------

 
 
3.10     Cash Collateral. 
 
(a)           Certain Credit Support Events.  Upon the request of the
Administrative Agent or the Issuing Lender (i) if the Issuing Lender has honored
any full or partial drawing request under any Letter of Credit and such drawing
has resulted in an L/C Advance by all the L/C Lenders that is not reimbursed by
the Borrower or converted into a Revolving Loan pursuant to Section 3.5(b), or
(ii) if, as of the Letter of Credit Maturity Date, any L/C Exposure for any
reason remains outstanding, the Borrower shall, in each case, immediately Cash
Collateralize the then effective L/C Exposure in an amount equal to 105% of such
L/C Exposure.
 
At any time that there shall exist a Defaulting Lender, within one (1) Business
Day following the request of the Administrative Agent or the Issuing Lender
(with a copy to the Administrative Agent), the Borrower shall deliver to the
Administrative Agent Cash Collateral in an amount sufficient to cover 105% of
the Fronting Exposure (after giving effect to Section 2.25(a)(iv) and any Cash
Collateral provided by such Defaulting Lender).
 
(b)           Grant of Security Interest.  All Cash Collateral (other than
credit support not constituting funds subject to deposit) shall be maintained in
blocked, non-interest bearing deposit accounts with the Administrative
Agent.  The Borrower, and to the extent provided by any Lender or Defaulting
Lender, such Lender or Defaulting Lender, hereby grants to (and subjects to the
control of) the Administrative Agent, for the benefit of the Administrative
Agent, the Issuing Lender and the L/C Lenders, and agrees to maintain, a first
priority security interest in all such Cash Collateral and in all proceeds
thereof, as security for the obligations to which such Cash Collateral may be
applied pursuant to Section 3.10(c).  If at any time the Administrative Agent
determines that Cash Collateral is subject to any right or claim of any Person
other than the Administrative Agent or any Issuing Lender as herein provided
(other than Permitted Liens), or that the total amount of such Cash Collateral
is less than 105% of the applicable L/C Exposure, Fronting Exposure and other
obligations secured thereby, the Borrower or the relevant Defaulting Lender
will, promptly upon demand by the Administrative Agent, pay or provide to the
Administrative Agent additional Cash Collateral in an amount sufficient to
eliminate such deficiency (after giving effect to any Cash Collateral provided
by such Defaulting Lender).
 
(c)           Application.  Notwithstanding anything to the contrary contained
in this Agreement, Cash Collateral provided under any of this Section 3.10,
Section 2.25 or otherwise in respect of Letters of Credit shall be held and
applied to the satisfaction of the specific L/C Exposure, obligations to fund
participations therein (including, as to Cash Collateral provided by a
Defaulting Lender, any interest accrued on such obligation) and other
obligations for which the Cash Collateral was so provided, prior to any other
application of such property as may otherwise be provided for herein.
 
(d)          Termination of Requirement. Cash Collateral (or the appropriate
portion thereof) provided to reduce Fronting Exposure or other obligations shall
no longer be required to be held as Cash Collateral pursuant to this Section
3.10 (and released promptly) following (i) the elimination of the applicable
Fronting Exposure and other obligations giving rise thereto (including by the
termination of Defaulting Lender status of the applicable Lender), or (ii) a
good faith determination by the Administrative Agent and the Issuing Lender that
there exists excess

 
 
66

--------------------------------------------------------------------------------

 


Cash Collateral; provided, however, (A) that Cash Collateral furnished by or on
behalf of a Loan Party shall not be released during the continuance of an Event
of Default, and (B) that, subject to Section 2.24, the Person providing Cash
Collateral and the Issuing Lender may agree that Cash Collateral shall not be
released but instead held to support future anticipated Fronting Exposure or
other obligations, and provided further, that to the extent that such Cash
Collateral was provided by the Borrower or any other Loan Party, such Cash
Collateral shall remain subject to any security interest granted pursuant to the
Loan Documents.
 
3.11      Additional Issuing Lenders.  The Borrower may, at any time and from
time to time with the consent of the Administrative Agent (which consent shall
not be unreasonably withheld) and such Lender, designate one or more additional
Lenders to act as an issuing bank under the terms of this Agreement.  Any Lender
designated as an issuing bank pursuant to this paragraph shall be deemed to be
an “Issuing Lender” (in addition to being a Lender) in respect of Letters of
Credit issued or to be issued by such Lender, and, with respect to such Letters
of Credit, such term shall thereafter apply to the other Issuing Lender and such
Lender.
 
3.12      Resignation of the Issuing Lender.  The Issuing Lender may resign at
any time by giving at least thirty (30) days’ prior written notice to the
Administrative Agent, the Lenders and the Borrower.  Subject to the next
succeeding paragraph, upon the acceptance of any appointment as the Issuing
Lender hereunder by a Lender that shall agree to serve as successor Issuing
Lender, such successor shall succeed to and become vested with all the
interests, rights and obligations of the retiring Issuing Lender and the
retiring Issuing Lender shall be discharged from its obligations to issue
additional Letters of Credit hereunder without affecting its rights and
obligations with respect to Letters of Credit previously issued by it.  At the
time such resignation shall become effective, the Borrower shall pay all accrued
and unpaid fees pursuant to Section 3.3.  The acceptance of any appointment as
the Issuing Lender hereunder by a successor Lender shall be evidenced by an
agreement entered into by such successor, in a form satisfactory to the Borrower
and the Administrative Agent, and, from and after the effective date of such
agreement, (i) such successor Lender shall have all the rights and obligations
of the previous Issuing Lender under this Agreement and the other Loan Documents
and (ii) references herein and in the other Loan Documents to the term “Issuing
Lender” shall be deemed to refer to such successor or to any previous Issuing
Lender, or to such successor and all previous Issuing Lenders, as the context
shall require.  After the resignation of the Issuing Lender hereunder, the
retiring Issuing Lender shall remain a party hereto and shall continue to have
all the rights and obligations of an Issuing Lender under this Agreement and the
other Loan Documents with respect to (and only to the extent of) any outstanding
Letters of Credit issued by it prior to such resignation, but shall not be
required to issue additional Letters of Credit or to extend, renew or increase
any existing Letter of Credit.
 
3.13      Applicability of UCP and ISP.  Unless otherwise expressly agreed by
the Issuing Lender and the Borrower when a Letter of Credit is issued and
subject to applicable laws, the Letters of Credit shall be governed by and
subject to (a) with respect to standby Letters of Credit, the rules of the ISP,
and (b) with respect to commercial Letters of Credit, the rules of the Uniform
Customs and Practice for Documentary Credits, as published in its most recent
version by the International Chamber of Commerce on the date any commercial
Letter of Credit is issued.
 
 
67

--------------------------------------------------------------------------------

 
 
SECTION 4
REPRESENTATIONS AND WARRANTIES
 
To induce the Administrative Agent and the Lenders to enter into this Agreement
and to make the Loans and issue the Letters of Credit, the Borrower hereby
jointly and severally represent and warrant to the Administrative Agent and each
Lender, as to themselves and each of their respective Subsidiaries, that:
 
4.1      Financial Condition.  
 
(a)           The audited consolidated balance sheets of GTTI and its
Subsidiaries as of December 31, 2011, and the related consolidated statements of
income and of cash flows for the fiscal years ended on such dates, reported on
by and accompanied by an unqualified report from J.H. Cohn LLP, present fairly
in all material respects the consolidated financial condition of GTTI and its
Subsidiaries as at such date, and the consolidated results of its operations and
its consolidated cash flows for the respective fiscal years then ended.  The
unaudited consolidated balance sheet of GTTI and its Subsidiaries as at March
31, 2012, and the related unaudited consolidated statements of income and cash
flows for the three-month period ended on such date, present fairly in all
material respects the consolidated financial condition of GTTI and its
Subsidiaries as at such date, and the consolidated results of its operations and
its consolidated cash flows for the three-month period then ended (subject to
normal year-end audit adjustments).  All such financial statements, including
the related schedules and notes thereto, have been prepared in accordance with
GAAP applied consistently throughout the periods involved (except as approved by
the aforementioned firm of accountants and disclosed therein).  No Group Member
has, as of the Closing Date, any material Guarantee Obligations (other than the
European Guaranty Obligations of the Loan Parties), contingent liabilities and
liabilities for taxes, or any long-term leases or unusual forward or long-term
commitments, including any interest rate or Foreign Currency swap or exchange
transaction or other obligation in respect of derivatives, that are not
reflected in the most recent financial statements referred to in this
paragraph.  During the period from December 31, 2011 to and including the date
hereof, there has been no material Disposition other than would have otherwise
been permitted hereunder by any Loan Party of any material part of its business
or property.
 
4.2      No Change.  Since , there has been no development or event that has had
or would reasonably be expected to have a Material Adverse Effect.
 
4.3      Existence; Compliance with Law.  Each Group Member (a) is duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, (b) has the power and authority, and the legal
right, to own and operate its property, to lease the property it operates as
lessee and to conduct the business in which it is currently engaged, (c) is duly
qualified as a foreign corporation or other organization and in good standing
under the laws of each jurisdiction, in each case where the failure to be so
qualified would reasonably be expected to have a Material Adverse Effect and (d)
is in material compliance with all Requirements of Law except in such instances
in which (i) such Requirement of Law is being contested in good faith by
appropriate proceedings diligently conducted and the prosecution of such contest
would not reasonably be
 


 
68

--------------------------------------------------------------------------------

 


expected to result in a Material Adverse Effect, or (ii) the failure to comply
therewith, either individually or in the aggregate, would not reasonably be
expected to have a Material Adverse Effect.
 
4.4      Power, Authorization; Enforceable Obligations.  Each Loan Party has the
power and authority, and the legal right, to make, deliver and perform the Loan
Documents to which it is a party and, in the case of the Borrower, to obtain
extensions of credit hereunder.  Each Loan Party has taken all necessary
organizational action to authorize the execution, delivery and performance of
the Loan Documents to which it is a party and, in the case of the Borrower, to
authorize the extensions of credit on the terms and conditions of this
Agreement.  No Governmental Approval or consent or authorization of, filing
with, notice to or other act by or in respect of, any other Person is required
in connection with the extensions of credit hereunder or with the execution,
delivery, performance, validity or enforceability of this Agreement or any of
the Loan Documents, except (i) Governmental Approvals, consents, authorizations,
filings and notices described in Schedule 4.4, which Governmental Approvals,
consents, authorizations, filings and notices have been obtained or made and are
in full force and effect, (ii) the filings referred to in Section 4.19 and
(iii) Governmental Approvals described in Schedule 4.4.  Each Loan Document has
been duly executed and delivered on behalf of each Loan Party party
thereto.  This Agreement constitutes, and each other Loan Document upon
execution will constitute, a legal, valid and binding obligation of each Loan
Party party thereto, enforceable against each such Loan Party in accordance with
its terms, except as enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting the enforcement
of creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).
 
4.5      No Legal Bar.  The execution, delivery and performance of this
Agreement and the other Loan Documents, the issuance of Letters of Credit, the
borrowings hereunder and the use of the proceeds thereof will not violate any
Requirement of Law (except as set forth in Schedule 4.5) or any material
Contractual Obligation of any Group Member and will not result in, or require,
the creation or imposition of any Lien on any of their respective properties or
revenues pursuant to any Requirement of Law or any such Contractual Obligation
(other than the Liens created by the Security Documents).  No Requirement of Law
or Contractual Obligation applicable to the Borrower or any of their respective
Subsidiaries would reasonably be expected to have a Material Adverse
Effect.  The absence of obtaining the Governmental Approvals described in
Schedule 4.5 and the violations of Requirements of Law referenced in Schedule
4.5 shall not have an adverse effect on any rights of the Lenders or the
Administrative Agent pursuant to the Loan Documents.
 
4.6      Litigation.  No litigation, proceeding or, to Borrower’s knowledge,
investigation of or before any arbitrator or Governmental Authority is pending
or, to the knowledge of the Borrower, threatened by or against any Group Member
or against any of their respective properties or revenues (a) with respect to
any of the Loan Documents or any of the transactions contemplated hereby or
thereby, or (b) that would reasonably be expected to have a Material Adverse
Effect.
 
4.7      No Default.  No Group Member is in default under or with respect to any
of its Contractual Obligations in any respect that would reasonably be expected
to have a Material Adverse Effect.  No Default or Event of Default has occurred
and is continuing, nor shall either result from the making of a requested credit
extension.
 
 
69

--------------------------------------------------------------------------------

 
 
4.8      Ownership of Property; Liens; Investments.  Each Group Member has title
in fee simple to, or a valid leasehold interest in, all of its real property,
and good title to, or a valid leasehold interest in, all of its other property,
and none of such property is subject to any Lien except as permitted by
Section 7.3.  No Loan Party owns any Investment except as permitted by
Section 7.7.  Section 10 of the Collateral Information Certificate sets forth a
complete and accurate list of all real property owned by each Loan Party as of
the date hereof, if any.  Section 11 of the Collateral Information Certificate
sets forth a complete and accurate list of all material leases of real property
under which any Loan Party is the lessee as of the date hereof.
 
4.9      Intellectual Property.  Each Group Member owns, or is licensed to use,
all material Intellectual Property necessary for the conduct of its business as
currently conducted.  No claim has been asserted and is pending by any Person
challenging or questioning any Group Member’s use of any material Intellectual
Property or the validity or effectiveness of any Group Member’s Intellectual
Property, nor does the Borrower know of any valid basis for any such claim,
unless such claim would not reasonably be expected to have a Material Adverse
Effect.  The use of Intellectual Property by each Group Member, and the conduct
of such Group Member’s business, as currently conducted, does not infringe on or
otherwise violate the rights of any Person, unless such infringement would not
reasonably be expected to have a Material Adverse Effect, and there are no
claims pending or, to the knowledge of the Borrower, threatened to such effect.
 
4.10     Taxes.  Each Group Member has filed or caused to be filed all Federal,
state and other material tax returns that are required to be filed and has paid
all taxes shown to be due and payable on said returns or on any assessments made
against it or any of its property and all other taxes, fees or other charges
imposed on it or any of its property by any Governmental Authority (other than
any the amount or validity of which are currently being contested in good faith
by appropriate proceedings and with respect to which reserves in conformity with
GAAP have been provided on the books of the relevant Group Member); no tax Lien
has been filed, and, to the knowledge of the Borrower, no claim is being
asserted, with respect to any such tax, fee or other charge.
 
4.11     Federal Regulations.  No part of the proceeds of any Loans, and no
other extensions of credit hereunder, will be used (a) for “buying” or
“carrying” any “margin stock” within the respective meanings of each of the
quoted terms under Regulation U as now and from time to time hereafter in effect
for any purpose that violates the provisions of the Regulations of the Board or
(b) for any purpose that violates the provisions of the Regulations of the
Board.  If requested by any Lender or the Administrative Agent, the Borrower
will furnish to the Administrative Agent and each Lender a statement to the
foregoing effect in conformity with the requirements of FR Form G-3 or FR Form
U-1, as applicable, referred to in Regulation U.
 
4.12     Labor Matters.  Except as, in the aggregate, would not reasonably be
expected to have a Material Adverse Effect:  (a) there are no strikes or other
labor disputes against any Group Member pending or, to the knowledge of the
Borrower, threatened; (b) hours worked by and payment made to employees of each
Group Member have not been in violation of the Fair Labor Standards Act or any
other applicable Requirement of Law dealing with such matters; and (c) all
payments due from any Group Member on account of employee health and welfare
 
 
70

--------------------------------------------------------------------------------

 
 
insurance have been paid or accrued as a liability on the books of the relevant
Group Member.
 
4.13     ERISA.
 
(a)           Schedule 4.13 is a complete and accurate list of all material
Plans maintained or sponsored by the Borrower or any ERISA Affiliate or to which
the Borrower or any ERISA Affiliate contributes as of the Closing Date;
 
(b)           the Borrower and its ERISA Affiliates are in compliance in all
material respects with all applicable provisions and requirements of ERISA with
respect to each Plan, and have performed all their obligations under each Plan;
 
(c)           no ERISA Event has occurred or is reasonably expected to occur
which could be reasonably expected to result in material liability;
 
(d)           the Borrower and each of its ERISA Affiliates have met all
material applicable requirements under the ERISA Funding Rules with respect to
each Pension Plan, and no waiver of the minimum funding standards under the
ERISA Funding Rules has been applied for or obtained;
 
(e)           as of the most recent valuation date for any Pension Plan, the
funding target attainment percentage (as defined in Section 430(d)(2) of the
Code) is at least sixty percent (60%), and neither the Borrower nor any of its
ERISA Affiliates knows of any facts or circumstances that would reasonably be
expected to cause the funding target attainment percentage to fall below sixty
percent (60%) as of the most recent valuation date;
 
(f)           except to the extent required under Section 4980B of the Code, or
as described on Schedule 4.13, no Plan provides health or welfare benefits
(through the purchase of insurance or otherwise) for any retired or former
employee of the Borrower or any of its ERISA Affiliates for any material period
of time;
 
(g)           as of the most recent valuation date for any Pension Plan, the
amount of outstanding benefit liabilities (as defined in Section 4001(a)(18) of
ERISA), individually or in the aggregate for all Pension Plans (excluding for
purposes of such computation any Pension Plans with respect to which assets
exceed benefit liabilities), does not exceed $100,000;
 
(h)           to the knowledge of the Borrowers, the execution and delivery of
this Agreement and the consummation of the transactions contemplated hereunder
will not involve any transaction that is subject to the prohibitions of
Section 406 of ERISA or in connection with which taxes would reasonably be
expected to be imposed pursuant to Section 4975(c)(1)(A)-(D) of the Code;
 
(i)           all liabilities under each Plan are (i) funded to at least the
minimum level required by law or, if higher, to the level required by the terms
governing the Plans, (ii) insured with a reputable insurance company,
(iii) provided for or recognized in the financial statements most recently
delivered to the Administrative Agent and the Lenders pursuant hereto or
(iv) estimated in the formal notes to the financial statements most recently
delivered to the Administrative Agent and the Lenders pursuant hereto, in each
case, in all material respects;
 
 
71

--------------------------------------------------------------------------------

 
 
(j)           to the knowledge of the Borrowers, there are no circumstances
which may give rise to a liability in relation to any Plan which is not funded,
insured, provided for, recognized or estimated in the manner described in clause
(g); and
 
(k)           (i) the Borrower is not and will not be a “plan” within the
meaning of Section 4975(e) of the Code; (ii) the assets of the Borrower do not
and will not constitute “plan assets” within the meaning of the United States
Department of Labor Regulations set forth in 29 C.F.R. §2510.3-101; (iii) the
Borrower is not and will not be a “governmental plan” within the meaning of
Section 3(32) of ERISA; and (iv) transactions by or with the Borrower are not
and will not be subject to state statutes applicable to the Borrower regulating
investments of fiduciaries with respect to governmental plans.
 
4.14     Investment Company Act; Other Regulations.  No Loan Party is an
“investment company,” or a company “controlled” by an “investment company,”
within the meaning of the Investment Company Act of 1940, as amended.  Except as
set forth in Schedule 4.5, no Loan Party is subject to regulation under any
Requirement of Law (other than Regulation X of the Board) that limits its
ability to incur Indebtedness.  No Loan Party is subject to regulation under the
Public Utility Holding Company Act of 2005 or the Federal Power Act or under any
other federal or state statute or regulation which may limit its ability to
incur Indebtedness or which may otherwise render all or any portion of the
Obligations unenforceable.
 
4.15     Subsidiaries.  Except as disclosed to the Administrative Agent by the
Borrower in writing from time to time after the Closing Date, (a) Schedule 4.15
sets forth the name and jurisdiction of organization of each Subsidiary of the
Borrower and, as to each such Subsidiary, the percentage of each class of
Capital Stock owned by any Loan Party, and (b) there are no outstanding
subscriptions, options, warrants, calls, rights or other agreements or
commitments (other than stock options granted to employees or directors and
directors’ qualifying shares) of any nature relating to any Capital Stock of the
Borrower or any Subsidiary, except as may be created by the Loan Documents.
 
4.16     Use of Proceeds.  The proceeds of the Term Loans and the Revolving
Loans shall be used to refinance the obligations of the Borrower outstanding
under the Existing Credit Facility, to pay related fees and expenses and for
general corporate purposes.  All or a portion of the proceeds of the Revolving
Loans, Swingline Loans and the Letters of Credit, shall be used for general
corporate purposes.
 
4.17     Environmental Matters.  Except as, in the aggregate, would not
reasonably be expected to have a Material Adverse Effect:
 
(a)           Except as disclosed on Schedule 4.17, the facilities and
properties owned, leased or operated by any Group Member (the “Properties”) do
not contain, and have not previously contained, any Materials of Environmental
Concern in amounts or concentrations or under circumstances that constitute or
have constituted a violation of, or would give rise to liability under, any
Environmental Law;
 
(b)           no Group Member has received or is aware of any notice of
violation,
 
 
72

--------------------------------------------------------------------------------

 
 
alleged violation, non-compliance, liability or potential liability regarding
environmental matters or compliance with Environmental Laws with regard to any
of the Properties or the business operated by any Group Member (the “Business”),
nor does the Borrower have knowledge or reason to believe that any such notice
will be received or is being threatened;
 
(c)           no Group Member has transported or disposed of Materials of
Environmental Concern from the Properties in violation of, or in a manner or to
a location that could give rise to liability under, any Environmental Law, nor
has any Group Member generated, treated, stored or disposed of Materials of
Environmental Concern at, on or under any of the Properties in violation of, or
in a manner that would give rise to liability under, any applicable
Environmental Law;
 
(d)           no judicial proceeding or governmental or administrative action is
pending or, to the knowledge of the Borrower, threatened, under any
Environmental Law to which any Group Member is or will be named as a party with
respect to the Properties or the Business, nor are there any consent decrees or
other decrees, consent orders, administrative orders or other orders, or other
administrative or judicial requirements outstanding under any Environmental Law
with respect to the Properties or the Business;
 
(e)           there has been no release or threat of release of Materials of
Environmental Concern at or from the Properties arising from or related to the
operations of any Group Member or otherwise in connection with the Business, in
violation of or in amounts or in a manner that would give rise to liability
under Environmental Laws;
 
(f)           the Properties and all operations of the Group Members at the
Properties are in compliance, and have in the last five (5) years been in
compliance, with all applicable Environmental Laws, and except as set forth on
Schedule 4.17, to the knowledge of the Borrower, there is no contamination at,
under or about the Properties or violation of any Environmental Law with respect
to the Properties or the Business; and
 
(g)           no Group Member has assumed any material liability of any other
Person under Environmental Laws.
 
4.18     Accuracy of Information, etc.  No statement or information contained in
this Agreement, any other Loan Document or any other document, certificate or
statement furnished by or on behalf of any Loan Party to the Administrative
Agent or the Lenders, or any of them, for use in connection with the
transactions contemplated by this Agreement or the other Loan Documents, taken
as a whole, contained as of the date such statement, information, document or
certificate was so furnished, any untrue statement of a material fact or omitted
to state a material fact necessary to make the statements contained herein or
therein not materially misleading. The projections and pro forma financial
information contained in the materials referenced above are based upon good
faith estimates and assumptions believed by management of the Borrower to be
reasonable at the time made, it being recognized by the Lenders that such
financial information as it relates to future events is not to be viewed as fact
and that actual results during the period or periods covered by such financial
information may differ from the projected results set forth therein by a
material amount. There is no fact known to any Loan Party that would reasonably
be expected to have a Material Adverse Effect that has not been expressly
 


 
73

--------------------------------------------------------------------------------

 


disclosed herein, in the other Loan Documents or in any other documents,
certificates and statements furnished to the Administrative Agent and the
Lenders for use in connection with the transactions contemplated hereby and by
the other Loan Documents.
 
4.19     Security Documents.
 
(a)           The Guarantee and Collateral Agreement is effective to create in
favor of the Administrative Agent, for the benefit of the Secured Parties, a
legal, valid and enforceable security interest in the Collateral described
therein and proceeds thereof.  In the case of the Pledged Stock described in the
Guarantee and Collateral Agreement that are securities represented by stock
certificates or otherwise constituting certificated securities within the
meaning of Section 8-102(a)(4) of the New York UCC or the corresponding code or
statute of any other applicable jurisdiction (“Certificated Securities”), when
certificates representing such Pledged Stock are delivered to the Administrative
Agent, and in the case of the other Collateral constituting personal property
described in the Guarantee and Collateral Agreement, when financing statements
and other filings specified on Schedule 4.19(a) in appropriate form are filed in
the offices specified on Schedule 4.19(a), the Administrative Agent, for the
benefit of the Secured Parties, shall have a fully perfected Lien on, and
security interest in, all right, title and interest of the Loan Parties in such
Collateral and the proceeds thereof, as security for the Obligations, in each
case prior and superior in right to any other Person (except, in the case of
Collateral other than Pledged Stock, Liens permitted by Section 7.3).  As of the
Closing Date, none of the Borrower or any Guarantor that is a limited liability
company or partnership has any Capital Stock that is a not Certificated
Security.
 
(b)           Each of the Mortgages delivered after the Closing Date will be,
upon execution, effective to create in favor of the Administrative Agent, for
the benefit of the Secured Parties, a legal, valid and enforceable Lien on the
Mortgaged Properties described therein and proceeds thereof, and when the
Mortgages are filed in the offices for the applicable jurisdictions in which the
Mortgaged Properties are located, each such Mortgage shall constitute a fully
perfected Lien on, and security interest in, all right, title and interest of
the Loan Parties in the Mortgaged Properties and the proceeds thereof, as
security for the Obligations (as defined in the relevant Mortgage), in each case
prior and superior in right to any other Person.
 
4.20     Solvency.  Each Loan Party is, and after giving effect to the
incurrence of all Indebtedness and obligations being incurred in connection
herewith will be and will continue to be, Solvent.
 
4.21     Regulation H.  No Mortgage, if any, encumbers improved real property
that is located in an area that has been identified by the Secretary of Housing
and Urban Development as an area having special flood hazards and in which flood
insurance has not been made available under the National Flood Insurance Act of
1968.
 
4.22     Designated Senior Indebtedness. The Loan Documents and all of the
Obligations have been deemed “Designated Senior Indebtedness” or a similar
concept thereto, if applicable, for purposes of any other Indebtedness of the
Loan Parties.
 
4.23     Insurance. All insurance maintained by the Loan Parties is in full
force and
 
 
74

--------------------------------------------------------------------------------

 


effect, all premiums (other than premiums financed in compliance with Section
7.2) have been duly paid, no Loan Party has received written notice of violation
or cancellation thereof, and there exists no event of default under any
requirement of such insurance.  Each Loan Party maintains insurance with
financially sound and reputable insurance companies insurance on all its
property (and also with respect to its foreign receivables) in substantially
similar amounts and against substantially similar risks (but including in any
event public liability, product liability and business interruption) as are
usually insured against in the same general area by companies engaged in the
same or a similar business.
 
4.24     No Casualty.  No Loan Party has received any notice of, nor does any
Loan Party have any knowledge of, the occurrence or pendency or contemplation of
any Casualty Event affecting all or any material portion of its property.
 
4.25Accounts Receivable.
 
(a)           To the extent any Account is designated in any Borrowing Base
Certificate as an “Eligible Account,” such Account constitutes an Eligible
Account as of the date of such Borrowing Base Certificate.
 
(b)   All statements made and all unpaid balances appearing in all invoices,
instruments and other documents evidencing the Accounts are and shall be true
and correct and all such invoices, instruments and other documents, and all of
the Borrower’s books and records are genuine and in all respects what they
purport to be.  All sales and other transactions underlying or giving rise to
each Account shall comply in all material respects with all applicable laws and
governmental rules and regulations.  To the Borrower’s knowledge, all signatures
and endorsements on all documents, instruments, and agreements relating to all
Accounts are genuine, and all such documents, instruments and agreements are
legally enforceable in accordance with their terms.
 
4.26     [Reserved].
 
SECTION 5
CONDITIONS PRECEDENT
 
5.1      Conditions to Initial Extension of Credit.  The effectiveness of this
Agreement and the obligation of each Lender to make its initial extension of
credit hereunder shall be subject to the satisfaction, prior to or concurrently
with the making of such extension of credit on the Closing Date, of the
following conditions precedent:
 
(a)           Loan Documents.  The Administrative Agent shall have received each
of the following, each of which shall be in form and substance satisfactory to
the Administrative Agent and each Lender:
 
(i)           this Agreement, executed and delivered by the Administrative
Agent, the Borrower and each Lender listed on Schedule 1.1A;
 
(ii)           each Collateral Information Certificate, executed by a
Responsible Officer;
 
 
75

--------------------------------------------------------------------------------

 
 
(iii)            if required by any Term Lender, a Term Loan Note executed by
the Borrower in favor of such Term Lender;
 
(iv)            if required by any Revolving Lender, a Revolving Loan Note
executed by the Borrower in favor of such Revolving Lender;
 
(v)             if required by the Swingline Lender, the Swingline Loan Note
executed by the Borrower in favor of such Swingline Lender;
 
(vi)            the Guarantee and Collateral Agreement, executed and delivered
by each Grantor named therein;
 
(vii)           [reserved];
 
(viii)          the SVB Deposit Account Control Agreement, executed by the
Borrower, SVB and the Administrative Agent;
 
(ix)            [reserved];
 
(x)             each other Security Document, executed and delivered by the
applicable Loan Party party thereto;
 
(xi)            a completed Borrowing Base Certificate dated as of the Closing
Date;
 
 (xii)          the Disbursement Letter, executed by the Borrower, together with
the completed Funds Flow attached thereto; and
 
(xiii)          the BIA Intercreditor Agreement, duly executed by the
Administrative Agent, BIA and each “Purchaser” signatory thereto, and
acknowledged and agreed by each Loan Party; and
 
(xiv)          subject to Section 5.3 (a)(iii), each Subordination Agreement,
duly executed by each holder of Subordinated Indebtedness and the Administrative
Agent, and acknowledged and agreed by each Loan Party.
 
(b)            Financial Statements; Projections.  The Lenders shall have
received (i) audited consolidated financial statements of GTTI and its
Subsidiaries as of December 31, 2011,
and (ii) unaudited interim consolidated financial statements of GTTI and its
Subsidiaries for each fiscal month and quarter ended after the date of the
latest applicable financial statements delivered pursuant to clause (i) of this
paragraph and at least fifteen (15) days before the Closing Date. The
Administrative Agent shall have received on or before such date, forecasts
prepared by management of the Borrower, in form satisfactory to the Lenders, of
balance sheets, income statements and cash flow statements on a quarterly basis
for the first year following the Closing Date and on an annual basis for each
year thereafter during the term of the Facilities, in each case giving effect to
the consummation of the Facilities.
 
(c)            Approvals. Except for the Governmental Approvals described in
 
 


 
76

--------------------------------------------------------------------------------

 


Schedule 4.4, all Governmental Approvals and consents and approvals of, or
notices to, any other Person (including the holders of any Capital Stock issued
by any Loan Party) required in connection with the execution and performance of
the Loan Documents, the consummation of the transactions contemplated hereby,
shall have been obtained and be in full force and effect.  The absence of
obtaining the Governmental Approvals described in Schedule 4.5 shall not have an
adverse effect on any rights of the Lenders, the Administrative Agent pursuant
to the Loan Documents.
 
(d)           Secretary’s or Managing Member’s Certificates; Certified Operating
Documents; Good Standing Certificates. The Administrative Agent shall have
received (i) a certificate of each Loan Party, dated the Closing Date and
executed by the Secretary, Managing Member or equivalent officer of such Loan
Party, substantially in the form of Exhibit C, with appropriate insertions and
attachments, including (A) the Operating Documents of such Loan Party, (B) the
relevant board resolutions or written consents of such Loan Party adopted by
such Loan Party for the purposes of authorizing such Loan Party to enter into
and perform the Loan Documents to which such Loan Party is party and (C) the
names, titles, incumbency and signature specimens of those representatives of
such Loan Party who have been authorized by such resolutions and/or written
consents to execute Loan Documents on behalf of such Loan Party, and (ii) a long
form good standing certificate for each Loan Party from its respective
jurisdiction of organization.
 
(e)           Responsible Officer’s Certificates.
 
(i)           The Administrative Agent shall have received a certificate signed
by a Responsible Officer of each Loan Party, in form and substance reasonably
satisfactory to it, either (A) attaching copies of all consents, licenses and
approvals required in connection with the execution, delivery and performance by
such Loan Party and the validity against such Loan Party of the Loan Documents
to which it is party, and such consents, licenses and approvals shall be in full
force and effect, or (B) stating that no such consents, licenses or approvals
are so required.
 
(ii)           The Administrative Agent shall have received a certificate signed
by a Responsible Officer of the Borrower, in form and substance reasonably
satisfactory to it, certifying (A) that the conditions specified in Sections
5.2(a) and (e) have been satisfied, and (B) that there has been no event or
circumstance since December 31, 2011, that has had or that would reasonably be
expected to have, either individually or in the aggregate, a Material Adverse
Effect.
 
(f)           Patriot Act.  The Administrative Agent and each Lender shall have
received, prior to the Closing Date, all documentation and other information
required by Governmental Authorities under applicable “know your customer” and
anti-money-laundering rules and regulations, including the Patriot Act.
 
(g)          Due Diligence Investigation. The Administrative Agent and each
Lender shall have completed a due diligence investigation of the Borrower and
its Subsidiaries in scope, and with results, satisfactory to the Administrative
Agent and the Lenders and shall have been given such access to the management,
records, books of account, contracts and properties of the Borrower and its
Subsidiaries and shall have received such financial, business and other
information regarding each of the foregoing Persons and businesses as it shall
have reasonably requested.
 
(h)          Reports. The Administrative Agent and the Lenders shall have
received,
 


 
77

--------------------------------------------------------------------------------

 


in form and substance satisfactory to it, all asset appraisals, field audits,
and such other reports and certifications, as they have reasonably requested.
 
(i)           Existing Credit Facility.  (A) The Administrative Agent shall have
received the fully executed Existing Lender Payoff Letter (if any), (B) all
obligations of the Group Members in respect of the Existing Credit Facility
shall, substantially contemporaneously with the funding of certain Loan proceeds
on the Closing Date directly to the Existing Lender as contemplated by Sections
2.2 and 2.5 and the Existing Lender Payoff Letter (if any), have been paid in
full, (C) the Administrative Agent shall be satisfied that all actions necessary
to terminate the agreements evidencing the obligations of the Group Members in
respect of the Existing Credit Facility and the Liens of the Existing Lender
(unless assigned to the Administrative Agent to its satisfaction) in the assets
of the Group Members securing obligations under the Existing Credit Facility,
respectively, shall have been, or substantially contemporaneously with the
Closing Date, shall be, taken, and (D) the Administrative Agent shall have
received such other documents and information related to the Existing Credit
Facility, and the refinancing thereof, as it may reasonably request.
 
(j)           Collateral Matters.
 
(i)           Lien Searches.  The Administrative Agent shall have received the
results of recent lien searches in each of the jurisdictions where any of the
Loan Parties is formed or organized, and such searches shall reveal no liens on
any of the assets of the Loan Parties except for Liens permitted by Section 7.3,
or Liens to be discharged on or prior to the Closing Date, or Liens securing
obligations of the Group Members under the Existing Credit Facility, which Liens
shall (unless assigned to the Administrative Agent to its satisfaction), be
discharged substantially contemporaneously with the Closing Date pursuant to the
Existing Lender Payoff Letter (if any) and documentation satisfactory to the
Administrative Agent and the Lenders.
 
(ii)           Pledged Stock; Stock Powers; Pledged Notes.  The Administrative
Agent shall have received original copies of (A) the certificates representing
the shares of Capital Stock pledged to the Administrative Agent (for the ratable
benefit of the Secured Parties) pursuant to the Guarantee and Collateral
Agreement, together with an undated stock power for each such certificate
executed in blank by a duly authorized officer of the pledgor thereof, and (B)
each promissory note (if any) pledged to the Administrative Agent (for the
ratable benefit of the Secured Parties) pursuant to the Guarantee and Collateral
Agreement, endorsed (without recourse) in blank (or accompanied by an executed
transfer form in blank) by the pledgor thereof.
 
(iii)           Filings, Registrations, Recordings, Agreements, Etc.  Each
document (including any UCC financing statements, Intellectual Property Security
Agreements, deposit and securities account control agreements, and landlord
access agreements and/or bailee waivers) required by the Security Documents or
under law or reasonably requested by the Administrative Agent to be filed,
registered or recorded to create in favor of the Administrative Agent (for the
ratable benefit of the Secured Parties), a perfected Lien on the Collateral
described therein, prior and superior in right and priority to any Lien in the
Collateral held by any other Person (other than with respect to Liens expressly
permitted by Section 7.3), shall have been
 
 
78

--------------------------------------------------------------------------------

 
 
executed and delivered to the Administrative Agent or, as applicable, be in
proper form for filing, registration or recordation.
 
(k)           [Reserved].
 
(l)            Fees.  The Lenders and the Administrative Agent shall have
received all fees required to be paid on or prior to the Closing Date (including
pursuant to the Fee Letter), and all reasonable and documented fees and expenses
for which invoices have been presented (including the reasonable and documented
fees and expenses of legal counsel to the Administrative Agent and Webster Bank
as provided herein) for payment on or before the Closing Date.  All such amounts
will be paid with proceeds of Loans made on the Closing Date and will be
reflected in the funding instructions given by the Borrower to the
Administrative Agent on or before the Closing Date.
 
(m)          Legal Opinions.  The Administrative Agent shall have received the
executed legal opinions of Kelley Drye & Warren LLP, counsel to the Loan
Parties, addressed to the Administrative Agent and the Lenders in form and
substance reasonably satisfactory to the Administrative Agent and the
Lenders.  Such legal opinions shall cover such matters incident to the
transactions contemplated by this Agreement as the Administrative Agent and the
Lenders may reasonably require.
 
(n)           Borrowing Notices.  The Administrative Agent shall have received,
(i) in respect of the Term Loan to be made on the Closing Date, a completed
Notice of Borrowing executed by the Borrower and otherwise complying with the
requirements of Section 2.2, and (ii) in respect of any Revolving Loans to be
made on the Closing Date, a completed Notice of Borrowing executed by the
Borrower and otherwise complying with the requirements of Section 2.5.
 
(o)           Solvency Certificate.  The Administrative Agent shall have
received a solvency certificate from the chief financial officer or treasurer of
GTTI, substantially in the form of Exhibit D, certifying that each of the Loan
Parties, after giving effect to the transactions contemplated hereby (including
the making of the initial Extensions of Credit on the Closing Date), is Solvent.
 
(p)           No Material Adverse Effect.  There shall not have occurred since
December 31, 2011any event or condition that has had or would be reasonably
expected to have, individually or in the aggregate, a Material Adverse Effect.
 
(q)           No Litigation.  No litigation, investigation or proceeding of or
before any arbitrator or Governmental Authority is pending or, to the knowledge
of any Group Member, threatened, that that would reasonably be expected to
result in damages or costs to Borrower or any of its Subsidiaries of,
individually or in the aggregate, Five Hundred Thousand Dollars ($500,000) or
more.
 
For purposes of determining compliance with the conditions specified in this
Section 5.1, each Lender that has executed this Agreement shall be deemed to
have consented to, approved or accepted or to be satisfied with, each document
or other matter either sent (or made available) by the Administrative Agent to
such Lender for consent, approval, acceptance or satisfaction, or
 
 
79

--------------------------------------------------------------------------------

 
 
required thereunder to be consented to or approved by or acceptable or
satisfactory to such Lender, unless an officer of the Administrative Agent
responsible for the transactions contemplated by the Loan Documents shall have
received notice from such Lender prior to the Closing Date specifying such
Lender’s objection thereto and either such objection shall not have been
withdrawn by notice to the Administrative Agent to that effect on or prior to
the Closing Date or, if any extension of credit on the Closing Date has been
requested, such Lender shall not have made available to the Administrative Agent
on or prior to the Closing Date such Lender’s Revolving Percentage or Term
Percentage, as the case may be, of such requested extension of credit.
 
5.2      Conditions to Each Extension of Credit.  The agreement of each Lender
to make any extension of credit requested to be made by it on any date
(including its initial extension of credit) is subject to the satisfaction of
the following conditions precedent:
 
(a)           Representations and Warranties.  Each of the representations and
warranties made by each Loan Party in or pursuant to any Loan Document (i) that
is qualified by materiality shall be true and correct, and (ii) that is not
qualified by materiality, shall be true and correct in all material respects, in
each case, on and as of such date as if made on and as of such date, except to
the extent any such representation and warranty expressly relates to an earlier
date, in which case such representation and warranty shall have been true and
correct in all material respects as of such earlier date.
 
(b)           Borrowing Base Certificate.  The Borrower shall have delivered to
the Administrative Agent a duly executed original Borrowing Base Certificate
reflecting information concerning Eligible Accounts as of a date not more than
three (3) days prior to the requested Borrowing Date.
 
(c)           Availability.  With respect to any requests for any Revolving
Extensions of Credit, after giving effect to such Revolving Extension of Credit,
the availability and borrowing limitations specified in Section 2.4 shall be
complied with.
 
(d)           Notices of Borrowing.  The Administrative Agent shall have
received a Notice of Borrowing in connection with any such request for extension
of credit which complies with the requirements hereof.
 
(e)           No Default.  No uncured Default or Event of Default shall have
occurred as of or on such date or after giving effect to the extensions of
credit requested to be made on such date.
 
Each borrowing by and issuance of a Letter of Credit on behalf of the Borrower
hereunder, each Revolving Loan Conversion and each conversion of a Term Loan
shall constitute a representation and warranty by the Borrower as of the date of
such extension of credit, Revolving Loan Conversion or conversion of a Term
Loan, as applicable, that the conditions contained in this Section 5.2 have been
satisfied.
 
5.3           Post-Closing Conditions Subsequent.  The Borrower shall satisfy
each of the conditions subsequent to the Closing Date specified in this Section
5.3 to the satisfaction of the Administrative Agent, in each case by no later
than the date specified for such condition below:
 
 
80

--------------------------------------------------------------------------------

 
 
 
(a)           The Borrower shall cause to be delivered to the Administrative
Agent no later than the date indicated below, the following, each in form and
substance reasonably satisfactory to the Administrative Agent:
 
(i)           no later than five (5) Business Days after the Closing Date, each
Intellectual Property Security Agreement, executed by the applicable Grantor
related thereto;
 
(ii)           no later than fifteen (15) Business Days after the Closing Date,
insurance endorsement and certificates satisfying the requirements of Section
6.6 hereof and Section 5.2(b) of the Guaranty and Collateral Agreement, in form
and substance satisfactory to the Administrative Agent; and
 
(iii)           to the extent not delivered on the Closing Date, no later than
thirty (30) days after the Closing Date (or such later date as the
Administrative Agent shall determine, in its sole but reasonable discretion),
each Subordination Agreement, duly executed by each holder of Subordinated
Indebtedness and the Administrative Agent, and acknowledged and agreed by each
Loan Party.
 
(b)           (i) cause each Loan Party to deliver to the Administrative Agent
by no later than the date occurring ten (10) Business Days after the Closing
Date, the originally-executed signature pages of such Persons to any of the
agreements, opinions and other documents referenced in Section 5.1 (including
any such signature pages to this Agreement and each of the other Loan Documents)
in respect of which the Administrative Agent, as an accommodation to the Loan
Parties, has agreed to accept copies of such Persons’ signature pages for
purposes of the closing of this Agreement and the other Loan Documents, and (ii)
use commercially reasonable efforts to cause any other Persons party to any
agreements or other documents referenced in Section 5.1 to deliver to the
Administrative Agent by no later than the date occurring thirty (30) days after
the Closing Date the originally-executed signature pages of such Persons to any
of the agreements, notice acknowledgments and other documents referenced in
Section 5.1 in respect of which the Administrative Agent, as an accommodation to
the Loan Parties, has agreed to accept copies of such Persons’ signature pages
for purposes of the closing of this Agreement and the other Loan Documents.
 
SECTION 6
AFFIRMATIVE COVENANTS
 
The Borrower hereby jointly and severally agrees that, until all Commitments
have been terminated and the principal of and interest on each Loan, all fees
and all other expenses or amounts payable under any Loan Document shall have
been paid in full (other than inchoate indemnification obligations and other
than obligations under or in respect of Specified Swap Agreements, to the extent
no default or termination event shall have occurred and be continuing
thereunder) and all Letters of Credit have been canceled or have expired and all
amounts drawn thereunder have been reimbursed in full, or otherwise Cash
Collateralized to the satisfaction of the Administrative Agent, the Issuing
Lender and the L/C Lenders the Borrower shall, and, where applicable, shall
cause each of its Subsidiaries to:
 
6.1      Financial Statements.  Furnish to the Administrative Agent, with
sufficient
 
 
81

--------------------------------------------------------------------------------

 
 
copies for distribution to each Lender:
 
(a)           as soon as available, but in any event within one hundred fifty
(150) days after the end of each fiscal year of GTTI (or, if earlier, five (5)
days after the date required to be filed with the SEC (without giving effect to
any extension permitted by the SEC)), a copy of the audited consolidated and
consolidating balance sheet of GTTI and its consolidated Subsidiaries as at the
end of such year and the related audited consolidated and consolidating
statements of income and of cash flows for such year, setting forth in each case
in comparative form the figures for the previous year, reported on without a
“going concern” or like qualification or exception, or qualification arising out
of the scope of the audit, by J.H. Cohn LLP or other independent certified
public accountants of nationally recognized standing and reasonably acceptable
to the Administrative Agent and the Lenders;
 
(b)           as soon as available, but in any event not later than thirty (30)
days after the end of each month occurring during each fiscal year of GTTI: (i)
monthly consolidated unaudited financial statements of GTTI and its direct and
indirect Subsidiaries; (ii) monthly consolidated unaudited financial statements
of GTTI and its direct and indirect Domestic Subsidiaries; (iii) monthly
consolidated unaudited financial statements of EMEA and its direct and indirect
Subsidiaries; and (iv) monthly consolidating unaudited financial statements for
GTTI and its direct and indirect Subsidiaries in each case setting forth in each
case in comparative form the figures for the previous year, certified by a
Responsible Officer as being fairly stated in all material respects (subject to
normal year-end audit adjustments). All such financial statements shall be
complete and correct in all material respects and shall be prepared in
reasonable detail and in accordance with GAAP applied (except as approved by
such accountants or officer, as the case may be, and disclosed in reasonable
detail therein) consistently throughout the periods reflected therein and with
prior periods.
 
6.2      Certificates; Reports; Other Information.  Furnish to the
Administrative Agent, for distribution to each Lender:
 
(a)           [Reserved];
 
(b)           concurrently with the delivery of any financial statements
pursuant to Section 6.1, (i) a certificate of a Responsible Officer stating
that, to such Responsible Officer’s knowledge, each Loan Party during such
period has observed or performed all of its covenants and other agreements, and
satisfied every condition contained in this Agreement and the other Loan
Documents to which it is a party to be observed, performed or satisfied by it,
and that such Responsible Officer has obtained no knowledge of any Default or
Event of Default except as specified in such certificate and (ii) in the case of
monthly or annual financial statements, (x) a Compliance Certificate containing
all information and calculations necessary for determining compliance by each
Group Member with the provisions of this Agreement referred to therein as of the
last day of the month or fiscal year of the Borrower, as the case may be, and
(y) to the extent not previously disclosed to the Administrative Agent, a
description of any change in the jurisdiction of organization of any Loan Party
and a list of any Intellectual Property issued to or acquired by any Loan Party
since the date of the most recent report delivered pursuant to this clause (y)
(or, in the case of the first such report so delivered, since the Closing Date);
 
 
82

--------------------------------------------------------------------------------

 
 
 
(c)           as soon as available, and in any event no later than sixty (60)
days after the end of each fiscal year of the Borrower (or if earlier, within
fifteen (15) days of the date approved by the board of directors of GTTI), a
detailed consolidated budget for the following fiscal year (including a
projected consolidated balance sheet of GTTI and its Subsidiaries as of the end
of each fiscal quarter of such fiscal year, the related consolidated statements
of projected cash flow, projected changes in financial position and projected
income and a description of the underlying assumptions applicable thereto), and,
as soon as available, significant revisions, if any, of such budget and
projections with respect to such fiscal year (collectively, the “Projections”),
which Projections shall in each case be accompanied by a certificate of a
Responsible Officer stating that such Projections are based on reasonable
estimates, information and assumptions and that such Responsible Officer has no
reason to believe that such Projections are incorrect or misleading in any
material respect;
 
(d)           promptly, and in any event within five (5) Business Days after
receipt thereof by any Loan Party or any Subsidiary thereof, copies of each
notice or other correspondence received from the SEC (or comparable agency in
any applicable non-U.S. jurisdiction) concerning any investigation or possible
investigation or other inquiry by such agency regarding financial or other
operational results of any Loan Party or any Subsidiary thereof (other than
routine comment letters from the staff of the SEC relating to the Borrower’s
filings with the SEC);
 
(e)           within five (5) days after the same are sent, copies of each
annual report, proxy or financial statement or other material report that the
Borrower sends to the holders of any class of the Borrower’s debt securities or
public equity securities and, within five (5) days after the same are filed,
copies of all annual, regular, periodic and special reports and registration
statements which the Borrower may file with the SEC under Section 13 or 15(d) of
the Exchange Act, or with any national securities exchange, and not otherwise
required to be delivered to the Administrative Agent pursuant hereto;
 
(f)           upon request by the Administrative Agent or a Lender, within five
(5) days after the same are sent or received, copies of all correspondence,
reports, documents and other filings with any Governmental Authority regarding
compliance with or maintenance of Governmental Approvals or Requirements of Law
or that would reasonably be expected to have a material effect on any of the
Governmental Approvals or otherwise on the operations of the Group Members;
 
(g)           (i) concurrently with the delivery of the financial statements
referred to in Section 6.1, (ii) not later than twenty (20) days after the end
of each month and at any other times reasonably requested by the Administrative
Agent or a Lender, and (iii) prior to any borrowing of Revolving Loans
(including, without limitation, Swingline Loans), to the extent the following
reports were not delivered with respect to the prior month or week, as
applicable: (A) a Borrowing Base Certificate accompanied by such supporting
detail and documentation as shall be requested by the Administrative Agent or
the Lenders in their reasonable discretion, (B) accounts receivable agings, aged
by invoice date, (C) accounts payable agings, aged by invoice date, and
outstanding or held check registers, if any, (D) a deferred revenue schedule,
and (E) reconciliations of accounts receivable agings (aged by invoice date),
transactions reports and general ledger;
 
 
83

--------------------------------------------------------------------------------

 
 
(h)           concurrently with the delivery of the financial statements
referred to in Section 6.1(a), a report of a reputable insurance broker with
respect to the insurance coverage required to be maintained pursuant to Section
6.6, together with any supplemental reports with respect thereto which the
Administrative Agent or a Lender may reasonably request.
 
(i)           promptly, such additional reports and financial and other
information as the Administrative Agent or any Lender may from time to time
reasonably request.
 
6.3      Accounts Receivable.
 
(a)           Schedules and Documents Relating to Accounts.  The Borrower shall
deliver to the Administrative Agent transaction reports and schedules of
collections, as provided in Section 6.2, on the Administrative Agent’s standard
forms.  If requested by the Administrative Agent, the Borrower shall furnish the
Administrative Agent with copies of all contracts, orders, invoices, and other
similar documents, and all shipping instructions, delivery receipts, bills of
lading, and other evidence of delivery, for any goods the sale or disposition of
which gave rise to such Accounts.  In addition, the Borrower shall deliver to
the Administrative Agent, on its request, the originals of all instruments,
chattel paper, security agreements, guarantees and other documents and property
evidencing or securing any Accounts, in the same form as received, with all
necessary endorsements, and copies of all credit memos; provided that nothing in
this Section 6.3(a) shall obligate Borrower to deliver any item that is
confidential and cannot be disclosed to the Administrative Agent or any Lender;
 
(b)           Disputes.  The Borrower shall promptly notify the Administrative
Agent of all disputes or claims relating to Accounts which allege or involve an
amount in excess of Fifty Thousand Dollars ($50,000).  The Borrower may forgive
(completely or partially), compromise, or settle any Account for less than
payment in full, or agree to do any of the foregoing at any time so long as (i)
the Borrower does so in good faith, in a commercially reasonable manner, in the
ordinary course of business, in arm’s-length transactions, and reports the same
to the Administrative Agent in the regular reports provided to the
Administrative Agent; (ii) no Default or Event of Default has occurred and is
continuing at such time; and (iii) after taking into account all such discounts,
settlements and forgiveness, the aggregate amount of aggregate Revolving
Extensions of Credit then outstanding will not exceed the Available Revolving
Commitments in effect at such time.
 
(c)           Collection of Accounts.  The Borrower shall have the right to
collect all Accounts unless and until an Event of Default has occurred and is
continuing.  All payments on, and proceeds of, Accounts shall be deposited
directly by the applicable Account Debtor into a lockbox account, or such other
“blocked account” as the Administrative Agent may specify, pursuant to a Control
Agreement in form and substance satisfactory to the Administrative Agent in its
sole discretion.  Whether or not an Event of Default has occurred and is
continuing, Borrower shall immediately deliver all payments on and proceeds of
Accounts to the lockbox or such blocked account, to be transferred by the
Administrative Agent to an account of Borrower maintained at SVB; provided,
that, in the Administrative Agent’s sole discretion, such payments and proceeds
may be applied to reduce the outstanding balance of the Revolving Loan pursuant
to the terms of Section 2.18(l) hereof.  If an Event of Default has occurred and
is continuing, the Borrower shall immediately deliver all such payments and
proceeds to the Administrative Agent
 
 
84

--------------------------------------------------------------------------------

 
 
in their original form, duly endorsed.  Any such amounts actually paid to or
collected by the Administrative Agent pursuant to this Section 6.3(c) shall be
applied by the Administrative Agent, at any time during which an Event of
Default has occurred and is continuing, to the payment in full of the Revolving
Loans then outstanding.  To the extent that (A) any amount of such payments or
collections remains after the application by the Administrative Agent thereof to
the payment in full of the Revolving Loans then outstanding, (B) no Event of
Default then exists, (C) such remaining amount is not otherwise required to be
applied to the Obligations pursuant to any other Section of this Agreement, and
(D) the Required Lenders have not otherwise requested that such remaining amount
be applied to the Obligations then outstanding, then such remaining amount shall
be returned by the Administrative Agent to the Borrower;
 
(d)           [Reserved];
 
(e)           Verification.  The Administrative Agent may, from time to time,
after consultation with Borrower, verify directly with the respective Account
Debtors the validity, amount and other matters relating to the Accounts, either
in the name of a Borrower or the Administrative Agent or such other name as the
Administrative Agent may choose;
 
(f)           No Liability.  Neither Administrative Agent nor any Lender shall
be responsible or liable for any shortage or discrepancy in, damage to, or loss
or destruction of, any goods, the sale or other disposition of which gives rise
to an Account, or for any error, act, omission, or delay of any kind occurring
in the settlement, failure to settle, collection or failure to collect any
Account, or for settling any Account in good faith for less than the full amount
thereof, nor shall the Administrative Agent or any Lender be deemed to be
responsible for any of the Borrower’s obligations under any contract or
agreement giving rise to an Account.  Nothing herein shall, however, relieve the
Administrative Agent from liability for its own gross negligence or willful
misconduct.
 
6.4      Payment of Obligations.  Pay, discharge or otherwise satisfy at or
before maturity or before they become delinquent, as the case may be, all its
material obligations of whatever nature, except where the amount or validity
thereof is currently being contested in good faith by appropriate proceedings
and reserves in conformity with GAAP with respect thereto have been provided on
the books of the relevant Group Member.
 
6.5      Maintenance of Existence; Compliance.  (a)(i) Preserve, renew and keep
in full force and effect its organizational existence and (ii) take all
reasonable action to maintain or obtain all Governmental Approvals and all other
rights, privileges and franchises necessary or desirable in the normal conduct
of its business, except, in each case, as otherwise permitted by Section 7.4 and
except, in the case of clause (ii) above, to the extent that failure to do so
would not reasonably be expected to have a Material Adverse Effect; (b) comply
with all Contractual Obligations (including with respect to leasehold interests
of the Borrower) and Requirements of Law except to the extent that failure to
comply therewith would not, in the aggregate, reasonably be expected to have a
Material Adverse Effect; and (c) comply with all Governmental Approvals, and any
term, condition, rule, filing or fee obligation, or other requirement related
thereto, except to the extent that failure to do so would not reasonably be
expected to have a Material Adverse Effect.  Without limiting the generality of
the foregoing, the Borrower shall, and shall cause each of its ERISA Affiliates
to: (1) maintain each Plan in
 
 
85

--------------------------------------------------------------------------------

 
 
compliance in all material respects with the applicable provisions of ERISA, the
Code or other Federal or state law; (2) cause each Qualified Plan to maintain
its qualified status under Section 401(a) of the Code; (3) make all required
contributions to any Plan; (4) not become a party to any Multiemployer Plan;
(5) ensure that all liabilities under each Plan are, in all material respects,
either (x) funded to at least the minimum level required by law or, if higher,
to the level required by the terms governing such Plan; (y) insured with a
reputable insurance company; or (z) provided for or recognized in the financial
statements most recently delivered to the Administrative Agent and the Lenders
pursuant hereto; and (6) ensure that the contributions or premium payments to or
in respect of each Plan are and continue to be, in all material respects,
promptly paid at no less than the rates required under the rules of such Plan
and in accordance with the most recent actuarial advice received in relation to
such Plan and applicable law.
 
6.6      Maintenance of Property; Insurance. (a)  Keep all property useful and
necessary in its business in good working order and condition, ordinary wear and
tear excepted and (b) maintain with financially sound and reputable insurance
companies insurance on all its property (and also with respect to its foreign
receivables) in at least such amounts and against at least such risks (but
including in any event public liability, product liability and business
interruption) as are usually insured against in the same general area by
companies engaged in the same or a similar business.
 
6.7      Inspection of Property; Books and Records; Discussions.  (a) Keep
proper books of records and account in which full, true and correct entries in
conformity with GAAP and all Requirements of Law shall be made of all dealings
and transactions in relation to its business and activities and (b) subject to
the terms hereof, permit representatives and independent contractors of the
Administrative Agent and any Lender to visit and inspect any of its properties
and examine and make abstracts from any of its books and records at any
reasonable time and as often as may reasonably be desired and to discuss the
business, operations, properties and financial and other condition of the Group
Members with officers, directors and employees of the Group Members and with
their independent certified public accountants.
 
6.8      Notices.  Give prompt written notice to each of the Administrative
Agent and each Lender of:
 
(a)           the occurrence of any Default or Event of Default;
 
(b)           any (i) default or event of default under any Contractual
Obligation of any Group Member or (ii) litigation, investigation or proceeding
that may exist at any time between any Group Member and any Governmental
Authority, that in either case, if not cured or if adversely determined, as the
case may be, would reasonably be expected to have a Material Adverse Effect;
 
(c)           any litigation or proceeding affecting any Group Member (i) in
which the amount involved is $500,000 or more and not covered by insurance, (ii)
in which injunctive or similar relief is sought against any Group Member or
(iii) which relates to any Loan Document;
 
 
86

--------------------------------------------------------------------------------

 
 
(d)           (i)  promptly after the Borrower has knowledge or becomes aware of
the occurrence of any of the following ERISA Events affecting the Borrower or
any ERISA Affiliate (but in no event more than ten days after such event), the
occurrence of any of the following ERISA Events, and shall provide the
Administrative Agent with a copy of any notice with respect to such event that
may be required to be filed with a Governmental Authority and any notice
delivered by a Governmental Authority to the Borrower or any ERISA Affiliate
with respect to such event:  (A) an ERISA Event, (B) the adoption of any new
Pension Plan by the Borrower or any ERISA Affiliate, (C) the adoption of any
amendment to a Pension Plan, if such amendment will result in a material
increase in benefits or unfunded benefit liabilities (as defined in Section
4001(a)(18) of ERISA), or (D) the commencement of contributions by the Borrower
or any ERISA Affiliate to any Plan that is subject to Title IV of ERISA or
Section 412 of the Code; and
 
(ii)           (A) promptly after the giving, sending or filing thereof, or the
receipt thereof, copies of (1) each Schedule B (Actuarial Information) to the
annual report (Form 5500 Series) filed by the Borrower or any of its ERISA
Affiliates with the IRS with respect to each Pension Plan, (2) all notices
received by the Borrower or any of its ERISA Affiliates from a Multiemployer
Plan sponsor concerning an ERISA Event, and (3) copies of such other documents
or governmental reports or filings relating to any Plan as the Administrative
Agent shall reasonably request; and (B), without limiting the generality of the
foregoing, such certifications or other evidence of compliance with the
provisions of Sections 4.13 and 7.9 as any Lender (through the Administrative
Agent) may from time to time reasonably request;
 
(e)           (i) any Asset Sale undertaken by any Loan Party, (ii) any
incurrence by any Loan Party of any Indebtedness (other than Indebtedness
constituting Loans) in a principal amount equaling or exceeding $100,000, and
(iii) with respect to any such Asset Sale, or incurrence of Indebtedness, the
amount of any Net Cash Proceeds received by such Loan Party in connection
therewith;
 
(f)           any material change in accounting policies or financial reporting
practices by any Loan Party; and
 
(g)           any development or event that has had or would reasonably be
expected to have a Material Adverse Effect.
 
Each notice pursuant to this Section 6.8 shall be accompanied by a statement of
a Responsible Officer setting forth details of the occurrence referred to
therein and stating what action the relevant Group Member proposes to take with
respect thereto.
 
6.9      Environmental Laws.
 
(a)           Comply in all material respects with, and ensure compliance in all
material respects by all tenants and subtenants, if any, with, all applicable
Environmental Laws, and obtain and comply in all material respects with and
maintain, and ensure that all tenants and subtenants obtain and comply in all
material respects with and maintain, any and all licenses, approvals,
notifications, registrations or permits required by applicable Environmental
Laws.
 
(b)           Conduct and complete all investigations, studies, sampling and
testing,
 
 
87

--------------------------------------------------------------------------------

 
 
and all remedial, removal and other actions required under Environmental Laws
and promptly comply in all material respects with all lawful orders and
directives of all Governmental Authorities regarding Environmental Laws.
 
6.10     Operating Accounts.  (a) Maintain its and its Subsidiaries’ domestic
depository, operating accounts and securities accounts with SVB and SVB’s
affiliates with all excess domestic funds maintained at or invested through SVB
or an affiliate of SVB; and (b) maintain not less than sixty percent (60%) of
the dollar value of GTTI’s and its Subsidiaries accounts at all financial
institutions worldwide at SVB and SVB’s affiliates.  Any domestic Guarantor
shall maintain all depository, operating and securities accounts with SVB or SVB
Securities. Notwithstanding the foregoing, no later than July 13, 2012 (or such
later date as the Administrative Agent shall determine, in its sole but
reasonable discretion), all accounts of nLayer maintained at financial
institutions other than SVB or SVB’s Affiliates shall be (i) closed, with all
proceeds in such accounts transferred to a Collateral Account at SVB or SVB’s
Affiliates; or (ii) subject to a Control Agreement in favor of the
Administrative Agent, in form and substance acceptable to the Administrative
Agent, in its reasonable discretion.
 
6.11     Audits.  At reasonable times, on one (1) Business Days’ notice
(provided that no notice is required if an Event of Default has occurred and is
continuing), the Administrative Agent and the Lenders, or their respective
agents, shall have the right to inspect the Collateral and the right to audit
and copy any and all of any Loan Party’s books and records including ledgers,
federal and state tax returns, records regarding assets or liabilities, the
Collateral, business operations or financial condition, and all computer
programs or storage or any equipment containing such information.  The foregoing
inspections and audits shall be at the Borrower’s expense, and the charge
therefor shall be $850 per person per day (or such higher amount as shall
represent the Administrative Agent’s then-current standard charge for the same),
plus reasonable out-of-pocket expenses.  Such inspections and audits shall not
be undertaken more frequently than once every six (6) months, or more
frequently, as the Administrative Agent shall determine necessary, in its
reasonable discretion.
 
6.12     Additional Collateral, etc.
 
(a)           With respect to any property (to the extent included in the
definition of Collateral and not constituting Excluded Assets) acquired after
the Closing Date by any Loan Party (other than (x) any property described in
paragraph (b), (c) or (d) below, and (y) any property subject to a Lien
expressly permitted by Section 7.3(g)) as to which the Administrative Agent, for
the benefit of the Secured Parties, does not have a perfected Lien, promptly
(and in any event within three Business Days) (i) execute and deliver to the
Administrative Agent such amendments to the Guarantee and Collateral Agreement
or such other documents as the Administrative Agent deems necessary or advisable
to evidence that such Loan Party is a Guarantor and to grant to the
Administrative Agent, for the ratable benefit of the Secured Parties, a security
interest in such property and (ii) take all actions necessary or advisable in
the opinion of the Administrative Agent to grant to the Administrative Agent,
for the ratable benefit of the Secured Parties, a perfected first priority
(except as expressly permitted by Section 7.3) security interest and Lien in
such property, including the filing of Uniform Commercial Code financing
statements in such jurisdictions as may be required by the Guarantee and
Collateral Agreement or by law or as may be requested by the Administrative
Agent.
 
 
88

--------------------------------------------------------------------------------

 
 
(b)           With respect to any fee interest in any real property having a
value (together with improvements thereof) of at least One Million Dollars
($1,000,000) acquired after the Closing Date by any Loan Party (other than any
such real property subject to a Lien expressly permitted by Section 7.3(g)),
promptly, to the extent requested by the Administrative Agent, (i) execute and
deliver a first priority Mortgage, in favor of the Administrative Agent, for the
ratable benefit of the Secured Parties, covering such real property, (ii) if
requested by the Administrative Agent, provide the Lenders with (x) title and
extended coverage insurance covering such real property in an amount at least
equal to the purchase price of such real property (or such other amount as shall
be reasonably specified by the Administrative Agent) as well as a current ALTA
survey thereof, together with a surveyor’s certificate, and (y) any consents or
estoppels reasonably deemed necessary or advisable by the Administrative Agent
in connection with such Mortgage, each of the foregoing in form and substance
reasonably satisfactory to the Administrative Agent and (iii) if requested by
the Administrative Agent, deliver to the Administrative Agent legal opinions
relating to the matters described above, which opinions shall be in form and
substance, and from counsel, reasonably satisfactory to the Administrative Agent
and the Lenders.
 
(c)           With respect to any new direct or indirect Subsidiary created or
acquired after the Closing Date by any Loan Party, promptly (i) execute and
deliver to the Administrative Agent such amendments to the Guarantee and
Collateral Agreement as the Administrative Agent deems necessary or advisable to
grant to the Administrative Agent, for the ratable benefit of the Secured
Parties, a perfected first priority security interest in the Capital Stock of
such new Subsidiary that is owned directly or indirectly by such Loan Party,
(ii) deliver to the Administrative Agent such documents and instruments as may
be required to grant, perfect, protect and ensure the priority of such security
interest, including but not limited to, the certificates representing such
Capital Stock, together with undated stock powers, in blank, executed and
delivered by a duly authorized officer of the relevant Loan Party, (iii) cause
such new Subsidiary (A) to become a party to the Guarantee and Collateral
Agreement, (B) to take such actions as are necessary or advisable in the opinion
of the Administrative Agent to grant to the Administrative Agent for the benefit
of the Secured Parties a perfected first priority security interest in the
Collateral described in the Guarantee and Collateral Agreement, with respect to
such new Subsidiary, including the filing of Uniform Commercial Code financing
statements in such jurisdictions as may be required by the Guarantee and
Collateral Agreement or by law or as may be requested by the Administrative
Agent and (C) to deliver to the Administrative Agent a certificate of such
Subsidiary, in a from reasonably satisfactory to the Administrative Agent, with
appropriate insertions and attachments, and (iv) if requested by the
Administrative Agent, deliver to the Administrative Agent legal opinions
relating to the matters described above, which opinions shall be in form and
substance, and from counsel, reasonably satisfactory to the Administrative
Agent.
 
(d)           At the request of the Administrative Agent, each Loan Party shall
use commercially reasonable efforts to obtain a landlord’s agreement or bailee
letter, as applicable, from the lessor of each leased property or bailee with
respect to any warehouse, processor or converter facility or other location
where Collateral in excess of Fifty Thousand Dollars ($50,000) for all such
locations, is stored or located, which agreement or letter shall contain a
waiver or subordination of all Liens or claims that the landlord or bailee may
assert against the Collateral at that location, and shall otherwise be
reasonably satisfactory in form and substance
 
 
89

--------------------------------------------------------------------------------

 
 
to the Administrative Agent and the Required Lenders.  After the Closing Date,
no real property or warehouse space shall be leased by any Loan Party and no
Inventory shall be shipped to a processor or converter under arrangements
established after the Closing Date, where the Inventory held at such locations
will exceed Fifty Thousand Dollars ($50,000) in the aggregate for all such
locations, without the prior written consent of the Administrative Agent and the
Required Lenders or unless and until a reasonably satisfactory landlord
agreement or bailee letter, as appropriate, shall first have been obtained with
respect to such location.  Each Loan Party shall pay and perform its material
obligations under all leases and other agreements with respect to each leased
location or public warehouse where any Collateral is or may be located.
 
6.13     Reserved].
 
6.14     Use of Proceeds.  Use the proceeds of each Credit Extension only for
the purposes specified in Section 4.16.
 
6.15     Designated Senior Indebtedness.  Cause the Loan Documents and all of
the Obligations to be deemed “Designated Senior Indebtedness” or a similar
concept thereto, if applicable, for purposes of any Indebtedness of the Loan
Parties.
 
6.16     Further Assurances.  Execute any further instruments and take such
further action as the Administrative Agent or the Required Lenders reasonably
deem necessary to perfect, protect, ensure the priority of or continue the
Administrative Agent’s Lien on the Collateral or to effect the purposes of this
Agreement.
 
SECTION 7
NEGATIVE COVENANTS
 
The Borrower hereby jointly and severally agrees that, until all Commitments
have been terminated and the principal of and interest on each Loan, all fees
and all other expenses or amounts payable under any Loan Document shall have
been paid in full (other than inchoate indemnification obligations and other
than obligations under or in respect of Specified Swap Agreements, to the extent
no default or termination event shall have occurred and be continuing
thereunder) and all Letters of Credit have been canceled or have expired and all
amounts drawn thereunder have been reimbursed in full or otherwise Cash
Collateralized to the satisfaction of the Administrative Agent, the Issuing
Lender and the L/C Lenders, the Borrower shall not, nor shall the Borrower
permit any of their respective Subsidiaries, to, directly or indirectly:
 
7.1      Financial Condition Covenants.
 
(a)           Liquidity.  Borrower shall at all times maintain unrestricted
worldwide cash plus the unused availability under the Borrowing Base (the
“Minimum Liquidity”) of at least Five Million Dollars ($5,000,000).
 
(b)           Consolidated Fixed Charge Coverage Ratio.  Permit the Consolidated
Fixed Charge Coverage Ratio for the trailing twelve (12) consecutive month
period ending on the last day of any quarter of GTTI to be less than (i) for
each quarterly period ending on or before September 30, 2012, 1.25:1.00 (ii) for
the quarterly period ending December 31, 2012 through and including the
quarterly period ending June 30, 2013, 1.35:1.00; and (iii) for
 
 
90

--------------------------------------------------------------------------------

 
 
quarterly period ending September 30, 2013, and for each quarterly period ending
thereafter, 1.50:1.00.
 
(c)           Consolidated Senior Leverage Ratio.  On a quarterly basis, as of
the last day of each of the following fiscal quarters of Borrower, GTTI and its
direct and indirect Subsidiaries shall maintain a Consolidated Senior Leverage
Ratio not to exceed the following:
 
 Quarterly Period Ending
Maximum Senior Leverage Ratio
   
June 30, 2012
2.50:1.00
   
September 30, 2012
2.50:1.00
   
December 31, 2012
2.25:1.00
   
March 31, 2013
2.25:1.00
   
June 30, 2013, and as of the last day of each quarterly period ending thereafter
2.00:1.00



 
provided, that (i) for the quarterly period ending June 30, 2012, the trailing
twelve (12) months Free Cash Flow will be calculated based on a trailing three
(3) month basis, multiplied by four (4); (ii) for the quarterly period ending
September 30, 2012, the trailing twelve (12) months Free Cash Flow will be
calculated based on a trailing six (6) month basis, multiplied by two (2); and
(iii) for the quarterly period ending December 31, 2012, the trailing twelve
(12) months Free Cash Flow will be calculated based on a trailing nine (9) month
basis, multiplied by four-thirds (4/3).
 
7.2      Indebtedness.  Create, issue, incur, assume, become liable in respect
of or suffer to exist any Indebtedness, except:
 
(a)           Indebtedness of any Loan Party pursuant to any Loan Document;
 
(b)           Indebtedness of (i) any Loan Party to any other Loan Party, and
(ii) any Subsidiary (which is not a Guarantor) to any other Subsidiary (which is
not a Guarantor);
 
(c)           Guarantee Obligations incurred in the ordinary course of business
by the Borrower and their respective Subsidiaries of obligations of any other
Loan Party;
 
(d)           Indebtedness outstanding on the date hereof and listed on Schedule
7.2(d) (including, without limitation, the BIA Indebtedness, to the extent
permitted under the BIA Intercreditor Agreement), and any refinancings,
refundings, renewals or extensions thereof (which do not shorten the maturity
thereof or increase the principal amount thereof), and, with respect to the BIA
Indebtedness, to the extent permitted under the BIA Intercreditor Agreement;
 
(e)           Up to One Million Five Hundred Thousand Dollars ($1,500,000) in
the
 
 
91

--------------------------------------------------------------------------------

 
 
aggregate of Indebtedness (including, without limitation, Capital Lease
Obligations) secured by Liens permitted by Section 7.3(g) and any refinancings,
refundings, renewals or extensions thereof (which do not shorten the maturity
thereof or increase the principal amount thereof);
 
(f)           Indebtedness of Subsidiaries that are not a Loan Party owed to any
Loan Party in an aggregate amount for all such Indebtedness, together with
Investments permitted in connection with Section 7.7(f), not to exceed Five
Hundred Thousand Dollars ($500,000) in any fiscal year;
 
(g)           Surety Indebtedness and any other Indebtedness in respect of
letters of credit, banker’s acceptances or similar arrangements, provided that
the aggregate amount of any such Indebtedness outstanding at any time shall not
exceed One Hundred Thousand Dollars ($100,000);
 
(h)           the Subordinated Indebtedness;
 
(i)           obligations (contingent or otherwise) of the Borrower or any of
its Subsidiaries existing or arising under any Specified Swap Agreement,
provided that such obligations are (or were) entered into by such Person in
accordance with Section 7.13 and not for purposes of speculation;
 
(j)           Indebtedness of a Person (other than the Borrower or a Subsidiary)
existing at the time such Person is merged with or into a Borrower or a
Subsidiary or becomes a Subsidiary, provided that (i) such Indebtedness was not,
in any case, incurred by such other Person in connection with, or in
contemplation of, such merger or acquisition, (ii) such merger or acquisition
constitutes a Permitted Acquisition, and (iii) with respect to any such Person
who becomes a Subsidiary, (A) such Subsidiary is the only obligor in respect of
such Indebtedness, and (B) to the extent such Indebtedness is permitted to be
secured hereunder, only the assets of such Subsidiary secure such Indebtedness;
 
(k)           Indebtedness secured by Liens permitted pursuant to Section 7.3;
 
(l)           Indebtedness to trade creditors incurred in the ordinary course of
business;
 
(m)           Obligations for reimbursements pursuant to letters of credit
issued in favor of suppliers in connection with the purchase of equipment; and
 
(n)           extensions, refinancings, modification, amendments and
restatements of any foregoing items of Indebtedness, provided that the principal
amount thereof is not increased and the terms thereof are not modified to impose
more burdensome terms upon Borrower or it Subsidiary, as the case may be.
 
7.3      Liens.  Create, incur, assume or suffer to exist any Lien upon any of
its property, whether now owned or hereafter acquired, except:
 
(a)           Liens for taxes not yet due or that are being contested in good
faith by appropriate proceedings; provided that adequate reserves with respect
thereto are maintained on the books of the applicable Group Member in conformity
with GAAP;
 
 
92

--------------------------------------------------------------------------------

 
 
(b)           carriers’, warehousemen’s, landlord’s, mechanics’, materialmen’s,
repairmen’s or other like Liens arising in the ordinary course of business that
are not overdue for a period of more than thirty (30) days or that are being
contested in good faith by appropriate proceedings;
 
(c)           pledges or deposits in connection with workers’ compensation,
unemployment insurance and other social security legislation;
 
(d)           deposits to secure the performance of bids, trade contracts (other
than for borrowed money), leases, statutory obligations, surety and appeal
bonds, performance bonds and other obligations of a like nature incurred in the
ordinary course of business (other than for indebtedness or any Liens arising
under ERISA);
 
(e)           easements, rights-of-way, restrictions and other similar
encumbrances incurred in the ordinary course of business that, in the aggregate,
are not substantial in amount and that do not in any case materially detract
from the value of the property subject thereto or materially interfere with the
ordinary conduct of the business of the applicable Group Member;
 
(f)           Liens in existence on the date hereof listed on Schedule 7.3(f),
securing Indebtedness permitted by Section 7.2(d); provided that (i) no such
Lien is spread to cover any additional property after the Closing Date, (ii) the
amount of Indebtedness secured or benefitted thereby is not increased, (iii) the
direct or any contingent obligor with respect thereto is not changed, and (iv)
any renewal or extension of the obligations secured thereby is permitted by
Section 7.2(d);
 
(g)           Liens securing up to One Million Five Hundred Thousand Dollars
($1,500,000) in the aggregate of Indebtedness incurred pursuant to
Section 7.2(e) to finance the acquisition of fixed or capital assets; provided
that (i) such Liens shall be created substantially simultaneously with the
acquisition of such fixed or capital assets, (ii) such Liens do not at any time
encumber any property other than the property financed by such Indebtedness, and
(iii) the amount of Indebtedness secured thereby is not increased;
 
(h)           Liens created pursuant to the Security Documents;
 
(i)           Liens arising under that certain intercompany note between EMEA,
PEIRL, PELTD and GTTI, dated as of June 6, 2011, as may be amended;
 
(j)           any interest or title of a lessor or licensor under any lease or
license entered into by a Group Member in the ordinary course of its business
and covering only the assets so leased or licensed;
 
(k)           judgment Liens that do not constitute a Default or an Event of
Default under Section 8.1(h) of this Agreement;
 
(l)           bankers’ Liens, rights of setoff and other similar Liens existing
solely with respect to cash, Cash Equivalents, securities, commodities and other
funds on deposit in one or more accounts maintained by a Group Member, in each
case arising in the ordinary course of business in favor of banks, other
depositary institutions, securities or commodities intermediaries
 
 
93

--------------------------------------------------------------------------------

 
 
or brokerages with which such accounts are maintained securing amounts owing to
such banks or financial institutions with respect to cash  management and
operating account management or are arising under Section 4-208 or 4-210 of the
UCC on items in the course of collection;
 
(m)           (i) cash deposits and liens on cash and Cash Equivalents pledged
to secure Indebtedness permitted under Section 7.2(f), (ii) Liens securing
reimbursement obligations with respect to letters of credit permitted by Section
7.2(f) that encumber documents and other property relating to such letters of
credit, and (iii) Liens securing Specified Swap Obligations permitted by Section
7.2(i);
 
(n)           Liens on property of a Person existing at the time such Person is
acquired by, merged into or consolidated with a Group Member or becomes a
Subsidiary of a Group Member or acquired by a Group Member; provided that (i)
such Liens were not created in contemplation of such acquisition, merger,
consolidation or Investment, (ii) such Liens do not extend to any assets other
than those of such Person, and (iii) the applicable Indebtedness secured by such
Lien is permitted under Section 7.2;
 
(o)           Liens on Indebtedness permitted pursuant to Section 7.3 hereof,
but only to the extent such Liens are otherwise expressly permitted hereunder
and in the instruments evidencing such Indebtedness; and
 
(p)           the replacement, extension or renewal of any Lien permitted by
clauses (m) above upon or in the same property theretofore subject thereto or
the replacement, extension or renewal (without increase in the amount or change
in any direct or contingent obligor) of the Indebtedness secured thereby.
 
7.4      Fundamental Changes.  Have a change in both of GTTI’s Chief Executive
Officer and Chief Financial Officer and replacements or interim appointments
acceptable to the Borrower’s board of directors are not made within forty-five
(45) days after such change, or enter into any merger, consolidation or
amalgamation, or liquidate, wind up or dissolve itself (or suffer any
liquidation or dissolution), or Dispose of all or substantially all of its
property or business, except that:
 
(a)           any Subsidiary of GTTI may be merged or consolidated with or into
the Borrower (provided that the Borrower shall be the continuing or surviving
corporation) or with or into any other Loan Party (provided that such Loan Party
shall be the continuing or surviving corporation);
 
(b)           any Subsidiary of GTTI may Dispose of any or all of its assets
(i) to the Borrower or any other Loan Party (upon voluntary liquidation or
otherwise) or (ii) pursuant to a Disposition permitted by Section 7.5; and
 
(c)           any Investment expressly permitted by Section 7.7 may be
structured as a merger, consolidation or amalgamation.
 
 
94

--------------------------------------------------------------------------------

 
 
7.5      Disposition of Property.  Dispose of any of its property, whether now
owned or hereafter acquired, or, in the case of any Subsidiary of the Borrower,
issue or sell any shares of such Subsidiary’s Capital Stock to any Person,
except:
 
(a)           Dispositions of obsolete or worn out property in the ordinary
course of business;
 
(b)           Dispositions of Inventory in the ordinary course of business;
 
(c)           Dispositions permitted by clause (i) of Section 7.4(b);
 
(d)           the sale or issuance of the Capital Stock of any Subsidiary of
GTTI to the Borrower or to any other Loan Party;
 
(e)           the use or transfer of money or Cash Equivalents in a manner that
is not prohibited by the terms of this Agreement or the other Loan Documents;
 
(f)           (i) the non-exclusive licensing of patents, trademarks,
copyrights, and other Intellectual Property rights in the ordinary course of
business, and (ii) licensing of patents, trademarks, copyrights, and other
Intellectual Property rights customary for companies of similar size and in the
same industry as Borrower and that are approved by Borrowers’ board of directors
and which would not result in a legal transfer of title of such licensed
Intellectual Property, but that may be exclusive in respects other than
territory and that may be exclusive as to territory only as to discrete
geographical areas outside of the United States;
 
(g)           the Disposition of property from any Loan Party to any other Loan
Party;
 
(h)           Dispositions of property subject to a Casualty Event;
 
(i)           leases or subleases of real property;
 
(j)           the sale or discount without recourse of accounts receivable
arising in the ordinary course of business in connection with the compromise or
collection thereof; provided that any such sale or discount is undertaken in
accordance with Section 6.3(b);
 
(k)           any abandonment, cancellation, non-renewal or discontinuance of
use or maintenance of Intellectual Property (or rights relating thereto) of any
Group Member that the Borrower determines in good faith is desirable in the
conduct of its business and not materially disadvantageous to the interests of
the Lenders; and
 
(l)           Dispositions of other property having a fair market value not to
exceed $100,000 in the aggregate for any fiscal year of the Borrower, provided
that at the time of any such Disposition, no Event of Default shall have
occurred and be continuing or would result from such Disposition; and provided
further that the Net Cash Proceeds thereof are used to prepay the Term Loans in
accordance with Section 2.12(e);
 
provided, however, that any Disposition made pursuant to this Section 7.5 shall
be made in good faith on an arm’s length basis for fair value.
 
 
95

--------------------------------------------------------------------------------

 
 
7.6      Restricted Payments.  Make any payment or prepayment of principal of,
premium, if any, or interest on, or redemption, purchase, retirement, defeasance
(including in-substance or legal defeasance), sinking fund or similar payment
with respect to, any Subordinated Indebtedness, declare or pay any dividend
(other than dividends payable solely in common stock of the Person making such
dividend) on, or make any payment on account of, or set apart assets for a
sinking or other analogous fund for, the purchase, redemption, defeasance,
retirement or other acquisition of, any Capital Stock of any Group Member,
whether now or hereafter outstanding, or make any other distribution in respect
thereof, either directly or indirectly, whether in cash or property or in
obligations of any Group Member (collectively, “Restricted Payments”), except
that, so long as no Event of Default shall have occurred and be continuing at
the time of any action described below or would result therefrom:
 
(a)           any Subsidiary of any Group Member may make Restricted Payments to
any Loan Party;
 
(b)           the Borrower may, (i) repurchase the stock or stock options of
present or former employees, officers, directors or consultants pursuant to
stock/share repurchase agreements so long as an Event of Default does not exist
at the time of such repurchase and would not exist after giving effect to such
repurchase, provided such repurchase does not exceed One Hundred Thousand
Dollars ($100,000) in the aggregate in any fiscal year of the Borrower, and (ii)
declare and make dividend payments or other distributions payable solely in the
common stock or other common Capital Stock of the Borrower;
 
(c)           commencing January 1, 2013, the Borrower may make payments of
regularly scheduled principal and interest on Deferred Subordinated
Indebtedness, so long as (x) no Event of Default has occurred and is continuing
or would result immediately after giving effect to any such payments, (y) such
payments shall be in a maximum amount not to exceed Seven Hundred Fifty Thousand
Dollars ($750,000) in the aggregate for all such payments of Deferred
Subordinated Indebtedness in any fiscal quarter, and (z) the aggregate amount of
all such payments of Deferred Subordinated Indebtedness shall not exceed Three
Million Dollars ($3,000,000); (ii) up to One Hundred Twenty Six Thousand Dollars
of scheduled interest payments shall be permitted to be paid to each holder of a
December 2010/February 2011 Units Offering Investor Note, on or about December
31, 2011 and December 31, 2012, so long as in each case no Event of Default has
occurred and is continuing or would result immediately after giving effect to
any such payments; and (iii) each of the Spitfire Fund, L.P. and Zero Asset
Holding Co., Inc. shall continue to receive each respective regularly scheduled
payments of principal and interest, as and when due, so long as in each case no
Event of Default has occurred and is continuing or would result immediately
after giving effect to any such payments;
 
(d)           the Borrower may make regularly scheduled payments on the BIA
Indebtedness, to the extent not prohibited by the terms and conditions of the
BIA Intercreditor Agreement;
 
(e)           the Borrower may make the following payments in satisfaction of
the nLayer Earnout Obligations in accordance with the terms and conditions of
the nLayer Acquisition Agreement, so long as in each case an Event of Default
has not occurred and is continuing, or would not result after giving effect to
such payment in satisfaction of such nLayer
 
 
96

--------------------------------------------------------------------------------

 
 
Earnout Obligation: (i) up to $3,000,000 on or about the date that is twelve
(12) months after the nLayer Closing; (ii) up to $1,500,000 on or about the date
that is eighteen (18) months after the nLayer Closing; and (iii) up to
$1,500,000 on or about the date that is twenty four (24) months after the nLayer
Closing; and
 
(f)           the Borrower may make Investments in any Subsidiary that is not a
Loan Party, in an aggregate amount for all such Investments in such
Subsidiaries, together with Indebtedness permitted in connection with Section
7.2(f), not to exceed Five Hundred Thousand Dollars ($500,000) in any fiscal
year.
 
7.7      Investments.  Make any advance, loan, extension of credit (by way of
guarantee or otherwise) or capital contribution to, or purchase any Capital
Stock, bonds, notes, debentures or other debt securities of, or any assets
constituting a business unit of, or make any other investment in, any Person
(all of the foregoing, “Investments”), except:
 
(a)           extensions of trade credit, or deposits made, in the ordinary
course of business;
 
(b)           Investments in cash and Cash Equivalents;
 
(c)           Guarantee Obligations permitted by Section 7.2 and the European
Guaranty Obligations, subject to the European Subordination Agreement;
 
(d)           Investments consisting of (i) travel advances and employee
relocation loans and other employee loans and advances in the ordinary course of
business, and (ii) loans to employees, officers or directors relating to the
purchase of equity securities of Borrower or its Subsidiaries pursuant to
equity-based plans or agreements approved by Borrower’s board of directors;
 
(e)           intercompany Investments by any Group Member in the Borrower or
any Person that, prior to such investment, is a Loan Party;
 
(f)           Investments described in Section 7.6(f);
 
(g)           Investments in the ordinary course of business consisting of
endorsements of negotiable instruments for collection or deposit;
 
(h)           Investments received in settlement of amounts due to any Group
Member effected in the ordinary course of business or owing to such Group Member
as a result of Insolvency Proceedings involving an account debtor or upon the
foreclosure or enforcement of any Lien in favor of such Group Member; and
 
(i)           purchases or other acquisitions by any Group Member of the Capital
Stock in a Person that, upon the consummation thereof, will be a Subsidiary
(including as a result of a merger or consolidation) or all or substantially all
of the assets of, or assets constituting one or more business units of, any
Person (each, a “Permitted Acquisition”); provided that, with respect to each
such purchase or other acquisition;
 
 
97

--------------------------------------------------------------------------------

 
 
i.        no Default or Event of Default shall have occurred and be continuing
or would result from the consummation of the proposed acquisition;
 
ii.       the entity or assets acquired in such acquisition are in the same or
similar line of Business as Borrower is in as of the date hereof;
 
iii.      the pro forma organizational structure of Borrower and its
Subsidiaries shall be reasonably satisfactory to the Administrative Agent and
the Required Lenders;
 
iv.       Borrower shall have provided the Administrative Agent evidence and
reasonably detailed calculations satisfactory to the Administrative Agent and
the Lenders, in their reasonable discretion, that, after giving effect to such
acquisition, the net effect of such acquisition shall be accretive to the
Borrower’s Consolidated EBITDA on a Pro Forma Basis for the 12 month period
ended one year after the proposed date of consummation of such proposed
acquisition;
 
v.        Borrower shall remain a surviving entity after giving effect to such
acquisition; if, as a result of such acquisition, a new Subsidiary of Borrower
is formed or acquired, Borrower shall cause such new Subsidiary to comply with
the requirements of Section 6.12;
 
vi.       Borrower shall provide the Administrative Agent with: (i) written
notice of the proposed acquisition at least ten (10) Business Days prior to the
anticipated closing date of the proposed acquisition, (ii) drafts of the
acquisition agreement and all other material documents relative to the proposed
acquisition at least five (5) Business Days prior to the anticipated closing
date of the proposed acquisition, and (iii) fully executed copies of the
acquisition agreement and all other material documents relative to the proposed
acquisition promptly after the closing date of the proposed acquisition;
 
vii.      the total cash payable and liabilities assumed by Borrower (either
directly or indirectly) for all such acquisitions may not exceed Two Million
Five Hundred Thousand Dollars ($2,500,000) in the aggregate per annum; and
 
viii.     the entity or assets acquired in such acquisition shall not be subject
to any Lien other than the first-priority Liens granted in favor of the
Administrative Agent and Liens described in Section 7.2, including, without
limitation, purchase money Liens existing on Equipment when acquired, so long as
the Lien is confined to the property and improvements and the proceeds of the
equipment.
 
7.8      ERISA.  The Borrower shall not, and shall not permit any of its ERISA
Affiliates to:  (a) terminate any Pension Plan so as to result in any material
liability to the Borrower or any ERISA Affiliate, (b) permit to exist any ERISA
Event, or any other event or condition, which presents the risk of a material
liability to any ERISA Affiliate, (c) make a complete or partial withdrawal
(within the meaning of ERISA Section 4201) from any Multiemployer Plan so as to
result in any material liability to the Borrower or any ERISA Affiliate,
(d) enter into any new Plan or modify any existing Plan so as to increase its
obligations thereunder which would reasonably be expected to result in any
material liability to any ERISA Affiliate, (e) permit the present value of all
non-forfeitable accrued benefits under
 
 
98

--------------------------------------------------------------------------------

 
 
any Plan (using the actuarial assumptions utilized by the PBGC upon termination
of a Plan) materially to exceed the fair market value of Plan assets allocable
to such benefits, all determined as of the most recent valuation date for each
such Plan, or (f) engage in any transaction which, to the knowledge of the
Borrower, would reasonably be expected to cause any obligation, or action taken
or to be taken, hereunder (or the exercise by the Administrative Agent or any
Lender of any of its rights under this Agreement, any Note or the other Loan
Documents) to be a non-exempt (under a statutory or administrative class
exemption) prohibited transaction under ERISA or Section 4975 of the Code.
 
7.9      Optional Payments and Modifications of Debt Instruments.  Amend,
modify, waive or otherwise change, or consent or agree to any amendment,
modification, waiver or other change to, any of the terms of any Indebtedness
permitted by Section 7.2 (other than Indebtedness pursuant to any Loan Document)
that would shorten the maturity or increase the amount of any payment of
principal thereof or the rate of interest thereon or shorten any date for
payment of interest thereon or that would be otherwise materially adverse to any
Lender or any other Secured Party.
 
7.10     Transactions with Affiliates.  Enter into any transaction, including
any purchase, sale, lease or exchange of property, the rendering of any service
or the payment of any management, advisory or similar fees, with any Affiliate
(other than any Loan Party) unless such transaction is (a) otherwise permitted
under this Agreement, (b) in the ordinary course of business of the relevant
Group Member, and (c) upon fair and reasonable terms no less favorable to the
relevant Group Member than it would obtain in a comparable arm’s length
transaction with a Person that is not an Affiliate.
 
7.11     Sale Leaseback Transactions.  Enter into any material Sale Leaseback
Transaction.
 
7.12     Swap Agreements. Enter into any Swap Agreement, except Specified Swap
Agreements which are entered into by a Loan Party to (a) hedge or mitigate risks
to which such Loan Party has actual exposure (other than those in respect of
Capital Stock), or (b) effectively cap, collar or exchange interest rates (from
fixed to floating rates, from one floating rate to another floating rate or
otherwise) with respect to any interest-bearing liability or investment of such
Loan Party.
 
7.13     Accounting Changes. Make any change in its (a) accounting policies or
reporting practices, except as required by GAAP, or (b) fiscal year.
 
7.14     Negative Pledge Clauses. Enter into or suffer to exist or become
effective any agreement that prohibits or limits the ability of any Loan Party
to create, incur, assume or suffer to exist any Lien upon any of its property or
revenues, whether now owned or hereafter acquired, to secure its Obligations
under the Loan Documents to which it is a party, other than (a) this Agreement
and the other Loan Documents, (b) any agreements governing any purchase money
Liens or Capital Lease Obligations otherwise permitted hereby (in which case,
any prohibition or limitation shall only be effective against the assets
financed thereby), (c) customary restrictions on the assignment of leases,
licenses and other agreements, (d) any agreement in effect at the time any
Subsidiary becomes a Subsidiary of a Loan Party, so long as
 
 
99

--------------------------------------------------------------------------------

 
 
such agreement was not entered into solely in contemplation of such Person
becoming a Subsidiary or, in any such case, that is set forth in any agreement
evidencing any amendments, restatements, supplements, modifications, extensions,
renewals and replacements of the foregoing, so long as such amendment,
restatement, supplement, modification, extension, renewal or replacement applies
only to such Subsidiary and does not otherwise expand in any material respect
the scope of any restriction or condition contained therein, and (e) any
restriction pursuant to any document, agreement or instrument governing or
relating to any Lien permitted under Sections 7.3(c), (m), (n) and (o) or any
agreement or option to Dispose any asset of any Group Member, the Disposition of
which is permitted by any other provision of this Agreements (in each case,
provided that any such restriction relates only to the assets or property
subject to such Lien or being Disposed).
 
7.15     Clauses Restricting Subsidiary Distributions.  Enter into or suffer to
exist or become effective any consensual encumbrance or restriction on the
ability of any Subsidiary of GTTI to (a) make Restricted Payments in respect of
any Capital Stock of such Subsidiary held by, or pay any Indebtedness owed to,
any other Group Member, (b) make loans or advances to, or other Investments in,
any other Group Member, or (c) transfer any of its assets to any other Group
Member, except for such encumbrances or restrictions existing under or by reason
of (i) any restrictions existing under the Loan Documents, (ii) any restrictions
with respect to a Subsidiary imposed pursuant to an agreement that has been
entered into in connection with a Disposition permitted hereby of all or
substantially all of the Capital Stock or assets of such Subsidiary, (iii)
customary restrictions on the assignment of leases, licenses and other
agreements, or (iv) restrictions of the nature referred to in clause (c) above
under agreements governing purchase money liens or Capital Lease Obligations
otherwise permitted hereby which restrictions are only effective against the
assets financed thereby (v) any agreement in effect at the time any Subsidiary
becomes a Subsidiary of a Borrower, so long as such agreement applies only to
such Subsidiary, was not entered into solely in contemplation of such Person
becoming a Subsidiary or in each case that is set forth in any agreement
evidencing any amendments, restatements, supplements, modifications, extensions,
renewals and replacements of the foregoing, so long as such amendment,
restatement, supplement, modification, extension, renewal or replacement does
not expand in any material respect the scope of any restriction or condition
contained therein, or (vi) any restriction pursuant to any document, agreement
or instrument governing or relating to any Lien permitted under Section 7.3(c),
(m), (n) and (o) (provided that any such restriction relates only to the assets
or property subject to such Lien or being Disposed).
 
7.16     Lines of Business.  Enter into any business, either directly or through
any Subsidiary, except for those businesses in which the Borrower and their
respective Subsidiaries are engaged on the date of this Agreement or that are
reasonably related, ancillary or incidental thereto.
 
7.17     Designation of other Indebtedness.  Designate any Indebtedness or
indebtedness other than the Obligations as “Designated Senior Indebtedness” or a
similar concept thereto, if applicable.
 
7.18     Amendments to Organizational Agreements and Material Contracts.  (a)
Amend or permit any amendments to any Loan Party’s organizational documents; or
(b) amend
 
 
100

--------------------------------------------------------------------------------

 
 
or permit any amendments to, or terminate or waive any provision of, any
material Contractual Obligation if such amendment, termination, or waiver would
be adverse to Administrative Agent or the Lenders in any material respect.
 
7.19     Use of Proceeds.  Use the proceeds of any extension of credit
hereunder, whether directly or indirectly, and whether immediately, incidentally
or ultimately, to (a) purchase or carry margin stock (within the meaning of
Regulation U of the Board) or to extend credit to others for the purpose of
purchasing or carrying margin stock or to refund indebtedness originally
incurred for such purpose, in each case in violation of, or for a purpose which
violates, or would be inconsistent with, Regulation T, U or X of the Board, or
(b) finance an Unfriendly Acquisition.
 
7.20     Subordinated Debt. 
 
(a)           Amendments. Amend, modify, supplement, waive compliance with, or
consent to noncompliance with, any Subordinated Debt Document, unless the
amendment, modification, supplement, waiver or consent (i) does not adversely
affect the Borrowers’ ability to pay and perform each of its Obligations at the
time and in the manner set forth herein and in the other Loan Documents and is
not otherwise adverse to the Administrative Agent and the Lenders, and (ii) is
in compliance with the subordination provisions therein and any subordination
agreement with respect thereto in favor of the Administrative Agent and the
Lenders, without (other than the BIA Indebtedness, so long as such amendments,
modifications or other changes are permitted under the BIA Intercreditor
Agreement), the prior written consent of the Required Lenders, which shall not
be unreasonably withheld.
 
(b)           Payments.  Other than Restricted Payments permitted under Section
7.6(c) and (d), make any voluntary or optional payment, prepayment or repayment
on, redemption, exchange or acquisition for value of, or any sinking fund or
similar payment with respect to, any Subordinated Debt, except to the extent
expressly permitted by both the subordination provisions in the applicable
Subordinated Debt Documents and any subordination agreement with respect thereto
in favor of the Administrative Agent and the Lenders.
 
7.21Subsidiary Limitations.  
 
Total assets plus the Dollar value of total Indebtedness held by direct or
indirect Domestic Subsidiaries of GTTI that are not a Loan Party shall not at
any time exceed Two Hundred Thousand Dollars ($200,000) in the aggregate for all
such Subsidiaries.
 
SECTION 8
EVENTS OF DEFAULT
 
8.1      Events of Default.  The occurrence of any of the following shall
constitute an Event of Default:
 
(a)           the Borrower shall fail to pay any amount of principal of any Loan
when due in accordance with the terms hereof; or the Borrower shall fail to pay
any amount of interest on any Loan, or any other amount payable hereunder or
under any other Loan Document, within three Business Days after any such
interest or other amount becomes due in accordance with the
 
 
101

--------------------------------------------------------------------------------

 
 
terms hereof; or
 
(b)           any representation or warranty made or deemed made by any Loan
Party herein or in any other Loan Document or that is contained in any
certificate, document or financial or other statement, when taken as a whole,
furnished by it at any time under or in connection with this Agreement or any
such other Loan Document (i) if qualified by materiality, shall be incorrect or
misleading when made or deemed made, or (ii) if not qualified by materiality,
shall be incorrect or misleading in any material respect when made or deemed
made; or
 
(c)           (i)  any Loan Party shall default in the observance or performance
of any agreement contained in Section 6.3(c), clause (i) or (ii) of
Section 6.5(a), Section 6.8(a), Section 6.10 or Section 7 of this Agreement or
(ii) an “Event of Default” under and as defined in any Mortgage, if any, shall
have occurred and be continuing; or
 
(d)           any Loan Party shall default in the observance or performance of
any other agreement contained in this Agreement or any other Loan Document
(other than as provided in paragraphs (a) through (c) of this Section), and such
default shall continue unremedied for a period of thirty (30) days thereafter;
or
 
(e)           (A) any Group Member shall (i) default in making any payment of
any principal of any Indebtedness (including any Guarantee Obligation, but
excluding the Loans) on the scheduled or original due date with respect thereto;
or (ii) default in making any payment of any interest on any such Indebtedness
beyond the period of grace, if any, provided in the instrument or agreement
under which such Indebtedness was created; or (iii) default in the observance or
performance of any other agreement or condition relating to any such
Indebtedness or contained in any instrument or agreement evidencing, securing or
relating thereto, or any other event shall occur or condition exist, the effect
of which default or other event or condition is to (x) cause, or to permit the
holder or beneficiary of such Indebtedness (or a trustee or agent on behalf of
such holder or beneficiary) to cause, with the giving of notice if required,
such Indebtedness to become due prior to its stated maturity or (in the case of
any such Indebtedness constituting a Guarantee Obligation) to become payable or
(y) to cause, with the giving of notice if required, any Group Member to
purchase or redeem or make an offer to purchase or redeem such Indebtedness
prior to its stated maturity; provided that a default, event or condition
described in clause (i), (ii) or (iii) of this paragraph (e) shall not at any
time constitute an Event of Default unless, at such time, one or more defaults,
events or conditions of the type described in clauses (i), (ii) and (iii) of
this paragraph (e) shall have occurred with respect to Indebtedness, the
outstanding principal amount of which exceeds in the aggregate $200,000; or (B)
there shall occur any default or event of default under the BIA Indebtedness or
any default or event of default occurs under the BIA Intercreditor Agreement; or
 
(f)           (i)  any Group Member shall commence any case, proceeding or other
action (a) under the Bankruptcy Code or any other existing or future law of any
jurisdiction, domestic or foreign, relating to bankruptcy, insolvency,
reorganization or relief of debtors, seeking to have an order for relief entered
with respect to it, or seeking to adjudicate it a bankrupt or insolvent, or
seeking reorganization, arrangement, adjustment, winding-up, liquidation,
dissolution, composition or other relief with respect to it or its debts, or (b)
seeking
 
 
102

--------------------------------------------------------------------------------

 
 
appointment of a receiver, trustee, custodian, conservator or other similar
official for it or for all or any substantial part of its assets, or any Group
Member shall make a general assignment for the benefit of its creditors; or
(ii) there shall be commenced against any Group Member any case, proceeding or
other action of a nature referred to in clause (i) above that (a) results in the
entry of an order for relief or any such adjudication or appointment or (b)
remains undismissed, undischarged or unbonded for a period of thirty (30) days;
or (iii) there shall be commenced against any Group Member any case, proceeding
or other action seeking issuance of a warrant of attachment, execution,
distraint or similar process against all or any substantial part of its assets
that results in the entry of an order for any such relief that shall not have
been vacated, discharged, or stayed or bonded pending appeal within thirty (30)
days from the entry thereof; or (iv) any Group Member shall take any action in
furtherance of, or indicating its consent to, approval of, or acquiescence in,
any of the acts set forth in clause (i), (ii), or (iii) above; or (v) any Group
Member shall generally not, or shall be unable to, or shall admit in writing its
inability to, pay its debts as they become due; or
 
(g)           There shall occur one or more ERISA Events which individually or
in the aggregate results in or otherwise is associated with liability of any
Loan Party or any ERISA Affiliate thereof in excess of $500,000 during the term
of this Agreement; or there exists, an amount of unfunded benefit liabilities
(as defined in Section 4001(a)(18) of ERISA), individually or in the aggregate
for all Pension Plans (excluding for purposes of such computation any Pension
Plans with respect to which assets exceed benefit liabilities) which exceeds
$500,000; or
 
(h)           There is entered against any Loan Party (i) one or more final
judgments or orders for the payment of money involving in the aggregate a
liability (not paid or fully covered by insurance as to which the relevant
insurance company has acknowledged coverage) of $200,000 or more, or (ii) one or
more non-monetary final judgments that have, or would reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect and, in either
case, (A) enforcement proceedings are commenced by any creditor upon such
judgment or order, or (B) all such judgments or decrees shall not have been
vacated, discharged, stayed or bonded pending appeal within thirty (30) days
from the entry thereof; or
 
(i)           (A) any of the Security Documents shall cease, for any reason, to
be in full force and effect (other than pursuant to the terms thereof), or any
Loan Party shall so assert, or any Lien created by any of the Security Documents
shall cease to be enforceable and of the same effect and priority purported to
be created thereby; or
 
(B) there shall be commenced against any Loan Party any case, proceeding or
other action seeking issuance of a warrant of attachment, execution, distraint
or similar process against all or any substantial part of its assets that
results in the entry of an order for any such relief that shall not have been
vacated, discharged or stayed or bonded pending appeal within thirty (30) days
from the entry thereof; or


(C) any court order enjoins, restrains or prevents a Loan Party from conducting
all or any material part of its business; or
 
(j)           the guarantee contained in Section 2 of the Guarantee and
Collateral Agreement shall cease, for any reason, to be in full force and effect
or any Loan Party shall so
 
 
103

--------------------------------------------------------------------------------

 
 
assert; or
 
(k)           a Change of Control shall occur; or
 
(l)           any of the Governmental Approvals shall have been (i) revoked,
rescinded, suspended, modified in an adverse manner or not renewed in the
ordinary course for a full term or (ii) subject to any decision by a
Governmental Authority that designates a hearing with respect to any
applications for renewal of any of the Governmental Approvals or that could
result in the Governmental Authority taking any of the actions described in
clause (i) above, and such decision or such revocation, rescission, suspension,
modification or nonrenewal has, or would reasonably be expected to have, a
Material Adverse Effect; or
 
(m)           a Material Adverse Effect shall occur.
 
8.2      Remedies Upon Event of Default.  If any Event of Default occurs and is
continuing, the Administrative Agent shall, at the request of, or may, with the
consent of, the Required Lenders, take any or all of the following actions:
 
(a)           if such event is an Event of Default specified in clause (i) or
(ii) of paragraph (f) of Section 8.1 with respect to the Borrower, the
Commitments shall immediately terminate automatically and the Loans (with
accrued interest thereon) and all other amounts owing under this Agreement and
the other Loan Documents shall automatically immediately become due and payable,
and
 
(b)           if such event is any other Event of Default, any of the following
actions may be taken: (i) with the consent of the Required Lenders, the
Administrative Agent may, or upon the request of the Required Lenders, the
Administrative Agent shall, by notice to the Borrower declare the Revolving
Commitments, the Term Commitments, the Swingline Commitment and the L/C
Commitment to be terminated forthwith, whereupon the Revolving Commitments, the
Term Commitments, the Swingline Commitment and the L/C Commitments shall
immediately terminate; (ii) with the consent of the Required Lenders, the
Administrative Agent may, or upon the request of the Required Lenders, the
Administrative Agent shall, by notice to the Borrower, declare the Loans (with
accrued interest thereon) and all other amounts owing under this Agreement and
the other Loan Documents to be due and payable forthwith, whereupon the same
shall immediately become due and payable; and (iii) exercise on behalf of
itself, the Lenders and the Issuing Lender all rights and remedies available to
it, the Lenders and the Issuing Lender under the Loan Documents.  With respect
to all Letters of Credit with respect to which presentment for honor shall not
have occurred at the time of an acceleration pursuant to this paragraph, the
Borrower shall Cash Collateralize an amount equal to the aggregate then undrawn
and unexpired amount of such Letters of Credit.  Amounts so Cash Collateralized
shall be applied by the Administrative Agent to the payment of drafts drawn
under such Letters of Credit, and the unused portion thereof after all such
Letters of Credit shall have
 
 
104

--------------------------------------------------------------------------------

 
 
expired or been fully drawn upon, if any, shall be applied to repay other
obligations of the Borrower hereunder and under the other Loan Documents in
accordance with Section 8.3.  Borrower shall also cash collateralize all
Obligations pursuant to Cash Management Services and FX Contracts in amounts,
and upon terms, satisfactory to the Administrative Agent and the applicable Cash
Management Bank and provider of FX Contracts.  After all such Letters of Credit
shall have expired or been fully drawn upon and all amounts drawn thereunder
have been reimbursed in full and all other Obligations of the Borrower
(including all Obligations pursuant to Cash Management Services and FX
Contracts) and the other Loan Parties shall have been paid in full, the balance,
if any, of the funds having been so Cash Collateralized shall be returned to the
Borrower (or such other Person as may be lawfully entitled thereto).  Except as
expressly provided above in this Section, presentment, demand, protest and all
other notices of any kind are hereby expressly waived by the Borrower.
 
8.3      Application of Funds.  After the exercise of remedies provided for in
Section 8.2, any amounts received by the Administrative Agent on account of the
Obligations shall be applied by the Administrative Agent in the following order:
 
First, to the payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including any Collateral-Related
Expenses, fees, charges and disbursements of counsel to the Administrative Agent
and amounts payable under Sections 2.18, 2.19 and 2.20) payable to the
Administrative Agent in its capacity as such (including interest thereon);
 
Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and the Issuing Lender (including reasonable
fees, charges and disbursements of counsel to the respective Lenders and the
Issuing Lender and amounts payable under Sections 2.18, 2.19 and 2.20), ratably
among them in proportion to the respective amounts described in this clause
Second payable to them;
 
Third, to payment of that portion of the Obligations constituting accrued and
unpaid Issuing Lender Fees and interest on the Loans, L/C Disbursements which
have not yet been converted into Revolving Loans and other Obligations, ratably
among the Lenders and the Issuing Lender in proportion to the respective amounts
described in this clause Third payable to them;
 
Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, L/C Disbursements which have not yet been converted into
Revolving Loans and other Obligations, ratably among the Lenders, the Issuing
Lender, Cash Management Bank and provider of FX Contracts in proportion to the
respective amounts described in this clause Fourth held by them;
 
Fifth, to the Administrative Agent for the account of the Issuing Lender, to
Cash Collateralize that portion of the L/C Exposure comprised of the aggregate
undrawn amount of Letters of Credit pursuant to Section 3.10 and to cash
collateralize that portion of the Obligations relating to Cash Management
Services and FX Contracts;
 
Sixth, to the payment of Obligations arising under any Specified Swap Agreement,
ratably among the Qualified Counterparties in proportion to the respective
amounts described in this clause Sixth held by them;
 
Seventh, after all of the Obligations have been indefeasibly paid in full in
cash, to the payment in full of all European Guaranty Obligations of the Loan
Parties arising under the
 
 
105

--------------------------------------------------------------------------------

 
 
European Guaranty in connection with the European Loan Agreement; and
 
Last, the balance, if any, to the Borrower or as otherwise required by Law.
 
Subject to Section 3.4, amounts used to Cash Collateralize the aggregate undrawn
amount of Letters of Credit pursuant to clause Fifth above shall be applied to
satisfy drawings under such Letters of Credit in accordance with Section 8.2(b)
as they occur.  Subject to Sections 3.4, 3.5 and 3.10, amounts used to Cash
Collateralize the aggregate undrawn amount of Letters of Credit pursuant to
clause Fifth above shall be applied to satisfy drawings under such Letters of
Credit as they occur.  If any amount remains on deposit as Cash Collateral after
all Letters of Credit have either been fully drawn or expired, such remaining
amount shall be applied to the other obligations, if any, in the order set forth
above.
 
SECTION 9
THE ADMINISTRATIVE AGENT
 
9.1      Appointment and Authority. Each of the Lenders hereby irrevocably
appoints SVB to act on its behalf as the Administrative Agent hereunder and
under the other Loan Documents and authorizes the Administrative Agent to take
such actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto.
 
(a)           The provisions of Section 9 are solely for the benefit of the
Administrative Agent, the Lenders and the Issuing Lender, and neither the
Borrower nor any other Loan Party shall have rights as a third party beneficiary
of any of such provisions.  Notwithstanding any provision to the contrary
elsewhere in this Agreement, the Administrative Agent shall not have any duties
or responsibilities to any Lender or any other Person, except those expressly
set forth herein, or any fiduciary relationship with any Lender, and no implied
covenants, functions, responsibilities, duties, obligations or liabilities shall
be read into this Agreement or any other Loan Document or otherwise exist
against the Administrative Agent.  It is understood and agreed that the use of
the term “agent” herein or in any other Loan Documents (or any other similar
term) with reference to the Administrative Agent is not intended to connote any
fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable law.  Instead such term is used as a matter of market
custom, and is intended to create or reflect only an administrative relationship
between contracting parties.
 
(b)           The Administrative Agent shall also act as the collateral agent
under the Loan Documents, and each of the Lenders (in their respective
capacities as a Lender and, as applicable, Qualified Counterparty, provider of
Cash Management Services and FX Forward Contracts) hereby irrevocably (i)
authorizes the Administrative Agent to enter into all other Loan Documents, as
applicable, including the Guarantee and Collateral Agreement and any
Subordination Agreements, and (ii) appoints and authorizes the Administrative
Agent to act as the agent of the Secured Parties for purposes of acquiring,
holding and enforcing any and all Liens on Collateral granted by any of the Loan
Parties to secure any of the Obligations, together with such powers and
discretion as are reasonably incidental thereto.  The Administrative Agent, as
collateral agent and any co-agents, sub-agents and attorneys-in-fact appointed
by the Administrative Agent pursuant to Section 9.2 for purposes of holding or
enforcing any Lien on
 
 
106

--------------------------------------------------------------------------------

 
 
the Collateral (or any portion thereof) granted under the Security Documents, or
for exercising any rights and remedies thereunder at the direction of the
Administrative Agent), shall be entitled to the benefits of all provisions of
this Section 9 and Section 10 (including Section 9.7, as though such co-agents,
sub-agents and attorneys-in-fact were the collateral agent under the Loan
Documents), as if set forth in full herein with respect thereto.  Without
limiting the generality of the foregoing, the Administrative Agent is further
authorized on behalf of all the Lenders, without the necessity of any notice to
or further consent from the Lenders, from time to time to take any action, or
permit the any co-agents, sub-agents and attorneys-in-fact appointed by the
Administrative Agent to take any action, with respect to any Collateral or the
Loan Documents which may be necessary to perfect and maintain perfected the
Liens upon any Collateral granted pursuant to any Loan Document.
 
9.2      Delegation of Duties.  The Administrative Agent may perform any and all
of its duties and exercise its rights and powers hereunder or under any other
Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent.  The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties.  The exculpatory provisions of this
Section shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the Facilities provided for
herein as well as activities as the Administrative Agent.  The Administrative
Agent shall not be responsible for the negligence or misconduct of any
sub-agents except to the extent that a court of competent jurisdiction
determines in a final and nonappealable judgment that the Administrative Agent
acted with gross negligence or willful misconduct in the selection of such sub
agents.
 
9.3      Exculpatory Provisions. The Administrative Agent shall have no duties
or obligations except those expressly set forth herein and in the other Loan
Documents, and its duties hereunder and thereunder shall be administrative in
nature.  Without limiting the generality of the foregoing, the Administrative
Agent shall not:
 
(a)           be subject to any fiduciary or other implied duties, regardless of
whether any Default or any Event of Default has occurred and is continuing;
 
(b)           have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), as applicable; provided that the
Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or applicable law, including
for the avoidance of doubt any action that may be in violation of the automatic
stay under any Debtor Relief Law or that may effect a forfeiture, modification
or termination of property of a Defaulting Lender in violation of any Debtor
Relief Law; and
 
(c)           except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and the Administrative Agent shall not be
liable for the failure to
 
 
107

--------------------------------------------------------------------------------

 
 
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by any Person serving as the Administrative Agent
or any of its Affiliates in any capacity.
 
The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 8.2 and 10.1), or (ii) in the absence of
its own gross negligence or willful misconduct as determined by a court of
competent jurisdiction by final and nonappealable judgment.
 
The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default or Event of Default,
(iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Loan Document or any other agreement, instrument or
document or (v) the satisfaction of any condition set forth in Section 5.1,
Section 5.2 or elsewhere herein, other than to confirm receipt of items
expressly required to be delivered to the Administrative Agent.
 
9.4      Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person.  The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon.  In determining compliance with any condition hereunder to
the making of a Loan, or the issuance, extension, renewal or increase of a
Letter of Credit, that by its terms must be fulfilled to the satisfaction of a
Lender, the Administrative Agent may presume that such condition is satisfactory
to such Lender unless the Administrative Agent shall have received notice to the
contrary from such Lender prior to the making of such Loan or the issuance of
such Letter of Credit.  The Administrative Agent may consult with legal counsel
(who may be counsel for any of the Loan Parties), independent accountants and
other experts selected by it, and shall not be liable for any action taken or
not taken by it in accordance with the advice of any such counsel, accountants
or experts.  The Administrative Agent may deem and treat the payee of any Note
as the owner thereof for all purposes unless a written notice of assignment,
negotiation or transfer thereof shall have been filed with the Administrative
Agent.  The Administrative Agent shall be fully justified in failing or refusing
to take any action under this Agreement or any other Loan Document unless it
shall first receive such advice or concurrence of the Required Lenders (or such
other number or percentage of Lenders as shall be provided for herein or in the
other Loan Documents) as it deems appropriate or it shall first be indemnified
to its satisfaction by the Lenders against any and all liability and expense
that may be incurred by it by reason of taking or continuing to take any such
action.  The Administrative Agent shall in all cases be fully protected in
acting, or in refraining from acting, under this Agreement and the other Loan
 
 
108

--------------------------------------------------------------------------------

 
 
Documents in accordance with a request of the Required Lenders (or such other
number or percentage of Lenders as shall be provided for herein or in the other
Loan Documents), and such request and any action taken or failure to act
pursuant thereto shall be binding upon the Lenders and all future holders of the
Loans.
 
9.5      Notice of Default. The Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default or Event of Default unless
the Administrative Agent has received notice in writing from a Lender or the
Borrower referring to this Agreement, describing such Default or Event of
Default and stating that such notice is a “notice of default.”  In the event
that the Administrative Agent receives such a notice, the Administrative Agent
shall give notice thereof to the Lenders.  The Administrative Agent shall take
such action with respect to such Default or Event of Default as shall be
reasonably directed by the Required Lenders (or, if so specified by this
Agreement, all Lenders); provided that unless and until the Administrative Agent
shall have received such directions, the Administrative Agent may (but shall not
be obligated to) take such action or refrain from taking such action with
respect to such Default or Event of Default as it shall deem advisable in the
best interests of the Lenders.
 
9.6      Non-Reliance on Administrative Agent and Other Lenders.  Each Lender
expressly acknowledges that neither the Administrative Agent nor any of its
officers, directors, employees, agents, attorneys in fact or affiliates has made
any representations or warranties to it and that no act by the Administrative
Agent hereafter taken, including any review of the affairs of a Group Member or
any affiliate of a Group Member, shall be deemed to constitute any
representation or warranty by the Administrative Agent to any Lender.  Each
Lender represents to the Administrative Agent that it has, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties, and based on such documents and information as it has
deemed appropriate, made its own appraisal of and investigation into the
business, operations, property, financial and other condition and
creditworthiness of the Group Members and their affiliates and made its own
credit analysis and decision to make its Loans hereunder and enter into this
Agreement.  Each Lender also agrees that it will, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit analysis, appraisals
and decisions in taking or not taking action under or based upon this Agreement,
the other Loan Documents or any related agreement or any document furnished
hereunder or thereunder, and to make such investigation as it deems necessary to
inform itself as to the business, operations, property, financial and other
condition and creditworthiness of the Group Members and their
affiliates.  Except for notices, reports and other documents expressly required
to be furnished to the Lenders by the Administrative Agent hereunder, the
Administrative Agent shall have no duty or responsibility to provide any Lender
with any credit or other information concerning the business, operations,
property, condition (financial or otherwise), prospects or creditworthiness of
any Group Member or any affiliate of a Group Member that may come into the
possession of the Administrative Agent or any of its officers, directors,
employees, agents, attorneys in fact or affiliates.
 
9.7      Indemnification.  Each of the Lenders agrees to indemnify each of the
Administrative Agent, the Issuing Lender and the Swingline Lender and each of
its Related
 
 
109

--------------------------------------------------------------------------------

 
 
Parties in its capacity as such (to the extent not reimbursed by the Borrower or
any other Loan Party and without limiting the obligation of the Borrower or any
other Loan Party to do so) according to its Aggregate Exposure Percentage in
effect on the date on which indemnification is sought under this Section 9.7
(or, if indemnification is sought after the date upon which the Commitments
shall have terminated and the Loans shall have been paid in full, in accordance
with its Aggregate Exposure Percentage immediately prior to such date), from and
against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind
whatsoever that may at any time (whether before or after the payment of the
Loans) be imposed on, incurred by or asserted against the Administrative Agent
or such other Person in any way relating to or arising out of, the Commitments,
this Agreement, any of the other Loan Documents or any documents contemplated by
or referred to herein or therein or the transactions contemplated hereby or
thereby or any action taken or omitted by the Administrative Agent or such other
Person under or in connection with any of the foregoing and any other amounts
not reimbursed by the Borrower or such other Loan Party; provided that no Lender
shall be liable for the payment of any portion of such liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements that are found by a final and nonappealable decision of a court of
competent jurisdiction to have resulted primarily from the Administrative
Agent’s or such other Person’s gross negligence or willful misconduct, and that
with respect to such unpaid amounts owed to any Issuing Lender or Swingline
Lender solely in its capacity as such, only the Revolving Lenders shall be
required to pay such unpaid amounts, such payment to be made severally among
them based on such Revolving Lenders’ Revolving Percentage (determined as of the
time that the applicable unreimbursed expense or indemnity payment is
sought).  The agreements in this Section shall survive the payment of the Loans
and all other amounts payable hereunder.
 
9.8      Agent in Its Individual Capacity. The Person serving as the
Administrative Agent hereunder shall have the same rights and powers in its
capacity as a Lender as any other Lender and may exercise the same as though it
were not the Administrative Agent and the term “Lender” or “Lenders” shall,
unless otherwise expressly indicated or unless the context otherwise requires,
include the Person serving as the Administrative Agent hereunder in its
individual capacity.  Such Person and its Affiliates may accept deposits from,
lend money to, own securities of, act as the financial advisor or in any other
advisory capacity for and generally engage in any kind of business with the
Borrower or any Subsidiary or other Affiliate thereof as if such Person were not
the Administrative Agent hereunder and without any duty to account therefor to
the Lenders.
 
9.9      Successor Administrative Agent. The Administrative Agent may at any
time give notice of its resignation to the Lenders and the Borrower.  Upon
receipt of any such notice of resignation, the Required Lenders shall have the
right, in consultation with the Borrower, to appoint a successor, which shall be
a bank with an office in the State of New York, or an Affiliate of any such bank
with an office in the State of New York.  If no such successor shall have been
so appointed by the Required Lenders and shall have accepted such appointment
within thirty (30) days after the retiring Administrative Agent gives notice of
its resignation (or such earlier day as shall be agreed by the Required Lenders)
(the “Resignation Effective Date”), then the retiring Administrative Agent may
(but shall not be obligated to), on behalf of the Lenders, appoint a successor
Administrative Agent meeting the qualifications set forth
 
 
110

--------------------------------------------------------------------------------

 
 
above.  Whether or not a successor has been appointed, such resignation shall
become effective in accordance with such notice on the Resignation Effective
Date.
 
(a)           if the Person serving as Administrative Agent is a Defaulting
Lender pursuant to clause (d) of the definition thereof, the Required Lenders
may, to the extent permitted by applicable law, by notice in writing to the
Borrower and such Person remove such Person as Administrative Agent and, in
consultation with the Borrower, appoint a successor.  If no such successor shall
have been so appointed by the Required Lenders and shall have accepted such
appointment within thirty (30) days (or such earlier day as shall be agreed by
the Required Lenders) (the “Removal Effective Date”), then such removal shall
nonetheless become effective in accordance with such notice on the Removal
Effective Date.
 
(b)           With effect from the Resignation Effective Date or the Removal
Effective Date (as applicable) (i) the retiring or removed Administrative Agent
shall be discharged from its duties and obligations hereunder and under the
other Loan Documents (except that in the case of any collateral security held by
the Administrative Agent on behalf of the Secured Parties under any of the Loan
Documents, the retiring or removed Administrative Agent shall continue to hold
such collateral security until such time as a successor Administrative Agent is
appointed and such collateral security is assigned to such successor
Administrative Agent) and (ii) except for any indemnity payments owed to the
retiring or removed Administrative Agent, all payments, communications and
determinations provided to be made by, to or through the Administrative Agent
shall instead be made by or to each Lender directly, until such time, if any, as
the Required Lenders appoint a successor Administrative Agent as provided for
above in this Section.  Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring or
removed Administrative Agent (other than any rights to indemnity payments owed
to the retiring or removed Administrative Agent), and the retiring or removed
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided above in this Section).  The fees payable by the Borrower to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such
successor.  After the retiring or removed Administrative Agent’s resignation or
removal hereunder and under the other Loan Documents, the provisions of
Section 9 and Section 10.5 shall continue in effect for the benefit of such
retiring or removed Administrative Agent, its sub-agents and their respective
Related Parties in respect of any actions taken or omitted to be taken by any of
them while the retiring or removed Administrative Agent was acting as the
Administrative Agent.
 
9.10      Collateral and Guaranty Matters.  The Lenders irrevocably authorize
the Administrative Agent, at its option and in its discretion,
 
(a)           to release any Lien on any Collateral or other property granted to
or held by the Administrative Agent under any Loan Document (i) upon termination
of the Commitments and payment in full of all Obligations (other than contingent
indemnification obligations) and the expiration or termination of all Letters of
Credit (other than Letters of Credit as to which other arrangements satisfactory
to the Administrative Agent and the applicable Issuing Lender shall have been
made), (ii) that is sold or otherwise disposed of or to be sold or otherwise
disposed of
 
 
111

--------------------------------------------------------------------------------

 
 
as part of or in connection with any sale or other disposition permitted
hereunder or under any other Loan Document, or (iii) subject to Section 10.1, if
approved, authorized or ratified in writing by the Required Lenders;
 
(b)           to subordinate any Lien on any Collateral or other property
granted to or held by the Administrative Agent under any Loan Document to the
holder of any Lien on such property that is permitted by Sections 7.3(g) and
(i); and
 
(c)           to release any Guarantor from its obligations under the Guarantee
and Collateral Agreement if such Person ceases to be a Subsidiary as a result of
a transaction permitted under the Loan Documents.
 
(d)           Upon request by the Administrative Agent at any time, the Required
Lenders will confirm in writing the Administrative Agent’s authority to release
or subordinate its interest in particular types or items of property, or to
release any Guarantor from its obligations under the Guaranty pursuant to this
Section 9.10.
 
(e)           The Administrative Agent shall not be responsible for or have a
duty to ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Administrative Agent’s Lien thereon, or any certificate
prepared by any Loan Party in connection therewith, nor shall the Administrative
Agent be responsible or liable to the Lenders for any failure to monitor or
maintain any portion of the Collateral.
 
9.11     Administrative Agent May File Proofs of Claim.  In case of the pendency
of any proceeding under any Debtor Relief Law or any other judicial proceeding
relative to any Loan Party, the Administrative Agent (irrespective of whether
the principal of any Loan or Obligation in respect of any Letter of Credit shall
then be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrower) shall be entitled and empowered (but not obligated), by
intervention in such proceeding or otherwise:
 
(a)           to file and prove a claim for the whole amount of the principal
and interest owing and unpaid in respect of the Loans, Obligations in respect of
any Letter of Credit and all other Obligations that are owing and unpaid and to
file such other documents as may be necessary or advisable to have the claims of
the Lenders and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders and the
Administrative Agent and their respective agents and counsel and all other
amounts due the Lenders and the Administrative Agent under Sections 2.9 and
10.5) allowed in such judicial proceeding; and
 
(b)           to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
 
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
 
 
112

--------------------------------------------------------------------------------

 
 
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.9 and 10.5.
 
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender to authorize the Administrative Agent to
vote in respect of the claim of any Lender in any such proceeding.
 
9.12No Other Duties, Etc.
 
Anything herein to the contrary notwithstanding, no party listed on the cover
page hereof shall have any powers, duties or responsibilities under this
Agreement or any of the other Loan Documents, except in its respective capacity,
as applicable as the Administrative Agent, a Term Lender, a Revolving Lender, a
Swingline Lender or an Issuing Lender hereunder.
 
SECTION 10
MISCELLANEOUS
 
10.1     Amendments and Waivers.
 
(a)           Neither this Agreement, any other Loan Document, nor any terms
hereof or thereof may be amended, supplemented or modified except in accordance
with the provisions of this Section 10.1.  The Required Lenders and each Loan
Party party to the relevant Loan Document may, or, with the written consent of
the Required Lenders, the Administrative Agent and each Loan Party party to the
relevant Loan Document may, from time to time, (i) enter into written
amendments, supplements or modifications hereto and to the other Loan Documents
for the purpose of adding any provisions to this Agreement or the other Loan
Documents or changing in any manner the rights of the Lenders or of the Loan
Parties hereunder or thereunder or (ii) waive, on such terms and conditions as
the Required Lenders or the Administrative Agent (with the consent of the
Required Lenders), as the case may be, may specify in such instrument, any of
the requirements of this Agreement or the other Loan Documents or any Default or
Event of Default and its consequences; provided that no such waiver and no such
amendment, supplement or modification shall (A) forgive the principal amount or
extend the final scheduled date of maturity of any Loan, increase the amount of
any Lender’s Term Loan Commitment, extend or otherwise modify the scheduled date
of any amortization payment in respect of any Term Loan, reduce the stated rate
of any interest or fee payable hereunder (except that any amendment or
modification of defined terms used in the financial covenants in this Agreement
shall not constitute a reduction in the rate of interest or fees for purposes of
this clause (A)) or extend the scheduled date of any payment thereof, or
increase the amount or extend the expiration date of any Lender’s Revolving
Commitment, in each case without the written consent of each Lender directly
affected thereby; (B) eliminate or reduce the voting rights of any Lender under
this Section 10.1 without the written consent of such Lender; (C) reduce any
percentage specified in the definition of Required Lenders, increase the
percentage specified in the definition of “Borrowing Base”, consent to the
assignment or transfer by the Borrower of any of its rights and obligations
under this Agreement and the other Loan Documents, release all or
 
 
113

--------------------------------------------------------------------------------

 
 
substantially all of the Collateral or release all or substantially all of the
Guarantors from their obligations under the Guarantee and Collateral Agreement,
in each case without the written consent of all Lenders; (D) (i) amend, modify
or waive the pro rata requirements of Section 2.18 in a manner that adversely
affects Revolving Lenders without the written consent of each Revolving Lender
or (ii) amend, modify or waive the pro rata requirements of Section 2.18 in a
manner that adversely affects Term Lenders or the L/C Lenders without the
written consent of each Term Lender and/or, as applicable, each L/C Lender; (E)
reduce the percentage specified in the definition of Majority Revolving Lenders
without the written consent of all Revolving Lenders or reduce the percentage
specified in the definition of Majority Term Lenders without the written consent
of all Term Lenders; (F) amend, modify or waive any provision of Section 9
without the written consent of the Administrative Agent; (G) amend, modify or
waive any provision of Section 2.6 or 2.7 without the written consent of the
Swingline Lender; (H) amend, modify or waive any provision of Section 3 without
the written consent of the Issuing Lender; (I) (i) amend or modify the
application of prepayments set forth in Section 2.12(e) or the application of
payments set forth in Section 8.3 in a manner that adversely affects Revolving
Lenders without the written consent of the Majority Revolving Lenders or
(ii) amend or modify the application of prepayments set forth in Section 2.12(e)
or the application of payments set forth in Section 8.3 in a manner that
adversely affects Term Lenders or the L/C Lenders without the written consent of
the Majority Term Lenders and, as applicable, the L/C Lenders; or (J) amend,
modify, terminate, suspend or grant consents or waivers with respect to the BIA
Intercreditor Agreement without the written consent of the Required
Lenders.  Any such waiver and any such amendment, supplement or modification
shall apply equally to each of the Lenders and shall be binding upon the Loan
Parties, the Lenders, the Administrative Agent and all future holders of the
Loans.  In the case of any waiver, the Loan Parties, the Lenders and the
Administrative Agent shall be restored to their former position and rights
hereunder and under the other Loan Documents, and any Default or Event of
Default waived shall be deemed to be cured during the period such waiver is
effective; but no such waiver shall extend to any subsequent or other Default or
Event of Default, or impair any right consequent thereon.
 
(b)           Notwithstanding anything to the contrary contained in
Section 10.1(a) above, in the event that the Borrower requests that this
Agreement or any of the other Loan Documents be amended or otherwise modified in
a manner which would require the consent of all of the Lenders and such
amendment or other modification is agreed to by the Borrower, the Required
Lenders and the Administrative Agent, then, with the consent of the Borrower,
the Administrative Agent and the Required Lenders, this Agreement or such other
Loan Document may be amended without the consent of the Lender or Lenders who
are unwilling to agree to such amendment or other modification (each, a
“Minority Lender”), to provide for:
 
(i)           the termination of the Commitment of each such Minority Lender;
 
(ii)           the assumption of the Loans and Commitment of each such Minority
Lender by one or more Replacement Lenders pursuant to the provisions of
Section 2.23; and
 
(iii)           the payment of all interest, fees and other obligations payable
or accrued in favor of each Minority Lender and such other modifications to this
Agreement or to such Loan Documents as the Borrower, the Administrative Agent
and the Required Lenders may
 
 
114

--------------------------------------------------------------------------------

 
 
determine to be appropriate in connection therewith.
 
(c)           Notwithstanding any provision herein to the contrary, this
Agreement may be amended (or amended and restated) with the written consent of
the Required Lenders, the Administrative Agent, and the Borrower, (i) to add one
or more additional credit or term loan facilities to this Agreement and to
permit all such additional extensions of credit and all related obligations and
liabilities arising in connection therewith and from time to time outstanding
thereunder to share ratably (or on a basis subordinated to the existing
facilities hereunder) in the benefits of this Agreement and the other Loan
Documents with the obligations and liabilities from time to time outstanding in
respect of the existing facilities hereunder and (ii) in connection with the
foregoing, to permit, as deemed appropriate by the Administrative Agent and
approved by the Required Lenders, the Lenders providing such additional credit
facilities to participate in any required vote or action required to be approved
by the Required Lenders and Majority Revolving Lenders or Majority Term Lenders,
as applicable.
 
10.2     Notices.  (a) All notices, requests and demands to or upon the
respective parties hereto to be effective shall be in writing (including by
facsimile or electronic mail), and, unless otherwise expressly provided herein,
shall be deemed to have been duly given or made when delivered, or three
Business Days after being deposited in the mail, postage prepaid, or, in the
case of facsimile or electronic mail notice, when received, addressed as follows
in the case of the Borrower and the Administrative Agent, and as set forth in an
administrative questionnaire delivered to the Administrative Agent in the case
of the Lenders, or to such other address as may be hereafter notified by the
respective parties hereto:
 

 
Borrower:
c/o Global Telecom and Technology, Inc.
8484 Westpark Drive, Suite 720
McLean, Virginia 22102
Attn:  Richard D. Calder, Jr.
Fax:  (703) 442-5595
Email: Rick.Calder@gt-t.net
 
   
with a copy to:
 
Kelley Drye & Warren, LLP
Washington Harbour, Suite 400
3050 K Street NW
Washington, D.C. 20007
Attn: Brad Mutschelknaus, Esquire
Fax: (202) 342-8451
Email: bmutschelknaus@kelleydrye.com
 

 
 
115

--------------------------------------------------------------------------------

 
 
 

 
Administrative
Agent:
 
 
Silicon Valley Bank
275 Grove Street, Suite 2-200
Newton, Massachusetts 02466
Attention:  Chris Leary
Facsimile No.:  (617) 527-0177
E-Mail: cleary@svb.com
 
 
with a copy to
(which shall not
constitute notice):
SVB Agency Services
   
3003 Tasman Drive
Santa Clara, CA 95054
Attn: Margaret Fuji
 
and
 
Riemer & Braunstein LLP
Three Center Plaza
Boston, MA 02108-2003
Attention: Charles W. Stavros, Esq.
Facsimile No.:  617-692-3441
E-Mail: CStavros@riemerlaw.com
 



provided that any notice, request or demand to or upon the Administrative Agent
or the Lenders shall not be effective until received.
 
(b)           Notices and other communications to the Lenders hereunder may be
delivered or furnished by electronic communications (including email and
Internet websites) pursuant to procedures approved by the Administrative Agent;
provided that the foregoing shall not apply to notices to any Lender pursuant to
Section 2 unless otherwise agreed by the Administrative Agent and the applicable
Lender.  The Administrative Agent or the Borrower may, in its discretion, agree
to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it; provided that approval of
such procedures may be limited to particular notices or communications.  Unless
the Administrative Agent otherwise prescribes, (a) notices and other
communications sent to an email address shall be deemed received upon the
sender’s receipt of an acknowledgment from the intended recipient (such as by
the “return receipt requested” function, as available, return email or other
written acknowledgment); and (b) notices or communications posted to an Internet
or intranet website shall be deemed received upon the deemed receipt by the
intended recipient at its email address as described in the foregoing clause (a)
of notification that such notice or communication is available and identifying
the website address therefor; provided that, for both clauses (a) and (b), if
such notice or other communication is not sent during the normal business hours
of the recipient, such notice or communication shall be deemed to have been sent
at the opening of business on the next Business Day for the recipient.
 
(c)           Any party hereto may change its address or facsimile number for
notices and other communications hereunder by notice to the other parties
hereto.
 
 
116

--------------------------------------------------------------------------------

 
 
(d)           (i)           Each Loan Party agrees that the Administrative Agent
may, but shall not be obligated to, make the Communications (as defined below)
available to the Issuing Lender and the other Lenders by posting the
Communications on Debt Domain, Intralinks, Syndtrak or a substantially similar
electronic transmission system (the “Platform”).
 
(ii)           The Platform is provided “as is” and “as available.”  The Agent
Parties (as defined below) do not warrant the adequacy of the Platform and
expressly disclaim liability for errors or omissions in the Communications.  No
warranty of any kind, express, implied or statutory, including, without
limitation, any warranty of merchantability, fitness for a particular purpose,
non-infringement of third-party rights or freedom from viruses or other code
defects, is made by any Agent Party in connection with the Communications or the
Platform.  In no event shall the Administrative Agent or any of its Related
Parties (collectively, the “Agent Parties”) have any liability to the Borrower
or the other Loan Parties, any Lender or any other Person or entity for damages
of any kind, including, without limitation, direct or indirect, special,
incidental or consequential damages, losses or expenses (whether in tort,
contract or otherwise) arising out of the Borrower’s, any Loan Party’s or the
Administrative Agent’s transmission of communications through the Platform.
“Communications” means, collectively, any notice, demand, communication,
information, document or other material provided by or on behalf of any Loan
Party pursuant to any Loan Document or the transactions contemplated therein
which is distributed to the Administrative Agent, any Lender or the Issuing
Lender by means of electronic communications pursuant to this Section, including
through the Platform.
 
10.3     No Waiver; Cumulative Remedies.  No failure to exercise and no delay in
exercising, on the part of the Administrative Agent or any Lender, any right,
remedy, power or privilege hereunder or under the other Loan Documents shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or
privilege.  The rights, remedies, powers and privileges herein provided are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.
 
10.4     Survival of Representations and Warranties.  All representations and
warranties made hereunder, in the other Loan Documents and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the making of the
Loans and other extensions of credit hereunder.
 
10.5     Expenses; Indemnity; Damage Waiver.
 
(a)           Costs and Expenses.  The Borrower shall pay (i) all reasonable
out-of-pocket expenses incurred by the Administrative Agent and its Affiliates
(including the reasonable fees, charges and disbursements of counsel for the
Administrative Agent), and shall pay all allocated fees and time charges and
disbursements for attorneys who may be employees of the Administrative Agent, in
connection with the syndication of the Facilities, the preparation, negotiation,
execution, delivery and administration of this Agreement and the other Loan
Documents, or any amendments, modifications or waivers of the provisions hereof
or thereof (whether or not the transactions contemplated hereby or thereby shall
be consummated), (ii) all reasonable out-of-pocket expenses incurred by the
Issuing Lender in connection with the
 
 
117

--------------------------------------------------------------------------------

 
 
issuance, amendment, renewal or extension of any Letter of Credit or any demand
for payment thereunder, and (iii) all reasonable out-of-pocket expenses incurred
by the Administrative Agent or any Lender (including the fees, charges and
disbursements of any counsel for the Administrative Agent or any Lender, and
shall pay all allocated fees and time charges for attorneys who may be employees
of the Administrative Agent or any Lender, in connection with the enforcement or
preservation of its rights (A) in connection with this Agreement and the other
Loan Documents, including its rights under this Section, or (B) in connection
with the Loans made or Letters of Credit issued or participated in hereunder,
including all such out-of-pocket expenses incurred during any workout,
restructuring or negotiations in respect of such Loans or Letters of Credit, on
a quarterly basis or such other periodic basis as the Administrative Agent shall
determine appropriate.
 
(b)           Indemnification by the Borrower.  The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender (including the
Issuing Lender), and each Related Party of any of the foregoing Persons (each
such Person being called an “Indemnitee”) against, and hold each Indemnitee
harmless from, any and all losses, claims, damages, liabilities and related
expenses (including the reasonable fees, charges and disbursements of any
counsel for any Indemnitee), and shall indemnify and hold harmless each
Indemnitee from all fees and time charges and disbursements for attorneys who
may be employees of any Indemnitee, incurred by any Indemnitee or asserted
against any Indemnitee by any Person (including the Borrower or any other Loan
Party) other than such Indemnitee and its Related Parties arising out of, in
connection with, or as a result of (i) the execution or delivery of this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the performance by the parties hereto of their respective
obligations hereunder or thereunder or the consummation of the transactions
contemplated hereby or thereby, (ii) any Loan or Letter of Credit or the use or
proposed use of the proceeds therefrom (including any refusal by the Issuing
Lender to honor a demand for payment under a Letter of Credit if the documents
presented in connection with such demand do not strictly comply with the terms
of such Letter of Credit), (iii) any actual or alleged presence or release of
Materials of Environmental Concern on or from any property owned or operated by
the Borrower or any of its Subsidiaries, or any Environmental Liability related
in any way to the Borrower or any of its Subsidiaries, or (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory, whether
brought by a third party or by the Borrower or any other Loan Party, and
regardless of whether any Indemnitee is a party thereto; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses (x) are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Indemnitee or
(y) result from a claim brought by the Borrower or any other Loan Party against
an Indemnitee for breach in bad faith of such Indemnitee’s obligations hereunder
or under any other Loan Document, if the Borrower or such Loan Party has
obtained a final and nonappealable judgment in its favor on such claim as
determined by a court of competent jurisdiction.  This Section 10.5(b) shall not
apply with respect to Taxes other than any Taxes that represent losses, claims,
damages, etc. arising from any non-Tax claim.
 
(c)           Reimbursement by Lenders.  To the extent that the Borrower or any
other Loan Party pursuant to any other Loan Document for any reason fails
indefeasibly to pay any
 
 
118

--------------------------------------------------------------------------------

 
 
amount required under paragraph (a) or (b) of this Section to be paid by it to
the Administrative Agent (or any sub-agent thereof), the Issuing Lender, the
Swingline Lender or any Related Party of any of the foregoing, each Lender
severally agrees to pay to the Administrative Agent (or any such sub-agent), the
Issuing Lender, the Swingline Lender or such Related Party, as the case may be,
such Lender’s pro rata share (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought based on each Lender’s share
of the Total Credit Exposure at such time) of such unpaid amount (including any
such unpaid amount in respect of a claim asserted by such Lender); provided that
with respect to such unpaid amounts owed to the Issuing Lender or the Swingline
Lender solely in its capacity as such, only the Revolving Lenders shall be
required to pay such unpaid amounts, such payment to be made severally among
them based on such Revolving Lenders’ Revolving Percentage (determined as of the
time that the applicable unreimbursed expense or indemnity payment is sought)
provided, further, that the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against the Administrative Agent (or any such sub-agent), the Issuing
Lender or the Swingline Lender in its capacity as such, or against any Related
Party of any of the foregoing acting for the Administrative Agent (or any such
sub-agent), the Issuing Lender or the Swingline Lender in connection with such
capacity.  The obligations of the Lenders under this paragraph (c) are subject
to the provisions of Sections 2.1, 2.4 and 2.20(e).
 
(d)           Waiver of Consequential Damages, Etc.  To the fullest extent
permitted by applicable law, the Borrower shall not assert, and hereby waives,
any claim against any Indemnitee, on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement,
any other Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit, or
the use of the proceeds thereof.  No Indemnitee referred to in paragraph (b)
above shall be liable for any damages arising from the use by unintended
recipients of any information or other materials distributed by it through
telecommunications, electronic or other information transmission systems in
connection with this Agreement or the other Loan Documents or the transactions
contemplated hereby or thereby.
 
(e)           Payments.  All amounts due under this Section shall be payable
promptly after demand therefor.
 
(f)           Survival.  Each party’s obligations under this Section shall
survive the termination of the Loan Documents and payment of the obligations
hereunder.
 
10.6     Successors and Assigns; Participations and Assignments.
 
(a)           Successors and Assigns Generally. The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that the Borrower may
not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of the Administrative Agent and each Lender,
and no Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an assignee in accordance with the provisions of
paragraph (b) of this Section, (ii) by way of participation in accordance with
the provisions of paragraph (d) of this Section, or (iii) by way of pledge or
assignment of a security interest subject to the restrictions of
 
 
119

--------------------------------------------------------------------------------

 
 
paragraph (f) of this Section (and any other attempted assignment or transfer by
any party hereto shall be null and void).  Nothing in this Agreement, expressed
or implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby, Participants
to the extent provided in paragraph (d) of this Section and, to the extent
expressly contemplated hereby, the Related Parties of each of the Administrative
Agent and the Lenders) any legal or equitable right, remedy or claim under or by
reason of this Agreement.
 
(b)           Assignments by Lenders.  Any Lender may at any time assign to one
or more assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans at the
time owing to it); provided that (in each case with respect to any Facility) any
such assignment shall be subject to the following conditions:
 
(i)           Minimum Amounts.
 
(A)           in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and/or the Loans at the time owing to it (in each
case with respect to any Facility) or contemporaneous assignments to related
Approved Funds that equal at least the amount specified in paragraph (b)(i)(B)
of this Section in the aggregate or in the case of an assignment to a Lender, an
Affiliate of a Lender or an Approved Fund, no minimum amount need be assigned;
and
 
(B)             in any case not described in paragraph (b)(i)(A) of this
Section, the aggregate amount of the Commitment (which for this purpose includes
Loans outstanding thereunder) or, if the applicable Commitment is not then in
effect, the principal outstanding balance of the Loans of the assigning Lender
subject to each such assignment (determined as of the date the Assignment and
Assumption with respect to such assignment is delivered to the Administrative
Agent or, if “Trade Date” is specified in the Assignment and Assumption, as of
the Trade Date) shall not be less than $1,000,000, in the case of any assignment
in respect of the Revolving Facility, or $1,000,000, in the case of any
assignment in respect of the Term Loan Facility, unless each of the
Administrative Agent and, so long as no Default or Event of Default has occurred
and is continuing, the Borrower otherwise consents (each such consent not to be
unreasonably withheld or delayed).
 
(i)           Proportionate Amounts.  Each partial assignment shall be made as
an assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loan or the Commitment
assigned, except that this clause (ii) shall not prohibit any Lender from
assigning all or a portion of its rights and obligations among separate
Facilities on a non-pro rata basis.
 
(ii)           Required Consents.  No consent shall be required for any
assignment except to the extent required by paragraph (b)(i)(B) of this Section
and, in addition:
 
(A)           the consent of the Borrower (such consent not to be unreasonably
withheld or delayed) shall be required unless (x) a Default or an Event of
Default has occurred and is continuing at the time of such assignment, or (y)
such assignment is to a Lender, an Affiliate of a Lender or an Approved Fund;
provided that the Borrower shall be
 
 
120

--------------------------------------------------------------------------------

 
 
deemed to have consented to any such assignment unless it shall object thereto
by written notice to the Administrative Agent within five (5) Business Days
after having received notice thereof and provided, further, that the Borrower’s
consent shall not be required during the primary syndication of the Facilities;
 
(B)           the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of (i) the Revolving Facility or any unfunded Commitments with respect to the
Term Loan Facility if such assignment is to a Person that is not a Lender with a
Commitment in respect of such Facility, an Affiliate of such Lender or an
Approved Fund with respect to such Lender, or (ii) any Term Loans to a Person
who is not a Lender, an Affiliate of a Lender or an Approved Fund; and
 
(C)             the consent of the Issuing Lender and the Swingline Lender shall
be required for any assignment in respect of the Revolving Facility.
 
(iii)           Assignment and Assumption.  The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption,
together with a processing and recordation fee of $3,500; provided that the
Administrative Agent may, in its sole discretion, elect to waive such processing
and recordation fee in the case of any assignment. The assignee, if it is not a
Lender, shall deliver to the Administrative Agent any such administrative
questionnaire as the Administrative Agent may request.
 
(iv)           No Assignment to Certain Persons.  No such assignment shall be
made to (A) the Borrower or any of the Borrower’s Affiliates or Subsidiaries or
(B) to any Defaulting Lender or any of its Subsidiaries, or any Person who, upon
becoming a Lender hereunder, would constitute any of the foregoing Persons
described in this clause (B).
 
(v)           No Assignment to Natural Persons.  No such assignment shall be
made to a natural Person.
 
(vi)           Certain Additional Payments.  In connection with any assignment
of rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or subparticipations, or other compensating
actions, including funding, with the consent of the Borrower and the
Administrative Agent, the applicable pro rata share of Loans previously
requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent, the Issuing Lender, the Swingline Lender and each
other Lender hereunder (and interest accrued thereon), and (y) acquire (and fund
as appropriate) its full pro rata share of all Loans and participations in
Letters of Credit and Swingline Loans in accordance with its Revolving
Percentage.  Notwithstanding the foregoing, in the event that any assignment of
rights and obligations of any Defaulting Lender hereunder shall become effective
under applicable law without compliance with the provisions of this paragraph,
then the assignee of such interest shall
 
 
121

--------------------------------------------------------------------------------

 
 
be deemed to be a Defaulting Lender for all purposes of this Agreement until
such compliance occurs.
 
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 2.19, 2.20, 2.21 and 10.5 with respect to facts and
circumstances occurring prior to the effective date of such assignment;
provided, that except to the extent otherwise expressly agreed by the affected
parties, no assignment by a Defaulting Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.  Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this paragraph shall
be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (d) of
this Section.
 
(c)           Register.  The Administrative Agent, acting solely for this
purpose as an agent of the Borrower, shall maintain at one of its offices in New
York a copy of each Assignment and Assumption delivered to it and a register for
the recordation of the names and addresses of the Lenders, and the Commitments
of, and principal amounts (and stated interest) of the Loans owing to, each
Lender pursuant to the terms hereof from time to time (the “Register”).  The
entries in the Register shall be conclusive absent manifest error, and the
Borrower, the Administrative Agent and the Lenders shall treat each Person whose
name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement.  The Register shall be available
for inspection by the Borrower and any Lender, at any reasonable time and from
time to time upon reasonable prior notice.
 
(d)           Participations.  Any Lender may at any time, without the consent
of, or notice to, the Borrower or the Administrative Agent, sell participations
to any Person (other than a Defaulting Lender, a natural Person or the Borrower
or any of the Borrower’s Affiliates or Subsidiaries) (each, a “Participant”) in
all or a portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations, and (iii) the Borrower, the
Administrative Agent, the Issuing Lender and the other Lenders shall continue to
deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement.  For the avoidance of doubt, each
Lender shall be responsible for the indemnities under Sections 2.20(e) and 9.7
with respect to any payments made by such Lender to its Participant(s).
 
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such
 
 
122

--------------------------------------------------------------------------------

 
 
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, modification or waiver which
affects such Participant and for which the consent of such Lender is required
(as described in Section 10.1).  The Borrower agrees that each Participant shall
be entitled to the benefits of Sections 2.19, 2.20 and 2.21 (subject to the
requirements and limitations therein, including the requirements under Section
2.20(f) (it being understood that the documentation required under
Section 2.20(f) shall be delivered to such Participant)) to the same extent as
if it were a Lender and had acquired its interest by assignment pursuant to
paragraph (b) of this Section; provided that such Participant (A) agrees to be
subject to the provisions of Sections 2.23 and 2.23 as if it were an assignee
under paragraph (b) of this Section; and (B) shall not be entitled to receive
any greater payment under Sections 2.19 or 2.20, with respect to any
participation, than its participating Lender would have been entitled to
receive, except to the extent such entitlement to receive a greater payment
results from a change in any Requirement of Law that occurs after the
Participant acquired the applicable participation.  Each Lender that sells a
participation agrees, at the Borrower's request and expense, to use reasonable
efforts to cooperate with the Borrower to effectuate the provisions of Section
2.23 with respect to any Participant.  To the extent permitted by law, each
Participant also shall be entitled to the benefits of Section 10.7 as though it
were a Lender; provided that such Participant agrees to be subject to
Section 2.18(k) as though it were a Lender.  Each Lender that sells a
participation shall, acting solely for this purpose as an agent of the Borrower,
maintain a register on which it enters the name and address of each Participant
and the principal amounts (and stated interest) of each Participant’s interest
in the Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in any
commitments, loans, letters of credit or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such commitment, loan, letter of credit or other obligation is
in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations.  The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary.  For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register.
 
(e)           Certain Pledges.  Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement to
secure obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.
 
(f)           The Borrower, upon receipt by the Borrower of written notice from
the relevant Lender, agrees to issue Notes to any Lender requiring Notes to
facilitate transactions of the type described in Section 10.6.
 
(g)           Each Lender, upon execution and delivery hereof or upon succeeding
to an interest in the Commitments or Loans, as the case may be, represents and
warrants as of the Closing Date or as of the effective date of the applicable
Assignment and Assumption that (i) it
 
 
123

--------------------------------------------------------------------------------

 
 
is an Eligible Assignee; (ii) it has experience and expertise in the making of
or investing in commitments, loans or investments such as the Commitments and
Loans; and (iii) it will make or invest in its Commitments and Loans for its own
account in the ordinary course of its business and without a view to
distribution of such Commitments and Loans within the meaning of the Securities
Act or the Securities Exchange Act of 1934, or other federal securities laws (it
being understood that, subject to the provisions of this Section 10.6, the
disposition of such Commitments and Loans or any interests therein shall at all
times remain within its exclusive control).
 
10.7     Adjustments; Set-off.
 
(a)           Except to the extent that this Agreement expressly provides for
payments to be allocated to a particular Lender or to the Lenders under a
particular Facility, if any Lender (a “Benefitted Lender”) shall, at any time
after the Loans and other amounts payable hereunder shall immediately become due
and payable pursuant to Section 8.2, receive any payment of all or part of the
Obligations owing to it, or receive any collateral in respect thereof (whether
voluntarily or involuntarily, by set-off, pursuant to events or proceedings of
the nature referred to in Section 8.1(f), or otherwise), in a greater proportion
than any such payment to or collateral received by any other Lender, if any, in
respect of the Obligations owing to such other Lender, such Benefitted Lender
shall purchase for cash from the other Lenders a participating interest in such
portion of the Obligations owing to each such other Lender, or shall provide
such other Lenders with the benefits of any such collateral, as shall be
necessary to cause such Benefitted Lender to share the excess payment or
benefits of such collateral ratably with each of the Lenders; provided that if
all or any portion of such excess payment or benefits is thereafter recovered
from such Benefitted Lender, such purchase shall be rescinded, and the purchase
price and benefits returned, to the extent of such recovery, but without
interest.
 
(b)           Upon (i) the occurrence and during the continuance of any Event of
Default and (ii) obtaining the prior written consent of the Administrative
Agent, each Lender and each of its Affiliates is hereby authorized at any time
and from time to time, without prior notice to the Borrower or any other Loan
Party, any such notice being expressly waived by the Borrower and each Loan
Party, to the fullest extent permitted by applicable law, to set off and apply
any and all deposits (general or special, time or demand, provisional or final),
in any currency, at any time held or owing, and any other credits, indebtedness,
claims or obligations, in any currency, in each case whether direct or indirect,
absolute or contingent, matured or unmatured, at any time held or owing by such
Lender, its Affiliates or any branch or agency thereof to or for the credit or
the account of the Borrower or any other Loan Party, as the case may be, against
any and all of the obligations of the Borrower or such other Loan Party now or
hereafter existing under this Agreement or any other Loan Document to such
Lender or its Affiliates, irrespective of whether or not such Lender or
Affiliate shall have made any demand under this Agreement or any other Loan
Document and although such obligations of the Borrower or such other Loan Party
may be contingent or unmatured or are owed to a branch, office or Affiliate of
such Lender different from the branch, office or Affiliate holding such deposit
or obligated on such indebtedness; provided, that in the event that any
Defaulting Lender or any of its Affiliates shall exercise any such right of
setoff, (x) all amounts so set off shall be paid over immediately to the
Administrative Agent for further application in accordance with the provisions
of Section 2.23 and, pending such payment, shall be segregated by such
Defaulting
 
 
124

--------------------------------------------------------------------------------

 
 
Lender or Affiliate thereof from its other funds and deemed held in trust for
the benefit of the Administrative Agent and the Lenders, and (y) the Defaulting
Lender shall provide promptly to the Administrative Agent a statement describing
in reasonable detail the Obligations owing to such Defaulting Lender or
Affiliate thereof as to which it exercised such right of setoff.  Each Lender
agrees to notify the Borrower and the Administrative Agent promptly after any
such setoff and application made by such Lender or any of its Affiliates;
provided that the failure to give such notice shall not affect the validity of
such setoff and application.  The rights of each Lender and its Affiliates under
this Section 10.7 are in addition to other rights and remedies (including other
rights of set-off) which such Lender or its Affiliates may have.
 
10.8     Payments Set Aside.  To the extent that any payment by or on behalf of
the Borrower is made to the Administrative Agent or any Lender, or the
Administrative Agent or any Lender exercises its right of setoff, and such
payment or the proceeds of such setoff or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by the Administrative Agent
or such Lender in its discretion) to be repaid to a trustee, receiver or any
other party, in connection with any Insolvency Proceeding or otherwise, then (a)
to the extent of such recovery, the obligation or part thereof originally
intended to be satisfied shall be revived and continued in full force and effect
as if such payment had not been made or such setoff had not occurred, and (b)
each Lender severally agrees to pay to the Administrative Agent upon demand its
applicable share (without duplication) of any amount so recovered from or repaid
by the Administrative Agent, plus interest thereon from the date of such demand
to the date such payment is made at a rate per annum equal to the Federal Funds
Effective Rate from time to time in effect.  The obligations of the Lenders
under clause (b) of the preceding sentence shall survive the payment in full of
the Obligations and the termination of this Agreement.
 
10.9     Interest Rate Limitation.  Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable law (the “Maximum Rate”).  If the Administrative Agent
or any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Borrower.  In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.
 
10.10     Counterparts; Electronic Execution of Assignments.
 
(a)           This Agreement may be executed by one or more of the parties to
this Agreement on any number of separate counterparts, and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument.  Delivery of an executed signature page of this Agreement by
facsimile or other electronic mail transmission shall be effective as delivery
of a manually executed counterpart hereof.  A set of the copies of this
Agreement signed by all the parties shall be lodged with the Borrower and the
Administrative Agent.
 
 
125

--------------------------------------------------------------------------------

 
 
(b)           The words “execution,” “signed,” “signature,” and words of like
import in any Assignment and Assumption shall be deemed to include electronic
signatures or the keeping of records in electronic form, each of which shall be
of the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act.
 
10.11    Severability.  Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.  Without limiting the foregoing provisions of this
Section 10.11, if and to the extent that the enforceability of any provisions in
this Agreement relating to Defaulting Lenders shall be limited under or in
connection with any Insolvency Proceeding, as determined in good faith by the
Administrative Agent or the Issuing Lender, as applicable, then such provisions
shall be deemed to be in effect only to the extent not so limited.
 
10.12    Integration.  This Agreement and the other Loan Documents represent the
entire agreement of the Borrower, the other Loan Parties, the Administrative
Agent and the Lenders with respect to the subject matter hereof and thereof, and
there are no promises, undertakings, representations or warranties by the
Administrative Agent or any Lender relative to the subject matter hereof not
expressly set forth or referred to herein or in the other Loan Documents.
 
10.13    GOVERNING LAW.  THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
 
10.14    Submission to Jurisdiction; Waivers.  The Borrower hereby irrevocably
and unconditionally:
 
(a)           submits to the exclusive jurisdiction of the State and Federal
courts in the State of New York; provided that nothing in this Agreement shall
be deemed to operate to preclude the Administrative Agent or any Lender from
bringing suit or taking other legal action in any other jurisdiction to realize
on the Collateral or any other security for the Obligations, or to enforce a
judgment or other court order in favor of Administrative Agent or such
Lender.  The Borrower expressly submits and consents in advance to such
jurisdiction in any action or suit commenced in any such court, and the Borrower
hereby waives any objection that it may have based upon lack of personal
jurisdiction, improper venue, or forum non conveniens and hereby consents to the
granting of such legal or equitable relief as is deemed appropriate by such
court.  The Borrower hereby waives personal service of the summons, complaints,
and other process issued in such action or suit and agrees that service of such
summons, complaints, and other process may be made by registered or certified
mail addressed to the Borrower at the addresses set forth in Section 10.2 of
this Agreement and that service so made shall be deemed completed
 
 
126

--------------------------------------------------------------------------------

 
 
upon the earlier to occur of the Borrower’s actual receipt thereof or three (3)
days after deposit in the U.S. mails, proper postage prepaid;
 
(b)           WAIVES, TO THE EXTENT PERMITTED BY APPLICABLE LAW, ITS RIGHT TO A
JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION ARISING OUT OF OR BASED UPON THIS
AGREEMENT, THE OTHER LOAN DOCUMENTS OR ANY CONTEMPLATED TRANSACTION, INCLUDING
CONTRACT, TORT, BREACH OF DUTY AND ALL OTHER CLAIMS.  THIS WAIVER IS A MATERIAL
INDUCEMENT FOR THE PARTIES TO ENTER INTO THIS AGREEMENT.  EACH PARTY HAS
REVIEWED THIS WAIVER WITH ITS COUNSEL; and
 
(c)           waives, to the maximum extent not prohibited by law, any right it
may have to claim or recover in any legal action or proceeding referred to in
this Section any special, exemplary, punitive or consequential damages.
 
10.15    Acknowledgements.  The Borrower hereby acknowledges that:
 
(a)           it has been advised by counsel in the negotiation, execution and
delivery of this Agreement and the other Loan Documents;
 
(b)           none of the Administrative Agent nor any Lender has any fiduciary
relationship with or duty to the Borrower arising out of or in connection with
this Agreement or any of the other Loan Documents, and the relationship between
the Administrative Agent and Lenders, on one hand, and the Borrower, on the
other hand, in connection herewith or therewith is solely that of debtor and
creditor; and
 
(c)           no joint venture is created hereby or by the other Loan Documents
or otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among the Borrower and the Lenders.
 
10.16    Releases of Guarantees and Liens.
 
(a)           Notwithstanding anything to the contrary contained herein or in
any other Loan Document, the Administrative Agent is hereby irrevocably
authorized by each Lender (without requirement of notice to or consent of any
Lender except as expressly required by Section 10.1) to take any action
requested by the Borrower having the effect of releasing any Collateral or
guarantee obligations (1) to the extent necessary to permit consummation of any
transaction not prohibited by any Loan Document or that has been consented to in
accordance with Section 10.1 or (2) under the circumstances described in
Section 10.16(b) below.
 
(b)           At such time as the Loans and the other Obligations under the Loan
Documents (other than inchoate indemnity obligations and obligations under or in
respect of Specified Swap Agreements, to the extent no default or termination
event shall have occurred thereunder) shall have been paid in full, the
Commitments have been terminated and no Letters of Credit shall be outstanding,
the Collateral shall be released from the Liens created by the Security
Documents, and the Security Documents and all obligations (other than those
expressly stated to survive such termination) of the Administrative Agent and
each Loan Party under the
 
 
127

--------------------------------------------------------------------------------

 
 
Security Documents shall terminate, all without delivery of any instrument or
performance of any act by any Person.
 
10.17    Treatment of Certain Information.  Each of the Administrative Agent and
each Lender agrees to maintain the confidentiality of the Information (as
defined below), and use for no purpose other than the transactions contemplated
by this Agreement, except that Information may be disclosed (a) to its
Affiliates and to its Related Parties (it being understood that the Persons to
whom such disclosure is made will be informed of the confidential nature of such
Information and instructed of their obligation to keep such Information
confidential); (b) to the extent required or requested by any regulatory
authority purporting to have jurisdiction over such Person or its Related
Parties (including any self-regulatory authority, such as the National
Association of Insurance Commissioners); (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process, upon
the request or demand of any Governmental Authority, in response to any order of
any court or other Governmental Authority or as may otherwise be required
pursuant to any Requirement of Law or if requested or required to do so in
connection with any litigation or similar proceeding; (d) to any other party
hereto; (e) in connection with the exercise of any remedies hereunder or under
any other Loan Document or any action or proceeding relating to this Agreement
or any other Loan Document or the enforcement of rights hereunder or thereunder;
(f) subject to an agreement containing provisions substantially the same as
those of this Section, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights and obligations
under this Agreement, or (ii) any actual or prospective party (or its Related
Parties) to any swap, derivative or other transaction under which payments are
to be made by reference to the Borrower and its obligations, this Agreement or
payments hereunder; (g) on a confidential basis to (i)  any rating agency in
connection with rating the Borrower or its Subsidiaries or the Facilities or
(ii) the CUSIP Service Bureau or any similar agency in connection with the
issuance and monitoring of CUSIP numbers with respect to the Facilities; (h)
with the written consent of the Borrower; or (i) to the extent such Information
(x) becomes publicly available other than as a result of a breach of this
Section, or (y) becomes available to the Administrative Agent, any Lender or any
of their respective Affiliates on a non-confidential basis from a source other
than the Borrower not known to have breached any confidentiality obligation owed
to the Borrower.
 
Notwithstanding anything herein to the contrary, any party to this Agreement
(and any employee, representative, or other agent of any party to this
Agreement) may disclose to any and all persons, without limitation of any kind,
the tax treatment and tax structure of the transactions contemplated by this
Agreement and all materials of any kind (including opinions or other tax
analyses) that are provided to it relating to such tax treatment and tax
structure.  However, any such information relating to the tax treatment or tax
structure is required to be kept confidential to the extent necessary to comply
with any applicable federal or state securities laws.
 
For purposes of this Section, “Information” means all information received from
the Borrower or any of its Subsidiaries relating to the Borrower or any of its
Subsidiaries or any of their respective businesses, other than any such
information that is available to the Administrative Agent or any Lender on a
non-confidential basis prior to disclosure by the Borrower or any of its
Subsidiaries; provided that, in the case of information received from the
Borrower or any of its Subsidiaries after the date hereof, such information is
clearly identified at
 
 
128

--------------------------------------------------------------------------------

 
 
the time of delivery as confidential.  Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.
 
10.18    Automatic Debits. With respect to any principal, interest, fee, or any
other cost or expense (including attorney costs of the Administrative Agent or
any Lender payable by the Borrower hereunder) due and payable to the
Administrative Agent or any Lender under the Loan Documents, the Borrower hereby
irrevocably authorizes the Administrative Agent to debit any deposit account of
the Borrower maintained with the Administrative Agent in an amount such that the
aggregate amount debited from all such deposit accounts does not exceed such
principal, interest, fee or other cost or expense.  If there are insufficient
funds in such deposit accounts to cover the amount then due, such debits will be
reversed (in whole or in part, in the Administrative Agent’s sole discretion)
and such amount not debited shall be deemed to be unpaid.  No such debit under
this Section 10.18 shall be deemed a set-off.
 
10.19    Patriot Act. Each Lender and the Administrative Agent (for itself and
not on behalf of any other party) hereby notifies the Borrower that, pursuant to
the requirements of the Patriot Act, it is required to obtain, verify and record
information that identifies the Borrower, which information includes the names
and addresses and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify the Borrower in accordance with
the Patriot Act.  The Borrower will, and will cause each of its respective
Subsidiaries to, provide, to the extent commercially reasonable or required by
any Requirement of Law, such information and take such actions as are reasonably
requested by the Administrative Agent or any Lender to assist the Administrative
Agent and the Lenders in maintaining compliance with the Patriot Act.
 
[Remainder of page left blank intentionally]
 
 
 


 
129

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.
 


GLOBAL TELECOM & TECHNOLOGY,
INC .
 
By /s/ Richard D. Calder, Jr.                            
Name: Richard D. Calder, Jr.
Title: President and Chief Executive Officer
GLOBAL TELECOM & TECHNOLOGY
AMERICAS, INC.
 
By  /s/ Richard D. Calder, Jr.                            
Name: Richard D. Calder, Jr.
Title: President and Chief Executive Officer
 
PACKETEXCHANGE, INC.
 
By /s/ Richard D. Calder, Jr.                             
Name: Richard D. Calder, Jr.
Title: President and Chief Executive Officer
 
WBS CONNECT, LLC
 
By /s/ Richard D. Calder, Jr.                              
Name: Richard D. Calder, Jr.
Title: President and Chief Executive Officer
PACKETEXCHANGE (USA), INC.
 
By /s/ Richard D. Calder, Jr.                             
Name: Richard D. Calder, Jr.
Title: President and Chief Executive Officer
nLAYER COMMUNICATIONS, INC.
 
By /s/ Richard D. Calder, Jr.                              
Name: Richard D. Calder, Jr.
Title: President and Chief Executive Officer
      





 

 
ADMINISTRATIVE AGENT:


SILICON VALLEY BANK 
as the Administrative Agent
 
 
By: /s/ Christopher Leary                             
Name: Christopher Leary
Title: Vice President
             

 
 


 


 Signature Page 2 to Credit Agreement
 

--------------------------------------------------------------------------------

 
 
 

 
LENDERS:


SILICON VALLEY BANK 
as Issuing Lender, Swingline Lender and as a
Lender 
 
 
By: /s/ Christopher Leary                                            
Name: Christopher Leary
Title: Vice President
 
 
 
   
WEBSTER BANK, N.A. 
as a Lender
 
 
By: /s/ Michael J. McWalters                                      
Name: Michael J. McWalters
Title: Vice President
   


 


 
 




 


   Signature Page 3 to Credit Agreement
 

--------------------------------------------------------------------------------

 


SCHEDULE 1.1A
 
COMMITMENTS
AND AGGREGATE EXPOSURE PERCENTAGES
 


 
TERM COMMITMENTS
 
Lender
Term Commitment
Term Percentage
           
Silicon Valley Bank
$16,547,206.13
65.32%
     
Webster Bank
$8,786,127.17
34.68%
     
Total
$25,333,333.30
100.00%



 
REVOLVING COMMITMENTS
 
Lender
Revolving Commitment
Revolving Percentage
           
Silicon Valley Bank
$2,286,127.17
65.32%
     
Webster Bank
$1,213,872.83
34.68%
     
Total
$3,500,000.00
100.00%



 
L/C COMMITMENT
 
Lender
L/C Commitment
L/C Percentage
           
Silicon Valley Bank
$1,000,000.00
100.00%
     
Total
$1,000,000.00
100.00%
     



 
SWINGLINE COMMITMENT
 
Lender
Swingline Commitment
Exposure Percentage
           
Silicon Valley Bank
$1,000,000.00
100.00%
     
Total
$1,000,000.00
100.00%



 


  Schedule 1.1A
 

--------------------------------------------------------------------------------

 





SCHEDULE 1.1B
 
EXISTING LETTERS OF CREDIT
 
None.
 


Schedule 1.1B
 
 

--------------------------------------------------------------------------------

 


SCHEDULE 4.4
 
GOVERNMENTAL APPROVALS, CONSENTS,
 
AUTHORIZATIONS, FILINGS AND NOTICES
 
N/A
 


Schedule 4.4
 
 

--------------------------------------------------------------------------------

 


SCHEDULE 4.5
 
REQUIREMENTS OF LAW
 
N/A
 


 


Schedule 4.5
 
 

--------------------------------------------------------------------------------

 


SCHEDULE 4.13
 
ERISA PLANS
 


 
Plan
Employer Contribution
Employee Contribution
401K
35%
100%
Medical
50%
50%
Dental/Vision
50%
50%
Life Insurance/Disability Plan
100%
N/A



Schedule 4.13
 
 

--------------------------------------------------------------------------------

 


SCHEDULE 4.15
 
SUBSIDIARIES
 


 
Borrower
Jurisdiction
Percentage owned by Loan
Party
Global Telecom & Technology,
Inc.
 
Delaware
 
Global Telecom & Technology
Americas, Inc.
 
Virginia
100% owned by Global
Telecom & Technology, Inc.
 
WBS Connect, LLC
 
Colorado
100 % Global Telecom &
Technology Americas, Inc.
 
PacketExchange, Inc.
 
Delaware
100 % Global Telecom &
Technology Americas, Inc.
 
PacketExchange (USA), Inc.
 
Delaware
100 % Global Telecom &
Technology Americas, Inc.
 
nLayer Communications, Inc.
 
Delaware
100 % Global Telecom &
Technology Americas, Inc.
 



 


 


 


Schedule 4.15
 
 

--------------------------------------------------------------------------------

 


SCHEDULE 4.17
 
ENVIRONMENTAL MATTERS
 
N/A
 


 


Schedule 4.17
 
 

--------------------------------------------------------------------------------

 


SCHEDULE 4.19(a)
 
FINANCING STATEMENTS AND OTHER FILINGS
 


1.   UCC Financing Statement naming Global Telecom & Technology, Inc. as
“debtor” and the Administrative Agent as “secured party” to be filed with the
Secretary of State of the State of Delaware.
 
2.   UCC Financing Statement naming Global Telecom & Technology Americas, Inc.
as “debtor” and the Administrative Agent as “secured party” to be filed with the
State Corporation Commission of the Commonwealth of Virginia.
 
3.   UCC Financing Statement naming GTT Global Telecom Government Services, LLC
as “debtor” and the Administrative Agent as “secured party” to be filed with the
State Corporation Commission of the Commonwealth of Virginia.
 
4.   UCC Financing Statement naming TEK Channel Consulting, LLC as “debtor” and
the Administrative Agent as “secured party” to be filed with the Secretary of
State of the State of Colorado.
 
5.   UCC Financing Statement naming WBS Connect LLC  as “debtor” and the
Administrative Agent as “secured party” to be filed with the Secretary of State
of the State of Colorado.
 
6.   UCC Financing Statement naming PacketExchange, Inc. as “debtor” and the
Administrative Agent as “secured party” to be filed with the Secretary of State
of the State of Delaware.
 
7.   UCC Financing Statement naming PacketExchange (USA), Inc. as “debtor” and
the Administrative Agent as “secured party” to be filed with the Secretary of
State of the State of Delaware.
 
8.   UCC Financing Statement naming nLayer Communications, Inc. as “debtor” and
the Administrative Agent as “secured party” to be filed with the Secretary of
State of the State of Illinois.
 
9.   UCC-3 Termination Statement to be filed with the Secretary of State of the
State of Delaware for the purpose of amending UCC-1 Financing Statement No.
20112544792 filed by Administrative Agent against Global Telecom & Technology,
Inc.
 
10.   UCC-3 Termination Statement to be filed with the State Corporate
Commission in the Commonwealth of Virginia for the purpose of amending UCC-1
Financing Statement No. 11070140902 filed by Administrative Agent against Global
Telecom & Technology Americas, Inc.
 
11.   UCC-3 Termination Statement to be filed with the State Corporate
Commission in the Commonwealth of Virginia for the purpose of amending UCC-1
Financing Statement No. 11070140914 filed by Administrative Agent against Global
Telecom & Technology Americas, Inc.
 

 
Schedule 4.19(a)

--------------------------------------------------------------------------------

 

12.   UCC-3 Termination Statement to be filed with the Secretary of State of the
State of Colorado for the purpose of amending UCC-1 Financing Statement No.
2011F031954 filed by Administrative Agent against TEK Channel Consulting, LLC.
 
13.   UCC-3 Termination Statement to be filed with the Secretary of State of the
State of Colorado for the purpose of amending UCC-1 Financing Statement No.
2011F031953 filed by Administrative Agent against WBS Connect LLC.
 
14.   UCC-3 Termination Statement to be filed with the Secretary of State of the
State of Delaware for the purpose of amending UCC-1 Financing Statement No.
20112544743 filed by Administrative Agent against PacketExchange, Inc.
 
15.   UCC-3 Termination Statement to be filed with the Secretary of State of the
State of Delaware for the purpose of amending UCC-1 Financing Statement No.
20112544776 filed by Administrative Agent against PacketExchange (USA), Inc.
 
16.    UCC-3 Termination Statement to be filed with the Secretary of State of
the State of Illinois for the purpose of amending UCC-1 Financing Statement No.
17248030 filed by Administrative Agent against nLayer Communications, Inc.

 
Schedule 4.26

--------------------------------------------------------------------------------

 
 
SCHEDULE 7.2(d)

 
 
EXISTING INDEBTEDNESS

 


 
 
Other than SVB and SVB syndicated credit, the existing indebtedness consists of:
 

·      BIA Digital Partners: $8,500,000
·      Plexus Capital LLC: $6,000,000
·    Subordinated Note Holders: $2,701,000
·      Zero Asset Holding: $472,846


 
 

 
Schedule 7.2(d)
 
 

--------------------------------------------------------------------------------

 
SCHEDULE 7.3(f)
 
EXISTING LIENS
 
 
N/A
 
 
 
 


Schedule 7.3(f)
 
 

--------------------------------------------------------------------------------

 
EXHIBIT A
 
FORM OF
 
GUARANTEE AND COLLATERAL AGREEMENT
 
See attached.
 
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT B
 
FORM OF
COMPLIANCE CERTIFICATE
 
GLOBAL TELECOM & TECHNOLOGY, INC.
GLOBAL TELECOM & TECHNOLOGY AMERICAS, INC.
PACKETEXCHANGE (USA), INC.
PACKETEXCHANGE, INC.
WBS CONNECT LLC
NLAYER COMMUNICATIONS, INC.
 


 
This Compliance Certificate is delivered pursuant to Section 6.2(b) of the
Credit Agreement, dated as of May 23, 2012, among GLOBAL TELECOM & TECHNOLOGY,
INC., a Delaware corporation (“GTTI”), GLOBAL TELECOM & TECHNOLOGY AMERICAS,
INC., a Virginia corporation (“GTTA”), PACKETEXCHANGE (USA), INC., a Delaware
corporation (“PEUSA”), PACKETEXCHANGE, INC., a Delaware corporation (“PEINC”),
WBS CONNECT LLC,  a Colorado limited liability company (“WBS”), NLAYER
COMMUNICATIONS, INC., an Illinois corporation (“NLAYER”) (GTTI, GTTA, PEUSA,
PEINC, WBS and NLAYER are hereinafter referred to, individually, as a “Borrower”
and collectively, jointly and severally, as the “Borrowers”), the Guarantors
party thereto, the Lenders party thereto, and Silicon Valley Bank, as
Administrative Agent (as amended, restated, amended and restated, supplemented,
restructured or otherwise modified from time to time, the “Credit
Agreement”).  Unless otherwise defined herein, terms defined in the Credit
Agreement and used herein shall have the meanings given to them in the Credit
Agreement.
 
We are the duly elected, qualified and acting Responsible Officers of each
Borrower.
 
We have reviewed and are familiar with the contents of this Compliance
Certificate.
 
We have reviewed the terms of the Credit Agreement and the other Loan Documents
and have made, or caused to be made under our supervision, a review in
reasonable detail of the transactions and condition of the Borrowers and their
respective Subsidiaries during the accounting period covered by the financial
statements attached hereto as Attachment 1 (the “Financial Statements”).  Such
review did not disclose the existence during or at the end of the accounting
period covered by the Financial Statements, and we have no knowledge of the
existence as of the date of this Compliance Certificate, of any condition or
event which constitutes a Default or Event of Default.
 
Attached hereto as Attachment 2 are the computations showing compliance with the
covenants set forth in Section 7.1 of the Credit Agreement.
 
To the extent not previously disclosed to the Administrative Agent, attached
hereto as Attachment 3 is a description of any change in the jurisdiction of
organization of any Loan Party.
 
To the extent not previously disclosed to the Administrative Agent, attached
hereto as Attachment 4 is a list of any Intellectual Property (including
patents, registered trademarks or registered copyrights) issued to or acquired
by any Loan Party since the date of the most recent report delivered.
 
[Remainder of page intentionally left blank; signature page follows]
 


 
 

--------------------------------------------------------------------------------

 


 
IN WITNESS WHEREOF, we have executed this Compliance Certificate this _____ day
of __________________, 20__.
 
 

   
GLOBAL TELECOM & TECHNOLOGY, INC., as a Borrower


By:__________________________________
Name:
Title:
 
   
 
GLOBAL TELECOM & TECHNOLOGY AMERICAS, INC., as a Borrower


By:__________________________________
Name:
Title:
 
   
WBS CONNECT LLC, as a Borrower


By:__________________________________
Name:
Title:
 
   
PACKETEXCHANGE, INC., as a Borrower


By:__________________________________
Name:
Title:
 
   
PACKETEXCHANGE (USA), INC., as a Borrower


By:__________________________________
Name:
Title:
 
   
NLAYER COMMUNICATIONS, INC., as a Borrower


By:__________________________________
Name:
Title:
 
               

 
 
 
 

--------------------------------------------------------------------------------

 
 
Attachment 1
to Compliance Certificate
 
 
[Attach Financial Statements]
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
Attachment 2
to Compliance Certificate
 
 
The information described herein is as of ­­­­____________, ____, and pertains
to the period from ____________, ____ to ____________, ____.
 
 
[Set forth Covenant Calculations]
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
Attachment 3
to Compliance Certificate
 
 
[Corporate Updates]
 
 
 
 

--------------------------------------------------------------------------------

 
 
Attachment 4 to
Compliance Certificate
 
 
[Intellectual Property Updates]


 


 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT C
 
FORM OF
[SECRETARY’S][MANAGING MEMBER’S] CERTIFICATE
 
[NAME OF APPLICABLE LOAN PARTY]
 
Pursuant to Section 5.1(d) of the Credit Agreement, dated as of May 23, 2012,
among Global Telecom and Technology, Inc., a Delaware corporation (“GTTI”),
Global Telecom & Technology Americas, Inc., a Virginia corporation (“GTTA”),
Packetexchange (USA), Inc., a Delaware corporation (“PEUSA”), Packetexchange,
Inc., a Delaware corporation (“PEINC”), WBS Connect LLC,  a Colorado limited
liability company (“WBS”), nLayer Communications, Inc., an Illinois corporation
(“NLAYER”) (GTTI, GTTA, PEUSA, PEINC, WBS and NLAYER are hereinafter referred
to, individually, as a “Borrower” and collectively, jointly and severally, as
the “Borrowers”), the Guarantors party thereto, the Lenders party thereto, and
Silicon Valley Bank, as Administrative Agent (the “Credit Agreement”), the
undersigned [Secretary][Managing Member] of [Insert Name of Loan Party], a
[______][corporation][limited liability company] (the “Certifying Loan Party”)
hereby certifies as follows:
 
1.           The representations and warranties of the Certifying Loan Party set
forth in each of the Loan Documents to which it is a party or which are
contained in any certificate furnished by or on behalf of the Certifying Loan
Party pursuant to any of the Loan Documents to which it is a party are true and
correct in all material respects on and as of the date hereof with the same
effect as if made on the date hereof, except for representations and warranties
expressly stated to relate to a specific earlier date, in which case such
representations and warranties were true and correct in all material respects as
of such earlier date.
 
2.           I am the duly elected and qualified [Secretary][Managing Member] of
the Certifying Loan Party.
 
3.           No Default or Event of Default has occurred and is continuing as of
the date hereof or after giving effect to the Loans to be made on the date
hereof and the use of proceeds thereof.
 
4.           The conditions precedent set forth in Section 5.1 of the Credit
Agreement were satisfied as of the Closing Date.
 
5.           There are no liquidation or dissolution proceedings pending or, to
my knowledge, threatened against the Certifying Loan Party, nor has any other
event occurred which could materially adversely affect or threaten the continued
[corporate][company] existence of the Certifying Loan Party.
 
6.           The Certifying Loan Party is a [corporation] [limited liability
company], duly [incorporated][organized], validly existing and in good standing
under the laws of the jurisdiction of its organization.
 
7.           Attached hereto as Annex 1 is a true and complete copy of
resolutions duly adopted by the Board of [Directors][Managers] of the Certifying
Loan Party authorizing the execution, delivery and performance of the Loan
Documents to which the Certifying Loan Party is a party and all other
agreements, documents and instruments to be executed, delivered and
 
 
 
 

--------------------------------------------------------------------------------

 
 
performed in connection therewith. Such resolutions have not in any way been
amended, modified, revoked or rescinded, and have been in full force and effect
since their adoption up to and including the date hereof and are now in full
force and effect.
 
8.           Attached hereto as Annex 2 is a true and complete copy of the
[By-Laws][Operating Agreement] of the Certifying Loan Party as in effect on the
date hereof.
 
9.           Attached hereto as Annex 3 is a true and complete copy of the
Certificate of [Incorporation][Formation] of the Certifying Loan Party as in
effect on the date hereof, along with a long-form good-standing certificate for
the Certifying Loan Party from the jurisdiction of its organization.
 
10.           The following persons are now duly elected and qualified officers
of the Certifying Loan Party holding the offices indicated next to their
respective names below, and the signatures appearing opposite their respective
names below are the true and genuine signatures of such officers, and each of
such officers, acting alone, is duly authorized to execute and deliver on behalf
of the Certifying Loan Party each of the Loan Documents to which it is a party
and any certificate or other document to be delivered by the Certifying Loan
Party pursuant to the Loan Documents to which it is a party:
 
 

   Name Office
Signature
                     
 
 
     
 
 

 


 
[Signature page follows]
 
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, I have hereunto set my hand as of the date set forth below.
 


 

 
 ____________________________________
Name:
Title:  [Secretary]
   

 
 
 
I, [____________], in my capacity as the [____________] of the Certifying Loan
Party, do hereby certify in the name and on behalf of the Certifying Loan Party
that [____________] is the duly elected and qualified [Secretary][Managing
Member] of the Certifying Loan Party and that the signature appearing above is
[her][his] genuine signature.
 
 

 
____________________________________
Name:
Title: [Secretary]
   


 
Date:  _____________, 20__
 
 
 
 

--------------------------------------------------------------------------------

 
ANNEX 1
 
[Resolutions]
 
 
 
 

--------------------------------------------------------------------------------

 
ANNEX 2
 
[By-Laws]
 
 
 
 

--------------------------------------------------------------------------------

 
ANNEX 3
 
[Certificate of Incorporation/Formation and Good-Standing Certificate]
 
 
 
 
 

--------------------------------------------------------------------------------

 


EXHIBIT D
 
 
SOLVENCY CERTIFICATE
 
 
To the Administrative Agent,
 and each of the Lenders party
to the Credit Agreement referred to below:


This SOLVENCY CERTIFICATE (this “Certificate”) is delivered pursuant to Section
5.1(o) of the Credit Agreement, dated as of the date hereof (“Credit
Agreement”), among Global Telecom & Technology, Inc., a Delaware corporation
(“GTTI”), Global Telecom & Technology Americas, Inc., a Virginia corporation
(“GTTA”), Packetexchange (USA), Inc., a Delaware corporation (“PEUSA”),
Packetexchange, Inc., a Delaware corporation (“PEINC”), WBS Connect LLC,  a
Colorado limited liability company (“WBS”), nLayer Communications, Inc., an
Illinois corporation (“NLAYER”) (GTTI, GTTA, PEUSA, PEINC, WBS and NLAYER are
hereinafter referred to, individually, as a “Borrower” and collectively, jointly
and severally, as the “Borrowers”), the Guarantors party thereto, the Lenders
party thereto (the “Lenders”) and Silicon Valley Bank, as administrative agent
(together with its successors in such capacity, the “Administrative Agent”) for
the Secured Parties.  Capitalized terms used but not defined herein shall have
the meanings assigned to such terms in the Credit Agreement.


The undersigned, being the Controller of GTTI, in such capacity only and not in
his individual capacity, does hereby certify on behalf of each of the Loan
Parties that, on and as of the date hereof and after giving effect to the
transactions contemplated by the Credit Agreement (including the making of the
initial extensions of credit on the Closing Date), each Loan Party is Solvent.
 
(Signature page follows)


 


 

 
 

--------------------------------------------------------------------------------

 



I represent the foregoing information to be, to the best of my knowledge and
belief, true and correct and execute this Certificate this ___ day of _______
20__.




                            By:  __________________________
                            Name:  Michael R. Bauer
 
 
                            as Controller of:
 
 
 
                            GLOBAL TELECOM AND TECHNOLOGY, INC., a Delaware
corporation
 

 
 

--------------------------------------------------------------------------------

 

EXHIBIT E
 
FORM OF
ASSIGNMENT AND ASSUMPTION
 
GLOBAL TELECOM AND TECHNOLOGY, INC.
GLOBAL TELECOM & TECHNOLOGY AMERICAS, INC.
PACKETEXCHANGE (USA), INC.
PACKETEXCHANGE, INC.
WBS CONNECT LLC
NLAYER COMMUNICATIONS, INC.
 


 
This Assignment Agreement (the “Assignment Agreement”) is dated as of the
Assignment Effective Date set forth below and is entered into by and between the
Assignor identified in item 1 below (the “Assignor”) and the Assignee identified
in item 2 below (the “Assignee”).  Capitalized terms used but not defined herein
shall have the meanings given to them in the Credit Agreement identified below
(as amended, restated, amended and restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”), receipt of a copy of which is hereby
acknowledged by the Assignee.  The Standard Terms and Conditions set forth in
Annex 1 attached hereto are hereby agreed to and incorporated herein by
reference and made a part of this Assignment Agreement as if set forth herein in
full.


For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Assignment Effective Date
inserted by the Administrative Agent as contemplated below (i) all of the
Assignor’s rights and obligations in its capacity as a Lender under the Credit
Agreement and any other documents or instruments delivered pursuant thereto to
the extent related to the amount and percentage interest identified below of all
of such outstanding rights and obligations of the Assignor under the respective
facilities identified below (including without limitation any letter of credit
deposits, guarantees, and swingline loans included in such facilities) and (ii)
to the extent permitted to be assigned under applicable law, all claims, suits,
causes of action and any other right of the Assignor (in its capacity as a
Lender) against any Person, whether known or unknown, arising under or in
connection with the Credit Agreement, any other documents or instruments
delivered pursuant thereto or the loan transactions governed thereby or in any
way based on or related to any of the foregoing, including, but not limited to,
contract claims, tort claims, malpractice claims, statutory claims and all other
claims at law or in equity related to the rights and obligations sold and
assigned pursuant to clause (i) above (the rights and obligations sold and
assigned by the Assignor to the Assignee pursuant to clauses (i) and (ii) above
being referred to herein collectively as the “Assigned Interest”).  Each such
sale and assignment is without recourse to the Assignor and, except as expressly
provided in this Assignment Agreement, without representation or warranty by the
Assignor.
 

1.
 Assignor:
______________________________

 

 
 
______________________________

 
2.
Assignee:
______________________________



 
[for Assignee, if applicable, indicate [Affiliate][Approved Fund] of [identify
Lender]]

 
 
 
 

--------------------------------------------------------------------------------

 

 
3.
Borrowers:
Global Telecom & Technology, Inc., a Delaware corporation

 
Global Telecom & Technology Americas, Inc., a Virginia corporation

 
WBS Connect, LLC, a Colorado limited liability company

 
PacketExchange, Inc., a Delaware corporation

 
PacketExchange (USA), Inc., a Delaware corporation

 
nLayer Communications, Inc., a Delaware corporation



4.
Administrative Agent:
SILICON VALLEY BANK.



5.
Credit Agreement:
Credit Agreement, dated as of May 23, 2012, among the Borrowers, the Guarantors
party thereto, the Lenders party thereto, and SILICON VALLEY BANK, as
Administrative Agent.



6.
Assigned Interest[s]:

Assignor
Assignee
Facility
Assigned1
Aggregate
Amount of
Commitment /
Loans for all
Lenders2
Amount of
Commitment /
Loans Assigned3
Percentage
Assigned of
Commitment /
Loans4
CUSIP
Number
     
$
$
%   
       
$
$
%   
       
$
$
%   
 

 


[7.
Trade Date:
______________]5


Assignment Effective Date:   _____________ ___, 20___ [TO BE INSERTED BY
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE ASSIGNMENT EFFECTIVE DATE OF
RECORDATION OF TRANSFER IN THE REGISTER THEREFOR.]


[Signature pages follow]
 
 
 



--------------------------------------------------------------------------------

 
1           Fill in the appropriate terminology for the types of facilities
under the Credit Agreement that are being assigned under this Assignment
Agreement (e.g. “Revolving Facility”, “Term Facility”, etc.)
 
2           Amount to be adjusted by the counterparties to take into account any
payments or prepayments made between the Trade Date and the Assignment Effective
Date.
 
3           Amount to be adjusted by the counterparties to take into account any
payments or prepayments made between the Trade Date and the Assignment Effective
Date.
 
4           Set forth, to at least 9 decimals, as a percentage of the applicable
Commitment/Loans of all Lenders thereunder.
 
5           To be completed if the Assignor(s) and the Assignee(s) intend that
the minimum assignment amount is to be determined as of the Trade Date.
 
 
 
2

--------------------------------------------------------------------------------

 
 
The terms set forth in this Assignment Agreement are hereby agreed to:
 
 
 

   
ASSIGNOR1
[NAME OF ASSIGNOR]
 
 
   By:      
Name:
Title:
 
 
   
ASSIGNEE2
[NAME OF ASSIGNEE]
 
 
  By:       
Name:
Title:

 
 
 
 
 
 

 



--------------------------------------------------------------------------------

 
1           Add additional signature blocks as needed.
2           Add additional signature blocks as needed.
 
 
 
 

--------------------------------------------------------------------------------

 

 
Consented to and Accepted:


SILICON VALLEY BANK,
as Administrative Agent






By_________________________________
     Name:
 Title:






By_________________________________
     Name:
 Title:






[Consented to:]3


[NAME OF RELEVANT PARTY]






By_________________________________
     Name:
 Title:




[NAME OF RELEVANT PARTY]






By_________________________________
     Name:
 Title:



--------------------------------------------------------------------------------

 
3           To be added only if the consent of the Borrower and/or other parties
(e.g. Swingline Lender, Issuing Lender) is required by the terms of the Credit
Agreement.
 
 
 
2

--------------------------------------------------------------------------------

 
ANNEX 1




STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION




1.  Representations and Warranties.


1.1  Assignor.  The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim and (iii) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment Agreement and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of any
Loan Party, any of their respective Subsidiaries or Affiliates or any other
Person obligated in respect of any Loan Document or (iv) the performance or
observance by any Loan Party, any of their respective Subsidiaries or Affiliates
or any other Person of any of their respective obligations under any Loan
Document or any other instrument or document furnished pursuant hereto or
thereto.


1.2.  Assignee.  The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment Agreement and to consummate the transactions contemplated hereby
and to become a Lender under the Credit Agreement, (ii) it meets all the
requirements to be an Assignee under Section 10.6(b) of the Credit Agreement
(subject to such consents, if any, as may be required under Section 10.6(b)(ii)
of the Credit Agreement), (iii) from and after the Assignment Effective Date, it
shall be bound by the provisions of the Credit Agreement as a Lender thereunder
and, to the extent of the Assigned Interest, shall have the obligations of a
Lender thereunder, (iv) it is sophisticated with respect to decisions to acquire
assets of the type represented by the Assigned Interest and either it, or the
person exercising discretion in making its decision to acquire the Assigned
Interest, is experienced in acquiring assets of such type, (v) it has received a
copy of the Credit Agreement, and has received or has been accorded the
opportunity to receive copies of the most recent financial statements delivered
pursuant to Section 6.1 thereof, as applicable, and such other documents and
information as it deems appropriate to make its own credit analysis and decision
to enter into this Assignment Agreement and to purchase the Assigned Interest,
(vi) it has, independently and without reliance upon the Administrative Agent or
any other Lender and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Assignment Agreement and to purchase the Assigned Interest, and (vii) if it is a
Non-U.S. Lender, attached to the Assignment Agreement is any documentation
required to be delivered by it pursuant to the terms of the Credit Agreement,
duly completed and executed by the Assignee; and (b) agrees that (i) it will,
independently and without reliance on any of the Administrative Agent, the
Assignor or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents and (ii) it will perform in
accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.


2.  Payments.  [From and after the Assignment Effective Date, the Administrative
Agent shall make all payments in respect of the Assigned Interest (including
payments of principal, interest, fees and other amounts) to the Assignor for
amounts which have accrued to but excluding the Assignment Effective Date and to
the Assignee for amounts which have accrued from and after the Assignment
Effective Date.]
 
 
3

--------------------------------------------------------------------------------

 
 
[From and after the Assignment Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Assignment Effective Date and to the Assignee
for amounts which have accrued from and after the Assignment Effective Date.] 9


3.  General Provisions.  This Assignment Agreement shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns.  This Assignment Agreement may be executed in any number of
counterparts, which together shall constitute one instrument.  Delivery of an
executed counterpart of a signature page of this Assignment Agreement by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment Agreement.  This Assignment Agreement shall be governed by, and
construed and interpreted in accordance with, the laws of the State of New York.
 
 



--------------------------------------------------------------------------------

 
9           Administrative Agent to select first or second alternative.
 
 
 
4

--------------------------------------------------------------------------------

 
 
EXHIBIT F-1
 
FORM OF U.S. TAX COMPLIANCE CERTIFICATE
 
(For Foreign Lenders That Are Not Partnerships for U.S. Federal Income Tax
Purposes)
 
 
[Date]
 
 
Reference is made to that certain Credit Agreement, dated as of May 23, 2012 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Global Telecom & Technology, Inc., a Delaware corporation
(“GTTI”), Global Telecom & Technology Americas, Inc., a Virginia corporation
(“GTTA”), Packetexchange (USA), Inc., a Delaware corporation (“PEUSA”),
Packetexchange, Inc., a Delaware corporation (“PEINC”), WBS Connect LLC,  a
Colorado limited liability company (“WBS”), nLayer Communications, Inc., an
Illinois corporation (“NLAYER”) (GTTI, GTTA, PEUSA, PEINC, WBS and NLAYER are
hereinafter referred to, individually, as a “Borrower” and collectively, jointly
and severally, as the “Borrowers”), the Guarantors party thereto, the Lenders
party thereto and Silicon Valley Bank, as Issuing Lender, Swingline Lender and
Administrative Agent for such Lenders (in such capacity; the “Administrative
Agent”).
 
Pursuant to the provisions of Section 2.21 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 871(h)(3)(B) of the Code and (iv)
it is not a controlled foreign corporation related to the Borrower as described
in Section 881(c)(3)(C) of the Code.
 
The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN.  By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrower and
the Administrative Agent, and (2) the undersigned shall have at all times
furnished the Borrower and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.
 
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
 
IN WITNESS WHEREOF, the undersigned has caused this certificate to be duly
executed and delivered by its proper and duly authorized signatory as of the day
and year first written above.
 

 
[Name of Lender]
 
By___________________________
Name:
Title:
 



 
 


 
Exhibit F-1

--------------------------------------------------------------------------------

 


EXHIBIT F-2
 
FORM OF U.S. TAX COMPLIANCE CERTIFICATE
 
(For Foreign Participants That Are Not Partnerships for U.S. Federal Income Tax
Purposes)
 
 
[Date]
 
 
Reference is made to that certain Credit Agreement, dated as of May 23, 2012 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Global Telecom & Technology, Inc., a Delaware corporation
(“GTTI”), Global Telecom & Technology Americas, Inc., a Virginia corporation
(“GTTA”), Packetexchange (USA), Inc., a Delaware corporation (“PEUSA”),
Packetexchange, Inc., a Delaware corporation (“PEINC”), WBS Connect LLC,  a
Colorado limited liability company (“WBS”), nLayer Communications, Inc., an
Illinois corporation (“NLAYER”) (GTTI, GTTA, PEUSA, PEINC, WBS and NLAYER are
hereinafter referred to, individually, as a “Borrower” and collectively, jointly
and severally, as the “Borrowers”), the Guarantors party thereto, the Lenders
party thereto and Silicon Valley Bank, as Issuing Lender, Swingline Lender and
Administrative Agent for such Lenders (in such capacity; the “Administrative
Agent”).
 
Pursuant to the provisions of Section 2.21 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii)
it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.
 
The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN.  By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing, and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.
 
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
 
IN WITNESS WHEREOF, the undersigned has caused this certificate to be duly
executed and delivered by its proper and duly authorized signatory as of the day
and year first written above.
 

 
[Name of Participant]
 
By___________________________
Name:
Title:
 

 
 

 


 
Exhibit F-2

--------------------------------------------------------------------------------

 


EXHIBIT F-3
 
FORM OF U.S. TAX COMPLIANCE CERTIFICATE
 
(For Foreign Participants That Are Partnerships for U.S. Federal Income Tax
Purposes)
 
 
[Date]
 
 
Reference is made to that certain Credit Agreement, dated as of May 23, 2012 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Global Telecom & Technology, Inc., a Delaware corporation
(“GTTI”), Global Telecom & Technology Americas, Inc., a Virginia corporation
(“GTTA”), Packetexchange (USA), Inc., a Delaware corporation (“PEUSA”),
Packetexchange, Inc., a Delaware corporation (“PEINC”), WBS Connect LLC,  a
Colorado limited liability company (“WBS”), nLayer Communications, Inc., an
Illinois corporation (“NLAYER”) (GTTI, GTTA, PEUSA, PEINC, WBS and NLAYER are
hereinafter referred to, individually, as a “Borrower” and collectively, jointly
and severally, as the “Borrowers”), the Guarantors party thereto, the Lenders
party thereto and Silicon Valley Bank, as Issuing Lender, Swingline Lender and
Administrative Agent for such Lenders (in such capacity; the “Administrative
Agent”).
 
Pursuant to the provisions of Section 2.21 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.
 
The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or (ii) an
IRS Form W-8IMY accompanied by an IRS Form W-8BEN from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption.  By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform such Lender and (2) the undersigned shall have at all times
furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.
 
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
 
IN WITNESS WHEREOF, the undersigned has caused this certificate to be duly
executed and delivered by its proper and duly authorized signatory as of the day
and year first written above.
 

 
[Name of Participant]
 
By___________________________
Name:
Title:
 

 

 
 
Exhibit F-3

--------------------------------------------------------------------------------

 
EXHIBIT F-4
 
FORM OF U.S. TAX COMPLIANCE CERTIFICATE
 
(For Foreign Lenders That Are Partnerships for U.S. Federal Income Tax Purposes)
 
 
[Date]
 
 
Reference is made to that certain Credit Agreement, dated as of May 23, 2012 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Global Telecom & Technology, Inc., a Delaware corporation
(“GTTI”), Global Telecom & Technology Americas, Inc., a Virginia corporation
(“GTTA”), Packetexchange (USA), Inc., a Delaware corporation (“PEUSA”),
Packetexchange, Inc., a Delaware corporation (“PEINC”), WBS Connect LLC,  a
Colorado limited liability company (“WBS”), nLayer Communications, Inc., an
Illinois corporation (“NLAYER”) (GTTI, GTTA, PEUSA, PEINC, WBS and NLAYER are
hereinafter referred to, individually, as a “Borrower” and collectively, jointly
and severally, as the “Borrowers”), the Guarantors party thereto, the Lenders
party thereto and Silicon Valley Bank, as Issuing Lender, Swingline Lender and
Administrative Agent for such Lenders (in such capacity; the “Administrative
Agent”).
 
Pursuant to the provisions of Section 2.21 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.
 
The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN from
each of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption.  By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.
 
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
 
IN WITNESS WHEREOF, the undersigned has caused this certificate to be duly
executed and delivered by its proper and duly authorized signatory as of the day
and year first written above.
 

 
[Name of Lender]
 
By___________________________
Name:
Title:

 
 
Exhibit F-4
 

--------------------------------------------------------------------------------

 
 
EXHIBIT G
 


 
FORM OF
 
ADDENDUM
 
The undersigned Lender (i) agrees to all of the provisions of the Credit
Agreement, dated as of May 23, 2012 (the “Credit Agreement”), among Global
Telecom & Technology, Inc., a Delaware corporation (“GTTI”), Global Telecom &
Technology Americas, Inc., a Virginia corporation (“GTTA”), Packetexchange
(USA), Inc., a Delaware corporation (“PEUSA”), Packetexchange, Inc., a Delaware
corporation (“PEINC”), WBS Connect LLC,  a Colorado limited liability company
(“WBS”), nLayer Communications, Inc., an Illinois corporation (“NLAYER”) (GTTI,
GTTA, PEUSA, PEINC, WBS and NLAYER are hereinafter referred to, individually, as
a “Borrower” and collectively, jointly and severally, as the “Borrowers”), the
Guarantors party thereto, the Lenders party thereto, and Silicon Valley Bank, as
Administrative Agent, Issuing Lender, and Swingline Lender and (ii) becomes a
party thereto, as a Lender, with obligations applicable to such Lender
thereunder, including, without limitation, the obligation to make extensions of
credit to the Borrower in an aggregate principal amount not to exceed the amount
of its Term Commitment, L/C Commitment and/or Revolving Commitment, as the case
may be, as set forth opposite the undersigned Lender’s name in Schedule 1.1 to
the Credit Agreement, as such amount may be changed from time to time as
provided in the Credit Agreement.  Unless otherwise defined herein, terms
defined in the Credit Agreement and used herein shall have the meanings given to
them in the Credit Agreement.
 


 


 
 
_________________________________________

 
 
(Name of Lender)

 
 
 
By: _____________________________________

 
Name:

 
Title:

 


 


 
Dated as of ________ [  ], 20__
 


 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT H-1
 
FORM OF REVOLVING LOAN NOTE
 
THIS NOTE AND THE OBLIGATIONS REPRESENTED HEREBY MAY NOT BE TRANSFERRED EXCEPT
IN COMPLIANCE WITH THE TERMS AND PROVISIONS OF THE CREDIT AGREEMENT REFERRED TO
BELOW.  TRANSFERS OF THIS NOTE AND THE OBLIGATIONS REPRESENTED HEREBY MUST BE
RECORDED IN THE REVOLVING LOAN REGISTER MAINTAINED BY THE ADMINISTRATIVE AGENT
PURSUANT TO THE TERMS OF SUCH CREDIT AGREEMENT.
 
$____________
Boston, Massachusetts

_____________, 20__
 
FOR VALUE RECEIVED, the undersigned, Global Telecom & Technology, Inc., a
Delaware corporation (“GTTI”), Global Telecom & Technology Americas, Inc., a
Virginia corporation (“GTTA”), Packetexchange (USA), Inc., a Delaware
corporation (“PEUSA”), Packetexchange, Inc., a Delaware corporation (“PEINC”),
WBS Connect LLC,  a Colorado limited liability company (“WBS”), nLayer
Communications, Inc., an Illinois corporation (“NLAYER”) (GTTI, GTTA, PEUSA,
PEINC, WBS and NLAYER are hereinafter referred to, individually, as a “Borrower”
and collectively, jointly and severally, as the “Borrowers”), each hereby,
jointly and severally, unconditionally promise to pay to ____________________
(the “Lender”) or its registered assigns at the Funding Office specified in the
Credit Agreement (as hereinafter defined) in Dollars and in immediately
available funds, on the Revolving Termination Date the principal amount of (a)
________________ DOLLARS ($_________), or, if less, (b) the aggregate unpaid
principal amount of all Revolving Loans made by the Lender to the Borrowers
pursuant to Section 2.5 of the Credit Agreement.  Each Borrower further agrees
to pay interest in like money at such office on the unpaid principal amount
hereof from time to time outstanding at the rates and on the dates specified in
the Credit Agreement.
 
The holder of this Note is authorized to indorse on the schedules annexed hereto
and made a part hereof or on a continuation thereof which shall be attached
hereto and made a part hereof the date and amount of each Revolving Loan made
pursuant to the Credit Agreement and the date and amount of each payment or
prepayment of principal thereof.  Each such indorsement shall constitute prima
facie evidence of the accuracy of the information indorsed. The failure to make
any such indorsement or any error in any such indorsement shall not affect the
obligations of any Borrower in respect of any Revolving Loan.
 
This Note (a) is one of the Revolving Loan Notes referred to in the Credit
Agreement, dated as of May 23, 2012, among the Borrowers, the Guarantors party
thereto, the Lenders party thereto, and Silicon Valley Bank, as Administrative
Agent, Issuing Lender and Swingline Lender (as amended, restated, amended and
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), (b) is subject to the provisions of the Credit Agreement and (c) is
subject to optional and mandatory prepayment in whole or in part as provided in
the Credit Agreement.  This Note is secured and guaranteed as provided in the
Loan Documents.  Reference is hereby made to the Loan Documents for a
description of the properties and assets in which a security interest has been
granted, the nature and extent of the security and the guarantees, the terms and
conditions upon which the security interests and each guarantee were granted and
the rights of the holder of this Note in respect thereof.
 
Upon the occurrence and during the continuance of any one or more of the Events
of Default, all principal and all accrued interest then remaining unpaid on this
Note shall become, or may be declared to be, immediately due and payable, all as
provided in the Credit Agreement.
 
 
 
 

--------------------------------------------------------------------------------

 
 
All parties now and hereafter liable with respect to this Note, whether maker,
principal, surety, guarantor, indorser or otherwise, hereby waive presentment,
demand, protest and all other notices of any kind.
 
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
 
NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN OR IN THE CREDIT
AGREEMENT, THIS NOTE MAY NOT BE TRANSFERRED EXCEPT PURSUANT TO AND IN ACCORDANCE
WITH THE REGISTRATION AND OTHER PROVISIONS OF SECTION 10.6 OF THE CREDIT
AGREEMENT.
 
THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.
 


 
[SIGNATURE PAGES FOLLOW]
 


 
 

--------------------------------------------------------------------------------

 
 
 

   
GLOBAL TELECOM & TECHNOLOGY, INC., as a Borrower


By:__________________________________
Name:
Title:


GLOBAL TELECOM & TECHNOLOGY AMERICAS, INC., as a Borrower


By:__________________________________
Name:
Title:


WBS CONNECT LLC, as a Borrower


By:__________________________________
Name:
Title:


PACKETEXCHANGE, INC., as a Borrower


By:__________________________________
Name:
Title:




PACKETEXCHANGE (USA), INC., as a Borrower


By:__________________________________
Name:
Title:




NLAYER COMMUNICATIONS, INC., as a Borrower


By:__________________________________
Name:
Title:





 
 
 
Signature Page to Revolving Loan Note
 

--------------------------------------------------------------------------------

 
 
Schedule A
to Revolving Loan Note
 
LOANS, CONVERSIONS AND REPAYMENTS OF ABR LOANS
 
 
Date
Amount of ABR Loans
Amount
Converted to
ABR Loans
Amount of Principal of
ABR Loans Repaid
Amount of ABR Loans
Converted to
Eurodollar Loans
Unpaid Principal
Balance of
ABR Loans
Notation Made By
                                                                               
                                                                               
                                   

 

 
 
 

--------------------------------------------------------------------------------

 
Schedule B
to Revolving Loan Note
 
LOANS, CONTINUATIONS, CONVERSIONS AND REPAYMENTS OF EURODOLLAR LOANS
 
 
Date
Amount of Eurodollar
Loans
Amount Converted to
Eurodollar Loans
Interest Period and
Eurodollar Rate with
Respect Thereto
Amount of
Principal of
Eurodollar Loans Repaid
Amount of Eurodollar
Loans Converted to
ABR Loans
Unpaid Principal
Balance of Eurodollar
Loans
Notation
Made By
                                                                               
                                                                               
                                                               



 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT H-2
 
FORM OF SWINGLINE LOAN NOTE
 
THIS NOTE AND THE OBLIGATIONS REPRESENTED HEREBY MAY NOT BE TRANSFERRED EXCEPT
IN COMPLIANCE WITH THE TERMS AND PROVISIONS OF THE CREDIT AGREEMENT REFERRED TO
BELOW.  TRANSFERS OF THIS NOTE AND THE OBLIGATIONS REPRESENTED HEREBY MUST BE
RECORDED IN THE REVOLVING LOAN REGISTER MAINTAINED BY THE ADMINISTRATIVE AGENT
PURSUANT TO THE TERMS OF SUCH CREDIT AGREEMENT.
 
$__________________
Boston, Massachusetts

_____________, 20__
 
FOR VALUE RECEIVED, the undersigned, Global Telecom & Technology, Inc., a
Delaware corporation (“GTTI”), Global Telecom & Technology Americas, Inc., a
Virginia corporation (“GTTA”), Packetexchange (USA), Inc., a Delaware
corporation (“PEUSA”), Packetexchange, Inc., a Delaware corporation (“PEINC”),
WBS Connect LLC,  a Colorado limited liability company (“WBS”), nLayer
Communications, Inc., an Illinois corporation (“NLAYER”),  (GTTI, GTTA, PEUSA,
PEINC, WBS and NLAYER are hereinafter referred to, individually, as a “Borrower”
and collectively, jointly and severally, as the “Borrowers”), each hereby,
jointly and severally, unconditionally promise to pay to Silicon Valley Bank
(the “Lender”), or its registered assigns at the Funding Office specified in the
Credit Agreement (as hereinafter defined) in Dollars and in immediately
available funds, on or before ________ [  ], 20__, the principal amount of (a)
_________________ DOLLARS ($___________.00), or, if less, (b) the aggregate
unpaid principal amount of all Swingline Loans made by the Lender to the
Borrowers pursuant to Section 2.7 of the Credit Agreement.  Each Borrower
further agrees to pay interest in like money at such office on the unpaid
principal amount hereof from time to time outstanding at the rates and on the
dates specified in the Credit Agreement.
 
The holder of this Note is authorized to indorse on the schedules annexed hereto
and made a part hereof or on a continuation thereof which shall be attached
hereto and made a part hereof the date and amount of each Swingline Loan made
pursuant to the Credit Agreement and the date and amount of each payment or
prepayment of principal thereof.  Each such indorsement shall constitute prima
facie evidence of the accuracy of the information indorsed. The failure to make
any such indorsement or any error in any such indorsement shall not affect the
obligations of any Borrower in respect of any Swingline Loan.
 
This Note (a) is the Swingline Loan Note referred to in the Credit Agreement,
dated as of May 23, 2012, among the Borrowers, the Guarantors party thereto, the
Lenders party thereto, and Silicon Valley Bank, as the Administrative Agent, the
Issuing Lender and the Swingline Lender (as amended, restated, amended and
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), (b) is subject to the provisions of the Credit Agreement and (c) is
subject to optional and mandatory prepayment in whole or in part as provided in
the Credit Agreement.  This Note is secured and guaranteed as provided in the
Loan Documents.  Reference is hereby made to the Loan Documents for a
description of the properties and assets in which a security interest has been
granted, the nature and extent of the security and the guarantees, the terms and
conditions upon which the security interests and each guarantee were granted and
the rights of the holder of this Note in respect thereof.
 
Upon the occurrence and during the continuance of any one or more of the Events
of Default, all principal and all accrued interest then remaining unpaid on this
Note shall become, or may be declared to be, immediately due and payable, all as
provided in the Credit Agreement.
 
 
 
 

--------------------------------------------------------------------------------

 
 
All parties now and hereafter liable with respect to this Note, whether maker,
principal, surety, guarantor, indorser or otherwise, hereby waive presentment,
demand, protest and all other notices of any kind.
 
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
 
NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN OR IN THE CREDIT
AGREEMENT, THIS NOTE MAY NOT BE TRANSFERRED EXCEPT PURSUANT TO AND IN ACCORDANCE
WITH THE REGISTRATION AND OTHER PROVISIONS OF SECTION 10.6 OF THE CREDIT
AGREEMENT.
 
THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.
 


 
[SIGNATURE PAGES FOLLOW]
 
 
 
 

--------------------------------------------------------------------------------

 


 

   
 
GLOBAL TELECOM & TECHNOLOGY, INC., as a Borrower


By:__________________________________
Name:
Title:


GLOBAL TELECOM & TECHNOLOGY AMERICAS, INC., as a Borrower


By:__________________________________
Name:
Title:


WBS CONNECT LLC, as a Borrower


By:__________________________________
Name:
Title:


PACKETEXCHANGE, INC., as a Borrower


By:__________________________________
Name:
Title:




PACKETEXCHANGE (USA), INC., as a Borrower


By:__________________________________
Name:
Title:




NLAYER COMMUNICATIONS, INC., as a Borrower


By:__________________________________
Name:
Title:





 




 
Signature Page to Swingline Loan Note

--------------------------------------------------------------------------------

 


 


Schedule A
to Swingline Loan Note
 
LOANS AND REPAYMENTS
 
Date
Amount of Loans
Amount of Principal of ABR Loans Repaid
Unpaid Principal Balance of
ABR Loans
Notation Made By
                                                                               
                                                           



 
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT H-3
 
FORM OF TERM LOAN NOTE
 
THIS NOTE AND THE OBLIGATIONS REPRESENTED HEREBY MAY NOT BE TRANSFERRED EXCEPT
IN COMPLIANCE WITH THE TERMS AND PROVISIONS OF THE CREDIT AGREEMENT REFERRED TO
BELOW.  TRANSFERS OF THIS NOTE AND THE OBLIGATIONS REPRESENTED HEREBY MUST BE
RECORDED IN THE TERM LOAN REGISTER MAINTAINED BY THE ADMINISTRATIVE AGENT
PURSUANT TO THE TERMS OF SUCH CREDIT AGREEMENT.
 
$____________
Boston, Massachusetts

_____________, 20__
 
FOR VALUE RECEIVED, the undersigned, Global Telecom & Technology, Inc., a
Delaware corporation (“GTTI”), Global Telecom & Technology Americas, Inc., a
Virginia corporation (“GTTA”), Packetexchange (USA), Inc., a Delaware
corporation (“PEUSA”), Packetexchange, Inc., a Delaware corporation (“PEINC”),
WBS Connect LLC,  a Colorado limited liability company (“WBS”), nLayer
Communications, Inc., an Illinois corporation (“NLAYER”),  (GTTI, GTTA, PEUSA,
PEINC, WBS and NLAYER are hereinafter referred to, individually, as a “Borrower”
and collectively, jointly and severally, as the “Borrowers”), each hereby,
jointly and severally, unconditionally promise to pay to _________________ (the
“Lender”) or its registered assigns at the Funding Office specified in the
Credit Agreement (as hereinafter defined) in Dollars and in immediately
available funds, the principal amount of (a) ____________ DOLLARS
($___________), or, if less, (b) the unpaid principal amount of the Term Loan
made by the Lender pursuant to the Credit Agreement.  The principal amount shall
be paid in the amounts and on the dates specified in Section 2.4 of the Credit
Agreement.  Each Borrower further agrees to pay interest in like money at such
office on the unpaid principal amount hereof from time to time outstanding at
the rates and on the dates specified in the Credit Agreement.
 
The holder of this Note is authorized to indorse on the schedules annexed hereto
and made a part hereof or on a continuation thereof which shall be attached
hereto and made a part hereof the date, Type and amount of the Term Loan and the
date and amount of each payment or prepayment of principal with respect
thereto.  Each such indorsement shall constitute prima facie evidence of the
accuracy of the information indorsed.  The failure to make any such indorsement
or any error in any such indorsement shall not affect the obligations of any
Borrower in respect of the Term Loan.
 
This Note (a) is one of the Term Loan Notes referred to in the Credit Agreement,
dated as of May 23, 2012, among the Borrowers, the Guarantors party thereto, the
Lenders party thereto, and Silicon Valley Bank, as Administrative Agent, Issuing
Lender and Swingline Lender (as amended, restated, amended and restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
(b) is subject to the provisions of the Credit Agreement and (c) is subject to
optional and mandatory prepayment in whole or in part as provided in the Credit
Agreement.  This Note is secured and guaranteed as provided in the Loan
Documents.  Reference is hereby made to the Loan Documents for a description of
the properties and assets in which a security interest has been granted, the
nature and extent of the security and the guarantees, the terms and conditions
upon which the security interests and each guarantee were granted and the rights
of the holder of this Note in respect thereof.
 
Upon the occurrence and during the continuance of any one or more of the Events
of Default, all principal and all accrued interest then remaining unpaid on this
Note shall become, or may be declared to be, immediately due and payable, all as
provided in the Credit Agreement.
 
 
 
 

--------------------------------------------------------------------------------

 
 
All parties now and hereafter liable with respect to this Note, whether maker,
principal, surety, guarantor, indorser or otherwise, hereby waive presentment,
demand, protest and all other notices of any kind.
 
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
 
NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN OR IN THE CREDIT
AGREEMENT, THIS NOTE MAY NOT BE TRANSFERRED EXCEPT PURSUANT TO AND IN ACCORDANCE
WITH THE REGISTRATION AND OTHER PROVISIONS OF SECTION 10.6 OF THE CREDIT
AGREEMENT.
 
THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.
 
[SIGNATURE PAGES FOLLOW]
 


 
 

--------------------------------------------------------------------------------

 
 
 

   
 
GLOBAL TELECOM & TECHNOLOGY, INC., as a Borrower


By:__________________________________
Name:
Title:


GLOBAL TELECOM & TECHNOLOGY AMERICAS, INC., as a Borrower


By:__________________________________
Name:
Title:


WBS CONNECT LLC, as a Borrower


By:__________________________________
Name:
Title:


PACKETEXCHANGE, INC., as a Borrower


By:__________________________________
Name:
Title:




PACKETEXCHANGE (USA), INC., as a Borrower


By:__________________________________
Name:
Title:




NLAYER COMMUNICATIONS, INC., as a Borrower


By:__________________________________
Name:
Title:





 
 
 

 
 
Signature Page to Term Loan Note

--------------------------------------------------------------------------------

 
 
Schedule A
to Term Loan Note
 
LOANS, CONVERSIONS AND REPAYMENTS OF ABR LOANS
 
Date
Amount of ABR Loans
Amount of Principal of
ABR Loans Repaid
Unpaid Principal Balance
of ABR Loans
Notation Made By
                                                                               
                                                 



 
 

--------------------------------------------------------------------------------

 

EXHIBIT I
FORM OF
BORROWING BASE CERTIFICATE


Date: __________, 20__


_______________, a Delaware corporation (“Borrower”), through the undersigned in
[his][her] capacity as a duly authorized officer of such entity or an entity
authorized to certify on such entity’s behalf, hereby certify to the
Administrative Agent and each Lender, in accordance with (i) the Credit
Agreement, dated as of May 23, 2012 (as amended, restated, amended and restated,
supplemented, restructured or otherwise modified from time to time, the “Credit
Agreement”), among Global Telecom and Technology, Inc., a Delaware corporation
(“GTTI”), Global Telecom & Technology Americas, Inc., a Virginia corporation
(“GTTA”), Packetexchange (USA), Inc., a Delaware corporation (“PEUSA”),
Packetexchange, Inc., a Delaware corporation (“PEINC”), WBS Connect, LLC,  a
Colorado limited liability company (“WBS”), nLayer Communications, Inc., a
Delaware corporation (“NLAYER”) (GTTI, GTTA, PEUSA, PEINC, WBS and NLAYER are
hereinafter referred to, individually, as a “Borrower” and collectively, jointly
and severally, as the “Borrowers”), the Guarantors party thereto, the Lenders
party thereto (the “Lenders”) and Silicon Valley Bank, as administrative agent
(together with its successors in such capacity, the “Administrative Agent”; all
capitalized terms not defined herein have the meanings given them in the Credit
Agreement), and (ii) the other Loan Documents, that:


A.           Borrowing Base and Compliance


Pursuant to the Guarantee and Collateral Agreement, the Administrative Agent has
been granted, for the ratable benefit of the Secured Parties, a lien on all
Accounts of Borrowers.  The amounts, calculations and representations set forth
on Schedule 1 are true and correct in all respects and were determined in
accordance with the terms and definitions set forth in the Credit
Agreement.  All of the Accounts referred to (other than those entered as
ineligible on Schedule 1) are Eligible Accounts and all of the Inventory
referred to (other than those entered as ineligible on Schedule 1) are Eligible
Inventory.  Attached are reports with detailed aged listings of Borrowers’
accounts receivable (by invoice date), accounts payables and deferred revenue
schedule, and supporting detail and documentation with respect to the amounts,
calculation and representations set forth on Schedule 1, all as reasonably
requested by the Administrative Agent pursuant to the Credit Agreement.


B.           General Certifications


Each Borrower further certifies to the Administrative Agent and each Lender
that:  (i) the certifications, representations, calculations and statements
herein will be true and correct as of the date hereof; (ii) as of the date
hereof, each representation or warranty contained in or pursuant to any Loan
Document, any agreement, instrument, certificate, document or other writing
furnished at any time under or in connection with any Loan Document is true and
correct in all material respects (except to the extent any representation or
warranty expressly related to an earlier date); (iii) each of the covenants and
agreements contained in any Loan Document have been performed (to the extent
required to be performed on or before the date hereof or each such effective
date); and (iv) no Default or Event of Default has occurred and is continuing on
the date hereof, nor will any thereof occur after giving effect to the request
above.




[Signature page follows]
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the undersigned has caused this Borrowing Base Certificate
to be executed as of the day first written above.


 

   
GLOBAL TELECOM AND TECHNOLOGY, INC., as a Borrower


By:__________________________________
Name:
Title:


GLOBAL TELECOM & TECHNOLOGY AMERICAS, INC., as a Borrower


By:__________________________________
Name:
Title:


WBS CONNECT, LLC, as a Borrower


By:__________________________________
Name:
Title:


PACKETEXCHANGE, INC., as a Borrower


By:__________________________________
Name:
Title:




PACKETEXCHANGE (USA), INC., as a Borrower


By:__________________________________
Name:
Title:




NLAYER COMMUNICATIONS, INC., as a Borrower


By:__________________________________
Name:
Title:



 
 

 
 
 

--------------------------------------------------------------------------------

 


SCHEDULE 1
TO
BORROWING BASE CERTIFICATE
OF
GLOBAL TELECOM & TECHNOLOGY, INC., a Delaware corporation
GLOBAL TELECOM & TECHNOLOGY AMERICAS, INC., a Virginia corporation
WBS CONNECT, LLC, a Colorado limited liability company
PACKETEXCHANGE, INC., a Delaware corporation
PACKETEXCHANGE (USA), INC., a Delaware corporation
NLAYER COMMUNICATIONS, INC., a Delaware corporation
 
 
[to be completed]




 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT J


 
 
 
 
 
 
COLLATERAL INFORMATION CERTIFICATE
 
 
 
 
 
 
 
 
[_________________________]
as Borrower
 
 
 
 
 
 
 
 
Dated as of May 23, 2012
 
 
 
 
 
 



 
 
 

--------------------------------------------------------------------------------

 

 
COLLATERAL INFORMATION CERTIFICATE




To: Silicon Valley Bank, as Administrative Agent


THIS COLLATERAL INFORMATION CERTIFICATE is being delivered pursuant to Section
5.1(a)(ii) of that certain Credit Agreement, dated as of May 23, 2012 (the
“Credit Agreement”), among GLOBAL TELECOM & TECHNOLOGY, INC., a Delaware
corporation (“GTTI”), GLOBAL TELECOM & TECHNOLOGY AMERICAS, INC., a Virginia
corporation (“GTTA”), each with offices located at 8484 Westpark Drive, Suite
720, McLean, Virginia 22102, WBS CONNECT LLC, a Colorado limited liability
(“WBS”), PACKETEXCHANGE (USA), INC., a Delaware corporation (“PEUSA”),
PACKETEXCHANGE, INC., a Delaware corporation (“PEINC”) and NLAYER COMMUNICATIONS
CORPORATION, an Illinois corporation (“nLAYER”, and together with GTTI, GTTA,
WBS, PEUSA and PEINC, individually and collectively, jointly and severally, the
“Borrower”), the several banks and other financial institutions or entities from
time to time parties to this Agreement (each a “Lender” and, collectively, the
“Lenders”), SILICON VALLEY BANK, as the Issuing Lender and the Swingline Lender,
and SILICON VALLEY BANK (“SVB”), as administrative agent collateral agent for
the Lenders (in such capacity, the “Administrative Agent”) for the Lenders and
the other Secured Parties.
 
Capitalized terms used and not otherwise defined herein shall have the meanings
set forth in the Credit Agreement.  Other terms which are used but not otherwise
defined herein but which are defined in Article 8 or Article 9 of the Uniform
Commercial Code shall have the meaning set forth in such applicable Article of
the Uniform Commercial Code.
 
NAMES:

 
1.
The exact legal name of [Borrower] as it appears in its organizational papers,
its jurisdiction of formation, its organizational identification number and its
date of formation, are as follows:

 

 
Name
Jurisdiction of
Formation
Organizational
Identification No.
Date of Formation
                   

 
 

       

2.
Set forth below is each other legal name that [Borrower] has had during the last
five years, together with the date of the relevant change:

 
Prior Name
Date Name Was Changed From Such Name



 
 
3.
Within the past five years, the following Persons have been merged into
[Borrower] or [Borrower] has acquired all or a material portion of the assets of
such Person (provide names, dates and brief description of transaction):

 


 
2

--------------------------------------------------------------------------------

 
 
4.
The following is a list of all other names (including trade names or similar
appellations) used by [Borrower] or any of its divisions or other business units
at any time during the past five years:

 
Name
 



 
LOCATIONS:

 
5.
The chief executive office of [Borrower] is located at the following address:

 
Address
 

 

   

6.
The following is a list of all locations not identified in Item 5, above, where
[Borrower] maintains its books and records relating to the Collateral:

 
Address
   

 

 

7.
The following is a list of all locations where any of the Collateral comprising
Goods, including Inventory, Equipment or Fixtures (other than motor vehicles and
other mobile goods to the extent in transit from time to time), is located:

 
Address
Brief Description of Assets at such Location
   



8.              The following is a list of all real property owned of record and
beneficially by [Borrower]:


County and State
Address and Legal Description
   



9.
The following is a list of all real property leased or subleased by or to
[Borrower], whether by way of a ground lease, a master lease, a standard site
lease, license or otherwise (each a “Lease”) (include the name of each of the
parties to each Lease as it appears on the Lease, and the address of the
relevant premises under such Lease).

 
INFORMATION ABOUT COLLATERAL:

 
Material Contracts:

 
10.
The following is a list of all material licenses or sublicenses pursuant to
which any third party licenses or sublicenses to  [Borrower] the right to use
any Intellectual Property Rights, including any right to use any software or any
Patent, Trademark or Copyright exclusive or any mass market, non-customized
licenses or sublicenses (collectively, the

 
 
 
3

--------------------------------------------------------------------------------

 
 
“Inbound Licenses”):

 
Parties to  Contract
Title and Date of Contract





11.
The following is a list of all material licenses or sublicenses pursuant to
which  [Borrower] licenses or sublicenses to any third party the right to use
any Intellectual Property Rights, including any right to use any software or any
Patent, Trademark or Copyright (collectively, the “Outbound Licenses”):

 
Parties to Contract
Title and Date of Contract

 


12.
The following is a list of (and the location of) all material equipment and
other personal property leased or subleased by  [Borrower] from any third party,
whether leased individually or jointly with others (include the name of the
lessor or sublessor as it appears on the lease or sublease, the title of the
applicable lease or sublease as amended to date, including all schedules
thereto, and a general description of leased equipment and other property, the
address at which such equipment and other property is located (collectively, the
“Personal Property Leases”)):

 
Parties to  Contract
Title and Date of Contract
Description of Equipment and Location
     

 

     

13.
The following is a list of all material contracts and agreements, including
collective bargaining agreements, and employment agreements, to
which  [Borrower] is a party or in which any of them has an interest relating to
material employees  (collectively, the “Employee Contracts”):

 
Parties to  Contract
Title and Date of Contract
   

 

   

14.
The following is a list of all other material contracts and agreements of any
kind or nature (to the extent not otherwise previously listed in this Collateral
Information Certificate) to which [Borrower] is a party or in which it has an
interest (collectively, the “Other Material Contracts”):

 
Parties to  Contract
Title and Date of Contract
   

 

   

Government Licenses:

 
15.
The following is a list of all material federal, state and other governmental
licenses or authorizations required or reasonably necessary to operate
[Borrower]’s business as currently conducted or as contemplated by the
[Borrower] to be operated immediately after the Closing Date (collectively, the
“Governmental Licenses”):

 
Licensing Entity
Type of License
Term
Assignable w/o Consent of
Licensing Entity
       



 
 
4

--------------------------------------------------------------------------------

 
 
Intellectual Property:

 
16.
The following is a list of domestic and foreign registered patents and patent
applications owned by any [Borrower], whether individually or jointly with
others:

 
Registration or
Application No. (indicate
if an application)
Registration or
Application
Date
Jurisdiction of
Registration or
Application
Brief Description of
Patent
Inventor/
assigned to owner (if
different)
(Y/N)
                   

 

         

17.
The following is a list of domestic and foreign registered trademarks, trademark
registrations, service mark registrations, tradenames or applications therefor,
owned or used by [Borrower], whether owned individually or jointly with others:

 
Registration or
Application
No. (indicate if an application)
Registration or
Application Date
Jurisdiction of Registration
or Application
Description of Trademarks,
Tradenames or
Service Marks
       

 

               

18.
The following is a list of domestic and foreign copyrights, copyright works,
copyright registrations and applications therefor, owned or used by [Borrower],
whether owned individually or jointly with others:

 
Registration or Application
No. (indicate if an application)
Registration or
Application Date
Jurisdiction of  Registration
or Application
Description of
Copyright
                       

 

 
 
Investment Property and Deposits:

 
19.
The [Borrower] holds notes payable from the following Persons:

 
Name of Obligor
Amount
Basic Term
     

 

 
20.
The [Borrower] maintains the following deposit accounts (including demand, time,
savings, passbook or similar accounts) with depositary banks:

 
Name and Address
of Depository Institution
Type and
Account No.
 
Account-Holder
     

 

     

 
21.
The [Borrower] beneficially owns “investment property” in the following
securities accounts held with securities intermediaries:

 
Name and Address
of Securities Intermediary
Type and
Account No.
Account-Holder
     



 
 
 
5

--------------------------------------------------------------------------------

 
 
Other Assets

 
22.
The [Borrower] owns the following types of assets:

 
Aircraft  _____
Motor Vehicles  _______
Vessels, boats , ships  _____

 
Franchise agreements ____
Commercial tort claims  ______

 
23.
The [Borrower]’s assets are encumbered by liens of third parties as follows:

 
Name and Address
of Secured Party
Assets encumbered
Method of Perfection
     

 

 
 
INFORMATION ABOUT THE [BORROWER]:

 
24.
The [Borrower], as of the Closing Date, is qualified to do business in the
following jurisdictions:

 
Name of [Borrower]
Jurisdiction
   

 
 

   

25.
The [Borrower] has the following subsidiaries:

 
Name of Subsidiary
State of Formation
or Organization
Percentage Owned
by Entity
Owned by
       

 
 
 

       

26.
List all formation documents and material equity holders agreements pertaining
to  [Borrower] or to which  [Borrower] is a party, including operating
agreements, partnership agreements, bylaws, certificates of formation,
certificates or articles of organization, certificates or articles of
incorporation, shareholder or other equityholder agreements, trust or voting
rights agreements,  registration rights agreements, warrants and warrant
purchase agreements, convertible debt documents and options and other equity
incentive plans.  The undersigned certifies that each such agreement is in full
force and effect, and has not been modified, amended, supplemented or restated
except as listed.

 


 
27.
The following is a complete list of pending and threatened litigation or claims
involving amounts

 
 
 
6

--------------------------------------------------------------------------------

 
 
 
claimed against [Borrower] in an indefinite amount or in excess of $50,000 in
each case:

 
Name of Claimant
Amount and Description
   

 

   

28.
The [Borrower] has directly or indirectly guaranteed the following obligations
of third parties:

 
Debtor
Creditor
Amount
     



 
29.
The [Borrower] has the following indebtedness to third parties:

 
Debtor
Creditor
Amount
     



[signature page follows]
 
 
 
7

--------------------------------------------------------------------------------

 
 
The undersigned hereby certifies the foregoing information to be true and
correct in all material respects and executes this Collateral Information
Certificate as of May, 2012.








GLOBAL TELECOM & TECHNOLOGY, INC.
 
By___________________________________
Name: Richard D. Calder, Jr.
Title: President and Chief Executive Officer
GLOBAL TELECOM & TECHNOLOGY AMERICAS, INC.
 
By___________________________________
Name: Richard D. Calder, Jr.
Title: President and Chief Executive Officer
 
PACKETEXCHANGE, INC.
 
By___________________________________
Name: Richard D. Calder, Jr.
Title: President and Chief Executive Officer
 
WBS CONNECT LLC
 
By___________________________________
Name: Richard D. Calder, Jr.
Title: President and Chief Executive Officer
 
PACKETEXCHANGE (USA), INC.
 
By____________________________________
Name: Richard D. Calder, Jr.
Title: President and Chief Executive Officer
 
nLAYER COMMUNICATIONS, INC.
 
By__________________________________
Name: Richard D. Calder, Jr.
Title: President and Chief Executive Officer
 



 


 
8

--------------------------------------------------------------------------------

 
 
EXHIBIT K
 
FORM OF NOTICE OF BORROWING




GLOBAL TELECOM & TELECOMMUNICATIONS, INC.


                                                                                                Date:  ______________            
 
To:
Silicon Valley Bank
3003 Tasman Drive
Santa Clara, CA 95054
Attention: Corporate Services Department
 

Re:
Credit Agreement dated as of May 23, 2012 (as amended, modified, supplemented or
restated from time to time, the “Credit Agreement”), among GLOBAL TELECOM &
TECHNOLOGY, INC., a Delaware corporation (“GTTI”), GLOBAL TELECOM & TECHNOLOGY
AMERICAS, INC., a Virginia corporation (“GTTA”), each with offices located at
8484 Westpark Drive, Suite 720, McLean, Virginia 22102, WBS CONNECT LLC, a
Colorado limited liability (“WBS”), PACKETEXCHANGE (USA), INC., a Delaware
corporation (“PEUSA”), PACKETEXCHANGE, INC., a Delaware corporation (“PEINC”)
and NLAYER COMMUNICATIONS INC., an Illinois corporation (“nLAYER”, and together
with GTTI, GTTA, WBS, PEUSA and PEINC, individually and collectively, jointly
and severally, the “Borrower”), the several banks and other financial
institutions or entities from time to time parties to this Agreement (each a
“Lender” and, collectively, the “Lenders”), SILICON VALLEY BANK, as the Issuing
Lender and the Swingline Lender, and SILICON VALLEY BANK (“SVB”), as
administrative agent collateral agent for the Lenders (in such capacity, the
“Administrative Agent”).

 
Ladies and Gentlemen:
 
The undersigned refers to the Credit Agreement, the terms defined therein and
used herein as so defined, and hereby gives you notice irrevocably, pursuant to
Section 2.3 and/or 2.6 of the Credit Agreement, of the borrowing of a
Loan.  Capitalized terms used herein and not defined herein shall have the
meanings ascribed to such terms in the Credit Agreement.
 
1.           The requested Borrowing Date, which shall be a Business Day, is
_______________.
 
2.           The aggregate amount of the requested Loan is $_____________.
 
3.           Each of the undersigned, each in his/her capacity as a Responsible
Officer of each respective Borrower, and not in his/her individual capacity,
hereby certifies that the following statements are true on the date hereof, and
will be true on the date of the proposed Loan before and after giving effect
thereto, and to the application of the proceeds therefrom, as applicable:
 
(a)           each of the representations and warranties made by any Loan Party
in or
 
 
 
 

--------------------------------------------------------------------------------

 
 
pursuant to the Loan Documents shall be true and correct in all material
respects on and as of such date as if made on and as of such date, except to the
extent such representations and warranties expressly relate to an earlier date,
in which case such representations and warranties shall have been true and
correct in all material respects as of such earlier date;
 
(b)           no Default or Event of Default shall have occurred as of or on
such date or after giving effect to the extensions of credit requested to be
made on such date; and
 
(c)           [the requested Revolving Loan will not, when added to the
aggregate outstanding amount of the Swingline Loans and the aggregate undrawn
amount of all outstanding Letters of Credit and the aggregate amount of all L/C
Disbursements that have not yet been reimbursed or converted into Revolving
Loans, incurred on behalf of Borrower and owing to such Lender, exceed the
Revolving Commitment.]
 




[Signature page follows.]
 
 
 
 

--------------------------------------------------------------------------------

 

 
GLOBAL TELECOM & TECHNOLOGY, INC.
 
By___________________________________
Name: Richard D. Calder, Jr.
Title: President and Chief Executive Officer
GLOBAL TELECOM & TECHNOLOGY AMERICAS, INC.
 
By___________________________________
Name: Richard D. Calder, Jr.
Title: President and Chief Executive Officer
 
PACKETEXCHANGE, INC.
 
By___________________________________
Name: Richard D. Calder, Jr.
Title: President and Chief Executive Officer
 
WBS CONNECT LLC
 
By___________________________________
Name: Richard D. Calder, Jr.
Title: President and Chief Executive Officer
 
PACKETEXCHANGE (USA), INC.
 
By____________________________________
Name: Richard D. Calder, Jr.
Title: President and Chief Executive Officer
 
nLAYER COMMUNICATIONS, INC.
 
By__________________________________
Name: Richard D. Calder, Jr.
Title: President and Chief Executive Officer
 


